As filed with the Securities and Exchange Commission on December 28, 2012 Registration No. 811-03386 2-75863 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 34 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 35 / X / (Check appropriate box or boxes) PUTNAM GLOBAL HEALTH CARE FUND (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) // immediately upon filing pursuant to paragraph (b) / X / on December 30, 2012 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a) (1) // on (date) pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a) (2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President PUTNAM GLOBAL HEALTH CARE FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP Prudential Tower 800 Boylston Street Boston, Massachusetts 02199-3600 FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS R CLASS Y Global Consumer PGCOX PGCKX PGCNX PGCMX PGCIX PGCYX Global Energy PGEAX PGEDX PGECX PGENX PGETX PGEIX Global Financials PGFFX PGFOX PGFDX PGFMX PGFRX PGFYX Global Health Care PHSTX PHSBX PCHSX PHLMX PHSRX PHSYX Global Industrials PGIAX PGIVX PGIEX PGIHX PGIOX PGILX Global Natural Resources EBERX PNRBX PGLCX PGLMX PGNRX PGRYX Global Technology PGTAX PGTPX PGTDX PGTMX PGTRX PGTYX Global Telecommunications PGBZX PGBBX PGBNX PGBMX PGBTX PGBYX Global Utilities PUGIX PUTBX PUTCX PUTMX PULRX PUTYX Putnam Global Sector Funds Putnam Global Consumer Fund Putnam Global Energy Fund Putnam Global Financials Fund Putnam Global Health Care Fund Putnam Global Industrials Fund Putnam Global Natural Resources Fund Putnam Global Technology Fund Putnam Global Telecommunications Fund Putnam Global Utilities Fund Prospectus 12 | 30 | 12 Fund summaries 2 What are each fund’s main investment strategies and related risks? 41 Who oversees and manages the funds? 52 How do the funds price their shares? 56 How do I buy fund shares? 57 How do I sell or exchange fund shares? 64 Policy on excessive short-term trading 67 Distribution plans and payments to dealers 70 Fund distributions and taxes 72 Financial highlights 74 Investment Category: Global Sector These securities have not been approved or disapproved by the Securities and This prospectus explains what Exchange Commission (SEC) nor has you should know about these the SEC passed upon the accuracy mutual funds before you invest. or adequacy of this prospectus. Any Please read it carefully. statement to the contrary is a crime. Fund summaries PUTNAM GLOBAL CONSUMER FUND Goal Putnam Global Consumer Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 57 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Redemption fee imposed on purchases purchase price or (as a percentage of (as a percentage of redemption proceeds, total redemption Share class offering price) whichever is lower) proceeds) **** Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating expenses Distri- Total after bution and annual fund Expense expense Share Manage- service Other operating reimburse- reimburse- class ment fees (12b-1) fees expenses expenses ment# ment Class A 0.64% 0.25% 1.00% 1.89% (0.48)% 1.41% Class B 0.64% 1.00% 1.00% 2.64% (0.48)% 2.16% Class C 0.64% 1.00% 1.00% 2.64% (0.48)% 2.16% Class M 0.64% 0.75% 1.00% 2.39% (0.48)% 1.91% Class R 0.64% 0.50% 1.00% 2.14% (0.48)% 1.66% Class Y 0.64% N/A 1.00% 1.64% (0.48)% 1.16% 2 Prospectus * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** This fee applies only to shares purchased before 1/2/2013. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2013. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $710 $1,091 $1,496 $2,623 Class B $719 $1,075 $1,557 $2,756 Class B (no redemption) $219 $775 $1,357 $2,756 Class C $319 $775 $1,357 $2,938 Class C (no redemption) $219 $775 $1,357 $2,938 Class M $537 $1,025 $1,539 $2,946 Class R $169 $624 $1,105 $2,435 Class Y $118 $470 $847 $1,903 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 92%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the consumer staples and consumer discretionary products and services industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include companies involved in the manufacture, sale Prospectus 3 or distribution of consumer staples and consumer discretionary products and services. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors that we believe will cause the stock price to rise. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. Consumer staples and consumer discretionary products and services industries may be affected by demographic and product trends, competition, economic trends and consumer confidence. Our policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified fund,” can increase the fund’s vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. 4 Prospectus Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Average annual total returns after sales charges (for periods ending 12/31/11) Since inception Share class 1 year (12/18/08) Class A before taxes –10.83% 14.37% Class A after taxes on distributions –11.95% 12.91% Class A after taxes on distributions and sale of fund shares –5.40% 11.99% Class B before taxes –10.42% 15.01% Class C before taxes –7.00% 15.74% Class M before taxes –9.14% 14.69% Class R before taxes –5.62% 16.34% Class Y before taxes –5.18% 16.91% MSCI World Consumer Discretionary and Consumer Staples Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) 1.69% 15.63% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantagedarrangement. Prospectus 5 Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio manager Walter Scully, Analyst, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 41. PUTNAM GLOBAL ENERGY FUND Goal Putnam Global Energy Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 57 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Redemption fee imposed on purchases purchase price or (as a percentage of (as a percentage of redemption proceeds, total redemption Share class offering price) whichever is lower) proceeds) **** Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% 6 Prospectus Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating expenses Distri- Total after bution and annual fund Expense expense Share Manage- service Other operating reimburse- reimburse- class ment fees (12b-1) fees expenses expenses ment# ment Class A 0.64% 0.25% 0.80% 1.69% (0.28)% 1.41% Class B 0.64% 1.00% 0.80% 2.44% (0.28)% 2.16% Class C 0.64% 1.00% 0.80% 2.44% (0.28)% 2.16% Class M 0.64% 0.75% 0.80% 2.19% (0.28)% 1.91% Class R 0.64% 0.50% 0.80% 1.94% (0.28)% 1.66% Class Y 0.64% N/A 0.80% 1.44% (0.28)% 1.16% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** This fee applies only to shares purchased before 1/2/2013. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2013. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $710 $1,051 $1,415 $2,436 Class B $719 $1,034 $1,475 $2,569 Class B (no redemption) $219 $734 $1,275 $2,569 Class C $319 $734 $1,275 $2,755 Class C (no redemption) $219 $734 $1,275 $2,755 Class M $537 $985 $1,459 $2,764 Class R $169 $582 $1,021 $2,242 Class Y $118 $428 $760 $1,700 Prospectus 7 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was63%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the energy industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include companies engaged in the exploration, production, development and refinement of conventional and alternative sources of energy. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors that we believe will cause the stock price to rise. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The energy industries may be affected by fluctuations in energy prices, energy conservation, exploration and production spending, government regulations, weather, world events and economic conditions. Our policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified fund,” can increase the fund’s vulnerability to adverse 8 Prospectus developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 9 Average annual total returns after sales charges (for periods ending 12/31/11) Since inception Share class 1 year (12/18/08) Class A before taxes –8.89% 9.84% Class A after taxes on distributions –9.63% 9.13% Class A after taxes on distributions and sale of fund shares –5.19% 8.36% Class B before taxes –8.70% 10.36% Class C before taxes –4.97% 11.17% Class M before taxes –7.16% 10.18% Class R before taxes –3.54% 11.74% Class Y before taxes –3.10% 12.29% MSCI World Energy Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) 0.17% 12.09% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Steven Curbow, Analyst, portfolio manager of the fund since 2008 Greg Kelly, Analyst, portfolio manager of the fund since 2012 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 41. PUTNAM GLOBAL FINANCIALS FUND Goal Putnam Global Financials Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on 10 Prospectus page 57 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Redemption fee imposed on purchases purchase price or (as a percentage of (as a percentage of redemption proceeds, total redemption Share class offering price) whichever is lower) proceeds) **** Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating expenses Distri- Total after bution and annual fund Expense expense Share Manage- service Other operating reimburse- reimburse- class ment fees (12b-1) fees expenses expenses ment# ment Class A 0.64% 0.25% 1.30% 2.19% (0.78)% 1.41% Class B 0.64% 1.00% 1.30% 2.94% (0.78)% 2.16% Class C 0.64% 1.00% 1.30% 2.94% (0.78)% 2.16% Class M 0.64% 0.75% 1.30% 2.69% (0.78)% 1.91% Class R 0.64% 0.50% 1.30% 2.44% (0.78)% 1.66% Class Y 0.64% N/A 1.30% 1.94% (0.78)% 1.16% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** This fee applies only to shares purchased before 1/2/2013. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2013. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. Prospectus 11 It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $710 $1,150 $1,615 $2,896 Class B $719 $1,136 $1,679 $3,028 Class B (no redemption) $219 $836 $1,479 $3,028 Class C $319 $836 $1,479 $3,206 Class C (no redemption) $219 $836 $1,479 $3,206 Class M $537 $1,085 $1,658 $3,211 Class R $169 $686 $1,230 $2,717 Class Y $118 $534 $975 $2,201 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 68%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the financial industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include commercial and investment banks, savings and loan organizations, brokerage and asset management firms, insurance companies and real estate investment trusts and real estate investment and development companies. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors that we believe will cause the stock price to rise. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. 12 Prospectus Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. Financial services companies may be affected by the availability and cost of capital; changes in interest rates, insurance claims activity, industry consolidation and general economic conditions; and reduced profitability from limitations on loans and interest rates and fees charged as a result of extensive government regulations. Our policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified fund,” can increase the fund’s vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 13 Average annual total returns after sales charges (for periods ending 12/31/11) Since inception Share class 1 year (12/18/08) Class A before taxes –24.94% 1.47% Class A after taxes on distributions –25.42% 0.19% Class A after taxes on distributions and sale of fund shares –16.10% 0.88% Class B before taxes –24.83% 1.81% Class C before taxes –21.62% 2.73% Class M before taxes –23.52% 1.75% Class R before taxes –20.51% 3.23% Class Y before taxes –20.11% 3.75% MSCI World Financials Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) –18.49% 3.82% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers David Morgan, Analyst, portfolio manager of the fund since 2008 Jacquelyn Cavanaugh, Analyst, portfolio manager of the fund since 2012 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 41. 14 Prospectus PUTNAM GLOBAL HEALTH CARE FUND Goal Putnam Global Health Care Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 57 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Redemption fee imposed on purchases purchase price or (as a percentage of (as a percentage of redemption proceeds, total redemption Share class offering price) whichever is lower) proceeds) **** Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses† expenses Class A 0.64% 0.25% 0.38% 1.27% Class B 0.64% 1.00% 0.38% 2.02% Class C 0.64% 1.00% 0.38% 2.02% Class M 0.64% 0.75% 0.38% 1.77% Class R 0.64% 0.50% 0.38% 1.52% Class Y 0.64% N/A 0.38% 1.02% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** This fee applies only to shares purchased before 1/2/2013. † Restated to reflect current fees. Prospectus 15 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher orlower. Share class 1 year 3 years 5 years 10 years Class A $697 $955 $1,232 $2,021 Class B $705 $934 $1,288 $2,155 Class B (no redemption) $205 $634 $1,088 $2,155 Class C $305 $634 $1,088 $2,348 Class C (no redemption) $205 $634 $1,088 $2,348 Class M $524 $888 $1,276 $2,361 Class R $155 $480 $829 $1,813 Class Y $104 $325 $563 $1,248 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 25%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the health care industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include companies that manufacture health care supplies or provide health care-related services, and companies in the research, development, production and marketing of pharmaceuticals and biotechnology products. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors that we believe will cause the stock price to rise. We may consider, among other factors, a company’s valuation, financial 16 Prospectus strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The health care industries may be affected by technological obsolescence, changes in regulatory approval policies for drugs, medical devices or procedures and changes in governmental and private payment systems. Our policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified fund,” can increase the fund’s vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. Prospectus 17 Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Average annual total returns after sales charges (for periods ending 12/31/11) Share class 1 year 5 years 10 years Class A before taxes –7.08% –0.45% 1.46% Class A after taxes on distributions –8.99% –1.74% 0.41% Class A after taxes on distributions and sale of fund shares –2.66% –0.51% 1.12% Class B before taxes –6.36% –0.26% 1.30% Class C before taxes –3.01% –0.02% 1.30% Class M before taxes –5.34% –0.48% 1.19% Class R before taxes –1.68% 0.48% 1.81% Class Y before taxes –1.19% 0.99% 2.32% MSCI World Health Care Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) 9.46% 1.69% 3.13% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance does not reflect conversion to class A shares. 18 Prospectus Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Kelsey Chen, Analyst, portfolio manager of the fund since 2005 Isabel Buccellati, Analyst, portfolio manager of the fund since 2012 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 41. PUTNAM GLOBAL INDUSTRIALS FUND Goal Putnam Global Industrials Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 57 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Redemption fee imposed on purchases purchase price or (as a percentage of (as a percentage of redemption proceeds, total redemption Share class offering price) whichever is lower) proceeds) **** Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Prospectus 19 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating expenses Distri- Total after bution and annual fund Expense expense Share Manage- service Other operating reimburse- reimburse- class ment fees (12b-1) fees expenses expenses ment# ment Class A 0.64% 0.25% 1.24% 2.13% (0.72)% 1.41% Class B 0.64% 1.00% 1.24% 2.88% (0.72)% 2.16% Class C 0.64% 1.00% 1.24% 2.88% (0.72)% 2.16% Class M 0.64% 0.75% 1.24% 2.63% (0.72)% 1.91% Class R 0.64% 0.50% 1.24% 2.38% (0.72)% 1.66% Class Y 0.64% N/A 1.24% 1.88% (0.72)% 1.16% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** This fee applies only to shares purchased before 1/2/2013. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2013. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $710 $1,138 $1,591 $2,842 Class B $719 $1,124 $1,655 $2,974 Class B (no redemption) $219 $824 $1,455 $2,974 Class C $319 $824 $1,455 $3,153 Class C (no redemption) $219 $824 $1,455 $3,153 Class M $537 $1,073 $1,634 $3,159 Class R $169 $674 $1,205 $2,661 Class Y $118 $521 $949 $2,142 20 Prospectus Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 153%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the industrial products, services or equipment industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include companies involved in the research, development, manufacture, distribution, supply or sale of industrial products, services or equipment. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors that we believe will cause the stock price to rise. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. Industrial products, services and equipment industries may be affected by economic trends, commodity prices, technological obsolescence, labor relations, legislation, worldwide competition and liability for environmental damage. Our policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund has the ability to invest a greater percentage Prospectus 21 of its assets in fewer issuers than a “diversified fund,” can increase the fund’s vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. 22 Prospectus Average annual total returns after sales charges (for periods ending 12/31/11) Since inception Share class 1 year (12/18/08) Class A before taxes –19.56% 10.98% Class A after taxes on distributions –20.29% 9.29% Class A after taxes on distributions and sale of fund shares –11.76% 8.81% Class B before taxes –19.31% 11.57% Class C before taxes –16.08% 12.37% Class M before taxes –17.99% 11.39% Class R before taxes –14.85% 12.96% Class Y before taxes –14.42% 13.48% MSCI World Industrials Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) –8.20% 13.01% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Ferat Ongoren, Analyst, portfolio manager of the fund since 2009 Nathaniel Salter, Analyst, portfolio manager of the fund since 2009 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 41. PUTNAM GLOBAL NATURAL RESOURCES FUND Goal Putnam Global Natural Resources Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on Prospectus 23 page 57 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Redemption fee imposed on purchases purchase price or (as a percentage of (as a percentage of redemption proceeds, total redemption Share class offering price) whichever is lower) proceeds) **** Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses † expenses Class A 0.64% 0.25% 0.39% 1.28% Class B 0.64% 1.00% 0.39% 2.03% Class C 0.64% 1.00% 0.39% 2.03% Class M 0.64% 0.75% 0.39% 1.78% Class R 0.64% 0.50% 0.39% 1.53% Class Y 0.64% N/A 0.39% 1.03% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** This fee applies only to shares purchased before 1/2/2013. † Restated to reflect current fees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher orlower. 24 Prospectus Share class 1 year 3 years 5 years 10 years Class A $698 $958 $1,237 $2,031 Class B $706 $937 $1,293 $2,166 Class B (no redemption) $206 $637 $1,093 $2,166 Class C $306 $637 $1,093 $2,358 Class C (no redemption) $206 $637 $1,093 $2,358 Class M $525 $891 $1,281 $2,371 Class R $156 $483 $834 $1,824 Class Y $105 $328 $569 $1,259 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 80%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the energy and other natural resources industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include companies engaged in the discovery, development, production or distribution of energy and other natural resources, in the development of technologies for the production or efficient use of energy and other natural resources, and in furnishing of related supplies or services. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors that we believe will cause the stock price to rise. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Prospectus 25 Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The energy and other natural resources industries may be affected by changes in crude oil prices and changes in governmental regulatory policies. Our policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified fund,” can increase the fund’s vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. 26 Prospectus Average annual total returns after sales charges (for periods ending 12/31/11) Share class 1 year 5 years 10 years Class A before taxes –16.63% –1.74% 8.37% Class A after taxes on distributions –17.00% –3.07% 6.90% Class A after taxes on distributions and sale of fund shares –10.35% –1.64% 7.06% Class B before taxes –16.51% –1.57% 8.19% Class C before taxes –13.06% –1.32% 8.19% Class M before taxes –15.04% –1.77% 8.08% Class R before taxes –11.79% –0.81% 8.75% Class Y before taxes –11.31% –0.31% 9.19% MSCI World Energy and Materials Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) –8.50% 1.93% N/A After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance does not reflect conversion to class A shares. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Steven Curbow, Analyst, portfolio manager of the fund since 2008 Christopher Eitzmann, Analyst, portfolio manager of the fund since 2012 Prospectus 27 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 41. PUTNAM GLOBAL TECHNOLOGY FUND Goal Putnam Global Technology Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 57 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Redemption fee imposed on purchases purchase price or (as a percentage of (as a percentage of redemption proceeds, total redemption Share class offering price) whichever is lower) proceeds) **** Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% 28 Prospectus Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating expenses Distri- Total after bution and annual fund Expense expense Share Manage- service Other operating reimburse- reimburse- class ment fees (12b-1) fees expenses expenses ment# ment Class A 0.64% 0.25% 1.06% 1.95% (0.54)% 1.41% Class B 0.64% 1.00% 1.06% 2.70% (0.54)% 2.16% Class C 0.64% 1.00% 1.06% 2.70% (0.54)% 2.16% Class M 0.64% 0.75% 1.06% 2.45% (0.54)% 1.91% Class R 0.64% 0.50% 1.06% 2.20% (0.54)% 1.66% Class Y 0.64% N/A 1.06% 1.70% (0.54)% 1.16% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** This fee applies only to shares purchased before 1/2/2013. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2013. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $710 $1,103 $1,520 $2,678 Class B $719 $1,087 $1,582 $2,811 Class B (no redemption) $219 $787 $1,382 $2,811 Class C $319 $787 $1,382 $2,992 Class C (no redemption) $219 $787 $1,382 $2,992 Class M $537 $1,037 $1,563 $2,999 Class R $169 $636 $1,130 $2,492 Class Y $118 $483 $872 $1,964 Prospectus 29 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 45%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the technology industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include companies that have, or will develop, products, processes or services that will provide advances and improvements through technology to consumers, enterprises and governments worldwide. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors that we believe will cause the stock price to rise. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The technology industries may be affected by technological obsolescence, short product cycles, falling prices and profits, competitive pressures and general market conditions. Our policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified fund,” can increase the fund’s 30 Prospectus vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 31 Average annual total returns after sales charges (for periods ending 12/31/11) Since inception Share class 1 year (12/18/08) Class A before taxes –11.36% 14.65% Class A after taxes on distributions –12.09% 13.41% Class A after taxes on distributions and sale of fund shares –6.55% 12.18% Class B before taxes –11.15% 15.28% Class C before taxes –7.56% 16.04% Class M before taxes –9.81% 14.96% Class R before taxes –6.22% 16.61% Class Y before taxes –5.73% 17.20% MSCI World Information Technology Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) –2.49% 17.93% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio manager Brian Hertzog, Analyst, portfolio manager of the fund since 2012 Investment advisor The Putnam Advisory Company, LLC Portfolio manager Di Yao, Analyst, portfolio manager of the fund since 2012 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 41. PUTNAM GLOBAL TELECOMMUNICATIONS FUND Goal Putnam Global Telecommunications Fund seeks capital appreciation. 32 Prospectus Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 57 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Redemption fee imposed on purchases purchase price or (as a percentage of (as a percentage of redemption proceeds, total redemption Share class offering price) whichever is lower) proceeds) **** Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating expenses Distri- Total after bution and annual fund Expense expense Share Manage- service Other operating reimburse- reimburse- class ment fees (12b-1) fees expenses expenses ment # ment Class A 0.64% 0.25% 1.19% 2.08% (0.67)% 1.41% Class B 0.64% 1.00% 1.19% 2.83% (0.67)% 2.16% Class C 0.64% 1.00% 1.19% 2.83% (0.67)% 2.16% Class M 0.64% 0.75% 1.19% 2.58% (0.67)% 1.91% Class R 0.64% 0.50% 1.19% 2.33% (0.67)% 1.66% Class Y 0.64% N/A 1.19% 1.83% (0.67)% 1.16% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** This fee applies only to shares purchased before 1/2/2013. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2013. This obligation may be modified or discontinued only with approval of the Board of Trustees. Prospectus 33 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $710 $1,128 $1,571 $2,797 Class B $719 $1,114 $1,635 $2,929 Class B (no redemption) $219 $814 $1,435 $2,929 Class C $319 $814 $1,435 $3,109 Class C (no redemption) $219 $814 $1,435 $3,109 Class M $537 $1,063 $1,615 $3,115 Class R $169 $663 $1,185 $2,614 Class Y $118 $510 $928 $2,093 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 38%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the telecommunications industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include companies that develop, manufacture or sell communications services or communications equipment, and companies that bundle video with communications services. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors that we believe will cause the stock price to rise. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. 34 Prospectus We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The telecommunications industry may be affected by government regulation, intense competition, equipment incompatibility, changing consumer preferences, technological obsolescence and large capital expenditures and debt burdens. Our policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified fund,” can increase the fund’s vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 35 Average annual total returns after sales charges (for periods ending 12/31/11) Since inception Share class 1 year (12/18/08) Class A before taxes –1.99% 10.97% Class A after taxes on distributions –2.59% 10.14% Class A after taxes on distributions and sale of fund shares –0.30% 9.37% Class B before taxes –1.81% 11.51% Class C before taxes 2.20% 12.30% Class M before taxes –0.15% 11.28% Class R before taxes 3.80% 12.89% Class Y before taxes 4.21% 13.44% MSCI World Telecommunication Services Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) 0.78% 7.61% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio manager Vivek Gandhi, Analyst, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 41. 36 Prospectus PUTNAM GLOBAL UTILITIES FUND Goal Putnam Global Utilities Fund seeks capital growth and current income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 57 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Redemption fee imposed on purchases purchase price or (as a percentage of (as a percentage of redemption proceeds, total redemption Share class offering price) whichever is lower) proceeds) **** Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses † expenses Class A 0.64% 0.25% 0.41% 1.30% Class B 0.64% 1.00% 0.41% 2.05% Class C 0.64% 1.00% 0.41% 2.05% Class M 0.64% 0.75% 0.41% 1.80% Class R 0.64% 0.50% 0.41% 1.55% Class Y 0.64% N/A 0.41% 1.05% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** This fee applies only to shares purchased before 1/2/2013. † Restated to reflect current fees. Prospectus 37 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher orlower. Share class 1 year 3 years 5 years 10 years Class A $700 $963 $1,247 $2,053 Class B $708 $943 $1,303 $2,187 Class B (no redemption) $208 $643 $1,103 $2,187 Class C $308 $643 $1,103 $2,379 Class C (no redemption) $208 $643 $1,103 $2,379 Class M $526 $897 $1,291 $2,392 Class R $158 $490 $845 $1,845 Class Y $107 $334 $579 $1,283 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 44%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the utilities industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include electric, gas or water utilities and companies that operate as independent producers and/or distributors of power. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors that we believe will cause the stock price to rise. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign 38 Prospectus currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The utilities industries may be affected by increases in fuel costs, technological obsolescence, changes in regulatory policies and deregulation. Our policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified fund,” can increase the fund’s vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 39 Average annual total returns after sales charges (for periods ending 12/31/11) Share class 1 year 5 years 10 years Class A before taxes –11.09% –4.24% 2.48% Class A after taxes on distributions –11.51% –4.64% 2.04% Class A after taxes on distributions and sale of fund shares –6.63% –3.54% 2.05% Class B before taxes –10.94% –4.19% 2.31% Class C before taxes –7.27% –3.82% 2.31% Class M before taxes –9.38% –4.26% 2.20% Class R before taxes –5.94% –3.34% 2.82% Class Y before taxes –5.37% –2.85% 3.25% MSCI World Utilities Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) –3.28% –2.69% 6.34% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance does not reflect conversion to class A shares. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio manager Sheba Alexander, Analyst, portfolio manager of the fund since 2012 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 41. 40 Prospectus Important additional information about all funds Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange (NYSE) is open. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Tax information The fund’s distributions will be taxed as ordinary income or capital gains unless you hold the shares through a tax-advantaged arrangement, in which case you will generally be taxed only upon withdrawal of monies from thearrangement. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisor’s website for more information. What are each fund’s main investment strategies and related risks? This section contains greater detail on each fund’s main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. As mentioned in the fund summaries, we pursue each fund’s goal by investing mainly in common stocks of companies worldwide in industries indicated by the fund’s name. Prospectus 41 • Global investing. The use of the term “global” in each fund’s name is meant to emphasize that we look for investment opportunities on a worldwide basis and that our investment strategies are not constrained by the countries or regions in which companies are located. We seek to invest mainly in common stocks of U.S. or foreign companies in the group of industries indicated by the fund’s name that we believe have favorable investment potential. As a result, the portions of the fund that are invested in U.S. and foreign companies will change over time based on both the number and size of U.S. and foreign companies in such group of industries and on our assessment of the relative investment potential of such companies. By way of illustration, the table below lists, as of August 31, 2012, the allocation between U.S. and foreign companies reflected in key market indexes used to evaluate each fund’s performance: Fund Benchmark U.S. Foreign Global Consumer MSCI World Consumer Discretionary and Fund Consumer Staples Index 55.29% 44.71% Global Energy Fund MSCI World Energy Index 12.17% 87.83% Global Financials Fund MSCI World Financials Index 8.88% 91.12% Global Health Care Fund MSCI World Health Care Index 10.75% 89.25% Global Industrials Fund MSCI World Industrials Index 15.72% 84.28% Global Natural Resources Fund MSCI World Energy and Materials Index 5.75% 94.25% Global Technology Fund MSCI World Information Technology Index 85.26% 14.74% Global Telecommunications MSCI World Telecommunication Fund Services Index 5.09% 94.91% Global Utilities Fund MSCI World Utilities Index 4.73% 95.27% As noted above, however, the portions of a fund’s investments represented by U.S. and foreign companies may differ from those of these indexes based on our assessment of relative investment potential at any particular time. Under normal market conditions, each fund intends to invest in at least five different countries and at least 40% of its net assets in securities of foreign companies (or, if less, at least the percentage of net assets that is 10% less than the percentage of the fund’s benchmark represented by foreign companies, as determined by the providers of the benchmark). For purposes of determining whether securities held by a fund are securities of a foreign company, we will consider a company to be a foreign company if we determine that the company’s securities trade on a market outside of the United States, the company is headquartered or organized outside of the United States, the company derives a majority of its revenues or profits outside of the United States, or the company is significantly exposed to the economic fortunes and risks of regions outside the United States. 42 Prospectus • Common stocks. Common stock represents an ownership interest in a company. The value of a company’s stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the company’s products or services. A stock’s value may also fall because of factors affecting not just the company, but also other companies in the same industry or in a number of different industries, such as increases in production costs. The value of a company’s stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a company’s stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a company’s stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the company’s financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks — Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The values of these stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a company’s earnings growth is wrong, or if our judgment of how other investors will value the company’s earnings growth is wrong, then the price of the company’s stock may fall or may not approach the value that we have placed on it. Value stocks — Companies whose stocks we believe are undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a company’s prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the company’s stock may fall or may not approach the value that we have placed on it. • Foreign investments. Foreign investments involve certain special risks,including: – Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar. – Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, direct or indirect impact of sovereign debt default, imposition of restrictions on the exchange or export of foreign currency and tax increases. Prospectus 43 – Unreliable or untimely information: There may be less information publicly available about a foreign company than about most publicly-traded U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. – Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States. – Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value the fund’s foreigninvestments. – Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. Emerging markets countries may have less developed markets and legal and regulatory systems and may be susceptible to greater political and economic instability than developed markets. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, and investments in emerging markets countries may be more volatile and less liquid than U.S. investments. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets or investments in U.S. companies that have significant foreign operations. • Industry focus Global Consumer Fund — Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies in the consumer staples and consumer discretionary products and services industries. This policy may be changed only after 60 days’ notice to shareholders. Companies that we consider to be in the consumer staples and consumer discretionary products and services industries include companies primarily engaged in the manufacture, sale or distribution of consumer staples and consumer discretionary products and services. Consumer staples are generally essential products for which demand tends to remain stable over economic cycles, 44 Prospectus such as food, beverages, tobacco and household and personal care products. Consumer discretionary products and services are generally non-essential products and services for which demand tends to increase as consumers’ disposable income increases, such as automobiles, apparel, electronics, home furnishings, and travel and leisure products and services. We consider a company to be in the consumer staples and consumer discretionary products and services industries if at the time of investment we determine that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers the company to be in these industries. Events that affect the consumer staples and consumer discretionary products and services industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the consumer staples industries can be significantly affected by demographic and product trends, competitive pricing, marketing campaigns, environmental factors, government regulation, the performance of the overall economy, interest rates and consumer confidence. Similarly, the consumer discretionary industries can be significantly affected by the performance of the overall economy, interest rates, competition, consumer confidence, disposable household income and consumer spending, and changes in demographics and consumer tastes. Global Energy Fund — Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies in the energy industries. This policy may be changed only after 60 days’ notice to shareholders. Companies that we consider to be in the energy industries include companies involved in the exploration, production, development and refinement of conventional sources of energy such as oil, gas, electricity and coal, and alternative sources of energy such as nuclear, geothermal, oil shale, wind and solar power. We consider a company to be in the energy industries if at the time of investment we determine that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers the company to be in these industries. Events that affect the energy industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the energy industries can be significantly affected by fluctuations in energy prices and supply and demand of energy fuels, energy conservation, exploration and production spending, the success of exploration projects, tax and other government regulations, weather or meteorological events, world events and economic conditions. Prospectus 45 Global Financials Fund — Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies in the financial services industries. This policy may be changed only after 60 days’ notice to shareholders. Companies that we consider to be in the financial services industries include commercial and investment banks, savings and loans organizations, brokerage and asset management firms, insurance companies, real estate investment trusts and real estate investment and development companies. We consider a company to be in the financial services industries if at the time of investment we determine that at least 50% of the company’s assets, revenues or profits are derived from these industries or if an independent industry source considers it to be in these industries. Events that affect the financial services industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, financial services companies can be significantly affected by availability and cost of capital funds and changes in interest rates, insurance claims activity and general economic conditions. Financial services companies are subject to extensive government regulations, which can limit the types and amounts of loans and other commitments they make and the interest rates and fees they charge and can have a significant impact on profitability. Losses resulting from financial difficulties of borrowers and declines in the value of assets can negatively impact the financial services industries. The financial services industries are also subject to relatively rapid changes as a result of industry consolidation trends which may result in distinctions between different financial service segments (for example, banking, insurance and brokerage businesses) becoming less clear. In the recent past, the financial services industries have experienced considerable financial distress, which has led to the implementation of government programs designed to ease that distress. Although we reserve the right to determine that it is appropriate to use alternative strategies that are mainly designed to limit losses, including investing solely in the United States, as of the date of this prospectus, we do not presently intend to do so. Global Health Care Fund — Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies in the health care industries. This policy may be changed only after 60 days’ notice to shareholders. Companies that we consider to be in the health care industries encompass two main groups of companies. The first group includes companies who manufacture health care supplies or provide health care-related services, including distributors of products, providers of basic health care services and owners and operators of care facilities and organizations. 46 Prospectus The second group includes companies in the research, development, production and marketing of pharmaceuticals and biotechnology products. We consider a company to be in the health care industries if, at the time of investment, we determine that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers it to be in these industries. Events that affect the health care industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include technological advances that make existing products and services obsolete, and changes in regulatory policies concerning approvals of new drugs, medical devices or procedures. In addition, changes in governmental payment systems and private payment systems, such as increased use of managed care arrangements, may be more likely to adversely affect the fund than if the fund were more widely diversified. Global Industrials Fund — Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies in the industrial products, services or equipment industries. This policy may be changed only after 60 days’ notice to shareholders. Companies that we consider to be in the industrial products, services or equipment industries include companies involved in the research, development, manufacture, distribution, supply or sale of industrial products, services or equipment. These companies may include manufacturers of civil or military aerospace and defense equipment, building components and home improvement products and equipment, civil engineering firms and large-scale contractors, companies producing electrical components or equipment, manufacturers of industrial machinery and industrial components and products, providers of commercial printing services, and companies providing transportation services. We consider a company to be in the industrial products, services or equipment industries if at the time of investment we determine that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers it to be in these industries. Events that affect the industrial products, services or equipment industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the industrial products, services and equipment industries can be significantly affected by general economic trends, changes in consumer sentiment and spending, commodity prices, technological obsolescence, labor relations, legislation, government regulations and spending, import controls, and worldwide competition, and can be subject to liability for environmental Prospectus 47 damage, depletion of resources, and mandated expenditures for safety and pollution control. Global Natural Resources Fund — Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies in the energy or other natural resources industries. This policy may be changed only after 60days’ notice to shareholders. Companies that we consider to be in the energy or other natural resources industries include companies in the discovery, development, production or distribution of energy or other natural resources, the development of technologies for the production or efficient use of energy and other natural resources, or the furnishing of related supplies or services. We consider a company to be in the energy or other natural resources industries if at the time of investment we determine that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers it to be in these industries. Events that affect the energy or other natural resources industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, changes in crude oil prices may affect both those industries that produce, refine and distribute petroleum products and industries that supply alternate sources of energy. In addition, certain natural resources industries are subject to greater governmental regulation than are other industries; therefore, changes in regulatory policies may be more likely to adversely affect the fund. Global Technology Fund — Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies in the technology industries. This policy may be changed only after 60 days’ notice to shareholders. Companies that we consider to be in the technology industries include companies which have, or will develop, products, processes or services that will provide advances and improvement through technology to consumers, enterprises and governments worldwide. We consider a company to be in the technology industries if at the time of investment we determine that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers it to be in these industries. Events that affect the technology industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the technology industries can be significantly affected by obsolescence of existing technology, technological innovations, short product cycles, falling prices and profits, competitive pressures such as new market entrants and aggressive pricing, and general economic conditions. 48 Prospectus Global Telecommunications Fund — Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies in the telecommunication industries. This policy may be changed only after 60 days’ notice to shareholders. Companies that we consider to be in the telecommunication industries include companies which primarily develop, manufacture or sell communications services or communications equipment or companies that bundle video with telecommunication services. We consider a company to be in the telecommunication industries if at the time of investment we determine that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers it to be in these industries. Events that affect the telecommunication industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the telecommunication industries can be significantly affected by federal and state government regulation of rates of return and services that may be offered, failure to obtain, or delays in obtaining, financial or regulatory approval, intense competition, communications equipment product incompatibility, changing consumer preferences, technological obsolescence, significant capital expenditures and heavy debt burdens. Global Utilities Fund — Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies worldwide in the utilities industries. This policy may be changed only after 60 days’ notice to shareholders. Companies that we consider to be in the utilities industries include electric, gas or water utilities and companies that operate as independent producers and/or distributors of power. We consider a company to be in the utilities industries if, at the time of investment, we determine that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers it to be in these industries. Events that affect the utilities industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include increases in fuel and other operating costs, and technological advances that make existing plants, equipment or products obsolete. In addition, changes in regulatory policies concerning the environment, energy conservation, nuclear power and utility pricing, as well as deregulation of certain utility services, may be more likely to adversely affect the fund. Prospectus 49 • Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, certain foreign currency transactions, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of “short” derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes. For example, we may use foreign currency transactions to increase or decrease a fund’s exposure to a particular currency or group of currencies. We may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to thatinvestment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are “leveraged,” which means that they provide a fund with investment exposure greater than the value of the fund’s investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for a fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For further information about the risks of derivatives, see Miscellaneous Investments, Investment Practices and Risks in the SAI. • Small and midsize companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of large companies. Stocks of 50 Prospectus small and midsize companies may therefore be more vulnerable to adverse developments than those of larger companies. Small companies in foreign countries could be relatively smaller than those in the United States. • Short sales. We may engage in short sales, which are transactions in which a fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the time of the short sale and the time the fund replaces the borrowed security, the fund will incur a loss which is theoretically unlimited. The fund’s investment strategy of reinvesting proceeds received from selling securities short may effectively create leverage, which can amplify the effects of market volatility on the fund’s share price and make the fund’s returns more volatile. This is because leverage tends to magnify the effect of any increase or decrease in the value of the fund’s portfolio securities. The use of leverage may also cause the fund to liquidate portfolio positions when it would not be advantageous to do so in order to satisfy its obligations. • Other investments. In addition to the main investment strategies described above, the fund may make other types of investments, such as investments in preferred stocks, convertible securities and debt instruments. The fund may also loan portfolio securities to earn income. These practices may be subject to other risks, as described under Miscellaneous Investments, Investment Practices and Risks in the SAI. • Alternative strategies. At times we may judge that market conditions make pursuing a fund’s usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily invest some or all of the fund’s assets using alternative strategies that are mainly designed to limit losses, including taking defensive positions such as investing solely in the United States. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause a fund to miss out on investment opportunities, and may prevent the fund from achieving its goal. • Changes in policies. The Trustees may change a fund’s goal, investment strategies and other policies set forth in this prospectus without shareholder approval, except as otherwise provided. • Portfolio turnover rate. A fund’s portfolio turnover rate measures how frequently the fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that the fund sold and replaced securities valued at 100% of the fund’s assets within a one-year period. From time to Prospectus 51 time a fund may engage in frequent trading. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. A fund’s portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. • Portfolio holdings. The SAI includes a description of each fund’s policies with respect to the disclosure of its portfolio holdings. For more specific information on a fund’s portfolio, you may visit the Putnam Investments website, putnam.com/individual, where each fund’s top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until a fund files a Form N-CSR or N-Q with the SEC for the period that includes the date of the information, after which such information can be found on the SEC’s website at http://www.sec.gov. Who oversees and manages the funds? The fund’s Trustees As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds’ Board of Trustees oversees the general conduct of each fund’s business and represents the interests of the Putnam fund shareholders. At least 75% of the members of the Putnam Funds’ Board of Trustees are independent, which means they are not officers of the fund or affiliated with Putnam Investment Management, LLC (Putnam Management). The Trustees periodically review each fund’s investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of the fund’s operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the fund’s Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 52 Prospectus The fund’s investment manager The Trustees have retained Putnam Management, which has managed mutual funds since 1937, to be each fund’s investment manager, responsible for making investment decisions for each fund and managing each fund’s other affairs and business. The basis for the Trustees’ approval of each fund’s management contract and the sub-management and sub-advisory contracts described below is discussed in each fund’s annual report to shareholders dated August 31, 2012. Each fund pays a monthly management fee to Putnam Management. The fee is calculated by applying a rate to each fund’s average net assets for the month. The rate is based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding fund assets that are invested in other Putnam funds). The funds paid Putnam Management a management fee (after any applicable waivers) for each fund’s last fiscal year at the following rates (reflected as a percentage of average net assets for each fund’s last fiscal year): Management fees (after any applicable waivers) Global Consumer Fund 0.16% Global Energy Fund 0.36% Global Financials Fund 0.00% Global Health Care Fund 0.64% Global Industrials Fund 0.00% Global Natural Resources Fund 0.64% Global Technology Fund 0.10% Global Telecommunications Fund 0.00% Global Utilities Fund 0.64% Putnam Management’s address is One Post Office Square, Boston, MA 02109. Putnam Management has retained its affiliate Putnam Investments Limited (PIL) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management. Putnam Management (and not the fund) will pay a quarterly sub-management fee to PIL for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PIL. PIL, which provides a full range of international investment advisory services to institutional clients, is located at Cassini House, 57–59 St James’s Street, London,England,SW1A1LD. Prospectus 53 Putnam Management and PIL have retained their affiliate The Putnam Advisory Company, LLC (PAC) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management or PIL, as applicable. Putnam Management or PIL, as applicable (and not the fund), will pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PAC. PAC, which provides financial services to institutions and individuals through separately-managed accounts and pooled investment vehicles, has its headquarters at One Post Office Square, Boston, MA 02109, with additional investment management personnel located in Singapore. Pursuant to these arrangements, Putnam investment professionals who are based in foreign jurisdictions may serve as portfolio managers of the fund or provide other investment services, consistent with local regulations. • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of each fund’sportfolio. Global Consumer Fund Portfolio manager Joined fund Employer Positions over past five years Walter Scully 2008 Putnam Management Analyst 1996 – Present Global Energy Fund Portfolio managers Joined fund Employer Positions over past five years Steve Curbow 2008 Putnam Management Analyst 2008 – Present Independence Analyst, Portfolio Manager Investments, L.L.C. and Director of Fundamental 1999 – 2008 Research Greg Kelly 2012 Putnam Management Analyst 2012 – Present Janus Capital Group Analyst, 2008 – 2012 Previously, Junior Analyst 54 Prospectus Global Financials Fund Portfolio managers Joined fund Employer Positions over past five years David Morgan 2008 Putnam Investments Analyst Limited 2004 – Present Citigroup Asset Director, Equity Analyst, Management European Financials Prior to June, 2004 Jacquelyn 2012 Putnam Investments Analyst Cavanaugh 2012 – Present Janus Capital Group 2005 – 2011 Senior Equity Analyst Global Health Care Fund Portfolio managers Joined fund Employer Positions over past five years Kelsey Chen 2005 Putnam Management Analyst 2000 – Present Previously, Sector Team Leader Isabel Buccellati 2012 Putnam Management Analyst 2012 – Present Alliance Growth Vice President, Ex US Sector Equities, a unit Head Health Care ofAlliance BernsteinLtd. 2002 – 2012 Global Industrials Fund Portfolio managers Joined fund Employer Positions over past five years Ferat Ongoren 2009 Putnam Management Analyst 2009 – Present Previously, Portfolio Manager Citigroup, Inc. Director, Industrials Sector 1997 – 2009 Nathaniel Salter 2009 Putnam Investments Analyst Limited Previously, Portfolio Manager 2001 – Present Global Natural Resources Fund Portfolio managers Joined fund Employer Positions over past five years Steven Curbow 2008 Putnam Management Analyst 2008 – Present Independence Analyst, Portfolio Manager, Investments, L.L.C. and Director of Fundamental 1999 – 2008 Research Christopher 2012 Putnam Management Analyst Eitzmann 2012 – Present Raptor Capital Equity Research Analyst Management 2009 – 2012 Tudor Investment Equity Research Analyst Corporation 2007 – 2008 Prospectus 55 Global Technology Fund Portfolio manager Joined fund Employer Positions over past five years Brian Hertzog 2012 Putnam Management Analyst 2005 – Present Di Yao 2012 The Putnam Analyst Advisory Company 2008 – Present Putnam Management 2005 – 2008 Global Telecommunications Fund Portfolio manager Joined fund Employer Positions over past five years Vivek Gandhi 2008 Putnam Management Analyst 1999 – Present Global Utilities Fund Portfolio manager Joined fund Employer Positions over past five years Sheba Alexander 2012 Putnam Management Analyst 2001 – Present The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the funds. How do the funds price their shares? The price of a fund’s shares is based on its net asset value (NAV). The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the NYSE each day the exchange is open. Each fund values its investments for which market quotations are readily available at market value. It values short-term investments that will mature within 60 days at amortized cost, which approximates market value. It values all other investments and assets at their fair value, which may differ from recent market prices. For example, each fund may value a stock at its fair value when the relevant exchange closes early or trading in the stock is suspended. It may also value a stock at fair value if recent transactions in the stock have been very limited or,if, in the case of a security traded on a market that closes before the NYSE closes, material information about the issuer becomes available after the close of the relevant market. Each fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 4:00 p.m. Eastern time each day the NYSE is open. As a result, changes in 56 Prospectus the value of those currencies in relation to the U.S. dollar may affect a fund’s NAV. Because foreign markets may be open at different times than the NYSE, the value of a fund’s shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close before the close of the NYSE and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the funds have adopted fair value pricing procedures, which, among other things, require a fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will depend on market activity, it is possible that fair value prices will be used by a fund to a significant extent. As noted above, the value determined for an investment using a fund’s fair value pricing procedures may differ from recent market prices for the investment. How do I buy fund shares? Opening an account You can open a fund account and purchase class A, B, C, and M shares by contacting your financial representative or Putnam Investor Services at 1-800-225-1581 and obtaining a Putnam account application. The completed application, along with a check made payable to the fund, must then be returned to Putnam Investor Services at the following address: Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 You can open a fund account with as little as $500. The minimum investment is waived if you make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. Although Putnam is currently waiving the minimum, it reserves the right to reject initial investments under the minimum at its discretion. Each fund sells its shares at the offering price, which is the NAV plus any applicable sales charge (class A and class M shares only). Your financial representative or Putnam Investor Services generally must receive your completed buy order before the close of regular trading on the NYSE for yourshares to be bought at that day’s offering price. If you participate in a retirement plan that offers any of the funds, please consult your employer for information on how to purchase shares of these funds through the plan, including any restrictions or limitations that mayapply. Prospectus 57 Mutual funds must obtain and verify information that identifies investors opening new accounts. If the funds are unable to collect the required information, Putnam Investor Services may not be able to open your fund account. Investors must provide their full name, residential or business address, Social Security or tax identification number, and date of birth. Entities, such as trusts, estates, corporations and partnerships, must also provide other identifying information. Putnam Investor Services may share identifying information with third parties for the purpose of verification. If Putnam Investor Services cannot verify identifying information after opening your account, the funds reserve the right to close your account. Also, each fund may periodically close to new purchases of shares or refuse any order to buy shares if the fund determines that doing so would be in the best interests of the fund and its shareholders. Purchasing additional shares Once you have an existing account, you can make additional investments at any time in any amount in the following ways: • Through a financial representative. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services and may charge you for his or her services. • Through Putnam’s Systematic Investing Program. You can make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. • Via the Internet or phone. If you have an existing Putnam fund account and you have completed and returned an Electronic Investment Authorization Form, you can buy additional shares online at putnam.com or by calling Putnam Investor Services at 1-800-225-1581. • By mail. You may also request a book of investment stubs for your account. Complete an investment stub and write a check for the amount you wish to invest, payable to the appropriate fund. Return the check and investment stub to Putnam Investor Services. • By wire transfer. You may buy fund shares by bank wire transfer of same-day funds. Please call Putnam Investor Services at 1-800-225-1581 for wiring instructions. Any commercial bank can transfer same-day funds by wire. The funds will normally accept wired funds for investment on the day received if they are received by the funds’ designated bank before the close of regular trading on the NYSE. Your bank may charge you for wiring same-day funds. Although the fund’s designated bank does not currently charge you for receiving same-day funds, it reserves the right to charge for this service. You cannot buy shares for tax-qualified retirement plans by wire transfer. 58 Prospectus Which class of shares is best for me? This prospectus offers you four classes of fund shares: A, B, C and M. Qualified employee-benefit plans may also choose class R shares, and certain investors described below may also choose class Y shares. Each share class represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure, as illustrated in the Fund summaries — Fees and expenses section, allowing you and your financial representative to choose the class that best suits your investment needs. When you purchase shares of a fund, you must choose a share class. Deciding which share class best suits your situation depends on a number of factors that you should discuss with your financial representative, including: • How long you expect to hold your investment. Class B shares charge a contingent deferred sales charge (CDSC) on redemptions that is phased out over the first six years; class C shares charge a CDSC on redemptions in the first year. • How much you intend to invest. While investments of less than $100,000 can be made in any share class, classes A and M offer sales charge discounts starting at $50,000. • Total expenses associated with each share class. As shown in the section entitled Fund summaries — Fees and expenses , each share class offers a different combination of up-front and ongoing expenses. Generally, the lower the up-front sales charge, the greater the ongoing expenses. Here is a summary of the differences among the classes of shares Class A shares • Initial sales charge of up to 5.75% • Lower sales charges available for investments of $50,000 or more • No deferred sales charge (except that a deferred sales charge of 1.00% may be imposed on certain redemptions of shares bought without an initial salescharge) • Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees. Class B shares • No initial sales charge; your entire investment goes to work immediately • Deferred sales charge of up to 5.00% if shares are sold within six years ofpurchase Prospectus 59 • Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees • Convert automatically to class A shares after eight years, thereby reducing future 12b-1 fees • Orders for class B shares of one or more Putnam funds will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $100,000 or more. Investors considering cumulative purchases of $100,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class C shares • No initial sales charge; your entire investment goes to work immediately • Deferred sales charge of 1.00% if shares are sold within one year of purchase • Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees • No conversion to class A shares, so future 12b-1 fees do not decline over time • Orders for class C shares of one or more Putnam funds, other than class C shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class M shares • Initial sales charge of up to 3.50% • Lower sales charges available for investments of $50,000 or more • No deferred sales charge (except that a deferred sales charge of 0.65% may be imposed on certain redemptions of shares bought without an initial salescharge) • Lower annual expenses, and higher dividends, than class B or C shares because of lower 12b-1 fees • Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees • No conversion to class A shares, so future 12b-1 fees do not decline over time 60 Prospectus • Orders for class M shares of one or more Putnam funds, other than class M shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class R shares (available to qualified plans only) • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees • Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees • No conversion to class A shares, so future 12b-1 fees do not decline over time. Class Y shares (available only to investors listed below) The following investors may purchase class Y shares if approved by Putnam: • qualified retirement plans that are clients of third-party administrators (including affiliates of Putnam) that have entered into agreements with Putnam and offer institutional share class pricing (no sales charge or 12b-1fee); • bank trust departments and trust companies that have entered into agreements with Putnam and offer institutional share class pricing to theirclients; • corporate IRAs administered by Putnam, if another retirement plan of the sponsor is eligible to purchase class Y shares; • college savings plans that qualify for tax-exempt treatment under Section529 of the Internal Revenue Code; • other Putnam funds and Putnam investment products; • investors purchasing shares through an asset-based fee program that regularly offers institutional share classes and that is sponsored by a registered broker-dealer or other financial institution; • clients of a financial representative who are charged a fee for consulting or similar services; • corporations, endowments and foundations that have entered into an arrangement with Putnam; • fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Putnam funds; and Prospectus 61 • current and retired Putnam employees and their immediate family members (including an employee’s spouse, domestic partner, fiancé(e), or other family members who are living in the same household), current and retired directors of Putnam Investments, LLC, and current and retired Trustees of the fund. Upon the departure of any member of this group of individuals from Putnam or the fund’s Board of Trustees, the member’s class Y shares would convert automatically to class A shares, unless the member’s departure is a retirement, as determined by Putnam in its discretion for employees and directors and by the Board of Trustees in its discretion for Trustees. Trust companies or bank trust departments that purchased class Y shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for class Y shares of other Putnam funds. Defined contribution plans (including corporate IRAs) that purchased class Y shares under prior eligibility criteria may continue to purchase class Y shares. • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class A, B, C, M or R shares because of no 12b-1 fees. Initial sales charges for class A and M shares Class A sales charge as Class M sales charge as a percentage of*: a percentage of*: Amount of purchase at offering Net amount Offering Net amount Offering price ($) invested price** invested price** Under 50,000 6.10% 5.75% 3.63% 3.50% 50,000 but under 100,000 4.71 4.50 2.56 2.50 100,000 but under 250,000 3.63 3.50 1.52 1.50 250,000 but under 500,000 2.56 2.50 1.01 1.00 500,000 but under 1,000,000 2.04 2.00 1.01 1.00 1,000,000 and above NONE NONE NONE NONE * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge. Reducing your class A or class M sales charge Each fund offers two principal ways for you to qualify for discounts on initial sales charges on class A and class M shares, often referred to as “breakpointdiscounts”: • Right of accumulation. You can add the amount of your current purchases of class A or class M shares of a fund and other Putnam funds to the value of your existing accounts in the fund and other Putnam funds. Individuals 62 Prospectus can also include purchases by, and accounts owned by, their spouse and minor children, including accounts established through different financial representatives. For your current purchases, you will pay the initial sales charge applicable to the total value of the linked accounts and purchases, which may be lower than the sales charge otherwise applicable to each of your current purchases. Shares of Putnam money market funds, other than money market fund shares acquired by exchange from other Putnam funds, are not included for purposes of the right of accumulation. To calculate the total value of your existing accounts and any linked accounts, the fund will use the higher of (a) the current maximum public offering price of those shares or (b) if you purchased the shares after December 31, 2007, the initial value of the total purchases, or, if you held the shares on December31, 2007, the market value at maximum public offering price on that date, in either case, less the market value on the applicable redemption date of any of those shares that you have redeemed. • Statement of intention. A statement of intention is a document in which you agree to make purchases of class A or class M shares in a specified amount within a period of 13 months. For each purchase you make under the statement of intention, you will pay the initial sales charge applicable to the total amount you have agreed to purchase. While a statement of intention is not a binding obligation on you, if you do not purchase the full amount of shares within 13 months, the fund will redeem shares from your account in an amount equal to the difference between the higher initial sales charge you would have paid in the absence of the statement of intention and the initial sales charge you actually paid. Account types that may be linked with each other to obtain breakpoint discounts using the methods described above include: • Individual accounts • Joint accounts • Accounts established as part of a retirement plan and IRA accounts (some restrictions may apply) • Shares of Putnam funds owned through accounts in the name of your dealer or other financial intermediary (with documentation identifying beneficial ownership of shares) • Accounts held as part of a Section 529 college savings plan managed by Putnam Management (some restrictions may apply) In order to obtain a breakpoint discount, you should inform your financial representative at the time you purchase shares of the existence of other accounts or purchases that are eligible to be linked for the purpose of Prospectus 63 calculating the initial sales charge. A fund or your financial representative may ask you for records or other information about other shares held in your accounts and linked accounts, including accounts opened with a different financial representative. Restrictions may apply to certain accounts and transactions. Further details about breakpoint discounts can be found on Putnam Investments’ website at putnam.com/individual by selecting Investment Choices , then Mutual Funds , and then Pricing policies , and in theSAI. • Additional reductions and waivers of sales charges. In addition to the breakpoint discount methods described above, sales charges may be reduced or waived under certain circumstances and for certain categories of investors. For instance, an employer-sponsored retirement plan is eligible to purchase class A shares without sales charges if its plan administrator or dealer of record has entered into an agreement with Putnam Retail Management. Information about reductions and waivers of sales charges, including deferred sales charges, is included in the SAI. You may consult your financial representative or Putnam Retail Management for assistance. How do I sell or exchange fund shares? You can sell your shares back to the appropriate fund or exchange them for shares of another Putnam fund any day the NYSE is open, either through your financial representative or directly to the fund. (See Policy on excessive short-term trading regarding sales or exchanges made within 90 days of purchase.) If you redeem your shares shortly after purchasing them, your redemption payment for the shares may be delayed until the fund collects the purchase price of the shares, which may be up to 10 calendar days after the purchase date. Regarding exchanges, not all Putnam funds offer all classes of shares or may be open to new investors. If you exchange shares otherwise subject to a deferred sales charge, the transaction will not be subject to the deferred sales charge. When you redeem the shares acquired through the exchange, however, the redemption may be subject to the deferred sales charge, depending upon when and from which fund you originally purchased the shares. The deferred sales charge will be computed using the schedule of any fund into or from which you have exchanged your shares that would result in your paying the highest deferred sales charge applicable to your class of shares. For purposes of computing the deferred sales charge, the length of time you have owned your shares will be measured from the date of original purchase, unless you originally purchased the shares from another Putnam fund that does not directly charge a deferred sales charge, in which case the length of time you have owned your shares will be measured from the date you exchange those shares for shares of another Putnam fund that does 64 Prospectus charge a deferred sales charge, and will not be affected by any subsequent exchanges among funds. • Selling or exchanging shares through your financial representative. Your representative must receive your request in proper form before the close of regular trading on the NYSE for you to receive that day’s NAV, less any applicable deferred sales charge and short-term trading fee. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services on a timely basis and may charge you for his or herservices. • Selling or exchanging shares directly with the funds. Putnam Investor Services must receive your request in proper form before the close of regular trading on the NYSE in order to receive that day’s NAV, less any applicable deferred sales charge and short-term trading fee. • By mail. Send a letter of instruction signed by all registered owners or their legal representatives to Putnam Investor Services. If you have certificates for the shares you want to sell or exchange, you must return them unendorsed with your letter of instruction. • By telephone. You may use Putnam’s telephone redemption privilege to redeem shares valued at less than $100,000 unless you have notified Putnam Investor Services of an address change within the preceding 15 days, in which case other requirements may apply. Unless you indicate otherwise on the account application, Putnam Investor Services will be authorized to accept redemption instructions received by telephone. A telephone exchange privilege is currently available for amounts up to $500,000. Sale or exchange of shares by telephone is not permitted if there are certificates for your shares. The telephone redemption and exchange privileges may be modified or terminated without notice. • Via the Internet. You may also exchange shares via the Internet at putnam.com/individual. • Shares held through your employer’s retirement plan. For information on how to sell or exchange shares of a fund that were purchased through your employer’s retirement plan, including any restrictions and charges that the plan may impose, please consult your employer. • Additional requirements. In certain situations, for example, if you sell shares with a value of $100,000 or more, the signatures of all registered owners or their legal representatives must be guaranteed by a bank, broker-dealer or certain other financial institutions. In addition, Putnam Investor Services usually requires additional documents for the sale of shares by a corporation, partnership, agent or fiduciary, or surviving joint owner. For more information Prospectus 65 concerning Putnam’s signature guarantee and documentation requirements, contact Putnam Investor Services. Each fund also reserves the right to revise or terminate the exchange privilege, limit the amount or number of exchanges or reject any exchange. The fund into which you would like to exchange may also reject your exchange. These actions may apply to all shareholders or only to those shareholders whose exchanges Putnam Management determines are likely to have a negative effect on the fund or other Putnam funds. Consult Putnam Investor Services before requesting an exchange. Ask your financial representative or Putnam Investor Services for prospectuses of other Putnam funds. Some Putnam funds are not available in all states. Deferred sales charges for class B, class C and certain class A and class M shares If you sell (redeem) class B shares within six years of purchase, you will generally pay a deferred sales charge according to the following schedule: Year after purchase 1 2 3 4 5 6 7+ Charge 5% 4% 3% 3% 2% 1% 0% A deferred sales charge of 1.00% will apply to class C shares if redeemed within one year of purchase. Class A shares that are part of a purchase of $1million or more (other than by a qualified retirement plan) will be subject to a 1.00% deferred sales charge if redeemed within nine months of purchase. A deferred sales charge of 0.65% may apply to class M shares purchased without a sales charge for certain rollover IRA accounts if redeemed within one year of purchase. Deferred sales charges will be based on the lower of the shares’ cost and current NAV. Shares not subject to any charge will be redeemed first, followed by shares held longest. You may sell shares acquired by reinvestment of distributions without a charge at any time. • Payment information. A fund generally sends you payment for your shares the business day after your request is received. Under unusual circumstances, the fund may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. You will not receive interest on uncashed redemption checks. Redemption proceeds may be paid in securities or other property rather than in cash if Putnam determines it is in the best interest of the fund. • Redemption by a fund. If you own fewer shares than the minimum set by the Trustees (presently 20 shares), a fund may redeem your shares without your permission and send you the proceeds after providing you with at least 60days’ notice to attain the minimum. To the extent permitted by applicable law, each 66 Prospectus fund may also redeem shares if you own more than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and future shareholders. Policy on excessive short-term trading • Risks of excessive short-term trading. Excessive short-term trading activity may reduce each fund’s performance and harm all fund shareholders by interfering with portfolio management, increasing each fund’s expenses and diluting the fund’s NAV. Depending on the size and frequency of short-term trades in each fund’s shares, the fund may experience increased cash volatility, which could require the fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase each fund’s brokerage and administrative costs and, for investors in taxable accounts, may increase taxable distributions received from the fund. Because each fund invests in foreign securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of a fund’s investments that result from events occurring after the close of the foreign markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which the fund determines its NAV. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. Because each fund invests in securities that may trade infrequently or may be more difficult to value, such as securities of smaller companies, it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the fund’s investments. In addition, the market for securities of smaller companies may at times show “market momentum,” in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in a fund’s shares, which will reduce the fund’s performance and may dilute the interests of other shareholders. Because securities of smaller companies may be less liquid than securities of larger companies, the fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading). Similar risks may apply if the fund holds other types of less liquid securities, such as stocks of smaller issuers. Prospectus 67 • Fund policies. In order to protect the interests of long-term shareholders of each fund, Putnam Management and the funds’ Trustees have adopted policies and procedures intended to discourage excessive short-term trading. Each fund seeks to discourage excessive short-term trading by imposing short-term trading fees and using fair value pricing procedures to value investments under some circumstances. In addition, Putnam Management monitors activity in those shareholder accounts about which it possesses the necessary information in order to detect excessive short-term trading patterns and takes steps to deter excessive short-term traders. • Short-term trading fee. For shares purchased before January 2, 2013, each fund will impose a short-term trading fee of 1.00% of the total redemption amount (calculated at market value) if you sell or exchange your shares after holding them for 90 days or less (including if you purchased the shares by exchange). The short-term trading fee is paid directly to the fund and is designed to offset brokerage commissions, market impact and other costs associated with short-term trading. The short-term trading fee will not apply in certain circumstances, such as redemptions in the event of shareholder death or post-purchase disability, redemptions from certain omnibus accounts, redemptions made as part of a systematic withdrawal plan, and redemptions from certain wrap accounts or automatic rebalancing arrangements with respect to which Putnam Retail Management and a dealer have entered into an agreement. The fee will not apply to shares sold or exchanged by a Section 529 college savings plan or a Putnam fund-of-funds, or to redemptions for the purpose of paying benefits pursuant to tax-qualified retirement plans. In addition, for investors in defined contribution plans administered by Putnam, the short-term trading fee applies only to exchanges of shares purchased by exchange, and will not apply to redemptions to pay distributions or loans from such plans, redemptions of shares purchased directly with contributions by a plan participant or sponsor and redemptions of shares purchased in connection with loan repayments. These exceptions may also apply to defined contribution plans administered by third parties that assess the fund’s short-term trading fee. For purposes of determining whether the short-term trading fee applies, the shares that were held the longest will be redeemed first. Some financial intermediaries, retirement plan sponsors or recordkeepers that hold omnibus accounts with the fund are currently unable or unwilling to assess each fund’s short-term trading fee. Some of these firms use different systems or criteria to assess fees that are currently higher than, and in some cases in addition to, each fund’s short-term trading fee. 68 Prospectus • Account monitoring. Putnam Management’s Compliance Department currently uses multiple reporting tools to monitor activity in retail customer accounts for which Putnam Investor Services maintains records. This review is based on each fund’s internal parameters for detecting excessive short-term trading, which consider the number of “round trip” transactions above a specified dollar amount within a specified period of time. These parameters may change from time to time. If a monitored account engages in short-term trading that Putnam Management or a fund considers to be excessive or inappropriate, Putnam Management will issue the investor and his or her financial intermediary, if any, a written warning. Continued excessive short-term trading activity by an investor or intermediary that has received a warning may lead to the termination of the exchange privilege. Each fund also reserves the right to terminate the exchange privilege without a warning. In addition, Putnam Management will also communicate instances of excessive short-term trading to the compliance staff of an investor’s broker, if one isidentified. • Account restrictions. In addition to enforcing these exchange parameters, Putnam Management and each fund reserve the right to reject or restrict purchases or exchanges for any reason. Putnam Management or a fund may determine that an investor’s trading activity is excessive or otherwise potentially harmful based on various factors, including an investor’s or financial intermediary’s trading history in a fund, other Putnam funds or other investment products, and may aggregate activity in multiple accounts under common ownership or control. If a fund identifies an investor or intermediary as a potential excessive trader, it may, among other things, require further trades to be submitted by mail rather than by phone or over the Internet, impose limitations on the amount, number, or frequency of future purchases or exchanges, or temporarily or permanently bar the investor or intermediary from investing in the fund or other Putnam funds. Each fund may take these steps in its discretion even if the investor’s activity may not have been detected by the fund’s current monitoring parameters. • Limitations on the funds’ policies. There is no guarantee that a fund will be able to detect excessive short-term trading in all accounts. For example, Putnam Management currently does not have access to sufficient information to identify each investor’s trading history, and in certain circumstances there are operational or technological constraints on its ability to enforce the funds’ policies. In addition, even when Putnam Management has sufficient information, its detection methods may not capture all excessive short-termtrading. Prospectus 69 In particular, many purchase, redemption and exchange orders are received from financial intermediaries that hold omnibus accounts with a fund. Omnibus accounts, in which shares are held in the name of an intermediary on behalf of multiple beneficial owners, are a common form of holding shares among retirement plans and financial intermediaries such as brokers, advisers and third-party administrators. The funds are generally not able to identify trading by a particular beneficial owner within an omnibus account, which makes it difficult or impossible to determine if a particular shareholder is engaging in excessive short-term trading. Putnam Management monitors aggregate cash flows in omnibus accounts on an ongoing basis. If high cash flows or other information indicate that excessive short-term trading may be taking place, Putnam Management will contact the financial intermediary, plan sponsor or recordkeeper that maintains accounts for the beneficial owner and attempt to identify and remedy any excessive trading. However, each fund’s ability to monitor and deter excessive short-term traders in omnibus accounts ultimately depends on the capabilities and cooperation of these third-party financial firms. A financial intermediary or plan sponsor may impose different or additional limits on short-term trading. Distribution plans and payments to dealers Putnam funds are distributed primarily through dealers (including any broker, dealer, bank, bank trust department, registered investment advisor, financial planner, retirement plan administrator, and any other institution having a selling, services, or any similar agreement with Putnam Retail Management or one of its affiliates). In order to pay for the marketing of fund shares and services provided to shareholders, each fund has adopted distribution and service (12b-1) plans, which increase the annual operating expenses you pay each year in certain share classes, as shown in the table of annual fund operating expenses in the section Fund summaries — Fees and expenses . Putnam Retail Management and its affiliates also make additional payments to dealers that do not increase your fund expenses, as described below. • Distribution and service (12b-1) plans. Each fund’s 12b-1 plan provides for payments at annual rates (based on average net assets) of up to 0.35% on class A shares and 1.00% on class B, class C, class M and class R shares. The Trustees currently limit payments on class A, class M and class R shares to 0.25%, 0.75% and 0.50% of average net assets, respectively. Because these fees are paid out of a fund’s assets on an ongoing basis, they will increase the cost of your investment. The higher fees for class B, class C, class M and classR shares may cost you more over time than paying the initial sales charge for class A shares. Because class C and class M shares, unlike class B 70 Prospectus shares, do not convert to class A shares, class C and class M shares may cost you more over time than class B shares. Class R shares will generally be less expensive than class B shares for shareholders who are eligible to purchase either class. Class Y shares, for shareholders who are eligible to purchase them, will be less expensive than other classes of shares because they do not bear sales charges or 12b-1 fees. • Payments to dealers. If you purchase your shares through a dealer, your dealer generally receives payments from Putnam Retail Management representing some or all of the sales charges and distribution and service (12b-1) fees, if any, shown in the tables under the heading Fund summaries—Fees and expenses at the front of this prospectus. Putnam Retail Management and its affiliates also pay additional compensation to selected dealers in recognition of their marketing support and/or program servicing (each of which is described in more detail below). These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of the funds or other Putnam funds to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amount paid by you or a fund as shown under the heading Fund summaries — Fees and expenses . The additional payments to dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that dealer, sales or net sales of a fund attributable to that dealer, or reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in fund shares), or on the basis of a negotiated lump sum payment for servicesprovided. Marketing support payments are generally available to most dealers engaging in significant sales of Putnam fund shares. These payments are individually negotiated with each dealer firm, taking into account the marketing support services provided by the dealer, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealer’s preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of the dealer, as well as the size of the dealer’s relationship with Putnam Retail Management. Although the total amount of marketing support payments made to dealers in any year may vary, on average, the aggregate payments are not expected, on an annual basis, to exceed 0.085% of the average net assets of Putnam’s retail mutual funds attributable to the dealers. Prospectus 71 Program servicing payments, which are paid in some instances to dealers in connection with investments in a fund by retirement plans and other investment programs, are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. These payments are made for program services provided by the dealer, including participant recordkeeping, reporting, or transaction processing, as well as services rendered in connection with fund/investment selection and monitoring, employee enrollment and education, plan balance rollover or separation, or other similar services. You can find a list of all dealers to which Putnam made marketing support and/or program servicing payments in 2011 in the SAI, which is on file with the SEC and is also available on Putnam’s website at putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affiliates and the services provided by your dealer. Your dealer may charge you fees or commissions in addition to those disclosed in this prospectus. You can also ask your dealer about any payments it receives from Putnam Retail Management and its affiliates and any services your dealer provides, as well as about fees and/or commissions it charges. • Other payments. Putnam Retail Management and its affiliates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to dealers to the extent permitted by SEC and NASD (as adopted by FINRA) rules and by other applicable laws and regulations. The fund’s transfer agent may also make payments to certain dealers in recognition of subaccounting or other services they provide to shareholders or plan participants who invest in the fund or other Putnam funds through their retirement plan. See the discussion in the SAI under the heading Management — Investor Servicing Agent for more details. Fund distributions and taxes Each fund normally distributes any net investment income and any net realized capital gains annually, except for Global Utilities Fund, which normally distributes net investment income quarterly. You may choose to reinvest distributions from net investment income, capital gains or both in additional shares of your fund or other Putnam funds, or you may receive them in cash in the form of a check or an electronic deposit to your bank account. If you do not select an option when you open your account, all distributions will be reinvested. If you choose to receive distributions in cash, but correspondence from a fund or Putnam Investor Services is returned as “undeliverable,” the distribution option on your account may be converted to reinvest 72 Prospectus future distributions in the fund. You will not receive interest on uncashed distributionchecks. For shares purchased through your employer’s retirement plan, the terms of the plan will govern how the plan may receive distributions from a fund. For federal income tax purposes, distributions of net investment income are generally taxable to you as ordinary income. Taxes on distributions of capital gains are determined by how long a fund owned (or is deemed to have owned) the investments that generated them, rather than by how long you have owned (or are deemed to have owned) your shares. Distributions that the fund properly reports to you as gains from investments that a fund owned for more than one year are generally taxable to you as long-term capital gains. Distributions of gains from investments that the fund owned for one year or less are generally taxable to you as ordinary income. For taxable years beginning before January 1, 2013, distributions that the fund properly reported to you as “qualified dividend income” were taxable at the rate applicable to long-term capital gains provided that both you and the fund met certain holding period and other requirements. It is currently unclear whether Congress will extend the special tax treatment of qualified dividend income for taxable years beginning on or after January 1, 2013, or what the terms of such an extension would be. Distributions are taxable in the manner described in this paragraph whether you receive them in cash or reinvest them in additional shares of your fund or other Putnam funds. Distributions by a fund to retirement plans that qualify for tax-exempt treatment under federal income tax laws will not be taxable. Special tax rules apply to investments through such plans. You should consult your tax advisor to determine the suitability of a fund as an investment through such a plan and the tax treatment of distributions (including distributions of amounts attributable to an investment in a fund) from such a plan. Unless you are investing through a tax-advantaged retirement account (such as an IRA), you should consider avoiding a purchase of fund shares shortly before a fund makes a distribution because doing so may cost you money in taxes. Distributions are taxable to you even if they are paid from income or gains earned by a fund before your investment (and thus were included in the price you paid). Contact your financial representative or Putnam to find out the distribution schedule for your fund. A fund’s investments in foreign securities may be subject to foreign withholding taxes. In that case, the fund’s return on those investments would be decreased. If a fund meets certain requirements relating to its asset holdings, and the fund elects to pass through to its shareholders Prospectus 73 foreign tax credits or deductions, taxable shareholders generally will be entitled to claim a credit or deduction with respect to these foreign taxes. Even if the fund elects to pass through to its shareholders foreign tax credits or deductions, tax-exempt shareholders and those who invest in the fund through tax-advantaged accounts such as IRAs will not benefit from any such tax credit or deduction. In addition, a fund’s investment in foreign securities or foreign currencies may increase or accelerate the fund’s recognition of ordinary income and may affect the timing or amount of the fund’sdistributions. A fund’s use of derivatives, if any, may affect the amount, timing and character of distributions to shareholders and, therefore, may increase the amount of taxes payable by shareholders. Any gain resulting from the sale or exchange of your shares generally also will be subject to tax. The above is a general summary of the tax implications of investing in a fund. Please refer to the SAI for further details. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state and local taxes. Financial highlights Global Consumer Fund The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the fund’s financial statements, which have been audited by KPMG LLP. The auditor’s report and the fund’s financial statements are included in the fund’s annual report to shareholders, which is available upon request. 74 Prospectus This page intentionally left blank. Prospectus 75 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From Net assets, expenses investment value, and unrealized Total from From net realized Net asset Total return end of to average income (loss) beginning Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset period (in netassets to average Portfolio Period ended of period income (loss) a investments operations income investments distributions fees of period value (%) b thousands) (%) c,d netassets (%) d turnover (%) Class A August 31, 2012 .14 1.67 (.21) (1.08) — e 1.41 .98 92 August 31, 2011 .06 2.27 (.12) (.83) .01 1.40 .40 82 August 31, 2010 .07 1.38 (.09) (.37) .01 1.47 .56 84 August 31, 2009† .11 2.13 (.01) — — e 22.42 * .97 * 1.03 * 65 * Class B August 31, 2012 .04 1.65 (.13) (1.08) — e 2.16 .29 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.33) 82 August 31, 2010 (.02) 1.36 (.06) (.37) .01 2.22 (.16) 84 August 31, 2009† .05 2.13 (.01) — — e 21.80 * 63 1.49 * .45 * 65 * Class C August 31, 2012 .04 1.63 (.17) (1.08) — e 2.16 .24 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.31) 82 August 31, 2010 (.02) 1.36 (.05) (.37) .01 2.22 (.16) 84 August 31, 2009† .05 2.13 (.01) — — e 21.80 * 48 1.49 * .48 * 65 * Class M August 31, 2012 .05 1.69 (.14) (1.08) — e 1.91 .36 92 August 31, 2011 (.01) 2.26 (.06) (.83) — e 55 1.90 (.09) 82 August 31, 2010 — e 1.39 (.04) (.37) — e 44 1.97 .02 84 August 31, 2009† .07 2.13 (.01) — — e 22.01 * 30 1.32 * .71 * 65 * Class R August 31, 2012 .10 1.67 (.22) (1.08) — e 1.66 .70 92 August 31, 2011 .02 2.28 (.09) (.83) .01 24 1.65 .16 82 August 31, 2010 .04 1.38 (.05) (.37) — e 14 1.72 .28 84 August 31, 2009† .09 2.13 (.01) — — e 22.21 * 12 1.14 * .86 * 65 * Class Y August 31, 2012 .17 1.68 (.26) (1.08) — e 1.16 1.19 92 August 31, 2011 .11 2.26 (.15) (.83) .01 1.15 .69 82 August 31, 2010 .10 1.39 (.10) (.37) — e 1.22 .78 84 August 31, 2009† .10 2.16 (.01) — — e 22.64 * .79 * .85 * 65 * * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2012 0.48% August 31, 2011 0.40 August 31, 2010 1.11 August 31, 2009 5.13 e Amount represents less than $0.01 per share. 76 Prospectus Prospectus 77 Global Energy Fund The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the fund’s financial statements, which have been audited by KPMG LLP. The auditor’s report and the fund’s financial statements are included in the fund’s annual report to shareholders, which is available upon request. 78 Prospectus This page intentionally left blank. Prospectus 79 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From Net assets, expenses investment value, and unrealized Total from From net realized Net asset Total return end of to average income (loss) beginning Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset period (in netassets to average Portfolio Period ended of period income (loss) a investments operations income investments distributions fees b of period value (%) c thousands) (%) d,e netassets (%) e turnover (%) Class A August 31, 2012 .11 (.08) (.13) (.42) — 1.41 .84 63 August 31, 2011 .08 2.67 (.16) (.45) — 1.40 .58 61 August 31, 2010 .10 (.34) (.14) (.19) — 1.48 .85 57 August 31, 2009† .13 1.40 — b — — b — 15.34 * 1.04 * 1.22 * 29 * Class B August 31, 2012 .01 (.08) (.04) (.42) — 2.16 .09 63 August 31, 2011 (.02) 2.64 (.08) (.45) — 2.15 (.14) 61 August 31, 2010 .02 (.34) (.12) (.19) — 2.23 .18 57 August 31, 2009† .08 1.39 — b — — b — 14.71 * 1.57 * .74 * 29 * Class C August 31, 2012 .01 (.07) (.04) (.42) — 2.16 .05 63 August 31, 2011 (.02) 2.64 (.09) (.45) — 2.15 (.12) 61 August 31, 2010 .02 (.34) (.11) (.19) — 2.23 .13 57 August 31, 2009† .08 1.39 — b — — b — 14.71 * 1.57 * .70 * 29 * Class M August 31, 2012 .03 (.07) (.07) (.42) — 1.91 .23 63 August 31, 2011 .02 2.65 (.11) (.45) — 1.90 .12 61 August 31, 2010 .05 (.35) (.12) (.19) — 1.98 .45 57 August 31, 2009† .10 1.39 — b — — b — 14.92 * 65 1.39 * .91 * 29 * Class R August 31, 2012 .07 (.07) — (.12) (.42) — 1.66 .57 63 August 31, 2011 .09 2.62 (.15) (.45) — 1.65 .67 61 August 31, 2010 .07 (.34) (.11) (.19) — 14 1.73 .60 57 August 31, 2009† .10 1.41 — b — — b — 15.12 * 12 1.22 * 1.01 * 29 * Class Y August 31, 2012 .14 (.08) (.16) (.42) — 1.16 1.07 63 August 31, 2011 .12 2.66 (.18) (.45) — 1.15 .88 61 August 31, 2010 .14 (.35) (.16) (.19) — 1.23 1.14 57 August 31, 2009† .16 1.39 — b — — b — 15.55 * .86 * 1.49 * 29 * * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount: Percentage of average net assets August 31, 2012 0.28% August 31, 2011 0.39 August 31, 2010 1.14 August 31, 2009 4.00 80 Prospectus Prospectus 81 Global Financials Fund The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the fund’s financial statements, which have been audited by KPMG LLP. The auditor’s report and the fund’s financial statements are included in the fund’s annual report to shareholders, which is available upon request. 82 Prospectus This page intentionally left blank. Prospectus 83 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From Net assets, expenses investment value, and unrealized Total from From net realized Net asset Total return end of to average income (loss) beginning Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset period (in netassets to average Portfolio Period ended of period income (loss) a investments operations income investments distributions fees of period value (%) c thousands) (%) d,e netassets (%) e turnover (%) Class A August 31, 2012 .16 .34 (.15) (.07) .01 1.41 1.58 68 August 31, 2011 .12 (.25) (.13) (.97) — b 1.40 .95 103 August 31, 2010 .14 (1.53) (.23) (.43) — b 1.49 1.05 101 August 31, 2009† .12 3.53 (.01) — — b 36.51 * 1.06 * 1.12 * 46 * Class B August 31, 2012 .08 .34 (.07) (.07) .01 2.16 .81 68 August 31, 2011 .02 (.23) (.05) (.97) — b 2.15 .18 103 August 31, 2010 .03 (1.51) (.19) (.43) — b 2.24 .25 101 August 31, 2009† .03 3.55 (.01) — — b 35.78 * 1.58 * .23 * 46 * Class C August 31, 2012 .10 .30 (.14) (.07) .01 2.16 1.02 68 August 31, 2011 .04 (.25) (.05) (.97) — b 2.15 .33 103 August 31, 2010 .03 (1.51) (.18) (.43) — b 2.24 .21 101 August 31, 2009† .01 3.57 (.01) — — b 35.78 * 1.58 * .12 * 46 * Class M August 31, 2012 .11 .32 (.12) (.07) .01 1.91 1.05 68 August 31, 2011 .07 (.24) (.07) (.97) — b 68 1.90 .54 103 August 31, 2010 .08 (1.54) (.16) (.43) — b 23 1.99 .59 101 August 31, 2009† .08 3.52 (.01) — — b 36.00 * 22 1.41 * .74 * 46 * Class R August 31, 2012 .13 .33 (.13) (.07) .01 1.66 1.30 68 August 31, 2011 .11 (.25) (.15) (.97) — b 1.65 .89 103 August 31, 2010 .10 (1.52) (.19) (.43) — b 13 1.74 .80 101 August 31, 2009† .11 3.51 (.01) — — b 36.20 * 14 1.23 * 1.07 * 46 * Class Y August 31, 2012 .19 .32 (.17) (.07) .01 1.16 1.90 68 August 31, 2011 .16 (.26) (.16) (.97) — b 1.15 1.27 103 August 31, 2010 .18 (1.54) (.25) (.43) — b 1.24 1.38 101 August 31, 2009† .12 3.55 (.01) — — b 36.72 * .88 * 1.05 * 46 * * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2012 0.78% August 31, 2011 0.97 August 31, 2010 1.50 August 31, 2009 3.88 84 Prospectus Prospectus 85 Global Health Care Fund The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the fund’s financial statements, which have been audited by PricewaterhouseCoopersLLP. The auditor’s report and the fund’s financial statements are included in the fund’s annual report to shareholders, which is available upon request. 86 Prospectus This page intentionally left blank. Prospectus 87 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net Net realized From Ratio of investment value, investment and unrealized Total from From net realized Total Non-recurring Total return Net assets, expenses income (loss) beginning income gain (loss) on investment net investment gain on distribu- Redemption reimburse- Net asset value, at net asset end of period to average to average Portfolio Period ended of period (loss) a investments operations income investments tions fees b ments end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A August 31, 2012 .36 5.55 (.99) (4.22) — .01 e 1.28 .85 25 August 31, 2011 .28 4.10 — (2.95) — .03 f,g 1.26 .59 35 August 31, 2010 .12 (.48) — (.15) — — h 1.33 .27 40 August 31, 2009 .07 (5.55) — (5.09) — — i 1.38 j .17 j 27 August 31, 2008 .01 1.61 (.29) (6.04) — — 1.23 j .02 j 19 Class B August 31, 2012 .03 4.43 (.66) (4.22) — .01 e 2.03 .09 25 August 31, 2011 (.07) 3.45 — (2.95) — .03 f,g 2.01 (.18) 35 August 31, 2010 (.20) (.37) — (.15) — — h 2.08 (.48) 40 August 31, 2009 (.20) (4.99) — (5.09) — — i 2.13 j (.57) j 27 August 31, 2008 (.34) 1.40 — (6.04) — — 1.98 j (.74) j 19 Class C August 31, 2012 .04 4.90 (.69) (4.22) — .01 e 2.03 .10 25 August 31, 2011 (.07) 3.74 — (2.95) — .03 f,g 2.01 (.16) 35 August 31, 2010 (.20) (.43) — (.15) — — h 2.08 (.48) 40 August 31, 2009 (.21) (5.27) — (5.09) — — i 2.13 j (.57) j 27 August 31, 2008 (.36) 1.49 — (6.04) — — 1.98 j (.73) j 19 Class M August 31, 2012 .13 4.95 (.78) (4.22) — .01 e 1.78 .35 25 August 31, 2011 .04 3.76 — (2.95) — .03 f,g 1.76 .09 35 August 31, 2010 (.10) (.43) — (.15) — — h 1.83 (.23) 40 August 31, 2009 (.12) (5.26) — (5.09) — — i 1.88 j (.33) j 27 August 31, 2008 (.24) 1.50 — (6.04) — — 1.73 j (.48) j 19 Class R August 31, 2012 .26 5.38 (.91) (4.22) — .01 e 1.53 .63 25 August 31, 2011 .17 4.00 — (2.95) — .03 f,g 1.51 .37 35 August 31, 2010 .01 (.47) — (.15) — — h 1.58 .02 40 August 31, 2009 (.03) (5.49) — (5.09) — — i 1.63 j (.07) j 27 August 31, 2008 (.12) 1.58 (.21) (6.04) — — 1.48 j (.24) j 19 Class Y August 31, 2012 .48 5.74 (1.11) (4.22) — .01 e 1.03 1.11 25 August 31, 2011 .41 4.21 — (2.95) — .03 f,g 1.01 .85 35 August 31, 2010 .25 (.52) — (.15) — — h 1.08 .52 40 August 31, 2009 .18 (5.62) — (5.09) — — i 1.13 j .43 j 27 August 31, 2008 .15 1.64 (.45) (6.04) — — .98 j .27 j 19 See notes to financial highlights at the end of this section. 88 Prospectus Prospectus 89 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage service arrangements. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to $0.01 per share outstanding on November 29, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.03 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 31, 2010. i Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp. which amounted to less than $0.01 per share outstanding as of May 21, 2009. j Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2009 <0.01% August 31, 2008 <0.01 90 Prospectus Global Industrials Fund The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the fund’s financial statements, which have been audited by KPMG LLP. The auditor’s report and the fund’s financial statements are included in the fund’s annual report to shareholders, which is available upon request. Prospectus 91 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From Net assets, expenses investment value, and unrealized Total from From net realized Net asset Total return end of to average income (loss) beginning Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset period (in netassets to average Portfolio Period ended of period income (loss) a investments operations income investments distributions fees of period value (%) b thousands) (%) c,d netassets (%) d turnover (%) Class A August 31, 2012 .11 .93 (.31) (.45) — e 1.41 .84 153 August 31, 2011 .10 1.99 f (.29) (1.08) .01 1.40 .65 122 August 31, 2010 .01 1.33 (.17) (.33) — e 1.46 .08 129 August 31, 2009† .12 1.57 (.02) — — e 16.96 * .94 * 1.22 * 211 * Class B August 31, 2012 .01 .93 (.26) (.45) — e 2.16 .04 153 August 31, 2011 (.02) 1.99 f (.22) (1.08) .01 2.15 (.11) 122 August 31, 2010 (.08) 1.33 (.15) (.33) — e 2.21 (.64) 129 August 31, 2009† .05 1.58 (.02) — — e 16.34 * 45 1.47 * .44 * 211 * Class C August 31, 2012 .01 .92 (.22) (.45) — e 2.16 .10 153 August 31, 2011 (.02) 1.99 f (.24) (1.08) .01 2.15 (.10) 122 August 31, 2010 (.08) 1.31 (.14) (.33) — e 2.21 (.63) 129 August 31, 2009† .05 1.59 (.02) — — e 16.44 * 21 1.47 * .54 * 211 * Class M August 31, 2012 .04 .93 (.26) (.45) — e 1.91 .31 153 August 31, 2011 .02 2.01 f (.24) (1.08) .01 82 1.90 .12 122 August 31, 2010 (.05) 1.32 (.14) (.33) — e 24 1.96 (.41) 129 August 31, 2009† .09 1.57 (.02) — — e 16.64 * 12 1.29 * .88 * 211 * Class R August 31, 2012 .08 .93 (.28) (.45) — e 1.66 .61 153 August 31, 2011 .05 2.02 f (.25) (1.08) .01 15 1.65 .30 122 August 31, 2010 (.02) 1.32 (.14) (.33) — e 13 1.71 (.16) 129 August 31, 2009† .10 1.58 (.02) — — e 16.85 * 12 1.12 * 1.06 * 211 * Class Y August 31, 2012 .14 .93 (.36) (.45) — e 1.16 1.11 153 August 31, 2011 .13 2.01 f (.31) (1.08) .01 1.15 .86 122 August 31, 2010 .04 1.33 (.19) (.33) — e 1.21 .33 129 August 31, 2009† .12 1.59 (.02) — — e 17.18 * .76 * 1.15 * 211 * See notes to financial highlights at the end of this section. 92 Prospectus Prospectus 93 Financial highlights (Continued) * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class, reflect a reduction of the following amounts: Percentage of average net assets August 31, 2012 0.72% August 31, 2011 0.48 August 31, 2010 2.16 August 31, 2009 5.57 e Amount represents less than $0.01 per share. f The amount of net realized and unrealized gain shown for a share outstanding for the period ending August 31, 2011, does not correspond with the aggregate net loss on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the portfolio. 94 Prospectus Global Natural Resources Fund The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the fund’s financial statements, which have been audited by KPMG LLP. The auditor’s report and the fund’s financial statements are included in the fund’s annual report to shareholders, which is available upon request. Prospectus 95 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio of net Net asset Net Net realized From Non- Net assets, Ratio of netassets, investment value, investment and unrealized Total from From net realized recurring Net asset Total return end of expenses excluding income (loss) Portfolio beginning income gain (loss) on investment net investment gain on Total Redemption reimburse- value, end at net asset period (in to average interest to average turnover Period ended of period (loss) a investments operations income investments distributions fees ments of period value (%) b thousands) netassets (%) c expense (%) c netassets (%) (%) Class A August 31, 2012 .23 (1.30) (.56) — — d — 1.29 1.29 1.18 80 August 31, 2011 .15 4.44 (.40) — — d — d,e 1.26 1.26 .66 90 August 31, 2010 .13 (.18) (.20) — — d — 1.39 1.39 .71 107 August 31, 2009 .19 (9.21) — (2.10) — d — 1.44 f,g 1.43 g 1.22 g 92 August 31, 2008 .29 (.54) (.08) (6.87) .01 — 1.18 g 1.18 g .87 g 99 Class B August 31, 2012 .08 (1.16) (.40) — — d — 2.04 2.04 .46 80 August 31, 2011 (.02) 3.99 (.26) — — d — d,e 2.01 2.01 (.10) 90 August 31, 2010 (.01) (.15) (.08) — — d — 2.14 2.14 (.05) 107 August 31, 2009 .06 (8.51) — (2.10) — d — 2.19 f,g 2.18 g .45 g 92 August 31, 2008 .02 (.43) — (6.87) .01 — 1.93 g 1.93 g .08 g 99 Class C August 31, 2012 .08 (1.19) (.40) — — d — 2.04 2.04 .43 80 August 31, 2011 (.01) 4.07 (.28) — — d — d,e 2.01 2.01 (.04) 90 August 31, 2010 (.01) (.16) (.10) — — d — 2.14 2.14 (.04) 107 August 31, 2009 .07 (8.68) — (2.10) — d — 2.19 f,g 2.18 g .47 g 92 August 31, 2008 .04 (.45) — (6.87) — d — 1.93 g 1.93 g .12 g 99 Class M August 31, 2012 .13 (1.23) (.46) — — d — 1.79 1.79 .70 80 August 31, 2011 .03 4.23 (.31) — — d — d,e 1.76 1.76 .17 90 August 31, 2010 .04 (.17) (.13) — — d — 1.89 1.89 .20 107 August 31, 2009 .11 (8.93) — (2.10) — d — 1.94 f,g 1.93 g .73 g 92 August 31, 2008 .12 (.48) — (6.87) .01 — 1.68 g 1.68 g .36 g 99 Class R August 31, 2012 .18 (1.27) (.51) — — d — 1.54 1.54 .94 80 August 31, 2011 .10 4.36 (.36) — — d — d,e 1.51 1.51 .46 90 August 31, 2010 .09 (.19) (.17) — — d — 1.64 1.64 .48 107 August 31, 2009 .15 (9.11) — (2.10) — d — 1.69 f,g 1.68 g 1.00 g 92 August 31, 2008 .22 (.53) (.06) (6.87) .01 — 1.43 g 1.43 g .69 g 99 Class Y August 31, 2012 .28 (1.31) (.62) — — d — 1.04 1.04 1.44 80 August 31, 2011 .21 4.47 (.45) — — d — d,e 1.01 1.01 .94 90 August 31, 2010 .18 (.18) — d (.24) — — d — 1.14 1.14 .95 107 August 31, 2009 .23 (9.23) — (2.10) — d — 1.19 f,g 1.18 g 1.48 g 92 August 31, 2008 .38 (.54) (.17) (6.87) .01 — .93 g .93 g 1.16 g 99 See notes to financial highlights at the end of this section. 96 Prospectus Prospectus 97 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended August 31, 2009. g Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2009 0.05% August 31, 2008 <0.01 98 Prospectus Global Technology Fund The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the fund’s financial statements, which have been audited by KPMG LLP. The auditor’s report and the fund’s financial statements are included in the fund’s annual report to shareholders, which is available upon request. Prospectus 99 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net Net realized From expenses investment value, investment and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) beginning income gain (loss) on investment net investment gain on return of Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended of period (loss) a investments operations income investments capital distributions fees of period value (%) b (in thousands) (%) c,d netassets (%) d turnover (%) Class A August 31, 2012 (.02) 2.17 — (.73) (.02) — e 1.41 (.14) 45 August 31, 2011 (.04) 2.02 — (.38) — — e 1.40 (.24) 101 August 31, 2010 (.07) .54 (.05) (.84) — .01 1.48 (.46) 161 August 31, 2009† (.02) 3.69 — e 36.70 * 1.12 * (.14) * 132 * Class B August 31, 2012 (.13) 2.11 — (.73) (.02) — e 2.16 (.88) 45 August 31, 2011 (.15) 2.00 — (.38) — — e 2.15 (1.00) 101 August 31, 2010 (.17) .53 (.01) (.84) — .01 2.23 (1.19) 161 August 31, 2009† (.08) 3.68 — e 36.00 * 1.65 * (.70) * 132 * Class C August 31, 2012 (.13) 2.11 — (.73) (.02) — e 2.16 (.87) 45 August 31, 2011 (.15) 2.00 — (.38) — — e 2.15 (1.00) 101 August 31, 2010 (.16) .52 (.02) (.84) — .02 2.23 (1.14) 161 August 31, 2009† (.08) 3.68 — e 36.00 * 66 1.65 * (.71) * 132 * Class M August 31, 2012 (.10) 2.14 — (.73) (.02) — e 1.91 (.64) 45 August 31, 2011 (.12) 2.01 — (.38) — — e 98 1.90 (.77) 101 August 31, 2010 (.13) .54 (.02) (.84) — .01 79 1.98 (.94) 161 August 31, 2009† (.08) 3.70 — e 36.20 * 47 1.47 * (.65) * 132 * Class R August 31, 2012 (.05) 2.14 — (.73) (.02) — e 1.66 (.35) 45 August 31, 2011 (.08) 2.02 — (.38) — — e 32 1.65 (.51) 101 August 31, 2010 (.10) .55 (.02) (.84) — .01 14 1.73 (.71) 161 August 31, 2009† (.03) 3.67 — e 36.40 * 14 1.29 * (.28) * 132 * Class Y August 31, 2012 .02 2.18 — (.73) (.02) — e 1.16 .13 45 August 31, 2011 — e 2.02 — (.38) — — e 1.15 — f 101 August 31, 2010 (.03) .55 (.08) (.84) — .01 1.23 (.18) 161 August 31, 2009† — e 3.69 — e 36.90 * .94 * .01 * 132 * * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2012 0.53% August 31, 2011 0.60 August 31, 2010 1.15 August 31, 2009 4.13 e Amount represents less than $0.01 per share. f Amount represents less than 0.01%. 100 Prospectus Prospectus 101 Global Telecommunications Fund The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the fund’s financial statements, which have been audited by KPMG LLP. The auditor’s report and the fund’s financial statements are included in the fund’s annual report to shareholders, which is available upon request. 102 Prospectus This page intentionally left blank. Prospectus 103 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From Net assets, expenses investment value, and unrealized Total from From net realized Net asset Total return end of to average income (loss) beginning Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset period (in netassets to average Portfolio Period ended of period income (loss) a investments operations income investments distributions fees b of period value (%) c thousands) (%) d,e netassets (%) d turnover (%) Class A August 31, 2012 .35 1.59 (.45) (.16) — 1.41 2.61 38 August 31, 2011 .46 1.84 (.33) (.51) — 1.40 3.42 43 August 31, 2010 .28 1.22 (.39) — — 1.48 2.53 80 August 31, 2009† .26 f .30 — 5.60 * 1.02 * 2.79 * f 45 * Class B August 31, 2012 .23 1.59 (.38) (.16) — 2.16 1.79 38 August 31, 2011 .41 1.77 (.29) (.51) — 2.15 3.08 43 August 31, 2010 .15 1.27 (.36) — — 40 2.23 1.38 80 August 31, 2009† .24 f .26 — 5.00 * 21 1.55 * 2.57 * f 45 * Class C August 31, 2012 .24 1.57 (.41) (.16) — 2.16 1.81 38 August 31, 2011 .40 1.78 (.27) (.51) — 2.15 3.01 43 August 31, 2010 .27 1.14 (.37) — — 2.23 2.43 80 August 31, 2009† .21 f .29 — 5.00 * 11 1.55 * 2.25 * f 45 * Class M August 31, 2012 .28 1.58 (.40) (.16) — 1.91 2.10 38 August 31, 2011 .50 1.72 (.26) (.51) — 39 1.90 3.71 43 August 31, 2010 .20 1.25 (.37) — — 12 1.98 1.80 80 August 31, 2009† .23 f .29 — 5.20 * 11 1.37 * 2.43 * f 45 * Class R August 31, 2012 .32 1.58 (.46) (.16) — 1.66 2.39 38 August 31, 2011 .41 1.85 (.29) (.51) — 17 1.65 3.04 43 August 31, 2010 .26 1.22 (.37) — — 12 1.73 2.32 80 August 31, 2009† .24 f .30 — 5.40 * 11 1.19 * 2.60 * f 45 * Class Y August 31, 2012 .31 1.68 (.48) (.16) — 1.16 2.30 38 August 31, 2011 .50 1.83 (.35) (.51) — 1.15 3.75 43 August 31, 2010 .35 1.20 (.42) — — 1.23 3.17 80 August 31, 2009† .33 f .24 — 5.70 * 98 .84 * 3.42 * f 45 * See notes to financial highlights at the end of this section. 104 Prospectus Prospectus 105 Financial highlights (Continued) * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2012 0.67% August 31, 2011 0.95 August 31, 2010 2.64 August 31, 2009 5.90 e Includes amounts paid through expense offset and/or brokerage/service arrangements. f Reflects dividends received by the fund from two issuers which amounted to the following amounts: Percentage of Per share average net assets Class A $0.04 0.39% Class B 0.03 0.37 Class C 0.04 0.39 Class M 0.04 0.39 Class R 0.04 0.39 Class Y 0.02 0.26 106 Prospectus Global Utilities Fund The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the fund’s financial statements, which have been audited by PricewaterhouseCoopersLLP. The auditor’s report and the fund’s financial statements are included in the fund’s annual report to shareholders, which is available upon request. Prospectus 107 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized Net assets, expenses investment value, and unrealized Total from From Non-recurring Net asset Total return end of to average income (loss) beginning Net investment gain (loss) on investment net investment Total Redemption reimburse- value, end at net asset period (in netassets to average Portfolio Period ended of period income (loss) a investments operations income distributions fees b ments of period value (%) c thousands) (%) d netassets (%) turnover (%) Class A August 31, 2012 .29 .08 (.32) — — 1.32 2.89 44 August 31, 2011 .36 (.36) — b (.34) — .01 e 1.28 3.27 42 August 31, 2010 .28 (.29) (.40) — — 1.36 f 2.63 f 44 August 31, 2009‡ .29 .33 (.27) — — 6.07 * 1.02 * f 2.95 * f 77 * October 31, 2008 .32 (5.63) (.27) — — 1.18 f 2.21 f 28 Class B August 31, 2012 .22 .08 (.25) — — 2.07 2.14 44 August 31, 2011 .27 (.35) (.25) — .01 e 2.03 2.50 42 August 31, 2010 .19 (.29) (.31) — — 2.11 f 1.81 f 44 August 31, 2009‡ .23 .33 (.21) — — 5.44 * 1.64 * f 2.30 * f 77 * October 31, 2008 .21 (5.61) (.15) — — 1.93 f 1.45 f 28 Class C August 31, 2012 .22 .07 (.25) — — 2.07 2.14 44 August 31, 2011 .28 (.35) (.26) — .01 e 2.03 2.54 42 August 31, 2010 .20 (.29) (.32) — — 2.11 f 1.85 f 44 August 31, 2009‡ .23 .32 (.21) — — 5.39 * 1.64 * f 2.34 * f 77 * October 31, 2008 .22 (5.61) (.16) — — 1.93 f 1.50 f 28 Class M August 31, 2012 .24 .08 (.27) — — 1.82 2.38 44 August 31, 2011 .30 (.35) (.28) — .01 e 1.78 2.78 42 August 31, 2010 .23 (.30) (.34) — — 1.86 f 2.12 f 44 August 31, 2009‡ .25 .33 (.23) — — 5.66 * 1.43 * f 2.53 * f 77 * October 31, 2008 .25 (5.64) (.19) — — 1.68 f 1.69 f 28 Class R August 31, 2012 .27 .08 (.30) — — 1.57 2.63 44 August 31, 2011 .33 (.36) (.31) — .01 e 1.53 3.05 42 August 31, 2010 .25 (.29) (.37) — — 1.61 f 2.37 f 44 August 31, 2009‡ .28 .32 (.25) — — 5.89 * 1.22 * f 2.78 * f 77 * October 31, 2008 .28 (5.63) (.23) — — 1.43 f 1.95 f 28 Class Y August 31, 2012 .32 .09 (.35) — — 1.07 3.13 44 August 31, 2011 .39 (.36) (.37) — .01 e 1.03 3.53 42 August 31, 2010 .31 (.29) (.43) — — 1.11 f 2.84 f 44 August 31, 2009‡ .32 .32 (.29) — — 6.27 * .81 * f 3.18 * f 77 * October 31, 2008 .36 (5.65) (.30) — — .93 f 2.47 f 28 See notes to financial highlights at the end of this section. 108 Prospectus Prospectus 109 Financial highlights (Continued) * Not annualized. ‡ For the ten months ended August 31, 2009. The fund changed its fiscal year end from October 31 to August 31. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to August 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2010 0.02% August 31, 2009 0.22 October 31, 2008 0.01 110 Prospectus Make the most of your Putnam privileges The following services are available to you as a Putnam mutual fund shareholder. Systematic investment plan Invest as much as you wish. The amount you choose will be automatically transferred weekly, semi-monthly or monthly from your checking or savings account. Systematic withdrawal Make regular withdrawals monthly, quarterly, semiannually, or annually from your Putnam mutual fund account. Systematic exchange Transfer assets automatically from one Putnam account to another on a regular, prearranged basis. Exchange privilege Exchange money between Putnam funds. The exchange privilege allows you to adjust your investments as your objectives change. A signature guarantee is required for exchanges of more than $500,000 and shares of all Putnam funds may not be available to all investors. A short-term trading fee of 1.00% may apply to exchanges of certain fund shares within the time period specified in the applicable fund’s prospectus. Investors may not maintain, within the same fund, simultaneous plans for systematic investment or exchange (into the fund) and systematic withdrawal or exchange (out of the fund). These privileges are subject to change ortermination. Many of these services can be accessed online at putnam.com. For more information about any of these services and privileges, call your financial representative or a Putnam customer service representative toll-free at 1-800-225-1581. Prospectus 111 For more information about Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Health Care Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund and Putnam Global Utilities Fund Each fund’s SAI and annual and semi-annual reports to shareholders include additional information about the funds. The SAI is incorporated by reference into this prospectus, which means it is part of this prospectus for legal purposes. Each fund’s annual report discusses the market conditions and investment strategies that significantly affected each fund’s performance during its last fiscal year. You may get free copies of these materials, request other information about any Putnam fund, or make shareholder inquiries, by contacting your financial representative, by visiting Putnam’s website at putnam.com/individual, or by calling Putnam toll-free at 1-800-225-1581. You may review and copy information about a fund, including its SAI, at the Securities and Exchange Commission’s Public Reference Room in Washington, D.C. You may call the Commission at 1-202-551-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about each fund on the EDGAR Database on the Commission’s website at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Commission’s Public Reference Section, Washington, D.C. 20549-1520. You may need to refer to the fund’s file number. Putnam Investments One Post Office Square Boston, MA 02109 1-800-225-1581 Address correspondence to Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 putnam.com File Nos. 811-07513, 811-03386, 811-03061, 811-05989 SP/12 FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS R CLASS Y Putnam Global Consumer Fund PGCOX PGCKX PGCNX PGCMX PGCIX PGCYX Putnam Global Energy Fund PGEAX PGEDX PGECX PGENX PGETX PGEIX Putnam Global Financials Fund PGFFX PGFOK PGFDX PGFMX PGFRX PGFYX Putnam Global Health Care Fund PHSTX PHSBX PCHSX PHLMX PHSRX PHSYX Putnam Global Industrials Fund PGIAX PGIVX PGIEX PGIHX PGIOX PGILX Putnam Global Natural Resources Fund EBERX PNRBX PGLCX PGLMX PGNRX PGRYX Putnam Global Technology Fund PGTAX PGTPX PGTDX PGTMX PGTRX PGTYX Putnam Global Telecommunications Fund PGBZX PGBBX PGBNX PGBMX PGBTX PGBYX Putnam Global Utilities Fund PUGIX PUTBX PUTCX PUTMX PULRX PUTYX Putnam Global Consumer Fund Putnam Global Energy Fund Putnam Global Financials Fund Putnam Global Health Care Fund Putnam Global Industrials Fund Putnam Global Natural Resources Fund Putnam Global Technology Fund Putnam Global Telecommunications Fund Putnam Global Utilities Fund FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION (SAI) December 30, 2012 This SAI is not a prospectus. If a fund has more than one form of current prospectus, each reference to the prospectus in this SAI includes all of the fund's prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. For a free copy of each fund’s annual report or a prospectus dated December 30, 2012, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnam's website at putnam.com or write Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. 1 Part I of this SAI contains specific information about the funds. Part II includes information about these funds and the other Putnam funds. Table of Contents PART I FUND ORGANIZATION AND CLASSIFICATION I-3 INVESTMENT RESTRICTIONS I-5 CHARGES AND EXPENSES I-8 PORTFOLIO MANAGERS I-51 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS I-56 PART II HOW TO BUY SHARES II-1 DISTRIBUTION PLANS II-10 MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS II-18 TAXES II-54 MANAGEMENT II-68 DETERMINATION OF NET ASSET VALUE II-88 INVESTOR SERVICES II-90 SIGNATURE GUARANTEES II-94 REDEMPTIONS II-94 SHAREHOLDER LIABILITY II-94 DISCLOSURE OF PORTFOLIO INFORMATION II-95 PROXY VOTING GUIDELINES AND PROCEDURES II-97 SECURITIES RATINGS II-97 CLAIMS-PAYING ABILITY RATINGS II-100 APPENDIX A – PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS II-105 APPENDIX B – FINANCIAL STATEMENTS II-121 2 SAI PART I FUND ORGANIZATION AND CLASSIFICATION Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Industrials Fund, Putnam Global Technology Fund and Putnam Global Telecommunications Fund are each a non-diversified series of Putnam Funds Trust, a Massachusetts business trust organized on January 22, 1996 (the “Trust”). Putnam Global Health Care Fund is a Massachusetts business trust organized on January 28, 1982. (Prior to January 2, 2009, Putnam Global Health Care Fund was known as Putnam Health Sciences Trust.) Putnam Global Natural Resources Fund is a Massachusetts business trust organized on February 1, 1985, as the successor to Eberstadt Energy-Resources Fund, Inc., a Maryland corporation organized in May, 1980. Putnam Global Utilities Fund is a Massachusetts business trust organized on September 20, 1990. (Prior to January 2, 2009, Putnam Global Utilities Fund was known as Putnam Utilities Growth and Income Fund.) Putnam Global Health Care Fund, Putnam Global Natural Resources Fund, and Putnam Global Utilities Fund are referred to herein collectively as the “Non-Series Funds.” A copy of the Trust’s and each Non-Series Fund’s Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. For all funds except the Non-Series Funds: Each fund is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Each fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares of all series and classes will vote together as a single class on all matters except (i) when required by the Investment Company Act of 1940 or when the Trustees have determined that a matter affects one or more series or classes materially differently, shares are voted by individual series or class; and (ii) when the Trustees determine that such a matter affects only the interests of a particular series or class, then only shareholders of such series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the fund were liquidated, would receive the net assets of the fund. Each fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although each fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. Each fund has voluntarily undertaken to hold a shareholder meeting at least every five years. Each fund’s most recent shareholder meeting was in 2009. 3 For Putnam Global Health Care Fund and Putnam Global Natural Resources Fund only: Each fund is an open-end non-diversified management investment company with an unlimited number of authorized shares of beneficial interest which may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Each fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the fund were liquidated, would receive the net assets of the fund. Each fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although each fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. Each fund has voluntarily undertaken to hold a shareholder meeting at least every five years. Each fund’s most recent shareholder meeting was in 2009. For Putnam Global Utilities Fund only: The fund is an open-end non-diversified management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. The fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares vote together as a single class without regard to series or classes of shares on all matters except, (i) when required by the Investment Company Act of 1940 or when the Trustees have determined that the matter affects the interests of one or more series or classes materially differently, shares will be voted by individual series or class; and (ii) when the Trustees have determined that the matter affects only the interest of one or more series or classes, only shareholders of that series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if a fund were liquidated, would receive the net assets of that fund. 4 The fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The fund has voluntarily undertaken to hold a shareholder meeting at least every five years. The fund’s most recent shareholder meeting was in 2009. INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities, each fund may not and will not: (1) With respect to 50% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (2) With respect to 50% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (3) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (4) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (5) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (6) Purchase or sell commodities, except as permitted by applicable law. (7) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. 5 (8)(a) Global Consumer Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the consumer staples and consumer discretionary products and services industries. (8)(b) Global Energy Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the energy industries. (8)(c) Global Financials Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the financial services industries. (8)(d) Global Health Care Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will invest at least 25% of the value of its total assets in common stocks of companies which Putnam Management determines are principally engaged in the health sciences industries, except when investing for defensive purposes. (8)(e) Global Industrials Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the industrial products, services or equipment industries. (8)(f) Global Natural Resources Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund may invest more than 25% of its total assets in securities of issuers in any industry in the energy and resources group of industries. (The fund will invest at least 80% of its net assets at all times in the securities of companies principally engaged in the energy, natural resource and related areas, as defined in the prospectus, except when investing for defensive purposes). (8)(g) Global Technology Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the technology industries. (8)(h) Global Telecommunications Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund’s total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the telecommunication industries. 6 (8)(i) Global Utilities Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except for any of the public utilities industries. (9) All funds except Global Health Care Fund: Issue any class of securities which is senior to the fund’s shares of beneficial interest, except for permitted borrowings. The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of the fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding fund shares, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding fund shares are represented at the meeting in person or by proxy. For purposes of each fund’s fundamental policy on industry concentration (#8 above), Putnam Investment Management, LLC (Putnam Management), the fund’s investment manager, determines the appropriate industry categories and assigns issuers to them, informed by a variety of considerations, including relevant third party categorization systems. Industry categories and issuer assignments may change over time as industry sectors and issuers evolve. Portfolio allocations shown in shareholder reports and other communications may use broader investment sectors or narrower sub-industry categories. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval: (1) The fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the fund (or the person designated by the Trustees of the fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c). (2) The fund will not acquire any securities of registered open-end investment companies or registered unit investment trusts in reliance on Sections 12(d)(1)(F) or (G) of the Investment Company Act of 1940, as amended. (3) Global Health Care Fund only: The fund will not issue any class of securities which is senior to the fund’s shares of beneficial interest, except for permitted borrowings. 7 All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. The Trust has filed an election under Rule 18f-1 under the Investment Company Act of 1940 committing each fund that is a series of the Trust to pay all redemptions of fund shares by a single shareholder during any 90-day period in cash, up to the lesser of (i) $250,000 or (ii) 1% of such fund's net assets measured as of the beginning of such 90-day period. CHARGES AND EXPENSES Management fees Under a management contract effective January 1, 2010, each fund pays a monthly fee to Putnam Management. The fee is calculated by applying a rate to the fund’s average net assets for the month. The rate is based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding fund assets that are invested in other Putnam funds) (“Total Open-End Mutual Fund Average Net Assets”), as determined at the close of each business day during the month, as set forth below: 0.780% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.730% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.680% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.630% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.580% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.560% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.550% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.545% of any excess thereafter. For Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Industrials Fund, Putnam Global Technology Fund and Putnam Global Telecommunications Fund only: Under each fund’s prior management contract dated August 3, 2007, each fund listed above paid a monthly fee to Putnam Management based on the average net assets of such fund, as determined at the close of each business day during the month, at the annual rate of: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million of average net assets; 0.55% of the next $500 million of average net assets; 0.50% of the next $5 billion of average net assets; 0.475% of the next $5 billion of average net assets; 0.455% of the next $5 billion of average net assets; 8 0.44% of the next $5 billion of average net assets; 0.43% of the next $5 billion of average net assets; 0.42% of the next $5 billion of average net assets; 0.41% of the next $5 billion of average net assets; 0.40% of the next $5 billion of average net assets; 0.39% of the next $5 billion of average net assets; 0.38% of the next $8.5 billion of average net assets; and 0.37% of any excess thereafter. For the past three fiscal years, pursuant to its applicable management contract, each fund incurred the following fees: Amount Amount of management fee Fiscal Management management would have been year fee paid fee waived without waivers Global Consumer Fund 2012 $21,178 $63,553 $84,731 2011 $33,996 $58,975 $92,971 2010 $0 $56,375 $56,375 Global Energy Fund 2012 $65,196 $50,679 $115,875 2011 $36,381 $60,578 $96,959 2010 $0 $54,338 $54,338 Global Financials Fund 2012 $0 $56,969 $56,969 2011 $0 $46,701 $46,701 2010 $0 $48,345 $48,345 Global Industrials Fund 2012 $0 $64,786 $64,786 2011 $20,539 $65,081 $85,620 2010 $0 $32,961 $32,961 9 Global Technology Fund 2012 $11,641 $62,159 $73,800 2011 $3,580 $68,809 $72,389 2010 $0 $55,752 $55,752 Global Telecommunications Fund 2012 $0 $64,746 $64,746 2011 $0 $46,188 $46,188 2010 $0 $24,763 $24,763 The amount of management fee waived for the most recent fiscal year for each fund resulted from arrangements set forth in “General expense limitation” under “Management – The Management Contract” in Part II of this SAI. For Putnam Global Health Care Fund only: Under the fund’s prior management contract dated August 3, 2007, the fund paid a quarterly fee to Putnam Management based on the average net assets of the fund, as determined at the close of each business day during the quarter, at the annual rate of: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million of average net assets; 0.55% of the next $500 million of average net assets; 0.50% of the next $5 billion of average net assets; 0.475% of the next $5 billion of average net assets; 0.455% of the next $5 billion of average net assets; 0.44% of the next $5 billion of average net assets; and 0.43% of any excess over $21.5 billion of average net assets thereafter. For the past three fiscal years, pursuant to the applicable management contract, the fund incurred the following fees: Management Fiscal year fee paid 2012 $6,128,767 2011 $7,070,163 2010 $7,602,179 10 For Putnam Global Natural Resources Fund only: Management fees Under the fund’s prior management contract dated August 3, 2007, the fund paid a quarterly fee to Putnam Management based on the average net assets of the fund, as determined at the close of each business day during the quarter, at the annual rate of: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million of average net assets; 0.55% of the next $500 million of average net assets; 0.50% of the next $5 billion of average net assets; 0.475% of the next $5 billion of average net assets; 0.455% of the next $5 billion of average net assets; 0.44% of the next $5 billion of average net assets; and 0.43% of any excess thereafter. For the past three fiscal years, pursuant to the applicable management contract, the fund incurred the following fees: Management Fiscal year fee paid 2012 $2,215,764 2011 $2,752,390 2010 $2,695,859 For Putnam Global Utilities Fund only: Management fees Under the fund’s prior management contract dated August 3, 2007, the fund paid a quarterly fee to Putnam Management based on the average net assets of the fund, as determined at the close of each business day during the quarter, at the annual rate of: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million of average net assets; 0.55% of the next $500 million of average net assets; 0.50% of the next $5 billion of average net assets; 0.475% of the next $5 billion of average net assets; 0.455% of the next $5 billion of average net assets; 0.44% of the next $5 billion of average net assets; and 0.43% of any excess thereafter. 11 For the past three fiscal years, pursuant to the applicable management contract, the fund incurred the following fees: Amount management Fiscal Management Amount of management fee would have been year fee paid fee waived without waivers 2012 $1,403,928 $0 $1,403,928 2011 $1,709,307 $0 $1,709,307 2010 $1,943,650 $63,454 $2,007,104 Brokerage commissions The following table shows brokerage commissions paid during the fiscal years indicated: Brokerage Fund name Fiscal year commissions Global Consumer Fund 2012 $13,153 2011 $14,186 2010 $9,042 Global Energy Fund 2012 $16,804 2011 $14,732 2010 $6,767 Global Financials Fund 2012 $8,311 2011 $9,031 2010 $9,865 12 Global Health Care Fund 2012 $620,540 2011 $938,441 2010 $1,118,227 Global Industrials Fund 2012 $14,261 2011 $20,862 2010 $8,500 Global Natural Resources Fund 2012 $590,446 2011 $800,125 2010 $907,069 Global Technology Fund 2012 $4,596 2011 $10,129 2010 $13,525 Global Telecommunications Fund 2012 $7,589 2011 $4,389 2010 $4,110 Global Utilities Fund 2012 $213,791 2011 $334,547 2010 $426,981 Putnam Global Health Care Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund The fund’s brokerage commissions decreased over each of the past two fiscal years due primarily to a decrease in portfolio turnover. The following table shows transactions placed with brokers and dealers during the most recent fiscal year to recognize research services received by Putnam Management and its affiliates: 13 Dollar value of Percentage of Amount of Fund name these transactions total transactions commissions Global Consumer Fund $26,868,022 95.93% $11,253 Global Energy Fund $21,851,052 96.56% $15,856 Global Health Care Fund $490,614,092 84.21% $507,592 Global Industrials Fund $32,602,895 96.74% $12,873 Global Natural Resources Fund $535,964,087 90.55% $526,957 Global Technology Fund $10,042,138 96.29% $3,760 Global Utilities Fund $209,592,629 94.80% $198,874 At the end of fiscal 2012, Putnam Global Financials Fund held the following securities of its regular broker-dealers (or affiliates of such broker-dealers): Broker-dealers or affiliates Value of securities held Wells Fargo & Co. $353,606 JPMorgan Chase & Co. $352,745 Barclays PLC $168,893 Citigroup, Inc. $364,542 HSBC Holdings PLC $118,544 Deutsche Bank AG $120,441 Morgan Stanley $85,500 Goldman Sachs Group, Inc. $125,490 (The) Administrative expense reimbursement The funds listed below reimbursed Putnam Management for administrative services during fiscal 2012, including compensation of certain fund officers and contributions to the Putnam Retirement Plan for their benefit, as follows: 14 Portion of total reimbursement for Total compensation and Fund name reimbursement contributions Global Consumer Fund $402 $308 Global Energy Fund $584 $448 Global Financials Fund $288 $221 Global Health Care Fund $30,133 $23,118 Global Industrials Fund $313 $240 Global Natural Resources Fund $10,977 $8,422 Global Technology Fund $368 $282 Global Telecommunications Fund $341 $262 Global Utilities Fund $6,924 $5,312 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of fund business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the funds and makes investment decisions on their behalf. Subject to the control of the Trustees, Putnam Management also manages each fund’s other affairs and business. The table below shows the value of each Trustee's holdings in each fund and in all of the Putnam Funds as of December 31, 2011. 15 Name of Trustee Dollar range of Dollar range of Dollar range of Dollar range of Putnam Global Putnam Global Putnam Global Putnam Global Consumer Fund Energy Fund Financials Fund Health Care Fund shares owned shares owned shares owned shares owned *Liaquat Ahamed N/A N/A N/A N/A Ravi Akhoury $1-$10,000 $1-$10,000 $1-$10,000 $50,001-$100,000 Barbara M. Baumann $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Jameson A. Baxter $1-$10,000 $1-$10,000 $1-$10,000 $10,001-$50,000 Charles B. Curtis $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Robert J. Darretta $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 *Katinka Domotorffy N/A N/A N/A N/A John A. Hill $1-$10,000 $1-$10,000 $1-$10,000 over $100,000 Paul L. Joskow $1-$10,000 $1-$10,000 $1-$10,000 $10,001-$50,000 **Elizabeth T. Kennan $-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Kenneth R. Leibler $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Robert E. Patterson $10,001-$50,000 $10,001-$50,000 $1-$10,000 $10,001-$50,000 George Putnam, III $10,001-$50,000 $10,001-$50,000 $10,001-$50,000 over $100,000 W. Thomas Stephens $1-$10,000 $1-$10,000 $1-$10,000 $10,001-$50,000 ***Robert L. Reynolds $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 16 Name of Trustee Dollar range of Dollar range of Dollar range of Dollar range of Dollar range of Putnam Global Putnam Global Putnam Global Putnam Global Putnam Global Industrials Fund Natural Resources Technology Fund Telecommunications Utilities Fund shares owned Fund shares owned shares owned Fund shares owned shares owned *Liaquat Ahamed N/A N/A N/A N/A N/A Ravi Akhoury $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Barbara M. Baumann $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Jameson A. Baxter $1-$10,000 $10,001-$50,000 $1-$10,000 $1-$10,000 $1-$10,000 Charles B. Curtis $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Robert J. Darretta $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 *Katinka Domotorffy N/A N/A N/A N/A N/A John A. Hill $1-$10,000 over $100,000 $1-$10,000 $1-$10,000 $10,001-$50,000 Paul L. Joskow $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 $10,001-$50,000 **Elizabeth T. Kennan $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Kenneth R. Leibler $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Robert E. Patterson $10,001-$50,000 $10,001-$50,000 $10,001-$50,000 $10,001-$50,000 $1-$10,000 George Putnam, III $10,001-$50,000 $10,001-$50,000 $10,001-$50,000 $10,001-$50,000 $10,001-$50,000 W. Thomas Stephens $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 ***Robert L. Reynolds $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 17 Name of Trustee Aggregate dollar range of shares held in all of the Putnam funds overseen by Trustee *Liaquat Ahamed N/A Ravi Akhoury over $100,000 Barbara M. Baumann over $100,000 Jameson A. Baxter over $100,000 Charles B. Curtis over $100,000 Robert J. Darretta over $100,000 *Katinka Domotorffy N/A John A. Hill over $100,000 Paul L. Joskow over $100,000 **Elizabeth T. Kennan over $100,000 Kenneth R. Leibler over $100,000 Robert E. Patterson over $100,000 George Putnam, III over $100,000 W. Thomas Stephens over $100,000 *** Robert L. Reynolds over $100,000 * Mr. Ahamed and Ms. Domotorffy were appointed to the Board of Trustees of the Putnam funds effective September 13, 2012. ** Dr. Kennan was re-appointed to the Board of Trustees of the Putnam funds effective January 1, 2012. *** Trustee who is an "interested person" (as defined in the Investment Company Act of 1940) of the funds, Putnam Management and Putnam Retail Management. Mr. Reynolds is deemed an “interested person” by virtue of his positions as an officer of the funds, Putnam Management and Putnam Retail 18 Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. None of the other Trustees is an “interested person.” 19 Each independent Trustee of the fund receives an annual retainer fee and an additional fee for each Trustees meeting attended. Independent Trustees also are reimbursed for expenses they incur relating to their services as Trustees. All of the current independent Trustees of the funds are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the funds, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least four business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met, during your fund’s most recently completed fiscal year, are shown in the table below: Audit and Compliance Committee 9 Board Policy and Nominating Committee 8 Brokerage Committee 4 Contract Committee 8 Distributions Committee 8 Executive Committee 1 Investment Oversight Committees Investment Oversight Committee A 8 Investment Oversight Committee B 8 Pricing Committee 8 The following tables show the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by each fund for fiscal 2012 and the fees paid to each Trustee by all of the Putnam funds during calendar year 2011: 20 COMPENSATION TABLES Putnam Global Consumer Fund Pension or retirement Estimated annual Total Aggregate benefits accrued benefits from all compensation compensation as part of fund Putnam funds upon from all Putnam funds Trustees/Year from the fund expenses retirement(1) Liaquat Ahamed/2012(3) N/A N/A N/A N/A Ravi Akhoury/2009 $60 N/A N/A $303,000 Barbara M. Baumann/2010(4) $59 N/A N/A $297,000 Jameson A. Baxter/1994(4)(7) $91 $21 $110,500 $365,500 Charles B. Curtis/2001 $59 $13 $113,900 $291,000 Robert J. Darretta/2007(4) $60 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) $0 N/A N/A $84,750 John A. Hill/1985(4)(7) $63 $36 $161,700 $341,031 Paul L. Joskow/1997(4) $59 $14 $113,400 $291,000 Elizabeth T. Kennan/1992(6) $40 $25 $108,000 N/A Kenneth R. Leibler/2006 $63 N/A N/A $303,000 Robert E. Patterson/1984 $63 $21 $106,500 $303,000 George Putnam, III/1984 $60 $21 $130,300 $303,000 W. Thomas Stephens/1997(8) $60 $15 $107,100 $303,000 Robert L. Reynolds/2008(9) N/A N/A N/A N/A 21 Putnam Global Energy Fund Pension or retirement Estimated annual Total Aggregate benefits accrued benefits from all compensation compensation as part of fund Putnam funds upon from all Putnam funds Trustees/Year from the fund expenses retirement(1) Liaquat Ahamed/2012(3) N/A N/A N/A N/A Ravi Akhoury/2009 $84 N/A N/A $303,000 Barbara M. Baumann/2010(4) $83 N/A N/A $297,000 Jameson A. Baxter/1994(4)(7) $125 $27 $110,500 $365,500 Charles B. Curtis/2001 $82 $18 $113,900 $291,000 Robert J. Darretta/2007(4) $84 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) $0 N/A N/A $84,750 John A. Hill/1985(4)(7) $87 $48 $161,700 $341,031 Paul L. Joskow/1997(4) $82 $19 $113,400 $291,000 Elizabeth T. Kennan/1992(6) $58 $33 $108,000 N/A Kenneth R. Leibler/2006 $89 N/A N/A $303,000 Robert E. Patterson/1984 $89 $28 $106,500 $303,000 George Putnam, III/1984 $84 $28 $130,300 $303,000 W. Thomas Stephens/1997(8) $84 $20 $107,100 $303,000 Robert L. Reynolds/2008(9) N/A N/A N/A N/A 22 Putnam Global Financials Fund Pension or retirement Estimated annual Total Aggregate benefits accrued benefits from all compensation compensation as part of fund Putnam funds upon from all Putnam funds Trustees/Year from the fund expenses retirement(1) Liaquat Ahamed/2012(3) N/A N/A N/A N/A Ravi Akhoury/2009 $42 N/A N/A $303,000 Barbara M. Baumann/2010(4) $41 N/A N/A $297,000 Jameson A. Baxter/1994(4)(7) $62 $13 $110,500 $365,500 Charles B. Curtis/2001 $41 $9 $113,900 $291,000 Robert J. Darretta/2007(4) $42 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) $0 N/A N/A $84,750 John A. Hill/1985(4)(7) $43 $23 $161,700 $341,031 Paul L. Joskow/1997(4) $41 $9 $113,400 $291,000 Elizabeth T. Kennan/1992(6) $31 $16 $108,000 N/A Kenneth R. Leibler/2006 $44 N/A N/A $303,000 Robert E. Patterson/1984 $44 $14 $106,500 $303,000 George Putnam, III/1984 $42 $14 $130,300 $303,000 W. Thomas Stephens/1997(8) $42 $10 $107,100 $303,000 Robert L. Reynolds/2008(9) N/A N/A N/A N/A 23 Putnam Global Health Care Fund Pension or retirement Estimated annual Total Aggregate benefits accrued benefits from all compensation compensation as part of fund Putnam funds upon from all Putnam funds Trustees/Year from the fund expenses retirement(1) Liaquat Ahamed/2012(3) N/A N/A N/A N/A Ravi Akhoury/2009 $4,544 N/A N/A $303,000 Barbara M. Baumann/2010(4) $4,452 N/A N/A $297,000 Jameson A. Baxter/1994(4)(7) $6,757 $1,468 $110,500 $365,500 Charles B. Curtis/2001 $4,456 $945 $113,900 $291,000 Robert J. Darretta/2007(4) $4,544 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) $0 N/A N/A $84,750 John A. Hill/1985(4)(7) $4,752 $2,538 $161,700 $341,031 Paul L. Joskow/1997(4) $4,456 $1,001 $113,400 $291,000 Elizabeth T. Kennan/1992(6) $3,102 $1,793 $108,000 N/A Kenneth R. Leibler/2006 $4,825 N/A N/A $303,000 Robert E. Patterson/1984 $4,825 $1,494 $106,500 $303,000 George Putnam, III/1984 $4,544 $1,489 $130,300 $303,000 W. Thomas Stephens/1997(8) $4,544 $1,050 $107,100 $303,000 Robert L. Reynolds/2008(9) N/A N/A N/A N/A 24 Putnam Global Industrials Fund Pension or retirement Estimated annual Total Aggregate benefits accrued benefits from all compensation compensation as part of fund Putnam funds upon from all Putnam funds Trustees/Year from the fund expenses retirement(1) Liaquat Ahamed/2012(3) N/A N/A N/A N/A Ravi Akhoury/2009 $47 N/A N/A $303,000 Barbara M. Baumann/2010(4) $46 N/A N/A $297,000 Jameson A. Baxter/1994(4)(7) $70 $16 $110,500 $365,500 Charles B. Curtis/2001 $46 $10 $113,900 $291,000 Robert J. Darretta/2007(4) $47 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) $0 N/A N/A $84,750 John A. Hill/1985(4)(7) $50 $28 $161,700 $341,031 Paul L. Joskow/1997(4) $46 $10 $113,400 $291,000 Elizabeth T. Kennan/1992(6) $32 $20 $108,000 N/A Kenneth R. Leibler/2006 $50 N/A N/A $303,000 Robert E. Patterson/1984 $50 $16 $106,500 $303,000 George Putnam, III/1984 $47 $16 $130,300 $303,000 W. Thomas Stephens/1997(8) $47 $11 $107,100 $303,000 Robert L. Reynolds/2008(9) N/A N/A N/A N/A 25 Putnam Global Natural Resources Fund Pension or retirement Estimated annual Total Aggregate benefits accrued benefits from all compensation compensation as part of fund Putnam funds upon from all Putnam funds Trustees/Year from the fund expenses retirement(1) Liaquat Ahamed/2012(3) N/A N/A N/A N/A Ravi Akhoury/2009 $1,593 N/A N/A $303,000 Barbara M. Baumann/2010(4) $1,564 N/A N/A $297,000 Jameson A. Baxter/1994(4)(7) $2,368 $536 $110,500 $365,500 Charles B. Curtis/2001 $1,559 $345 $113,900 $291,000 Robert J. Darretta/2007(4) $1,593 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) $0 N/A N/A $84,750 John A. Hill/1985(4)(7) $1,682 $927 $161,700 $341,031 Paul L. Joskow/1997(4) $1,559 $365 $113,400 $291,000 Elizabeth T. Kennan/1992(6) $1,077 $656 $108,000 N/A Kenneth R. Leibler/2006 $1,692 N/A N/A $303,000 Robert E. Patterson/1984 $1,692 $545 $106,500 $303,000 George Putnam, III/1984 $1,593 $543 $130,300 $303,000 W. Thomas Stephens/1997(8) $1,593 $384 $107,100 $303,000 Robert L. Reynolds/2008(9) N/A N/A N/A N/A 26 Putnam Global Technology Fund Pension or retirement Estimated annual Total Aggregate benefits accrued benefits from all compensation compensation as part of fund Putnam funds upon from all Putnam funds Trustees/Year from the fund expenses retirement(1) Liaquat Ahamed/2012(3) N/A N/A N/A N/A Ravi Akhoury/2009 $54 N/A N/A $303,000 Barbara M. Baumann/2010(4) $53 N/A N/A $297,000 Jameson A. Baxter/1994(4)(7) $81 $17 $110,500 $365,500 Charles B. Curtis/2001 $53 $11 $113,900 $291,000 Robert J. Darretta/2007(4) $54 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) $0 N/A N/A $84,750 John A. Hill/1985(4)(7) $56 $30 $161,700 $341,031 Paul L. Joskow/1997(4) $53 $12 $113,400 $291,000 Elizabeth T. Kennan/1992(6) $39 $21 $108,000 N/A Kenneth R. Leibler/2006 $58 N/A N/A $303,000 Robert E. Patterson/1984 $58 $17 $106,500 $303,000 George Putnam, III/1984 $54 $1 $130,300 $303,000 W. Thomas Stephens/1997(8) $54 $12 $107,100 $303,000 Robert L. Reynolds/2008(9) N/A N/A N/A N/A 27 Putnam Global Telecommunications Fund Pension or retirement Estimated annual Total Aggregate benefits accrued benefits from all compensation compensation as part of fund Putnam funds upon from all Putnam funds Trustees/Year from the fund expenses retirement(1) Liaquat Ahamed/2012(3) N/A N/A N/A N/A Ravi Akhoury/2009 $47 N/A N/A $303,000 Barbara M. Baumann/2010(4) $46 N/A N/A $297,000 Jameson A. Baxter/1994(4)(7) $69 $15 $110,500 $365,500 Charles B. Curtis/2001 $46 $9 $113,900 $291,000 Robert J. Darretta/2007(4) $47 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) $0 N/A N/A $84,750 John A. Hill/1985(4)(7) $48 $25 $161,700 $341,031 Paul L. Joskow/1997(4) $46 $10 $113,400 $291,000 Elizabeth T. Kennan/1992(6) $33 $18 $108,000 N/A Kenneth R. Leibler/2006 $50 N/A N/A $303,000 Robert E. Patterson/1984 $50 $15 $106,500 $303,000 George Putnam, III/1984 $47 $15 $130,300 $303,000 W. Thomas Stephens/1997(8) $47 $10 $107,100 $303,000 Robert L. Reynolds/2008(9) N/A N/A N/A N/A 28 Putnam Global Utilities Fund Pension or Estimated annual retirement benefits from all Total Aggregate benefits accrued Putnam funds upon compensation compensation as part of fund retirement(1) from all Putnam funds Trustees/Year from the fund expenses Liaquat Ahamed/2012(3) N/A N/A N/A N/A Ravi Akhoury/2009 $1,055 N/A N/A $303,000 Barbara M. Baumann/2010(4) $1,035 N/A N/A $297,000 Jameson A. Baxter/1994(4)(7) $1,570 $344 $110,500 $365,500 Charles B. Curtis/2001 $1,034 $222 $113,900 $291,000 Robert J. Darretta/2007(4) $1,055 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) $0 N/A N/A $84,750 John A. Hill/1985(4)(7) $1,107 $595 $161,700 $341,031 Paul L. Joskow/1997(4) $1,034 $235 $113,400 $291,000 Elizabeth T. Kennan/1992(6) $701 $421 $108,000 N/A Kenneth R. Leibler/2006 $1,119 N/A N/A $303,000 Robert E. Patterson/1984 $1,119 $350 $106,500 $303,000 George Putnam, III/1984 $1,055 $349 $130,300 $303,000 W. Thomas Stephens/1997(8) $1,055 $246 $107,100 $303,000 Robert L. Reynolds/2008(9) N/A N/A N/A N/A 29 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2011, there were 108 funds in the Putnam family. (3) Mr. Ahamed and Ms. Domotorffy were appointed to the Board of Trustees of the Putnam funds effective September 13, 2012. (4) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of August 31, 2012, the total amounts of deferred compensation payable by the fund, including income earned on such amounts, to these Trustees were: Global Consumer Fund: Ms. Baumann - $12; Ms. Baxter - $75; Mr. Darretta - $24; Ms. Drucker - $14; Mr. Hill - $214; and Dr. Joskow - $58. Global Energy Fund: Ms. Baumann - $14; Ms. Baxter - $85; Mr. Darretta - $28; Ms. Drucker - $16; Mr. Hill - $242; and Dr. Joskow - $66. Global Financials Fund: Ms. Baumann - $9; Ms. Baxter - $57; Mr. Darretta - $19; Ms. Drucker - $11; Mr. Hill - $163; and Dr. Joskow - $45. Global Health Care Fund: Ms. Baumann - $5,436; Ms. Baxter - $34,164; Mr. Darretta - $11,151; Ms. Drucker - $6,303; Mr. Hill - $97,465; and Dr. Joskow - $26,584. Global Industrials Fund: Ms. Baumann - $11; Ms. Baxter - $70; Mr. Darretta - $23; Ms. Drucker - $13; Mr. Hill - $199; and Dr. Joskow - $54. Global Natural Resources Fund: Ms. Baumann - $848; Ms. Baxter - $5,327; Mr. Darretta - $1,739; Ms. Drucker - $983; Mr. Hill - $15,198; and Dr. Joskow - $4,145. Global Technology Fund: Ms. Baumann - $11; Ms. Baxter - $67; Mr. Darretta - $22; Ms. Drucker - $12; Mr. Hill - $191; and Dr. Joskow - $52. Global Telecommunications Fund: Ms. Baumann - $9; Ms. Baxter - $59; Mr. Darretta - $19; Ms. Drucker - $11; Mr. Hill - $167; and Dr. Joskow - $46. Global Utilities Fund: 30 Ms. Baumann - $2,277; Ms. Baxter - $14,312; Mr. Darretta - $4,672; Ms. Drucker - $2,641; Mr. Hill - $40,831; and Dr. Joskow - $11,137. (5) Ms. Drucker retired from the Board of Trustees of the Putnam funds on January 30, 2011. (6) Dr. Kennan, who retired from the Board of Trustees of the Putnam funds on June 30, 2010, was re-appointed to the Board of Trustees of the Putnam Funds effective January 1, 2012. Upon her retirement, Dr. Kennan became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2011. In connection with her re-appointment to the Board of Trustees, Dr. Kennan has agreed to suspend the balance of her retirement benefit payments for the duration of her service as a Trustee. (7) Includes additional compensation to Mr. Hill and Ms. Baxter for service as Chair of the Trustees of the Putnam funds. Ms. Baxter replaced Mr. Hill as Chair, Board of Trustees of the Putnam funds on July 1, 2011. (8) Mr. Stephens, who retired from the Board of Trustees of the Putnam funds on March 31, 2008, was re-appointed to the Board of Trustees of the Putnam funds on May 14, 2009. Upon his retirement, Mr. Stephens became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2009. In connection with his re-appointment to the Board of Trustees, Mr. Stephens has agreed to suspend the balance of his retirement benefit payments for the duration of his service as a Trustee. (9) Mr. Reynolds is an “interested person” of the fund, Putnam Management and/or Putnam Retail Management. 31 Under a Retirement Plan for Trustees of the Putnam funds (the Plan), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years, or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. For additional information concerning the Trustees, see "Management" in Part II of this SAI. Share ownership Putnam Global Consumer Fund At November 30, 2012, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned approximately 3.69%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Percentage Class Shareholder owned A Putnam LLC One Post Office Square Boston, MA 02109 33.71% A Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 14.26% A National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 6.56% Percentage Class Shareholder owned A Edward D. Jones & Co. 201 Progress Pkwy Maryland Height, MO 63043-3009 5.52% B Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 30.58% B Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 14.94% B National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 13.89% B Ameritrade, Inc. PO Box 2226 Omaha, NE 68103-2226 6.94% C Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 32.94% C Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 23.15% C National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 5.62% M Putnam LLC One Post Office Sqaure Boston, MA 02109-2199 39.14% M Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 23.90% M National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 18.77% M Zeyu Gao IRA Rollover Plan 5357 Edmonton Commono Fremont, CA 94555-2921 11.34% M Russell L. Levings & Carolyn S. Levings 4640 Northridge Lane Noble, OK 73068-8102 6.70% R Frontier Trust Company Respiratory & Sleep Disorders Specialists PO Box 10758 Fargo, ND 58106-0758 56.26% Percentage Class Shareholder owned R Putnam LLC One Post Office Square Boston, MA 02109-2199 24.59% R Franklin Public Schools 403(B) Plan A/C Jane S. Hogan 204 Rolling Meadow Dr. Holliston, MA 01746-2631 17.95% Y* Great-West Trust Company, LLC - The Putnam Retirement Plan 29.49% Y National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 22.52% Y* Putnam Global Sector Fund – Global Consumer Fund Class A shares 16.25% Y* Putnam Global Sector Fund – Global Consumer Fund Class Y shares 11.80% * The address for the name listed above is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. Putnam Global Energy Fund At November 30, 2012, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned approximately 3.42%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Percentage Class Shareholder owned A Putnam LLC One Post Office Square Boston, MA 02109- 21.67% 2199 Pershing, LLC 1 Pershing Plaza A Jersey City, NJ 07399-0001 9.47% B Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 13.43% Percentage Class Shareholder owned B Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 11.21% B National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 6.57% B RBC Capital Markets, LLC 510 Marquette Ave S Minneapolis, MN 55402-1110 5.78% C Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 20.25% C Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 10.68% C National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 9.63% M John Susong Trust 9433 Pontius St, NE Alliance, OH 44601-9793 40.26% M Anneliese E. Carter Trust 539 Hickory Hollow Dr. Canfield, OH 44406-1052 8.49% M Sherman A. Katz IRA Rollover Plan 6022 McNaughton Grove Lane Columbus, OH 43213-5103 8.11% M Mary F. Temm TEMM & Associates, Inc. Retirement Plan 306 Virginia, AZ 85003-1021 7.40% M Campus Crusade for Christ 403(B) Plan A/C Erin S. Layne 5962 Aberdeen St. Littleton, CO 80120-2705 6.92% M Gary L. Preston IRA Rollover Plan 7850 Victoria Way St. Louis Park, MN 55426-3063 5.10% R Frontier Trust Company FBO – Randolph J. Hayes DMDMSP PO Box 10758 Fargo, ND 58106-0758 13.15% R Frontier Trust Company FBO – Finish Line Technologies Inc. 401K PO Box 10758 Fargo, ND 58106-0758 12.35% R Frontier Trust Company Dansker & Aspromonte Associates RET 12.01% PO Box 10758 Fargo, ND 58106-0758 Percentage Class Shareholder owned R Frontier Trust Company AAA Water Systems 401k Plan PO Box 10758 Fargo, ND 58106-0758 11.77% R Frontier Trust Company FBO – Innovation Ventures,. LLC 401k Plan PO Box 10758 Fargo, ND 58106-0758 10.00% R Frontier Trust Company FBO – Polo Ranch 401k Retirement Plan PO Box 10758 Fargo, ND 58106-0758 8.16% R State Street Bank TTEE FBO – ADP/Access 401k Program 1 Lincoln St. Boston, MA 02111-2901 5.57% Y* Great-West Trust Company, LLC - The Putnam Retirement Plan 66.60% Y Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 10.14% Y Steven W. Curbow & Catherine Curbow 12 Pilgrim Lane Medfield, MA 02052-3229 7.16% Y* Great-West Trust Company, LLC – Putnam Defined Contribution Plans 5.40% * The address for the name listed above is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. Putnam Global Financials Fund At November 30, 2012, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned approximately 3.12%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Percentage Class Shareholder owned A Putnam LLC One Post Office Square Boston, MA 02109-2199 48.70% A Carl Zetley & Co. SC 401k Plan A/C Daniel Kemp 788 N. Jefferson St. Milwaukee, WI 53220-3718 6.99% B Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 6.67% B St. Lukes Hospital of PA 403(B) Plan A/C William R. Pistone 2728 Lapp Rd Allentown, PA 18104-9756 5.85% B Nicholas Dispenzieri IRA Plan 27 Guttman Lane Pearl River, NY 10965-1606 5.18% C Southwest Securities, Inc. FBO –Craig Sheyon PO Box 509002 Dallas, TX 75250-9002 5.95% M Alam M. Qadri IRA Rollover Plan 1315 Connecticut Woods Dr. Hudson, OH 44236-1271 48.36% M Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 22.21% M Putnam LLC One Post Office Square Boston, MA 02109-2199 20.15% R Frontier Trust Company FBO – Mason & Mincey ODPA 401k PO Box 10758 Fargo, ND 58106-0758 45.88% R Frontier Trust Company Neighborhood Lending Partners, Inc. PO Box 10758 Fargo, ND 58106-0758 11.90% R Frontier Trust Company Wind-Up Entertainment 401k Plan PO Box 10758 Fargo, ND 58106-0758 10.68% R Frontier Trust Company FBO – RKT Savings & Retirement Plan PO Box 10758 Fargo, ND 58106-0758 9.84% Percentage Class Shareholder owned R Frontier Trust Company Kaplan Massamillo & Andrews, LLC PO Box 10758 Fargo, ND 58106-0758 7.65% R Frontier Trust Company Tanzillo Contractors Inc. PO Box 10758 Fargo, ND 58106-0758 6.61% Y LPL Financial 9785 Towne Centre Dr. San Diego, CA 92121-1968 39.20% Y* Great-West Trust Company, LLC - The Putnam Retirement Plan 24.86% Y** Putnam Global Sector Fund – Global Financials Fund Class A shares 15.71% Y** Putnam Global Sector Fund – Global Financials Fund Class Y shares 11.29% * The address for the name listed above is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. ** The address for the name listed above is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Putnam Global Health Care Fund At November 30, 2012, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned approximately 3.24%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Percentage Class Shareholder owned A MLPF&S 4800 Deer Lake Dr., E. Fl. 3 Jacksonville, FL 32246-6484 7.84% A Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 7.44% Percentage Class Shareholder owned Pershing, LLC 1 Pershing Plaza A Jersey City, NJ 07399-0001 6.32% A National Financial Services 499 Washington Bldv. Jersey City, NJ 07310-2010 5.49% A Edward D. Jones & Co 201 Progress Pkwy 5.00% Maryland Height, MO 63043-3009 B MLPF&S 4800 Deer Lake Dr., E., Fl. 3 Jacksonville, FL 32246-6484 6.99% B Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 5.97% Wells Fargo Advisors 2801 Market St. B St. Louis, MO 63103-2523 5.27% C MLPF&S 4800 Deer Lake Dr., E., Fl. 3 Jacksonville, FL 32246-6484 12.14% Pershing, LLC 1 Pershing Plaza C Jersey City, NJ 07399-0001 10.09% C Morgan Stanley Smith Barney Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 9.22% C Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 6.54% C National Financial Services, LLC. 499 Washington Blvd. Jersey City, NJ 07310-2010 5.53% C UBS WM USA 1000 Harbor Blvd. Weehawken, NJ 07086-6761 5.19% M Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 10.26% M Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 9.24% M Morgan Stanley Smith Barney Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 7.49% Percentage Class Shareholder owned M UBS WM USA 1000 Harbor Blvd Weehawken, NJ 07086-6761 5.06% M Edward D. Jones & Co. 201 Progress Pkwy Maryland Heights, MO 63043-3009 5.04% R MLPF&S 4800 Deer Lake Dr, E. Fl. 3 Jacksonville, FL 32246-6484 12.28% R Greg Hedding & Randall Moroney ILT Employees PSP 8515 E. Orchard Rd, #2T2 Greenwood Village, CO 80111-5002 5.45% Y* Great-West Trust Company , LLC - The Putnam Retirement Plan 38.45% Y* Great-West Trust Company , LLC – Putnam Deferred Compensation Plans 16.03% Y Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 7.52% Y Morgan Stanley Smith Barney Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 7.36% Y Merrill Lynch 4800 Deer Lake Dr., E., Fl. 3 Jacksonville, FL 32246-6484 7.35% * The address for the name listed above is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. Putnam Global Industrials Fund At November 30, 2012, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned approximately 5.29%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Percentage Class Shareholder owned A Putnam LLC One Post Office Square 36.96% Boston, MA 02109-2199 A National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 6.27% B Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 31.97% B Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 17.76% B National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 5.26% C Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 38.55% C Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 11.85% C Janney Montgomery Scott, LLC Irene Zelnick IRA-Roll 1801 Market St. Philadelphia, PA 19103-1610 5.51% M Judy R. Taylor IRA Rollover Plan 3289 W. Fieldstream Lane Meridian, ID 83646-8331 34.58% M PTC Customer Rollover IRA FBO – Bobby Booe PO Box 3874 Joplin, MO 64803-3874 20.09% M Teri M. LePage IRA Plan 5 Andrew Lane Bear, DE 19701-1542 14.96% M Russell L. Levings & Carolyn S. Levings 4640 Northride Lane Noble, OK 73068-8102 6.81% M Sharon K. Winnie-Vann IRA Rollover Plan PO Box 221 Seneca, MO 64865-0221 5.31% M PTC Customer Roth IRA FBO – Charles Nares 5010 Hastings Rd San Diego, CA 92116-2109 5.18% M PTC Customer Roth IRA FBO – Sally Ann McPherson 5010 Hastings Rd San Diego, CA 92115-2109 5.15% Percentage Class Shareholder owned R Putnam LLC One Post Office Square Boston, MA 02109-2199 99.71% Y* Great-West Trust Company, LLC - The Putnam Retirement Plan 49.80% Y** Putnam Global Sector Fund – Global Industrials Fund Class A shares 12.50% Y* Great-West Trust Company, LLC – Putnam Deferred Compensation Plans 12.23% Y** Putnam Global Sector Fund – Global Industrials Fund Class Y shares 9.08% * The address for the name listed above is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. ** The address for the name listed above is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Putnam Global Natural Resources Fund At November 30, 2012, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned approximately 4.60%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Percentage Class Shareholder owned A Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 10.16% A Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 5.42% B Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 10.58% Percentage Class Shareholder owned B Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 9.07% C Raymond James 880 Carillon Pkwy 13.87% St. Petersburg, Fl 33716-1100 C Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 9.28% C Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 7.55% MLPF&S 4800 Deer Lake Dr, E. Fl. 3 C Jacksonville, FL 32246-6484 7.20% C National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 6.70% M Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 6.31% M Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 6.05% R Hartford Securities Distribution As agent for Reliance Trust Co. FBO – Agents Plan Customers PO Box 2999 Hartford, CT 06104-2999 11.38% R Capital Bank & Trust Company AAC 401k & PSP c/o Plan Premier Fascorp 8515 E. Orchard Rd, #2T2 Greenwood Village, CO 80111-5002 6.20% Y Great-West Trust Company, LLC - The Putnam Retirement Plan 58.20% * The address for the name listed above is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. Putnam Global Technology Fund At November 30, 2012, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned approximately 3.72%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Percentage Class Shareholder owned A Putnam LLC One Post Office Square 27.89% Boston, MA 02109-2199 A Pershing, LLC 1 Pershing Plaza Jersey City , NJ 07399-0001 6.34% B Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 16.21% B Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 11.97% B RBC Capital Markets, LLC 510 Marquette Ave, S Minneapolis, MN 55402-1110 9.06% C Lee Frankel 9060 Union Turnpike, Apt. 17A Glendale, NY 11385-8072 13.66% C Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 5.70% M Cynthia Baker IRA Rollover Plan 3804 Cibola Trl Carrollton, TX 75007-6238 21.49% M Susan B. Kellett IRA Rollover Plan 633 Fairview Ave St. Louis, MO 63119-1808 16.97% M MLPF&S 4800 Deer Lake Dr, E. Fl. 3 Jacksonville, FL 32246-6484 16.09% M Kathy Neri IRA Rollover Plan 446 Beckham Dr. San Jose, CA 95123-5608 15.50% M Edward D. Jones & Co. 201 Progress Pkwy Maryland Heights, MO 63043-3009 12.08% M Steven D. Arizaga SEP IRA Plan 6734 Mission St. Yuma, AZ 85365-8898 5.54% M Craig S. Stastny ROTH IRA Conversion Plan 1184 Adler Lane Carol Stream, IL 60188-1332 5.23% Percentage Class Shareholder owned M Marilyn L. Hauf 381 Rushing Creek CT Henderson, NV 89014-4512 5.19% R Putnam LLC One Post Office Square Boston, MA 02109-2199 49.83% R Frontier Trust Company Tierra Media INc. 401k & Pension PO Box 10758 Fargo, ND 58106-0758 33.01% R Frontier Trust Company Show Your Logo INc. Plan PO Box 10758 Fargo, ND 58106-0758 13.91% Y* Great-West Trust Company, LLC - The Putnam Retirement Plan 68.33% Y** Putnam Global Sector Fund – Global Technology Fund Class A shares 9.85% Y** Putnam Global Sector Fund – Global Technology Fund Class Y shares 7.31% * The address for the name listed above is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. ** The address for the name listed above is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Putnam Global Telecommunications Fund At November 30, 2012, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned approximately 2.63%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Percentage Class Shareholder owned A Putnam LLC One Post Office Square 31.25% Boston, MA 02109-2199 Percentage Class Shareholder owned A Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 22.28% B Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 31.12% Betsy H. Dexheimer IRA Plan 19 Woodrow Rd B Batavia, NY 14020-1201 8.34% USAA Investment Management Company 9800 Fredericksburg Rd B San Antonio, TX 78288-0001 6.75% C Raymond James 880 Carillon Pkwy St. Petersburg, FL 33716-1100 52.77% C Wells Fargo Advisors 2801 Market St. St. Louis, Mo 63103-2523 13.44% C National Financial Services, LLC 499 Washing Blvd Jersey City, NJ 07310-2010 10.34% M Ameritrade, Inc. PO Box 2226 Omaha, NE 68103-2226 37.42% M Putnam LLC One Post Office Square Boston, MA 02109-2199 37.35% M Victoria E. Cravens / Walter B. Nash IRA Plan 5203 Paseo Ricoso Camarillo, CA 93102-5326 10.28% M Ameritrade, Inc. PO Box 2226 Omaha, NE 68103-2226 6.58% M Teri M. LePage IRA Plan 5 Andrew Lane Bear, DE 19701—1542 6.23% R Frontier Trust Company Respiratory & Sleep Disorder Specialists PO Box 10758 Fargo, ND 58106-0758 24.86% R Frontier Trust Company FBO – RKT Savings & Retirement Plan PO Box 10758 Fargo, ND 58106-0758 24.45% R DB Systems Corp Profit Sharing Frontier Trust Company PO Box 10758 Fargo, ND 58106-0758 16.72% Percentage Class Shareholder owned R MG Trust Company FBO – Computerland Network Technologies 700 17 th St., Ste. 300 Denver, CO 80202-3531 14.46% R Putnam LLC One Post Office Square Boston, MA 02109 -2199 10.29% R NFS LLC FBO – Alerus Financial PO Box 64535 St. Paul, MN 55164-0535 5.94% Y Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 65.13% Y Great-West Trust Company - The Putnam Retirement Plan 21.49% * The address for the name listed above is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. Putnam Global Utilities Fund At November 30, 2012, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned approximately 2.68%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Percentage Class Shareholder owned A Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 7.51% A Edward D. Jones & Co. 201 Progress Pkwy 7.42% Maryland Heights, MO 63043-3009 A Wells Fargo Advisors 2801 Market St. St. Louis, MO 63103-2523 5.94% Percentage Class Shareholder owned B Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 8.01% B National Financial Services, LLC 499 Washington Blvd Jersey City, NJ 07310-2010 5.34% B MLPF&S 4800 Deer Lake Dr, E., Fl. 3 Jacksonville, FL 32246- 8484 5.15% C Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 12.86% C MLPF&S 4800 Deer Lake Dr, E., Fl. 3 Jacksonville, FL 32246-8484 6.79% M Edward D. Jones & Co. 201 Progress Pkwy Maryland Heights, MO 63043-3009 10.83% M Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 5.22% R MLPF&S 4800 Deer Lake Dr, E., Fl. 3 Jacksonville, FL 32246-8484 13.35% R Frontier Trust Company Caring for Women 401K Plan PO Box 10758 Fargo, ND 58106-0758 11.38% R Frontier Trust Company Micro-Mode Product Inc. 401k Plan PO Box 10758 Fargo, ND 58106-0758 8.48% Y Great-West Trust Company - The Putnam Retirement Plan 56.62% Y Merrill Lynch 4800 Deer Lake Dr., E., Fl. 3 Jacksonville, FL 32246-6484 12.04% * The address for the name listed above is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. Distribution fees During fiscal 2012, the funds paid the following 12b-1 fees to Putnam Retail Management: Fund name Class A Class B Class C Class M Class R Global Consumer Fund $24,965 $5,520 $8,976 $352 $285 Global Energy Fund $31,844 $23,154 $9,709 $2,373 $3,320 Global Financials Fund $12,564 $3,607 $22,255 $506 $1,547 Global Health Care Fund $2,221,909 $274,158 $168,801 $70,458 $12,948 Global Industrials Fund $19,745 $4,427 $5,765 $475 $77 Global Natural Resources Fund $712,658 $177,114 $147,311 $41,820 $76,045 Global Technology Fund $20,939 $8,143 $9,143 $795 $196 Global Telecommunications Fund $20,517 $2,364 $7,314 $275 $368 Global Utilities Fund $515,353 $56,076 $36,438 $10,200 $6,348 Class A sales charges and contingent deferred sales charges Putnam Retail Management received sales charges with respect to class A shares in the following amounts during the periods indicated: Sales charges retained by Putnam Retail Management Contingent Fiscal Total front-end after dealer deferred sales Fund name year sales charges concessions charges Global Consumer Fund 2012 $20,856 $3,299 $0 2011 $44,294 $8,148 $0 2010 $53,618 $8,978 $0 Global Energy Fund 2012 $40,604 $6,828 $0 2011 $109,364 $20,047 $0 2010 $72,145 $12,507 $0 Global Financials Fund 2012 $0 $2,037 $0 2011 $16,541 $2,249 $0 2010 $15,995 $2,401 $0 Sales charges retained by Putnam Retail Management Contingent Fiscal Total front-end after dealer deferred sales Fund name year sales charges concessions charges Global Health Care Fund 2012 $153,849 $28,262 $70 2011 $254,036 $46,688 $0 2010 $299,811 $52,616 $2 Global Industrials Fund 2012 $9,578 $1,598 $0 2011 $80,325 $14,619 $0 2010 $29,078 $5,537 $0 Global Natural Resources Fund 2012 $137,727 $26,482 $13 2011 $350,178 $61,184 $127 2010 $361,215 $62,598 $2,000 Global Technology Fund 2012 $19,660 $4,576 $0 2011 $35,996 $6,636 $0 2010 $54,803 $11,581 $2,000 Global Telecommunications Fund 2012 $38,944 $6,025 $0 2011 $64,519 $10,882 $0 2010 $10,472 $1,796 $0 Global Utilities Fund 2012 $80,778 $13,800 $11 2011 $96,991 $17,252 $127 2010 $164,858 $28,517 $0 Class B contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class B shares in the following amounts during the periods indicated: Contingent deferred sales Fund name Fiscal year charges Global Consumer Fund 2012 $635 2011 $761 2010 $148 Global Energy Fund 2012 $2,465 2011 $1,966 2010 $437 Global Financials Fund 2012 $829 2011 $3,116 2010 $484 Global Health Care Fund 2012 $22,185 2011 $28,132 2010 $36,090 Global Industrials Fund 2012 $531 2011 $637 2010 $412 Global Natural Resources Fund 2012 $17,054 2011 $22,961 2010 $45,295 Global Technology Fund 2012 $625 2011 $619 2010 $730 Contingent deferred sales Fund name Fiscal year charges Global Telecommunications Fund 2012 $267 2011 $70 2010 $0 Global Utilities Fund 2012 $5,635 2011 $4,966 2010 $14,604 Class C contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class C shares in the following amounts during the periods indicated: Contingent deferred sales Fund name Fiscal year charges Global Consumer Fund 2012 $95 2011 $265 2010 $69 Global Energy Fund 2012 $175 2011 $256 2010 $132 Global Financials Fund 2012 $751 2011 $0 2010 $303 2009 $0 Global Health Care Fund 2012 $318 2011 $753 2010 $794 Contingent deferred sales Fund name Fiscal year charges Global Industrials Fund 2012 $267 2011 $119 2010 $0 Global Natural Resources Fund 2012 $878 2011 $1,027 2010 $704 Global Technology Fund 2012 $82 2011 $737 2010 $301 Global Telecommunications Fund 2012 $541 2011 $217 2010 $0 Global Utilities Fund 2012 $61 2011 $99 2010 $24 Class M sales charges and contingent deferred sales charges Putnam Retail Management received sales charges with respect to class M shares in the following amounts during the periods indicated: Sales charges Contingent retained by deferred sales Putnam Retail charges Total front-end Management after Fund name Fiscal year sales charges dealer concessions Global Consumer Fund 2012 $8 $1 $0 2011 $8 $1 $0 2010 $241 $34 $0 Global Energy Fund 2012 $369 $57 $0 2011 $2,072 $333 $0 2010 $1,439 $229 $0 Global Financials Fund 2012 $0 $0 $0 2011 $13 $3 $0 2010 $70 $10 $0 Global Health Care Fund 2012 $1,621 $283 $0 2011 $2,022 $435 $0 2010 $3,850 $683 $0 Global Industrials Fund 2012 $0 $0 $0 2011 $96 $14 $0 2010 $0 $0 $0 Global Natural Resources Fund 2012 $1,832 $412 $0 2011 $3,786 $704 $0 2010 $7,179 $1,633 $0 Global Technology Fund 2012 $64 $12 $0 2011 $172 $27 $0 2010 $239 $11 $0 Global Telecommunications Fund 2012 $0 $0 $0 Sales charges Contingent retained by deferred sales Putnam Retail charges Total front-end Management after Fund name Fiscal year sales charges dealer concessions 2011 $0 $0 $0 2010 $0 $0 $0 Global Utilities Fund 2012 $507 $83 $0 2011 $449 $76 $0 2010 $774 $168 $0 Investor servicing fees During the 2012 fiscal year, each fund incurred the following in fees for investor servicing provided by Putnam Investor Services, Inc. Fund Investor Servicing fees Global Consumer Fund $43,435 Global Energy Fund $59,204 Global Financials Fund $29,200 Global Health Care Fund $3,210,157 Global Industrials Fund $33,579 Global Natural Resources Fund $1,141,748 Global Technology Fund $37,744 Global Telecommunications Fund $33,009 Global Utilities Fund $738,990 PORTFOLIO MANAGERS Other accounts managed The following tables show the number and approximate assets of other investment accounts (or portions of investment accounts) that each fund’s portfolio managers managed as of the funds’ most recent fiscal year-end. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Putnam Global Consumer Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Walter Scully 5 $4,494,200,000 0 0 4 $289,200,000 Putnam Global Energy Fund Other accounts (including separate accounts, managed Portfolio Other accounts that pool account programs and managers Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Steven Curbow 3 $392,700,000 0 0 0 0 Greg Kelly 1 $6,200,000 0 0 0 0 Putnam Global Financials Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jacquelyne Cavanaugh 1 $2,400,000 0 0 1 $100,000 David Morgan 0 0 0 0 1 $800,000 Putnam Global Health Care Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Kelsey Chen 3 $174,300,000 0 0 1 $200,000 Isabel Buccellati* 2 $111,700,000 0 0 1 $1,300,000 *Information for Ms. Buccellati, who joined the fund after the fund’s fiscal year end, is as of October 31, 2012. Putnam Global Industrials Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Ferat Ongoren 3 $75,700,000 0 0 0 0 Nathaniel Salter 0 0 0 0 0 0 Putnam Global Natural Resources Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Steven Curbow 3 $89,600,000 0 0 0 0 Christopher Eitzmann 2 $8,900,000 0 0 0 0 Putnam Global Technology Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Brian Hertzog 1 $12,800,000 0 0 1 $100,000 Putnam Global Telecommunications Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Vivek Gandhi 0 0 0 0 0 0 Putnam Global Utilities Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Sheba Alexander 2 $123,500,000 0 0 0 0 See “Management—Portfolio Transactions—Potential conflicts of interest in managing multiple accounts” in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individual’s management of more than one account. Compensation of portfolio managers Putnam’s goal for its products and investors is to deliver strong performance versus peers or performance ahead of the applicable benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For these funds, Putnam evaluates performances based on the fund’s pre-tax return relative to the following benchmarks: Fund Benchmark Putnam Global Consumer Fund MSCI World Consumer Discretionary & Staples Index (ND) Putnam Global Energy Fund MSCI World Energy Index (ND) Putnam Global Financials Fund MSCI World Financials Index (ND) Putnam Global Health Care Fund MSCI World Health Care Index (ND) Putnam Global Industrials Fund MSCI World Industrials Index (ND) Putnam Global Natural Resources Fund MSCI World Energy & Materials Index (ND) Putnam Global Technology Fund MSCI World Information Technology Index (ND) Putnam Global Telecommunications MSCI World Telecommunications Index (ND) Fund Putnam Global Utilities Fund MSCI World Utilities Index (ND) Ownership of securities The dollar range of shares of each fund owned by each portfolio manager for the applicable funds below, at the end of each fund’s last fiscal year, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Fund Portfolio manager(s) Dollar range of shares owned Putnam Global Consumer Fund Walter Scully $10,001-$50,000 Putnam Global Energy Fund Steven Curbow $100,001-$500,000 Greg Kelly $0 Putnam Global Financials Fund David Morgan $0 Jacquelyn Cavanaugh $0 Putnam Global Health Care Fund Kelsey Chen $100,001-$500,000 Isabel Buccelatti $0 Putnam Global Industrials Fund Ferat Ongoren $0 Nathaniel Salter $10,001-$50,000 Putnam Global Natural Resources Fund Steven Curbow $10,001-$50,000 Christopher Eitzmann $0 Putnam Global Technology Fund Brian Hertzog $10,001-$50,000 Putnam Global Telecommunications Fund Vivek Gandhi $10,001-$50,000 Putnam Global Utilities Fund Sheba Alexander $0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS For Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund and Putnam Global Telecommunications Fund: For each of the funds listed above, KPMG LLP, Two Financial Center, 60 South Street, Boston, Massachusetts 02111, is the independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in each of the fund's Annual Report for each fund’s most recent fiscal year are included as Appendix B to this SAI. The financial highlights included in the prospectus and this SAI and the financial statements included in this SAI (which is incorporated by reference into the prospectus) have been so included in reliance upon the reports of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. For Putnam Global Health Care Fund and Putnam Global Utilities Fund: For each of the funds listed above, PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts 02110, is the independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in each fund's Annual Report for each fund’s most recent fiscal year are included as Appendix B to this SAI. The financial highlights included in the prospectus and this SAI and the financial statements included in this SAI (which is incorporated by reference into the prospectus) have been so included in reliance upon the reports of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. TABLE OF CONTENTS HOW TO BUY SHARES 1 DISTRIBUTION PLANS 10 MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS 18 TAXES 54 MANAGEMENT 68 DETERMINATION OF NET ASSET VALUE 88 INVESTOR SERVICES 90 SIGNATURE GUARANTEES 94 REDEMPTIONS 94 SHAREHOLDER LIABILITY 94 DISCLOSURE OF PORTFOLIO INFORMATION 95 PROXY VOTING GUIDELINES AND PROCEDURES 97 SECURITIES RATINGS 97 CLAIMS-PAYING ABILITY RATINGS 100 APPENDIX A - PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS 105 APPENDIX B - FINANCIAL STATEMENTS 121 December 21, 2012 II-1 THE PUTNAM FUNDS STATEMENT OF ADDITIONAL INFORMATION (“SAI”) PART II HOW TO BUY SHARES Each prospectus describes briefly how investors may buy shares of the fund and identifies the share classes offered by that prospectus. Because of different sales charges and expenses, the investment performance of the classes will vary. This section of the SAI contains more information on how to buy shares. For more information, including your eligibility to purchase certain classes of shares, contact your investment dealer or Putnam Investor Services, Inc., the funds’ investor servicing agent (“Putnam Investor Services”), at 1-800-225-1581. Investors who purchase shares at net asset value through employer-sponsored defined contribution plans should also consult their employer for information about the extent to which the matters described in this section and in the sections that follow apply to them. General Information The fund is currently making a continuous offering of its shares. The fund receives the entire net asset value of shares sold. The fund will accept unconditional orders for shares to be executed at the public offering price based on the net asset value per share next determined after the order is placed. In the case of class A shares and class M shares, the public offering price is the net asset value plus the applicable sales charge, if any. (The public offering price is thus calculable by dividing the net asset value by 100% minus the sales charge, expressed as a percentage.) No sales charge is included in the public offering price of other classes of shares. In the case of orders for purchase of shares placed through dealers, the public offering price will be based on the net asset value determined on the day the order is placed, but only if the dealer or a registered transfer agent or registered clearing agent receives the order, together with all required identifying information, before the close of regular trading on the New York Stock Exchange (the “NYSE”). If the dealer or registered transfer agent or registered clearing agent receives the order after the close of the NYSE, the price will be based on the net asset value next determined. If funds for the purchase of shares are sent directly to Putnam Investor Services, they will be invested at the public offering price based on the net asset value next determined after all required identifying information has been collected. Payment for shares of the fund must be in U.S. dollars; if made by check, the check must be drawn on a U.S. bank. Initial purchases are subject to the minimums stated in the prospectus, except that (i) individual investments under certain employee benefit plans or Tax Qualified Retirement Plans may be lower, and (ii) the minimum investment is waived for investors participating in systematic investment plans or military allotment plans. Information about these plans is available from investment dealers or Putnam Investor Services. Currently Putnam is waiving the minimum for all initial purchases, but reserves the right to reject initial purchases under the minimum in the future, except as noted in the first sentence of this paragraph. Systematic investment plan. As a convenience to investors, shares may be purchased through a systematic investment plan. Pre-authorized monthly, semi-monthly, or weekly bank drafts for a fixed amount ($200,000 or less) are used to purchase fund shares at the applicable public offering price next determined after Putnam Retail Management Limited Partnership (“Putnam Retail Management”) receives the proceeds from the draft. A shareholder may choose any date or dates in the month for these drafts, but if the date falls on a weekend or holiday, the draft will be processed on the next business day. Further information and application forms are available from the investment dealers or from Putnam Retail Management. Reinvestment of distributions. Distributions to be reinvested are reinvested without a sales charge in shares of any Putnam fund the shareholder is eligible to invest in under the shareholder's account as of December 21, 2012 II-2 the ex-dividend date using the net asset value determined on that date, and are credited to a shareholder's account on the payment date. Dividends for Putnam money market funds are credited to a shareholder's account on the payment date. Distributions for all other funds that declare a distribution daily are reinvested without a sales charge as of the last day of the period for which distributions are paid using the net asset value determined on that date, and are credited to a shareholder's account on the payment date. Purchasing shares with securities (“in-kind” purchases). In addition to cash, the fund will consider accepting securities as payment for fund shares at the applicable net asset value. Generally, the fund will only consider accepting securities to increase its holdings in a portfolio security, or if Putnam Investment Management, LLC (“Putnam Management”) determines that the offered securities are a suitable investment for the fund and in a sufficient amount for efficient management. While no minimum has been established, it is expected that the fund would not accept securities with a value of less than $100,000 per issue as payment for shares. The fund may reject in whole or in part any or all offers to pay for purchases of fund shares with securities, may require partial payment in cash for such purchases to provide funds for applicable sales charges, and may discontinue accepting securities as payment for fund shares at any time without notice. The fund will value accepted securities in the manner described in the section "Determination of Net Asset Value" for valuing shares of the fund. The fund will only accept securities that are delivered in proper form. The fund will not accept certain securities, for example, options or restricted securities, as payment for shares. The acceptance of securities by certain funds in exchange for fund shares is subject to additional requirements. For federal income tax purposes, a purchase of fund shares with securities will be treated as a sale or exchange of such securities on which the investor will generally realize a taxable gain or loss. The processing of a purchase of fund shares with securities involves certain delays while the fund considers the suitability of such securities and while other requirements are satisfied. For information regarding procedures for payment in securities, contact Putnam Retail Management. Investors should not send securities to the fund except when authorized to do so and in accordance with specific instructions received from Putnam Retail Management. Sales Charges and Other Share Class Features—Retail Investors This section describes certain key features of share classes offered to retail investors and retirement plans that do not purchase shares at net asset value. Much of this information addresses the sales charges, including initial sales charges and contingent deferred sales charges (“CDSCs”) imposed on the different share classes and various commission payments made by Putnam to dealers and other financial intermediaries facilitating shareholders’ investments. This information supplements the descriptions of these share classes and payments included in the prospectus. Initial sales charges, dealer commissions and CDSCs on shares sold outside the United States may differ from those applied to U.S. sales. Initial sales charges for class A and class M shares . The public offering price of class A and class M shares is the net asset value plus a sales charge that varies depending on the size of your purchase (calculable as described above). The fund receives the net asset value. The tables below indicate the sales charges applicable to purchases of class A and class M shares of the funds by style category. The variations in sales charges reflect the varying efforts required to sell shares to different categories of purchasers. The sales charge is allocated between your investment dealer and Putnam Retail Management as shown in the tables below, except when Putnam Retail Management, in its discretion, allocates the entire amount to your investment dealer. The underwriter's commission, or dealer reallowance, is the sales charge shown in the prospectus less any applicable dealer discount. Putnam Retail Management will give dealers ten days' notice of any December 21, 2012 II-3 changes in the dealer discount. Putnam Retail Management retains the entire sales charge on any retail sales made by it. For purchases of class A shares by retail investors that qualify for the highest sales charge breakpoint described in the prospectus, Putnam Retail Management pays commissions on sales during the one-year period beginning with the date of the initial purchase qualifying for that breakpoint. Each subsequent one-year measuring period for these purposes begins with the first qualifying purchase following the end of the prior period. These commissions are paid at the rate of 1.00% of the amount of qualifying purchases up to $4 million, 0.50% of the next $46 million of qualifying purchases and 0.25% of qualifying purchases thereafter. For Growth Funds, Blend Funds, Value Funds, Asset Allocation Funds (excluding funds in the Retirement Income Lifestyle suite), Global Sector Funds and RetirementReady ® Funds only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 5.75% 5.00% 3.50% 3.00% 50,000 but under 100,000 4.50 3.75 2.50 2.00 100,000 but under 250,000 3.50 2.75 1.50 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 but under 1,000,000 2.00 1.75 1.00 1.00 1,000,000 and above NONE NONE N/A* N/A* For Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 5.75% 5.00% 3.50% 3.00% 50,000 but under 100,000 4.50 3.75 2.50 2.00 100,000 but under 250,000 3.50 2.75 1.50 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 and above NONE NONE N/A** N/A** December 21, 2012 II-4 For funds in the Retirement Income Lifestyle suite, Taxable Income Funds and Tax-Free Income Funds (except for Money Market Funds, Putnam Floating Rate Income Fund, and Putnam Short Duration Income Fund): CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 4.00% 3.50% 3.25% 3.00% 50,000 but under 100,000 4.00 3.50 2.25 2.00 100,000 but under 250,000 3.25 2.75 1.25 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 and above NONE NONE N/A** N/A** For Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 500,000 1.00% 1.00% 0.75% 0.75% 500,000 and above NONE NONE N/A** N/A** *The funds will not accept purchase orders for class M shares (other than by qualified employee-benefit plans) where the total of the current purchase, plus existing account balances that are eligible to be linked under a right of accumulation (as described below) is $1 million or more. **The funds will not accept purchase orders for class M shares (other than by qualified employee-benefit plans) where the total of the current purchase, plus existing account balances that are eligible to be linked under a right of accumulation (as described below) is $500,000 or more. Purchases of class A and class T shares without an initial sales charge. Class A shares of any Putnam fund (other than Putnam Short Duration Income Fund, Putnam Tax Exempt Money Market Fund, and Putnam Money Market Fund) purchased by retail investors that are not subject to an initial sales charge (in accordance with the schedules stated above) are subject to a CDSC of 1.00% if redeemed before the first day of the month in which the nine-month anniversary of that purchase falls. Class A shares of Putnam Short Duration Income Fund and Putnam Tax Exempt Money Market Fund and class A and class T shares of Putnam Money Market Fund purchased by retail investors by exchanging shares from another Putnam fund that were not subject to an initial sales charge (in accordance with the schedules stated above) are subject to a CDSC of 1.00% if redeemed before the first day of the month in which the nine-month anniversary of the original purchase falls. The CDSC assessed on redemptions of fewer than all of an investor's class A shares (and, for Putnam Money Market Fund, class T shares) subject to a CDSC will be based on the amount of the redemption minus the amount of any appreciation on the investor's CDSC-subject shares since the purchase of such shares. The CDSC assessed on full redemptions of CDSC-subject shares will be based on the lower of December 21, 2012 II-5 the shares' cost and current NAV. Putnam Retail Management will retain any CDSC imposed on redemptions of such shares to compensate it for the up-front commissions paid to financial intermediaries for such share sales. Purchases of class A shares for rollover IRAs. Purchases of class A shares for a Putnam Rollover IRA or a rollover IRA of a Putnam affiliate, from a retirement plan for which an affiliate of Putnam Management or a business partner of such affiliate is the administrator, including subsequent contributions, are not subject to an initial sales charge or CDSC. Putnam Retail Management may pay commissions or finders’ fees of up to 1.00% of the proceeds for such Putnam Rollover IRA purchases to the dealer of record or other third party. Contingent sales charges for class M shares (rollover IRAs). Purchases of class M shares for a Putnam Rollover IRA with proceeds in any amount from a retirement plan for which an affiliate of Putnam Management or a business partner of such affiliate is the administrator are not subject to an initial sales charge but may be subject to a CDSC on shares redeemed within one year of purchase at the rates set forth below, which are equal to commissions Putnam Retail Management pays to the dealer of record at the time of the sale of class M shares. Class M CDSC and dealer commission All growth, blend, value, global sector and asset allocation funds (excluding funds in the Retirement Income Lifestyle 0.65% suite), Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund: All income funds (except Putnam Floating Rate Income Fund and Putnam Money Market Fund) and funds in the 0.40% Retirement Income Lifestyle suite: Putnam Absolute Return 100 Fund, Putnam Absolute Return 0.30% 300 Fund and Putnam Floating Rate Income Fund Putnam Money Market Fund and Putnam Short Duration 0.15% Income Fund Commission payments and CDSCs for class B and class C shares . Except in the case of Putnam Money Market Fund and Putnam Short Duration Income Fund as noted below, Putnam Retail Management will pay a 4% commission on sales of class B shares of the fund only to those financial intermediaries who have entered into service agreements with Putnam Retail Management. For tax-exempt funds, this commission includes a 0.20% pre-paid service fee (except for Putnam Tax-Free High Yield Fund and Putnam AMT-Free Municipal Fund, each of which has a 0.25% pre-paid service fee). For Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund, Putnam Retail Management will pay a 1.00% commission to financial intermediaries selling class B shares of the fund. Except in the case of Putnam Money Market Fund and Putnam Short Duration Income Fund, Putnam Retail Management pays financial intermediaries a 1.00% commission on sales of class C shares of a fund. Putnam Retail Management will retain any CDSC imposed on redemptions of class B and class C shares to compensate it for the cost of paying the up-front commissions paid to financial intermediaries for class B or class C share sales. Conversion of class B shares into class A shares. Class B shares will automatically convert to class A shares on or around the end of the month eight years after the purchase date (for Putnam Small Cap Value Fund, on or around the end of the month six years after the purchase date, and for Multi-Cap Value Fund, on or around the end of the month five and one-half years after the purchase date). Class B shares acquired by exchanging class B shares of another Putnam fund will convert to class A shares December 21, 2012 II-6 based on the time of the initial purchase. The conversion period of the acquired fund will apply, unless the initial fund’s CDSC schedule is higher than that of the acquired fund. In that case, the conversion period and CDSC schedule of the initial fund will apply. Class B shares acquired through reinvestment of distributions will convert to class A shares based on the date of the initial purchase to which such shares relate. For this purpose, class B shares acquired through reinvestment of distributions will be attributed to particular purchases of class B shares in accordance with such procedures as the Trustees may determine from time to time. The conversion of class B shares to class A shares is subject to the condition that such conversions will not constitute taxable events for Federal tax purposes. Shareholders should consult with their tax advisers regarding the state and local tax consequences of the conversion of class B shares to class A shares, or any other exchange or conversion of shares. Average annual total return performance information for class B shares shown in the fund's prospectus does not assume conversion to class A shares. Sales without sales charges, contingent deferred sales charges or short-term trading fees The fund may sell shares without a sales charge or CDSC to the following categories of investors: (i) current and former Trustees of the fund, their family members, business and personal associates; current and former employees of Putnam Management and certain current and former corporate affiliates, their family members, business and personal associates; employee benefit plans for the foregoing; and partnerships, trusts or other entities in which any of the foregoing has a substantial interest; (ii) employer-sponsored retirement plans, for the repurchase of shares in connection with repayment of plan loans made to plan participants (if the sum loaned was obtained by redeeming shares of a Putnam fund sold with a sales charge) (not applicable to tax-exempt funds); (iii) clients of administrators or other service providers of employer-sponsored benefit plans which have entered into agreements with Putnam Retail Management (not applicable to tax-exempt funds); (iv) registered representatives and other employees of broker-dealers having sales agreements with Putnam Retail Management; employees of financial institutions having sales agreements with Putnam Retail Management or otherwise having an arrangement with any such broker-dealer or financial institution with respect to sales of fund shares; and their immediate family members (spouses and children under age 21, including step-children and adopted children); (v) a trust department of any financial institution purchasing shares of the fund in its capacity as trustee of any trust (other than a tax-qualified retirement plan trust), through an arrangement approved by Putnam Retail Management, if the value of the shares of the fund and other Putnam funds purchased or held by all such trusts exceeds $1 million in the aggregate; (vi) clients of (i) broker-dealers, financial institutions, financial intermediaries or registered investment advisors that are approved by Putnam Retail Management and charge a fee for advisory or investment services or (ii) broker-dealers, financial institutions, or financial intermediaries that have entered into an agreement with Putnam Retail Management to offer shares through a fund “supermarket” or retail self directed brokerage account with or without the imposition of a transaction fee; and (vii) college savings plans that qualify for tax-exempt treatment under section 529 of the Internal Revenue Code of 1986, as amended (the “Code”). In the case of paragraph (i) above, the availability of shares at NAV has been determined to be appropriate because involvement by Putnam Retail Management and other brokers in purchases by these investors is typically minimal. December 21, 2012 II-7 In addition to the categories enumerated above, in connection with settlements reached between certain firms and the Financial Industry Regulating Authority (“FINRA”) and/or Securities and Exchange Commission (the “SEC”) regarding sales of class B and class C shares in excess of certain dollar thresholds, the fund will permit shareholders who are clients of these firms (and applicable affiliates of such firms) to redeem class B and class C shares of the fund and concurrently purchase class A shares (in an amount to be determined by the dealer of record and Putnam Retail Management in accordance with the terms of the applicable settlement) without paying a sales charge. The fund may issue its shares at net asset value without an initial sales charge or a CDSC in connection with the acquisition of substantially all of the securities owned by other investment companies or personal holding companies. The CDSC will be waived on redemptions to pay premiums for insurance under Putnam’s insured investor program. Application of CDSC to Systematic Withdrawal Plans (“SWP”). Investors who set up a SWP for a share account (see "INVESTOR SERVICES — Plans Available to Shareholders Systematic Withdrawal Plan") may withdraw through the SWP up to 12% of the net asset value of the account (calculated as set forth below) each year without incurring any CDSC. Shares not subject to a CDSC (such as shares representing reinvestment of distributions) will be redeemed first and will count toward the 12% limitation. If there are insufficient shares not subject to a CDSC, shares subject to the lowest CDSC liability will be redeemed next until the 12% limit is reached. The 12% figure is calculated on a pro rata basis at the time of the first payment made pursuant to an SWP and recalculated thereafter on a pro rata basis at the time of each SWP payment. Therefore, shareholders who have chosen an SWP based on a percentage of the net asset value of their account of up to 12% will be able to receive SWP payments without incurring a CDSC. However, shareholders who have chosen a specific dollar amount (for example, $100 per month from the fund that pays income distributions monthly) for their periodic SWP payment should be aware that the amount of that payment not subject to a CDSC may vary over time depending on the net asset value of their account. For example, if the net asset value of the account is $10,000 at the time of payment, the shareholder will receive $100 free of the CDSC (12% of $10,000 divided by 12 monthly payments). However, if at the time of the next payment the net asset value of the account has fallen to $9,400, the shareholder will receive $94 free of any CDSC (12% of $9,400 divided by 12 monthly payments) and $6 subject to the lowest applicable CDSC. This SWP privilege may be revised or terminated at any time. Other exceptions to application of CDSC. No CDSC is imposed on the redemption of shares of any class subject to a CDSC to the extent that the shares redeemed (i) are no longer subject to the holding period therefor, (ii) resulted from reinvestment of distributions, or (iii) were exchanged for shares of another Putnam fund, provided that the shares acquired in such exchange or subsequent exchanges (including shares of a Putnam money market fund or Putnam Short Duration Income Fund) will continue to remain subject to the CDSC, if applicable, until the applicable holding period expires. In determining whether the CDSC applies to each redemption, shares not subject to a CDSC are redeemed first. The fund will waive any CDSC on redemptions, in the case of individual, joint or Uniform Transfers to Minors Act accounts, in the event of death or post-purchase disability of a shareholder, for the purpose of paying benefits pursuant to tax-qualified retirement plans ("Benefit Payments"), or, in the case of living trust accounts, in the event of the death or post-purchase disability of the settlor of the trust. Benefit Payments currently include, without limitation, (1) distributions from an IRA due to death or post-purchase disability, (2) a return of excess contributions to an IRA or 401(k) plan, and (3) distributions from retirement plans qualified under Section 401(a) of the Code or from a 403(b) plan due to death, disability, retirement or separation from service. These waivers may be changed at any time. Exceptions to application of short-term trading fee. In addition to the exceptions noted in the fund’s prospectus, the short-term trading fee will not apply in circumstances in which a CDSC would be waived as stated above under “Other exceptions to application of CDSC.” December 21, 2012 II-8 Ways to Reduce Initial Sales Charges—Class A and M Shares There are several ways in which an investor may obtain reduced sales charges on purchases of class A shares and class M shares. The variations in sales charges reflect the varying efforts required to sell shares to separate categories of purchasers. These provisions may be altered or discontinued at any time. Right of accumulation. A purchaser of class A shares or class M shares may qualify for a right of accumulation discount by combining all current purchases by such person with the value of certain other shares of any class of Putnam funds already owned. The applicable sales charge is based on the total of: (i) the investor's current purchase(s); and (ii) the higher of (x) the maximum public offering price (at the close of business on the previous day) or (y) the initial value of total purchases (less the value of shares redeemed on the applicable redemption date) of: (a) all shares held in accounts registered to the investor and other accounts eligible to be linked to the investor’s accounts (as described below) in all of the Putnam funds (except closed-end and money market funds and Putnam Short Duration Income Fund, unless acquired as described in (b) below); and (b) any shares of money market funds or Putnam Short Duration Income Fund acquired by exchange from other Putnam funds. For shares held on December 31, 2007, the initial value will be the value of those shares at the maximum public offering price on that date. The following persons may qualify for a right of accumulation discount: (i) an individual, or a "company" as defined in Section 2(a)(8) of the Investment Company Act of 1940, as amended (the “1940 Act”) (which includes corporations which are corporate affiliates of each other); (ii) an individual, his or her spouse and their children under age 21, purchasing for his, her or their own account; (iii) a trustee or other fiduciary purchasing for a single trust estate or single fiduciary account (including a pension, profit-sharing, or other employee benefit trust created pursuant to a plan qualified under Section 401 of the Code and Simplified Employer Pension Plans (SEPs) created pursuant to Section 408(k) of the Code); (iv) tax-exempt organizations qualifying under Section 501(c)(3) of the Code, (not including tax-exempt organizations qualifying under Section 403(b)(7) (a "403(b) plan") of the Code; and (v) employee benefit plans of a single employer or of affiliated employers, other than 403(b) plans. A combined purchase currently may also include shares of any class of other continuously offered Putnam funds (other than money market funds and Putnam Short Duration Income Fund) purchased at the same time, if the dealer places the order for such shares directly with Putnam Retail Management. For individual investors, Putnam Investor Services automatically links accounts the registrations of which are under the same last name and address. Account types eligible to be linked for the purpose of December 21, 2012 II-9 qualifying for a right of accumulation discount include the following (in each case as registered to the investor, his or her spouse and his or her children under the age of 21): (i) individual accounts; (ii) joint accounts; (iii) accounts established as part of a plan established pursuant to Section 403(b) of the Code (“403(b) plans”) or an IRA other than a Simple IRA, SARSEP or SEP IRA; (iv) shares owned through accounts in the name of the investor’s (or spouse’s or minor child’s) dealer or other financial intermediary (with documentation identifying to the satisfaction of Putnam Investor Services the beneficial ownership of such shares); and (v) accounts established as part of a Section 529 college savings plan managed by Putnam Management. Shares owned by a plan participant as part of an employee benefit plan of a single employer or of affiliated employers (other than 403(b) plans) or a single fiduciary account opened by a trustee or other fiduciary (including a pension, profit-sharing, or other employee benefit trust created pursuant to a plan qualified under Section 401 of the Code) are not eligible for linking to other accounts attributable to such person to qualify for the right of accumulation discount, although all current purchases made by each such plan may be combined with existing aggregate balances of such plan in Putnam funds for purposes of determining the sales charge applicable to shares purchased at such time by the plan. To obtain the right of accumulation discount on a purchase through an investment dealer, when each purchase is made the investor or dealer must provide Putnam Retail Management with sufficient information to verify that the purchase qualifies for the privilege or discount. The shareholder must furnish this information to Putnam Investor Services when making direct cash investments. Sales charge discounts under a right of accumulation apply only to current purchases. No credit for right of accumulation purposes is given for any higher sales charge paid with respect to previous purchases for the investor’s account or any linked accounts. Statement of Intention. Investors may also obtain the reduced sales charges for class A shares or class M shares shown in the prospectus for investments of a particular amount by means of a written Statement of Intention (also referred to as a Letter of Intention), which expresses the investor's intention to invest that amount (including certain "credits," as described below) within a period of 13 months in shares of any class of the fund or any other continuously offered Putnam fund (excluding Putnam money market funds and Putnam Short Duration Income Fund), including through an account established as part of a Section 529 college savings plan managed by Putnam Management. Each purchase of class A shares or class M shares under a Statement of Intention will be made at the lesser of (i) the public offering price applicable at the time of such purchase and (ii) the public offering price applicable on the date the Statement of Intention is executed to a single transaction of the total dollar amount indicated in the Statement of Intention. An investor may receive a credit toward the amount indicated in the Statement of Intention equal to the maximum public offering price as of the close of business on the previous day of all shares he or she owns, or which are eligible to be linked for purposes of the right of accumulation described above, on the date of the Statement of Intention which are eligible for purchase under a Statement of Intention (plus any shares of money market funds and Putnam Short Duration Income Fund acquired by exchange of such eligible shares). Investors do not receive credit for shares purchased by the reinvestment of distributions. Investors qualifying for the "combined purchase privilege" (see above) may purchase shares under a single Statement of Intention. The Statement of Intention is not a binding obligation upon the investor to purchase the full amount indicated. The minimum initial investment under a Statement of Intention is 5% of such amount, and must be invested immediately. Class A shares or class M shares purchased with the first 5% of such amount will be held in escrow to secure payment of the higher sales charge applicable to the shares December 21, 2012 II-10 actually purchased if the full amount indicated is not purchased. When the full amount indicated has been purchased, the escrow will be released. If an investor desires to redeem escrowed shares before the full amount has been purchased, the shares will be released from escrow only if the investor pays the sales charge that, without regard to the Statement of Intention, would apply to the total investment made to date. If an investor purchases more than the dollar amount indicated on the Statement of Intention and qualifies for a further reduced sales charge, the sales charge will be adjusted for the entire amount purchased at the end of the 13-month period, upon recovery by Putnam Retail Management from the investor's dealer of its portion of the sales charge adjustment. Once received from the dealer, which may take a period of time or may never occur, the sales charge adjustment will be used to purchase additional shares at the then current offering price applicable to the actual amount of the aggregate purchases. These additional shares will not be considered as part of the total investment for the purpose of determining the applicable sales charge pursuant to the Statement of Intention. No sales charge adjustment will be made unless and until the investor's dealer returns to Putnam Retail Management any excess commissions previously received. If an investor purchases less than the dollar amount indicated on the Statement of Intention within the 13-month period, the sales charge will be adjusted upward for the entire amount purchased at the end of the 13-month period. This adjustment will be made by redeeming shares from the account to cover the additional sales charge, the proceeds of which will be paid to the investor's dealer and Putnam Retail Management. Putnam Retail Management will make a corresponding downward adjustment to the amount of the reallowance payable to the dealer with respect to purchases made prior to the investor’s failure to fulfill the conditions of the Statement of Intention. If the account exceeds an amount that would otherwise qualify for a reduced sales charge, that reduced sales charge will be applied. Adjustments to sales charges and dealer reallowances will not be made in the case of the shareholder’s death prior to the expiration of the 13-month period. Statements of Intention are not available for certain employee benefit plans. Statement of Intention forms may be obtained from Putnam Retail Management or from investment dealers. In addition, shareholders may complete the applicable portion of the fund’s standard account application. Interested investors should read the Statement of Intention carefully. Commissions on Sales to Employee Benefit Plans Purchases of class A and class R shares. On sales of class A shares at net asset value to certain qualified benefit plans and health reimbursement accounts and sales of class R shares, Putnam Retail Management may, at its discretion, pay commissions to the dealer of record on net monthly purchases up to the following rates: 1.00% of the first $1 million, 0.75% of the next $1 million and 0.50% thereafter. For commission payments made by Putnam Retail Management to dealers and other financial intermediaries with respect to other classes of shares offered to employee benefit plans and other tax-favored plan investors, see the corresponding sub-heading under “—Sales Charges and Other Share Class Features—Retail Investors.” DISTRIBUTION PLANS If the fund or a class of shares of the fund has adopted a distribution (12b-1) plan, the prospectus describes the principal features of the plan. This SAI contains additional information which may be of interest to investors. December 21, 2012 II-11 Continuance of a plan is subject to annual approval by a vote of the Trustees, including a majority of the Trustees who are not interested persons of the fund and who have no direct or indirect interest in the plan or related arrangements (the "Qualified Trustees"), cast in person at a meeting called for that purpose. All material amendments to a plan must be likewise approved by the Trustees and the Qualified Trustees. No plan may be amended in order to increase materially the costs which the fund may bear for distribution pursuant to such plan without also being approved by a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. A plan terminates automatically in the event of its assignment and may be terminated without penalty, at any time, by a vote of a majority of the Qualified Trustees or by a vote of a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. The fund makes payments under each plan to Putnam Retail Management to compensate Putnam Retail Management for services provided and expenses incurred by it for purposes of promoting the sale of the relevant class of shares, reducing redemptions of shares or maintaining or improving services provided to shareholders by Putnam Retail Management and investment dealers. Putnam Retail Management compensates qualifying dealers (including, for this purpose, certain financial institutions) for sales of shares and the maintenance of shareholder accounts. Putnam Retail Management may suspend or modify its payments to dealers. The payments are also subject to the continuation of the relevant distribution plan, the terms of the service agreements between the dealers and Putnam Retail Management and any applicable limits imposed by FINRA. Financial institutions receiving payments from Putnam Retail Management as described above may be required to comply with various state and federal regulatory requirements, including among others those regulating the activities of securities brokers or dealers. Except as otherwise agreed between Putnam Retail Management and a dealer, for purposes of determining the amounts payable to dealers for shareholder accounts for which such dealers are designated as the dealer of record, "average net asset value" means the product of (i) the average daily share balance in such account(s) and (ii) the average daily net asset value of the relevant class of shares over the quarter. Class A shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at up to the annual rates set forth below (as a percentage of the average net asset value of class A shares for which such dealers are designated the dealer of record) except as described below. In the case of dealers of record for a qualified benefit plan investing at least $1 million, where such dealer has agreed to a reduced sales commission, no payments are made during the first year after purchase on shares purchased at net asset value. Rate* Fund 0.25% All funds currently making payments under a class A distribution plan, except for those listed below 0.20% for shares purchased before 3/21/05; Putnam Tax-Free High Yield Fund 0.25% for shares purchased on or after 3/21/05** 0.20% for shares purchased before 4/1/05; Putnam AMT-Free Municipal Fund 0.25% for shares purchased on or after 4/1/05 December 21, 2012 II-12 Rate* Fund 0.20% for shares purchased on or before 12/31/89; Putnam Convertible Securities Fund 0.25% for shares purchased after 12/31/89 George Putnam Balanced Fund Putnam Global Equity Fund Putnam Global Natural Resources Fund Putnam Global Health Care Fund The Putnam Fund for Growth and Income Putnam Investors Fund Putnam Voyager Fund 0.20% for shares purchased on or before 3/31/90; Putnam High Yield Trust 0.25% for shares purchased after 3/31/90 Putnam U.S. Government Income Trust 0.20% for shares purchased on or before 1/1/90; Putnam Equity Income Fund 0.25% for shares purchased after 1/1/90 0.20% for shares purchased on or before 3/31/91; Putnam Income Fund 0.25% for shares purchased after 3/31/91; 0.10% Putnam Short Duration Income Fund 0.15% for shares purchased on or before 3/6/92; Putnam Michigan Tax Exempt Income Fund 0.20% for shares purchased after 3/6/92 but before Putnam Minnesota Tax Exempt Income Fund 4/1/05; Putnam Ohio Tax Exempt Income Fund 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 5/11/92; Putnam Massachusetts Tax Exempt Income Fund 0.20% for shares purchased after 5/11/92 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 12/31/92; Putnam California Tax Exempt Income Fund 0.20% for shares purchased after 12/31/92 but Putnam New Jersey Tax Exempt Income Fund before 4/1/05; Putnam New York Tax Exempt Income Fund 0.25% for shares purchased on or after 4/1/05 Putnam Tax Exempt Income Fund 0.15% for shares purchased on or before 3/5/93; Putnam Arizona Tax Exempt Income Fund 0.20% for shares purchased after 3/5/93 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 7/8/93; Putnam Pennsylvania Tax Exempt Income Fund 0.20% for shares purchased after 7/8/93 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.00% Putnam Money Market Fund Putnam Tax Exempt Money Market Fund *For purposes of this table, shares are deemed to be purchased on date of settlement ( i.e. , once purchased and paid for). Shares issued in connection with dividend reinvestments are considered to be purchased on the date of their issuance, not the issuance of the original shares. **Shares of Putnam Tax-Free High Yield Fund issued in connection with the merger of Putnam Municipal Income Fund into that fund pay a commission at the annual rate of 0.20% or 0.25%, based on the date of the December 21, 2012 II-13 original purchase of the shareholder’s corresponding shares of Putnam Municipal Income Fund, as set forth below: 0.20% for shares purchased on or before 5/7/92; 0.25% for shares purchased after 5/7/92. Class B shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class B shares for which such dealers are designated the dealer of record). Rate Fund 0.25% All funds currently making payments under a class B distribution plan, except for those listed below 0.25%, except that the first year's service fees of Putnam AMT-Free Municipal Fund 0.25% are prepaid at time of sale Putnam Tax-Free High Yield Fund 0.20%, except that the first year’s service fees of Putnam Arizona Tax Exempt Income Fund 0.20% are prepaid at time of sale Putnam California Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Tax Exempt Income Fund 0.00% Putnam Money Market Fund Putnam Short Duration Income Fund Class C shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class C shares for which such dealers are designated the dealer of record). No payments are made during the first year after purchase unless the shares were initially purchased without a CDSC, except that payments for Putnam Money Market Fund and Putnam Short Duration Income Fund will be made beginning in the first year. December 21, 2012 II-14 Rate Fund 1.00% All funds currently making payments under a class C distribution plan, except the fund listed below 0.50% Putnam Money Market Fund Putnam Short Duration Income Fund Different rates may apply to shares sold outside the United States. Class M shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class M shares for which such dealers are designated the dealer of record), except as follows. No payments are made during the first year after purchase on shares purchased at net asset value for Putnam Rollover IRAs. Rate Fund 0.65% All growth, blend, value, global sector and asset allocation funds (excluding funds in the Retirement Income Lifestyle suite) currently making payments under a class M distribution plan, and Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund. 0.40% All income funds currently making payments under a class M distribution plan (except for Putnam Floating Rate Income Fund, Putnam Money Market Fund and Putnam Short Duration Income Fund) and funds in the Retirement Income Lifestyle suite. 0.30% Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund and Putnam Floating Rate Income Fund 0.15% Putnam Money Market Fund Putnam Short Duration Income Fund December 21, 2012 II-15 Putnam Retail Management’s payments to dealers for plans investing in class M shares for which such dealers are designated the dealer of record may equal up to the annual rate of 0.75% of the average net asset value of such class M shares for Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund as well as all growth, blend, value, global sector and asset allocation funds currently making payments under a class M distribution plan and up to the annual rate of 0.50% of the average net asset value of such class M shares for all income funds currently making payments under a class M distribution plan (except for Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund, Putnam Money Market Fund and Putnam Short Duration Income Fund). Different rates may apply to shares sold outside the United States. Class R shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at up to the annual rates set forth below (as a percentage of the average net asset value of class R shares for which such dealers are designated the dealer of record). Rate Fund 0.50% All funds currently making payments under a class R distribution plan A portion of the class R distribution fee payable to dealers may be paid to third parties who provide services to plans investing in class R shares and participants in such plans. Class T shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class T shares for which such dealers are designated the dealer of record). Rate Fund 0.25% Putnam Money Market Fund Additional Dealer Payments As described earlier in this section, dealers may receive different commissions, sales charge reallowances and other payments with respect to sales of different classes of shares of the funds. These payments may include servicing payments to retirement plan administrators and other institutions up to the same levels as described above. For purposes of this section the term “dealer” includes any broker, dealer, bank, bank trust department, registered investment advisor, financial planner, retirement plan administrator and any other institution having a selling, services, or any similar agreement with Putnam Retail Management or one of its affiliates. Putnam Retail Management and its affiliates pay additional compensation to selected dealers under the categories described below. These categories are not mutually exclusive, and a single dealer may receive payments under all categories. These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of the fund or other Putnam funds to its customers. These additional payments are made pursuant to agreements with dealers and do not change the price paid by investors for the purchase of a share or the amount a fund will receive as proceeds from such sales or the December 21, 2012 II-16 distribution (12b-1) fees and the expenses paid by the fund as shown under the heading “Fees and Expenses” in the prospectus. Marketing Support Payments. Putnam Retail Management and its affiliates make payments to certain dealers for marketing support services. These payments are individually negotiated with each dealer firm, taking into account the marketing support services provided by the dealer, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealer’s preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of the dealer, as well as the size of the dealer’s relationship with Putnam Retail Management. Putnam Retail Management and its affiliates compensate dealers differently depending upon, among other factors, the level and/or type of marketing support provided by the dealer. Payments are generally based on one or more of the following factors: average net assets of Putnam’s retail mutual funds attributable to that dealer, gross or net sales of Putnam’s retail mutual funds attributable to that dealer, reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in fund shares) or a negotiated lump sum payment for services rendered. In addition, payments typically apply to retail sales and assets, but may not, in certain situations, apply to other specific types of sales or assets, such as to retirement plans or fee-based advisory programs. Although the total of marketing support payments made to dealers in any year may vary, on average, the aggregate payments are not expected, on an annual basis, to exceed 0.085% of the average assets of Putnam’s retail mutual funds attributable to the dealers. The following dealers (and such dealers’ respective affiliates) received marketing support payments from Putnam Retail Management and its affiliates during the calendar year ended December 31, 2011: American Portfolios Financial Services, Inc. Merrill Lynch, Pierce, Fenner & Smith, Inc. Ameriprise Financial Services, Inc. MetLife Securities, Inc. AXA Advisors, LLC Morgan Stanley Smith Barney LLC BancWest Investment Services, Inc. Multi-Financial Securities Corporation Cadaret, Grant & Co. Inc. National Planning Corporation Cambridge Investment Research, Inc. New England Securities Corporation CCO Investment Services Corp. NFP Securities, Inc. Chase Investment Services Corp. Northwestern Mutual Investment Services, LLC Citigroup Global Markets Inc. Oppenheimer & Co. Inc. Commonwealth Equity Services PrimeVest Financial Services, Inc. CUNA Brokerage Services, Inc. Raymond James & Associates, Inc. CUSO Financial Services, L.P. Raymond James Financial Services, Inc. Financial Network Investment Corporation RBC Capital Markets Corporation FSC Securities Corporation Royal Alliance Associates Genworth Financial Securities Corp. Sagepoint Financial, Inc. Great-West Life & Annuity Insurance Company Securities America Financial Corporation, Inc. HD Vest Investment Securities, Inc. SII Investments ING Financial Partners Stifel, Nicolaus & Company, Incorporated INVEST Financial Corporation SunTrust Investment Services, Inc. Investment Centers of America, Inc. Tower Square Securities, Inc. Janney Montgomery Scott LLC U.S. Bancorp Investments, Inc. Lincoln Financial Advisors Corp. UBS Financial Services Inc. Lincoln Financial Securities Corporation UVEST Financial Services, Inc. Lincoln Investment Planning, Inc. Walnut Street Securities, Inc. LPL Financial Corporation Wells Fargo Advisors, LLC MMC Securities Corp. Woodbury Financial Services, Inc. M&T Securities, Inc. December 21, 2012 II-17 Additional dealers may receive marketing support payments in 2012 and in future years. Any additions, modifications or deletions to the list of dealers identified above that have occurred since December 31, 2011 are not reflected. You can ask your dealer about any payments it receives from Putnam Retail Management and its affiliates. Program Servicing Payments. Putnam Retail Management and its affiliates will also make payments to certain dealers that sell Putnam fund shares through retirement plans and other investment programs to compensate dealers for a variety of services they provide to such programs. A dealer may perform program services itself or may arrange with a third party to perform program services. In addition to participant recordkeeping, reporting, or transaction processing, program services may include services rendered in connection with fund/investment selection and monitoring, employee enrollment and education, plan balance rollover or separation, or other similar services. The amount paid for program services varies depending on the share class selected and by dealer, and may also take into account the extent to which the program services provided by the dealer replace services that Putnam Investor Services or its affiliates would otherwise have to provide. There are no payments for program servicing support in respect of class R6 shares, and payments in respect of class R5 shares are generally made at an annual rate of up to 0.10% of a fund’s average net assets attributable to class R5 shares held by a dealer, except that an annual rate of up to 0.07% of a fund’s average net assets attributable to class R5 shares held by a dealer applies to Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Global Income Trust, Putnam Income Fund and Putnam Short Duration Income Fund. Payments by Putnam Retail Management and its affiliates for program servicing support to any one dealer are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. In addition, Putnam Retail Management and its affiliates will make one-time or annual payments to selected dealers receiving program servicing payments in reimbursement of printing costs for literature for participants, account maintenance fees or fees for establishment of Putnam funds on the dealer’s system. The amounts of these payments may, but will not normally (except in cases where the aggregate assets in the program are small), cause the aggregate amount of the program servicing payments to such dealer on an annual basis to exceed the amounts set forth above. The following dealers (and such dealers’ respective affiliates) received program servicing payments from Putnam Retail Management and its affiliates during the calendar year ended December 31, 2011: ADP Broker-Dealer, Inc. Merrill Lynch, Pierce, Fenner & Smith, Inc. Ascensus, Inc. MidAtlantic Capital Corporation Benefit Plans Administrators MSCS Financial Services, LLC Charles Schwab & Co., Inc. National Financial Services LLC Charles Schwab Trust Company Nationwide Investment Services Corporation City National Bank Nationwide Life Insurance Company CompuSys/Erisa Group Newport Retirement Services, Inc. Correll Co. NYLIFE Distributors LLC CPI Qualified Plan Consultants, Inc. Paychex Securities Corporation DailyAccess Corporation Pershing LLC Digital Retirement Solutions Plan Administrators, Inc. Dyatech, LLC The Princeton Retirement Group, Inc. ExpertPlan, Inc. Principal Life Insurance Co. Fidelity Investments Institutional Operations Company, Inc. Raymond James & Associates, Inc. Genworth Life and Annuity Insurance Co. Raymond James Financial Services, Inc. Genworth Life Insurance Co of New York Reliance Trust Company Great-West Life & Annuity Insurance Company SunTrust Bank GWFS Equities, Inc. TD Ameritrade Trust Company Hartford Life Insurance Company The Prudential Insurance Company of America December 21, 2012 II-18 Hartford Securities Distribution Company, Inc. The Vanguard Group Inc. Hewitt Associates LLC Transamerica Advisors Life Insurance Company July Business Services Transamerica Advisors Life Insurance Company of New York Leggette & Company, Inc. VALIC Retirement Services Company Lincoln Retirement Services Company, LLC Wilmington Trust Company Massachusetts Mutual Life Insurance Co. Wilmington Trust Retirement & Institutional Services Co. Mercer HR Services LLC Additional dealers may receive program servicing payments in 2012 and in future years. Any additions, modifications or deletions to the list of dealers identified above that have occurred since December 31, 2011 are not reflected. You can ask your dealer about any payments it receives from Putnam Retail Management and its affiliates. Other Payments. From time to time, Putnam Retail Management, at its expense, may provide additional compensation to dealers which sell or arrange for the sale of shares of the fund to the extent not prohibited by laws or the rules of any self-regulatory agency, such as FINRA. Such compensation provided by Putnam Retail Management may include financial assistance to dealers that enable Putnam Retail Management to participate in and/or present at dealer-sponsored conferences or seminars, sales or training programs for invited registered representatives and other dealer employees, dealer entertainment, and other dealer-sponsored events, and travel expenses, including lodging incurred by registered representatives and other employees in connection with prospecting, retention and due diligence trips. Putnam Retail Management makes payments for entertainment events it deems appropriate, subject to Putnam Retail Management’s internal guidelines and applicable law. These payments may vary upon the nature of the event. Certain dealers also receive payments from the funds’ transfer agent in recognition of sub-accounting or other services they provide to shareholders or plan participants who invest in the fund or other Putnam funds through their retirement plan. These payments are not expected, with certain exceptions both for affiliated and unaffiliated entities noted in the discussion under the heading “MANAGEMENT – Investor Servicing Agent,” to exceed 0.13% of the total assets of such shareholders or plan participants in the fund or other Putnam funds on an annual basis. See the discussion under the heading “MANAGEMENT – Investor Servicing Agent” for more details. You can ask your dealer for information about payments it receives from Putnam Retail Management or its affiliates and the services it provides for those payments. In addition to payments to dealers described above, Putnam Investor Services or Putnam Retail Management may, at the direction of a retirement plan’s sponsor, reimburse or pay direct expenses of the plan that would otherwise be payable by the plan. Putnam Investor Services also, at its expense, may make payments to financial intermediaries for introducing to Putnam Investor Services, and/or assisting Putnam Investor Services in the provision of services to, certain retirement plans administered by Putnam Investor Services. Such payments to any one financial intermediary are not expected to exceed an annual rate of 0.05% of a plan’s average net assets. MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS As noted in the prospectus, in addition to the main investment strategies and the principal risks described in the prospectus, the fund may employ other investment practices and may be subject to other risks, which are described below. Because the following is a combined description of investment strategies of all of the Putnam funds, certain matters described herein may not apply to your fund. Unless a strategy or policy described below is specifically prohibited or limited by the investment restrictions discussed in the fund’s prospectus or in this SAI, or by applicable law, the fund may engage in each of the practices described below without limit. This section contains information on the investments and investment practices listed below. With respect to funds for which Putnam Investments Limited (“PIL”) and/or The Putnam Advisory Company, LLC (“PAC”) serves as December 21, 2012 II-19 sub-investment manager (as described in the fund’s prospectus), references to Putnam Management in this section include PIL and/or PAC, as appropriate. Alternative Investment Strategies Money Market Instruments Bank Loans Mortgage-backed and Asset-backed Securities Borrowing and Other Forms of Leverage Options on Securities Derivatives Preferred Stocks and Convertible Securities Exchange-Traded Notes Private Placements and Restricted Securities Floating Rate and Variable Rate Demand Notes Real Estate Investment Trusts (REITs) Foreign Currency Transactions Redeemable Securities Foreign Investments and Related Risks Repurchase Agreements Forward Commitments and Dollar Rolls Securities Loans Futures Contracts and Related Options Securities of Other Investment Companies Hybrid Instruments Short-term Trading Inflation-Protected Securities Special Purpose Acquisition Companies Initial Public Offerings (IPOs) Structured Investments Interfund Borrowing and Lending Swap Agreements Inverse Floaters Tax-exempt Securities Legal and Regulatory Risk Relating to Investment Strategy Warrants Lower-rated Securities Zero-coupon and Payment-in-kind Bonds Alternative Investment Strategies At times, Putnam Management may judge that market conditions may make pursuing a fund's investment strategies inconsistent with the best interests of its shareholders. Putnam Management then may temporarily use alternative strategies that are mainly designed to limit the fund's losses. In implementing these strategies, the fund may invest primarily in, among other things, debt securities, preferred stocks, U.S. Government and agency obligations, cash or money market instruments (including, to the extent permitted by law or applicable exemptive relief, money market funds), or any other securities Putnam Management considers consistent with such defensive strategies. Bank Loans The fund may invest in bank loans. By purchasing a loan, the fund acquires some or all of the interest of a bank or other lending institution in a loan to a particular borrower. The fund may act as part of a lending syndicate, and in such cases would be purchasing a “participation” in the loan. The fund may also purchase loans by assignment from another lender. Many loans are secured by the assets of the borrower, and most impose restrictive covenants which must be met by the borrower. These loans are typically made by a syndicate of banks, represented by an agent bank which has negotiated and structured the loan and which is responsible generally for collecting interest, principal, and other amounts from the borrower on its own behalf and on behalf of the other lending institutions in the syndicate, and for enforcing its and their other rights against the borrower. Each of the lending institutions, including the agent bank, lends to the borrower a portion of the total amount of the loan, and retains the corresponding interest in the loan. The fund’s ability to receive payments of principal and interest and other amounts in connection with loan participations held by it will depend primarily on the financial condition of the borrower (and, in some cases, the lending institution from which it purchases the loan). The value of collateral, if any, securing a loan can decline, or may be insufficient to meet the borrower’s obligations or difficult to liquidate. In addition, the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. The failure by the fund to receive scheduled interest or principal payments on a loan would adversely affect the income of the fund and would likely reduce the value of its assets, which would be reflected in a reduction in the fund's net asset value. Banks and other lending institutions generally perform a credit analysis of the borrower before originating a loan or participating in a lending December 21, 2012 II-20 syndicate. In selecting the loans in which the fund will invest, however, Putnam Management will not rely solely on that credit analysis, but will perform its own investment analysis of the borrowers. Putnam Management's analysis may include consideration of the borrower's financial strength and managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Putnam Management will generally not have access to non-public information to which other investors in syndicated loans may have access. Because loans in which the fund may invest are not generally rated by independent credit rating agencies, a decision by the fund to invest in a particular loan will depend almost exclusively on Putnam Management's, and the original lending institution's, credit analysis of the borrower. Investments in loans may be of any quality, including “distressed” loans, and will be subject to the fund’s credit quality policy. The loans in which the fund may invest include those that pay fixed rates of interest and those that pay floating rates – i.e. , rates that adjust periodically based on a known lending rate, such as a bank’s prime rate. Loans may be structured in different forms, including novations, assignments and participating interests. In a novation, the fund assumes all of the rights of a lending institution in a loan, including the right to receive payments of principal and interest and other amounts directly from the borrower and to enforce its rights as a lender directly against the borrower. The fund assumes the position of a co-lender with other syndicate members. As an alternative, the fund may purchase an assignment of a portion of a lender's interest in a loan. In this case, the fund may be required generally to rely upon the assigning bank to demand payment and enforce its rights against the borrower, but would otherwise be entitled to all of such bank's rights in the loan. The fund may also purchase a participating interest in a portion of the rights of a lending institution in a loan. In such case, it will be entitled to receive payments of principal, interest and premium, if any, but will not generally be entitled to enforce its rights directly against the agent bank or the borrower, and must rely for that purpose on the lending institution. The fund may also acquire a loan interest directly by acting as a member of the original lending syndicate. The fund will in many cases be required to rely upon the lending institution from which it purchases the loan to collect and pass on to the fund such payments and to enforce the fund's rights under the loan. As a result, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the fund from receiving principal, interest and other amounts with respect to the underlying loan. When the fund is required to rely upon a lending institution to pay to the fund principal, interest and other amounts received by it, Putnam Management will also evaluate the creditworthiness of the lending institution. The borrower of a loan in which the fund holds an interest may, either at its own election or pursuant to terms of the loan documentation, prepay amounts of the loan from time to time. There is no assurance that the fund will be able to reinvest the proceeds of any loan prepayment at the same interest rate or on the same terms as those of the original loan. Corporate loans in which the fund may invest are generally made to finance internal growth, mergers, acquisitions, stock repurchases, leveraged buy-outs and other corporate activities. A significant portion of the corporate loans purchased by the fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as "leveraged buy-out" transactions, leveraged recapitalization loans and other types of acquisition financing. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell such participations in secondary markets. As a result, the fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at a price that is less than their fair market value. The fund may hold investments in loans for a very short period of time when opportunities to resell the investments that Putnam Management believes are attractive arise. Certain of the loans acquired by the fund may involve revolving credit facilities under which a borrower may from time to time borrow and repay amounts up to the maximum amount of the facility. In such cases, the fund would have an obligation to advance its portion of such additional borrowings upon the December 21, 2012 II-21 terms specified in the loan participation. To the extent that the fund is committed to make additional loans under such a participation, it will at all times set aside on its books liquid assets in an amount sufficient to meet such commitments. Certain of the loan participations acquired by the fund may also involve loans made in foreign ( i.e ., non-U.S.) currencies. The fund's investment in such participations would involve the risks of currency fluctuations described in this SAI with respect to investments in the foreign securities. With respect to its management of investments in bank loans, Putnam Management will normally seek to avoid receiving material, non-public information (“Confidential Information”) about the issuers of bank loans being considered for acquisition by the fund or held in the fund’s portfolio. In many instances, borrowers may offer to furnish Confidential Information to prospective investors, and to holders, of the issuer’s loans. Putnam Management’s decision not to receive Confidential Information may place Putnam Management at a disadvantage relative to other investors in loans (which could have an adverse effect on the price the fund pays or receives when buying or selling loans). Also, in instances where holders of loans are asked to grant amendments, waivers or consent, Putnam Management’s ability to assess their significance or desirability may be adversely affected. For these and other reasons, it is possible that Putnam Management’s decision not to receive Confidential Information under normal circumstances could adversely affect the fund’s investment performance. Notwithstanding its intention generally not to receive material, non-public information with respect to its management of investments in loans, Putnam Management may from time to time come into possession of material, non-public information about the issuers of loans that may be held in the fund’s portfolio. Possession of such information may in some instances occur despite Putnam Management’s efforts to avoid such possession, but in other instances Putnam Management may choose to receive such information (for example, in connection with participation in a creditors’ committee with respect to a financially distressed issuer). As, and to the extent, required by applicable law, Putnam Management's ability to trade in these loans for the account of the fund could potentially be limited by its possession of such information. Such limitations on Putnam Management's ability to trade could have an adverse effect on the fund by, for example, preventing the fund from selling a loan that is experiencing a material decline in value. In some instances, these trading restrictions could continue in effect for a substantial period of time. In some instances, other accounts managed by Putnam Management or an affiliate may hold other securities issued by borrowers whose loans may be held in the fund’s portfolio. These other securities may include, for example, debt securities that are subordinate to the loans held in the fund’s portfolio, convertible debt or common or preferred equity securities. In certain circumstances, such as if the credit quality of the issuer deteriorates, the interests of holders of these other securities may conflict with the interests of the holders of the issuer’s loans. In such cases, Putnam Management may owe conflicting fiduciary duties to the fund and other client accounts. Putnam Management will endeavor to carry out its obligations to all of its clients to the fullest extent possible, recognizing that in some cases certain clients may achieve a lower economic return, as a result of these conflicting client interests, than if Putnam Management's client accounts collectively held only a single category of the issuer’s securities. December 21, 2012 II-22 Borrowing and Other Forms of Leverage The fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When the fund borrows money or otherwise leverages its portfolio, the value of an investment in the fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the fund’s holdings. In addition to borrowing money from banks, the fund may engage in certain other investment transactions that may be viewed as forms of financial leverage – for example, using dollar rolls, investing collateral from loans of portfolio securities, entering into when-issued, delayed-delivery or forward commitment transactions or using derivatives such as swaps, futures, forwards, and options. Because the fund either (1) sets aside cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) on its books in respect of such transactions during the period in which the transactions are open or (2) otherwise “covers” its obligations under the transactions, such as by holding offsetting investments , the fund does not consider these transactions to be borrowings for purposes of its investment restrictions or “senior securities” for purposes of the 1940 Act. In some cases (e . g., with respect to futures and forwards that are contractually required to “cash-settle”), the fund is permitted under relevant guidance from the SEC or SEC staff to set aside assets with respect to an investment transaction in the amount of its net (marked-to-market) obligations thereunder, rather than the full notional amount of the transaction. By setting aside assets equal only to its net obligations, the fund will have the ability to employ leverage to a greater extent than if it set aside assets equal to the notional amount of the transaction, which may increase the risk associated with such investments. Each Putnam fund (other than Putnam RetirementReady® Funds, Putnam Global Sector Fund and Putnam Money Market Liquidity Fund) participates in committed and uncommitted lines of credit with State Street Bank and Trust Company. These lines of credit are intended to provide a temporary source of cash in extraordinary or emergency circumstances, such as unexpected shareholder redemption requests. The fund may pay a commitment or other fee to maintain a line of credit, in addition to the stated interest rate. Derivatives Certain of the instruments in which the fund may invest, such as futures contracts, options, hybrid instruments, forward contracts, swap agreements and structured investments, are considered to be "derivatives." Derivatives are financial instruments whose value depends upon, or is derived from, the value or other attributes of an underlying asset, such as a security or an index. Further information about these instruments and the risks involved in their use is included elsewhere in the prospectus and in this SAI. The fund’s use of derivatives may cause the fund to recognize higher amounts of short-term capital gains, which are generally taxed to shareholders at ordinary income tax rates and higher amounts of ordinary income, and more generally may affect the timing, character and amount of a fund’s distributions to shareholders. The fund’s use of commodity-linked derivatives can bear on or be limited by the fund’s intention to qualify as a “regulated investment company” under the Code, as discussed in “Taxes” below. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. The fund’s use of certain derivatives may in some cases involve forms of financial leverage, which involves risk and may increase the volatility of the fund’s net asset value. See “—Borrowing and Other Forms of Leverage.” In its use of derivatives, the fund may take both long positions (the values of which move in the same direction as the prices of the underlying investments, pools of investments, indexes or currencies), and short positions (the values of which move in the opposite direction from the prices of the underlying investments, pools of investments indexes or currencies). December 21, 2012 II-23 Short positions may involve greater risks than long positions, as the risk of loss may be theoretically unlimited (unlike a long position, in which the risk of loss may be limited to the amount invested). The fund may use derivatives that combine “long” and “short” positions in order to capture the difference between underlying investments, pools of investments, indices or currencies. Exchange Traded Notes The fund may invest in exchange traded notes (“ETNs”). ETNs are typically senior, unsecured, unsubordinated debt securities whose returns are linked to the performance of a particular market index less applicable fees and expenses. ETNs are listed on an exchange and traded in the secondary market. The fund may hold the ETN until maturity, at which time the issuer is obligated to pay a return linked to the performance of the relevant market index. ETNs do not make periodic interest payments and principal is not protected. The market value of an ETN may be influenced by, among other things, time to maturity, level of supply and demand of the ETN, volatility and lack of liquidity in the underlying assets, changes in the applicable interest rates, the current performance of the market index to which the ETN is linked, and the credit rating of the ETN issuer. The market value of an ETN may differ from the performance of the applicable market index and there may be times when an ETN trades at a premium or discount. This difference in price may be due to the fact that the supply and demand in the market for ETNs at any point in time is not always identical to the supply and demand in the market for the securities underlying the market index that the ETN seeks to track. A change in the issuer’s credit rating may also impact the value of an ETN despite the underlying market index remaining unchanged. ETNs are also subject to tax risk. No assurance can be given that the Internal Revenue Service (the “IRS”) will accept, or a court will uphold, how the fund characterizes and treats ETNs for tax purposes. An ETN that is tied to a specific market index may not be able to replicate and maintain exactly the composition and relative weighting of securities, commodities or other components in the applicable market index. ETNs also incur certain expenses not incurred by their applicable market index, and the fund would bear a proportionate share of any fees and expenses borne by the ETN in which it invests. The fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. In addition, although an ETN may be listed on an exchange, the issuer may not be required to maintain the listing and there can be no assurance that a secondary market will exist for an ETN. Some ETNs that use leverage in an effort to amplify the returns of an underlying market index can, at times, be relatively illiquid and may therefore be difficult to purchase or sell at a fair price. Leveraged ETNs may offer the potential for greater return, but the potential for loss and speed at which losses can be realized also are greater. The extent of the fund’s investment in commodity-linked ETNs, if any, is limited by tax considerations. For more information regarding the tax treatment of commodity-linked ETNs, please see “Taxes” below. ETNs are generally similar to structured investments and hybrid instruments. For discussion of these investments and the risks generally associated with them, see “Hybrid Instruments” and “Structured Investments” in this SAI. Floating Rate and Variable Rate Demand Notes The fund may purchase taxable or tax-exempt floating rate and variable rate demand notes for short-term cash management or other investment purposes. Floating rate and variable rate demand notes and bonds may have a stated maturity in excess of one year, but may have features that permit a holder to demand payment of principal plus accrued interest upon a specified number of days notice. Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks. The issuer has a corresponding right, after a given period, to prepay in its discretion the outstanding principal of the obligation plus accrued interest upon a specific number of days notice to the holders. The interest rate of a floating rate instrument may be based on a known lending rate, such as December 21, 2012 II-24 a bank's prime rate, and is reset whenever such rate is adjusted. The interest rate on a variable rate demand note is reset at specified intervals at a market rate. Foreign Currency Transactions To manage its exposure to foreign currencies, the fund may engage in foreign currency exchange transactions, including purchasing and selling foreign currency, foreign currency options, foreign currency forward contracts and foreign currency futures contracts and related options. In addition, the fund may engage in these transactions for the purpose of increasing its return. Foreign currency transactions involve costs, and, if unsuccessful, may reduce the fund’s return. Generally, the fund may engage in both "transaction hedging" and "position hedging." The fund may also engage in foreign currency transactions for non-hedging purposes, subject to applicable law. When it engages in transaction hedging, the fund enters into foreign currency transactions with respect to specific receivables or payables, generally arising in connection with the purchase or sale of portfolio securities. The fund will engage in transaction hedging when it desires to "lock in" the U.S. dollar price of a security it has agreed to purchase or sell, or the U.S. dollar equivalent of a dividend or interest payment in a foreign currency. By transaction hedging the fund will attempt to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the applicable foreign currency during the period between the date on which the security is purchased or sold, or on which the dividend or interest payment is earned, and the date on which such payments are made or received. The fund may also engage in position hedging to protect against a decline in the value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of the currency in which securities the fund intends to buy are denominated or quoted). The fund may purchase or sell a foreign currency on a spot (or cash) basis at the prevailing spot rate in connection with the settlement of transactions in portfolio securities denominated in that foreign currency or for other hedging or non-hedging purposes. If conditions warrant, for hedging or non-hedging purposes, the fund may also enter into contracts to purchase or sell foreign currencies at a future date ("forward contracts") and purchase and sell foreign currency futures contracts. The fund may also purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A foreign currency futures contract is a standardized exchange-traded contract for the future delivery of a specified amount of a foreign currency at a price set at the time of the contract. Foreign currency futures contracts traded in the United States are designed by and traded on exchanges regulated by the Commodity Futures Trading Commission (the "CFTC"), such as the New York Mercantile Exchange, and have margin requirements. A foreign currency forward contract is a negotiated agreement to exchange currency at a future time, which may be any fixed number of days from the date of the contract as agreed by the parties, at a price set at the time of the contract. The contract price may be higher or lower than the current spot rate. In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee. Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects. For example, the maturity date of a forward contract may be any fixed number of days from the date of the contract agreed upon by the parties, rather than a predetermined date in a given month. Forward contracts may be in any amount agreed upon by the parties rather than predetermined amounts. In addition, forward contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers, so that no intermediary is required. A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades. December 21, 2012 II-25 At the maturity of a forward or futures contract, the fund either may accept or make delivery of the currency specified in the contract, or at or prior to maturity enter into a closing transaction involving the purchase or sale of an offsetting contract. Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original forward contract. Closing transactions with respect to futures contracts may be effected only on a commodities exchange or board of trade which provides a secondary market in such contracts; a clearing corporation associated with the exchange assumes responsibility for closing out such contracts. Although the fund intends to purchase or sell foreign currency futures contracts only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a secondary market on an exchange or board of trade will exist for any particular contract or at any particular time. In such event, it may not be possible to close a futures position and, in the event of adverse price movements, the fund would continue to be required to make daily cash payments of variation margin. It is impossible to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract. Accordingly, it may be necessary for the fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security or securities being hedged is less than the amount of foreign currency the fund is obligated to deliver and a decision is made to sell the security or securities and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security or securities if the market value of such security or securities exceeds the amount of foreign currency the fund is obligated to deliver. As noted above, the fund may purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A put option on a futures contract gives the fund the right to assume a short position in the futures contract until the expiration of the option. A put option on a currency gives the fund the right to sell the currency at an exercise price until the expiration of the option. A call option on a futures contract gives the fund the right to assume a long position in the futures contract until the expiration of the option. A call option on a currency gives the fund the right to purchase the currency at the exercise price until the expiration of the option. Foreign currency options are traded primarily in the over-the-counter market, although options on foreign currencies are also listed on several exchanges. Options are traded not only on the currencies of individual nations, but also on the euro, the joint currency of most countries in the European Union. The fund will only purchase or write foreign currency options when Putnam Management believes that a liquid secondary market exists for such options. There can be no assurance that a liquid secondary market will exist for a particular option at any specific time. Options on foreign currencies may be affected by all of those factors which influence foreign exchange rates and investments generally. The fund's currency hedging transactions may call for the delivery of one foreign currency in exchange for another foreign currency and may at times not involve currencies in which its portfolio securities are then denominated. Putnam Management will engage in such "cross hedging" activities when it believes that such transactions provide significant hedging opportunities for the fund. Cross hedging transactions by the fund involve the risk of imperfect correlation between changes in the values of the currencies to which such transactions relate and changes in the value of the currency or other asset or liability which is the subject of the hedge. December 21, 2012 II-26 Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that the fund owns or intends to purchase or sell. They simply establish a rate of exchange which one can achieve at some future point in time. Additionally, although these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency, they involve costs to the fund and tend to limit any potential gain which might result from the increase in value of such currency. The fund may also engage in non-hedging currency transactions. For example, Putnam Management may believe that exposure to a currency is in the fund's best interest but that securities denominated in that currency are unattractive. In this situation, the fund may purchase a currency forward contract or option in order to increase its exposure to the currency. In accordance with SEC regulations, the fund will set aside liquid assets on its books to cover forward contracts used for non-hedging purposes. In addition, the fund may seek to increase its current return or to offset some of the costs of hedging against fluctuations in current exchange rates by writing covered call options and covered put options on foreign currencies. The fund receives a premium from writing a call or put option, which increases the fund's current return if the option expires unexercised or is closed out at a net profit. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written. The value of any currency, including U.S. dollars and foreign currencies, may be affected by complex political and economic factors applicable to the issuing country. In addition, the exchange rates of foreign currencies (and therefore the values of foreign currency options, forward contracts and futures contracts) may be affected significantly, fixed, or supported directly or indirectly by U.S. and foreign government actions. Government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces. The value of a foreign currency option, forward contract or futures contract reflects the value of an exchange rate, which in turn reflects relative values of two currencies the U.S. dollar and the foreign currency in question. Although foreign exchange dealers do not charge a fee for currency conversion, they do realize a profit based on the difference (the "spread") between prices at which they are buying and selling various currencies. Thus, a dealer may offer to sell a foreign currency to the fund at one rate, while offering a lesser rate of exchange should the fund desire to resell that currency to the dealer. Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the exercise of foreign currency options, forward contracts and futures contracts, investors may be disadvantaged by having to deal in an odd-lot market for the underlying foreign currencies in connection with options at prices that are less favorable than for round lots. Foreign governmental restrictions or taxes could result in adverse changes in the cost of acquiring or disposing of foreign currencies. There is no systematic reporting of last sale information for foreign currencies and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis. Available quotation information is generally representative of very large round-lot transactions in the interbank market and thus may not reflect exchange rates for smaller odd-lot transactions (less than $1 million) where rates may be less favorable. The interbank market in foreign currencies is a global, around-the-clock market. To the extent that options markets are closed while the markets for the underlying currencies remain open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets. The decision as to whether and to what extent the fund will engage in foreign currency exchange transactions will depend on a number of factors, including prevailing market conditions, the composition of the fund's portfolio and the availability of suitable transactions. Accordingly, there can be no assurance that the fund will engage in foreign currency exchange transactions at any given time or from time to time. December 21, 2012 II-27 Foreign Investments and Related Risks Foreign securities are normally denominated and traded in foreign currencies. As a result, the value of the fund's foreign investments and the value of its shares may be affected favorably or unfavorably by changes in currency exchange rates relative to the U.S. dollar. In addition, the fund is required to compute and distribute its income in U.S. dollars. Therefore, if the exchange rate for a foreign currency declines after a fund's income has been earned and translated into U.S. dollars (but before payment), the fund could be required to liquidate portfolio securities to make such distributions. Similarly, if an exchange rate declines between the time a fund incurs expenses in U.S. dollars and the time such expenses are paid, the amount of such currency required to be converted into U.S. dollars in order to pay such expenses in U.S. dollars will be greater than the equivalent amount in any such currency of such expenses at the time they were incurred. There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers may not be subject to accounting, auditing and financial reporting standards and practices comparable to those in the United States. In addition, there may be less (or less effective) regulation of exchanges, brokers and listed companies in some foreign countries. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. Foreign brokerage commissions, custodial expenses and other fees are also generally higher than in the United States. Foreign settlement procedures and trade regulations may be more complex and involve certain risks (such as delay in payment or delivery of securities or in the recovery of the fund's assets held abroad) and expenses not present in the settlement of investments in U.S. markets. For example, settlement of transactions involving foreign securities or foreign currencies (see below) may occur within a foreign country, and the fund may accept or make delivery of the underlying securities or currency in conformity with any applicable U.S. or foreign restrictions or regulations, and may pay fees, taxes or charges associated with such delivery. Such investments may also involve the risk that an entity involved in the settlement may not meet its obligations. In addition, foreign securities may be subject to the risk of nationalization or expropriation of assets, imposition of currency exchange controls, foreign withholding taxes or restrictions on the repatriation of foreign currency, confiscatory taxation, political, social or financial instability and diplomatic developments which could affect the value of the fund's investments in certain foreign countries. Dividends or interest on, or proceeds from the sale of, foreign securities may be subject to foreign withholding taxes, and special U.S. tax considerations may apply. Note on MSCI Indices. MSCI, Inc. (MSCI) publishes two versions of its indices reflecting the reinvestment of dividends using two different methodologies: gross dividends and net dividends. While both versions reflect reinvested dividends, they differ with respect to the manner in which taxes associated with dividend payments are treated. In calculating the net dividends version, MSCI incorporates reinvested dividends applying the withholding tax rate applicable to foreign non-resident institutional investors that do not benefit from double taxation treaties. Putnam Management believes that the net dividends version of MSCI indices better reflects the returns U.S. investors might expect were they to invest directly in the component securities of an MSCI index. Legal remedies available to investors in certain foreign countries may be more limited than those available with respect to investments in the United States or in other foreign countries. The laws of some foreign countries may limit the fund's ability to invest in securities of certain issuers organized under the laws of those foreign countries. The risks described above, including the risks of nationalization or expropriation of assets, typically are increased in connection with investments in developing countries, also known as "emerging markets." For example, political and economic structures in these countries may be in their infancy and developing rapidly, and such countries may lack the social, political and economic stability December 21, 2012 II-28 characteristic of more developed countries. Certain of these countries have in the past failed to recognize private property rights and have at times nationalized and expropriated the assets of private companies. High rates of inflation or currency devaluations may adversely affect the economies and securities markets of such countries. Investments in emerging markets may be considered speculative. The currencies of certain emerging market countries have experienced devaluations relative to the U.S. dollar, and future devaluations may adversely affect the value of assets denominated in such currencies. Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation or deflation for many years, and future inflation may adversely affect the economies and securities markets of such countries. In addition, unanticipated political or social developments may affect the value of investments in emerging markets and the availability of additional investments in these markets. The small size, limited trading volume and relative inexperience of the securities markets in these countries may make investments in securities traded in emerging markets illiquid and more volatile than investments in securities traded in more developed countries, and the fund may be required to establish special custodial or other arrangements before making investments in securities traded in emerging markets. There may be little financial or accounting information available with respect to issuers of emerging market securities, and it may be difficult as a result to assess the value or prospects of an investment in such securities. American Depositary Receipts (“ADRs”) as well as other “hybrid” forms of ADRs, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), are certificates evidencing ownership of shares of a foreign issuer. These certificates are issued by depository banks and generally trade on an established market in the United States or elsewhere. The underlying shares are held in trust by a custodian bank or similar financial institution in the issuer’s home country. The depository bank may not have physical custody of the underlying securities at all times and may charge fees for various services, including forwarding dividends and interest and corporate actions. ADRs are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies. However, ADRs continue to be subject to many of the risks associated with investing in foreign securities. Certain of the foregoing risks may also apply to some extent to securities of U.S. issuers that are denominated in foreign currencies or that are traded in foreign markets, or securities of U.S. issuers having significant foreign operations. Forward Commitments and Dollar Rolls The fund may enter into contracts to purchase securities for a fixed price at a future date beyond customary settlement time ("forward commitments") if the fund sets aside on its books liquid assets in an amount sufficient to meet the purchase price, or if the fund enters into offsetting contracts for the forward sale of other securities it owns. In the case of to-be-announced ("TBA") purchase commitments, the unit price and the estimated principal amount are established when the fund enters into a contract, with the actual principal amount being within a specified range of the estimate. Forward commitments may be considered securities in themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund's other assets. Where such purchases are made through dealers, the fund relies on the dealer to consummate the sale. The dealer's failure to do so may result in the loss to the fund of an advantageous yield or price. Although the fund will generally enter into forward commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. The fund may realize short-term profits or losses upon the sale of forward commitments. The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until December 21, 2012 II-29 the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction. Unsettled TBA sale commitments are valued at current market value of the underlying securities. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss on the commitment without regard to any unrealized gain or loss on the underlying security. If the fund delivers securities under the commitment, the fund realizes a gain or loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. The fund may enter into dollar roll transactions (generally using TBAs) in which it sells a fixed income security for delivery in the current month and simultaneously contracts to purchase similar securities (for example, same type, coupon and maturity) at an agreed upon future time. By engaging in a dollar roll transaction, the fund foregoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase. The fund would also be able to earn interest on the proceeds of the sale before they are reinvested. The fund accounts for dollar rolls as purchases and sales. Because cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) in the amount of the fund’s commitment under a dollar roll is set aside on the fund’s books, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions. The obligation to purchase securities on a specified future date involves the risk that the market value of the securities that the fund is obligated to purchase may decline below the purchase price. In addition, in the event the other party to the transaction files for bankruptcy, becomes insolvent or defaults on its obligation, the fund may be adversely affected. Futures Contracts and Related Options Subject to applicable law, the fund may invest without limit in futures contracts and related options for hedging and non-hedging purposes, such as to manage the effective duration of the fund's portfolio or as a substitute for direct investment. A financial futures contract sale creates an obligation by the seller to deliver the type of financial instrument called for in the contract in a specified delivery month for a stated price. A financial futures contract purchase creates an obligation by the purchaser to take delivery of the type of financial instrument called for in the contract in a specified delivery month at a stated price. The specific instruments delivered or taken, respectively, at settlement date are not determined until on or near that date. The determination is made in accordance with the rules of the exchange on which the futures contract sale or purchase was made. Futures contracts are traded in the United States only on commodity exchanges or boards of trade known as "contract markets" approved for such trading by the CFTC, and must be executed through a futures commission merchant or brokerage firm which is a member of the relevant contract market. Examples of futures contracts that the fund may use (which may include single-security futures) include, without limitation, U.S. Treasury security futures, index futures, corporate or municipal bond futures, Government National Mortgage Association certificate futures, interest rate swap futures, and Eurodollar futures. In addition, as described elsewhere in this SAI, the fund may use foreign currency futures. Although futures contracts (other than index futures and futures based on the volatility or variance experienced by an index) by their terms call for actual delivery or acceptance of commodities or securities, in most cases the contracts are closed out before the settlement date without the making or taking of delivery. Index futures and futures based on the volatility or variance experienced by an index do not call for actual delivery or acceptance of commodities or securities, but instead require cash settlement of the futures contract on the settlement date specified in the contract. Such contracts may also be closed out before the settlement date. Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument or commodity with the same delivery date. If the price of the initial sale of the futures contract exceeds the price of the offsetting purchase, the seller is paid the difference and realizes a gain. Conversely, if the price of the offsetting purchase exceeds the price of the initial sale, the seller realizes a loss. If the December 21, 2012 II-30 fund is unable to enter into a closing transaction, the amount of the fund's potential loss is unlimited. The closing out of a futures contract purchase is effected by the purchaser's entering into a futures contract sale. If the offsetting sale price exceeds the purchase price, the purchaser realizes a gain, and if the purchase price exceeds the offsetting sale price, he realizes a loss. Unlike when the fund purchases or sells a security, no price is paid or received by the fund upon the purchase or sale of a futures contract. Instead, upon entering into a contract, the fund is required to deliver to the futures broker an amount of liquid assets. This amount is known as "initial margin." The nature of initial margin in futures transactions is different from that of margin in security transactions in that futures contract margin does not involve the borrowing of funds to finance the transactions. Rather, initial margin is similar to a performance bond or good faith deposit which is returned to the fund upon termination of the futures contract, assuming all contractual obligations have been satisfied. Futures contracts also involve brokerage costs. Subsequent payments, called "variation margin" or "maintenance margin," to and from the broker are made on a daily basis as the price of the underlying security or commodity fluctuates, making the long and short positions in the futures contract more or less valuable, a process known as "marking to the market." For example, when the fund has purchased a futures contract on a security and the price of the underlying security has risen, that position will have increased in value and the fund will receive from the broker a variation margin payment based on that increase in value. Conversely, when the fund has purchased a security futures contract and the price of the underlying security has declined, the position would be less valuable and the fund would be required to make a variation margin payment to the broker. The fund may elect to close some or all of its futures positions at any time prior to their expiration in order to reduce or eliminate a position then currently held by the fund. The fund may close its positions by taking opposite positions which will operate to terminate the fund's position in the futures contracts. Final determinations of variation margin are then made, additional cash is required to be paid by or released to the fund, and the fund realizes a loss or a gain. Such closing transactions involve additional commission costs. The fund does not intend to purchase or sell futures or related options for other than hedging purposes, if, as a result, the sum of the initial margin deposits on the fund's existing futures and related options positions and premiums paid for outstanding options on futures contracts would exceed 5% of the fund's net assets. The fund has claimed an exclusion from the definition of the term "commodity pool operator" under the Commodity Exchange Act (the "CEA"), and therefore, is not subject to registration or regulation as a pool operator under the CEA. Index futures. An index futures contract is a contract to buy or sell units of an index at a specified future date at a price agreed upon when the contract is made. Entering into a contract to buy units of an index is commonly referred to as buying or purchasing a contract or holding a long position in the index. Entering into a contract to sell units of an index is commonly referred to as selling a contract or holding a short position. A unit is the current value of the index. The fund may enter into stock index futures contracts, debt index futures contracts, or other index futures contracts appropriate to its objective(s). The fund may also purchase and sell options on index futures contracts. For example, the Standard & Poor's 500 Composite Stock Price Index ("S&P 500") is composed of 500 selected U.S. common stocks. The S&P 500 assigns relative weightings to the common stocks included in the Index, and the value fluctuates with changes in the market values of those common stocks. In the case of the S&P 500, contracts are currently to buy or sell 250 units. Thus, if the value of the S&P 500 were $150, one contract would be worth $37,500 (250 units x $150). The stock index futures contract specifies that no delivery of the actual stocks making up the index will take place. Instead, settlement in cash must occur upon the termination of the contract, with the settlement being the difference between December 21, 2012 II-31 the contract price and the actual level of the stock index at the expiration of the contract. For example, if the fund enters into a futures contract to buy 250 units of the S&P 500 at a specified future date at a contract price of $150 and the S&P 500 is at $154 on that future date, the fund will gain $1,000 (250 units x gain of $4). If the fund enters into a futures contract to sell 250 units of the stock index at a specified future date at a contract price of $150 and the S&P 500 is at $152 on that future date, the fund will lose $500 (250 units x loss of $2). Options on futures contracts. The fund may purchase and write call and put options on futures contracts it may buy or sell and enter into closing transactions with respect to such options to terminate existing positions. In return for the premium paid, options on futures contracts give the purchaser the right to assume a position in a futures contract at the specified option exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position by the writer of the option to the holder of the option will be accompanied by delivery of the accumulated balance in the writer's futures margin account which represents the amount by which the market price of the futures contract, at exercise, exceeds (in the case of a call) or is less than (in the case of a put) the exercise price of the option on the future. If an option is exercised on the last trading day prior to its expiration date, the settlement will be made entirely in cash equal to the difference between the exercise price of the option and the closing level of the underlying asset on which the future is based on the expiration date. Purchasers of options who fail to exercise their options prior to the exercise date suffer a loss of the premium paid. The fund may use options on futures contracts in lieu of writing or buying options directly on the underlying securities or indices or purchasing and selling the underlying futures contracts. For example, to hedge against a possible decrease in the value of its portfolio securities, the fund may purchase put options or write call options on futures contracts rather than selling futures contracts. Similarly, the fund may purchase call options or write put options on futures contracts as a substitute for the purchase of futures contracts to hedge against a possible increase in the price of securities which the fund expects to purchase. Such options generally operate in the same manner, and involve the same risks, as options purchased or written directly on the underlying investments. In addition, the fund will be required to deposit initial margin and maintenance margin with respect to put and call options on futures contracts written by it pursuant to brokers' requirements similar to those described above in connection with the discussion of futures contracts. The writing of an option on a futures contract involves risks similar to those relating to the sale of futures contracts. Compared to the purchase or sale of futures contracts, the purchase of call or put options on futures contracts generally involves less potential risk to the fund because the maximum amount at risk is the premium paid for the options (plus transaction costs). However, there may be circumstances when the purchase of a call or put option on a futures contract would result in a loss to the fund when the purchase or sale of a futures contract would not, such as when there is no movement in the prices of the hedged investments. As an alternative to purchasing call and put options on index futures, the fund may purchase and sell call and put options on the underlying indices themselves. Such options would be used in a manner identical to the use of options on index futures. Risks of transactions in futures contracts and related options. Successful use of futures contracts by the fund is subject to Putnam Management's ability to predict movements in various factors affecting securities markets, including interest rates and market movements, and, in the case of index futures and futures based on the volatility or variance experienced by an index, Putnam Management’s ability to predict the future level of the index or the future volatility or variance experienced by an index. For example, it is possible that, where the fund has sold futures to hedge its portfolio against a decline in the market, the index on which the futures are written may advance and the value of securities held in the fund's portfolio, which may differ from those that comprise the index, may decline. If this occurred, the fund would lose money on the futures and also experience a decline in value in its portfolio securities. It is also possible that, if the fund has hedged against the possibility of a decline in the market adversely December 21, 2012 II-32 affecting securities held in its portfolio and securities prices increase instead, the fund will lose part or all of the benefit of the increased value of those securities it has hedged because it will have offsetting losses in its futures positions. In addition, in such situations, if the fund has insufficient cash, it may have to sell securities to meet daily variation margin requirements at a time when it is disadvantageous to do so. The use of options and futures strategies also involves the risk of imperfect correlation among movements in the prices of the securities or other assets underlying the futures and options purchased and sold by the fund, of the options and futures contracts themselves, and, in the case of hedging transactions, of the securities which are the subject of a hedge. In addition to the possibility that there may be an imperfect correlation, or no correlation at all, between movements in the futures used by the fund and the portion of the portfolio being hedged, the prices of futures may not correlate perfectly with movements in the underlying asset due to certain market distortions. First, all participants in the futures market are subject to margin deposit and maintenance requirements. Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions which could distort the expected relationship between the underlying asset and futures markets. Second, margin requirements in the futures market are less onerous than margin requirements in the securities market, and as a result the futures market may attract more speculators than the securities market does. Increased participation by speculators in the futures market may also cause temporary price distortions. Due to the possibility of price distortions in the futures market and also because of the imperfect correlation between movements in the underlying asset and movements in the prices of related futures, even a correct forecast of general market trends by Putnam Management may still not result in a profitable position. There is no assurance that higher than anticipated trading activity or other unforeseen events might not, at times, render certain market clearing facilities inadequate, and thereby result in the institution by exchanges of special procedures which may interfere with the timely execution of customer orders. To reduce or eliminate a position held by the fund, the fund may seek to close out such position. The ability to establish and close out positions will be subject to the development and maintenance of a liquid secondary market. It is not certain that this market will develop or continue to exist for a particular futures contract or option. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain contracts or options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of contracts or options, or underlying securities; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or a clearing corporation may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of contracts or options (or a particular class or series of contracts or options), in which event the secondary market on that exchange for such contracts or options (or in the class or series of contracts or options) would cease to exist, although outstanding contracts or options on the exchange that had been issued by a clearing corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Hybrid Instruments These instruments are generally considered derivatives and include indexed or structured securities, and combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument. A hybrid instrument may be a debt security, preferred stock, warrant, convertible security, certificate of deposit or other evidence of indebtedness on which a portion of or all interest payments, and/or the principal or stated amount payable at maturity, redemption or retirement is determined by reference to prices, changes in prices, or differences between prices, of securities, currencies, intangibles, goods, articles or commodities (collectively, “underlying assets”), or by another objective December 21, 2012 II-33 index, economic factor or other measure, including interest rates, currency exchange rates, or commodities or securities indices (collectively, “benchmarks”). The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies. An investment in a hybrid instrument may entail significant risks that are not associated with a similar investment in a traditional debt instrument that has a fixed principal amount, is denominated in U.S. dollars or pays interest either at a fixed rate or a floating rate determined by reference to a common, nationally published benchmark. The risks of a particular hybrid instrument will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the instrument is linked. Such risks generally depend upon factors unrelated to the operations or credit quality of the issuer of the hybrid instrument, which may not be foreseen by the purchaser, such as economic and political events, the supply and demand of the underlying assets and interest rate movements. Hybrid instruments may be highly volatile and their use by the fund may not be successful. Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates. Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss (or gain). The latter scenario may result if “leverage” is used to structure the hybrid instrument. Leverage risk occurs when the hybrid instrument is structured so that a given change in a benchmark or underlying asset is multiplied to produce a greater value change in the hybrid instrument, thereby magnifying the risk of loss as well as the potential for gain. Hybrid instruments can be an efficient means of creating exposure to a particular market, or segment of a market, with the objective of enhancing total return. For example, a fund may wish to take advantage of expected declines in interest rates in several European countries, but avoid the transaction costs associated with buying and currency-hedging the foreign bond positions. One solution would be to purchase a U.S. dollar-denominated hybrid instrument whose redemption price is linked to the average three year interest rate in a designated group of countries. The redemption price formula would provide for payoffs of less than par if rates were above the specified level. Furthermore, a fund could limit the downside risk of the security by establishing a minimum redemption price so that the principal paid at maturity could not be below a predetermined minimum level if interest rates were to rise significantly. The purpose of this arrangement, known as a structured security with an embedded put option, would be to give the fund the desired European bond exposure while avoiding currency risk, limiting downside market risk, and lowering transaction costs. Of course, there is no guarantee that the strategy will be successful and the fund could lose money if, for example, interest rates do not move as anticipated or credit problems develop with the issuer of the hybrid instrument. Hybrid instruments are potentially more volatile and carry greater market risks than traditional debt instruments. Depending on the structure of the particular hybrid instrument, changes in a benchmark may be magnified by the terms of the hybrid instrument and have an even more dramatic and substantial effect upon the value of the hybrid instrument. Also, the prices of the hybrid instrument and the benchmark or underlying asset may not move in the same direction or at the same time. Hybrid instruments may also carry liquidity risk since the instruments are often “customized” to meet the portfolio needs of a particular investor, and therefore, the number of investors that are willing and able to buy such instruments in the secondary market may be smaller than that for more traditional debt securities. Under certain conditions, the redemption value of such an investment could be zero. In addition, because the purchase and sale of hybrid investments could take place in an over-the-counter market without the guarantee of a central clearing organization, or in a transaction between the fund and the issuer of the hybrid instrument, the creditworthiness of the counterparty of the issuer of the hybrid instrument would be an additional risk factor the fund would have to consider and monitor. In addition, uncertainty regarding the tax treatment of hybrid instruments may reduce demand for such instruments. Tax considerations may also limit the extent of the fund’s investments in certain hybrid instruments. Hybrid instruments also may not be subject to regulation by the CFTC, which generally regulates the December 21, 2012 II-34 trading of commodity futures by U.S. persons, the SEC, which regulates the offer and sale of securities by and to U.S. persons, or any other governmental regulatory authority. Inflation-Protected Securities The fund may invest in U.S. Treasury Inflation Protected Securities (“U.S. TIPS”), which are fixed income securities issued by the U.S. Department of Treasury, the principal amounts of which are adjusted daily based upon changes in the rate of inflation. The fund may also invest in other inflation-protected securities issued by non-U.S. governments or by private issuers. U.S. TIPS pay interest on a semi-annual basis, equal to a fixed percentage of the inflation-adjusted principal amount. The interest rate on these bonds is fixed at issuance, but over the life of the bond this interest may be paid on an increasing or decreasing principal value that has been adjusted for inflation. Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed for U.S. TIPS, even during a period of deflation. However, because the principal amount of U.S. TIPS would be adjusted downward during a period of deflation, the fund will be subject to deflation risk with respect to its investments in these securities. In addition, the current market value of the bonds is not guaranteed, and will fluctuate. If the fund purchases U.S. TIPS in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. The fund may also invest in other inflation-related bonds which may or may not provide a guarantee of principal. If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less than the original principal amount. The periodic adjustment of U.S. TIPS is currently tied to the CPI-U, which is calculated by the U.S. Department of Treasury. The CPI-U is a measurement of changes in the cost of living, made up of components such as housing, food, transportation and energy. Inflation-protected bonds issued by a non-U.S. government are generally adjusted to reflect a comparable inflation index, calculated by that government. There can no assurance that the CPI-U or any non-U.S. inflation index will accurately measure the real rate of inflation in the prices of goods and services. If interest rates rise due to reasons other than inflation (for example, due to changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the bond's inflation measure. In addition, there can be no assurance that the rate of inflation in a non-U.S. country will be correlated to the rate of inflation in the United States. In general, the value of inflation-protected bonds is expected to fluctuate in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if inflation were to rise at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in value of inflation-protected bonds. In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in value of inflation-protected bonds. If inflation is lower than expected during the period the fund holds the security, the fund may earn less on the security than on a conventional bond. Any increase in principal value is taxable in the year the increase occurs, even though holders do not receive cash representing the increase at that time. As a result, when the fund invests in inflation-protected securities, it could be required at times to liquidate other investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements as a regulated investment company and to eliminate any fund-level income tax liability under the Code. The U.S. Treasury began issuing inflation-protected bonds in 1997. Certain non-U.S. governments, such as the United Kingdom, Canada and Australia, have a longer history of issuing inflation-protected bonds, and there may be a more liquid market in certain of these countries for these securities. Initial Public Offerings The fund may purchase debt or equity securities in initial public offerings (“IPOs”). These securities, which are often issued by unseasoned companies, may be subject to many of the same risks of investing December 21, 2012 II-35 in companies with smaller market capitalizations. Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods. Securities issued in an IPO frequently are very volatile in price, and the fund may hold securities purchased in an IPO for a very short period of time. As a result, the fund’s investments in IPOs may increase portfolio turnover, which increases brokerage and administrative costs and may result in taxable distributions to shareholders. At any particular time or from time to time the fund may not be able to invest in securities issued in IPOs, or invest to the extent desired because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the fund. In addition, under certain market conditions a relatively small number of companies may issue securities in IPOs. Similarly, as the number of Putnam funds to which IPO securities are allocated increases, the number of securities issued to any one fund may decrease. The investment performance of the fund during periods when it is unable to invest significantly or at all in IPOs may be lower than during periods when the fund is able to do so. In addition, as the fund increases in size, the impact of IPOs on the fund’s performance will generally decrease. Interfund Borrowing and Lending To satisfy redemption requests or to cover unanticipated cash shortfalls, the fund has entered into a Master Interfund Lending Agreement by and among each Putnam fund and Putnam Management (the “Interfund Lending Agreement”) under which the fund would lend or borrow money for temporary purposes directly to or from another Putnam fund (an “Interfund Loan”), subject to meeting the conditions of an SEC exemptive order granted to the fund permitting such Interfund Loans. All Interfund Loans would consist only of uninvested cash reserves that the lending fund otherwise would invest in short-term repurchase agreements or other short-term instruments. At this time, Putnam Money Market Liquidity Fund is the only Putnam fund expected to make its uninvested cash reserves available for Interfund Loans. If the fund has outstanding borrowings, any Interfund Loans to the fund (a) would be at an interest rate equal to or lower than that of any outstanding bank loan, (b) would be secured at least on an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding bank loan that requires collateral, and (c) would have a maturity no longer than any outstanding bank loan (and in any event not over seven days). In addition, if an event of default were to occur under any agreement evidencing an outstanding bank loan to the fund, the event of default would automatically (without need for action or notice by the lending fund) constitute an immediate event of default under the Interfund Lending Agreement entitling the lending fund to call the Interfund Loan (and exercise all rights with respect to any collateral) and such a call would be deemed made if the lending bank exercises its right to call its loan under its agreement with the borrowing fund. The fund may make an unsecured borrowing under the Interfund Lending Agreement if its outstanding borrowings from all sources immediately after the interfund borrowing total 10% or less of its total assets; provided, that if the fund has a secured loan outstanding from any other lender, including but not limited to another Putnam fund, the fund’s Interfund Loan would be secured on at least an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding loan secured by collateral. If the fund’s total outstanding borrowings immediately after an interfund borrowing would be greater than 10% of its total assets, the fund may borrow through the credit facility on a secured basis only. All secured Interfund Loans would be secured by the pledge of segregated collateral with a market value equal to at least 102% of the outstanding principal value of the Interfund Loan. The fund may not borrow from any source if its total outstanding borrowings immediately after the borrowing would exceed the limits imposed by Section 18 of the 1940 Act or the fund’s fundamental investment restrictions. The fund may not lend to another Putnam fund under the Interfund Lending Agreement if the Interfund Loan would cause its aggregate outstanding Interfund Loans to exceed 15% of the fund’s current net assets at the time of the Interfund Loan. The fund’s Interfund Loans to any one fund may not exceed 5% December 21, 2012 II-36 of the lending fund’s net assets. The duration of Interfund Loans would be limited to the time required to receive payment for securities sold, but in no event may the duration exceed seven days. Interfund Loans effected within seven days of each other would be treated as separate loan transactions for purposes of this condition. Each Interfund Loan may be called on one business day’s notice by a lending fund and may be repaid on any day by a borrowing fund. The limitations detailed above and the other conditions of the SEC exemptive order permitting interfund lending are designed to minimize the risks associated with interfund lending for both the lending fund and the borrowing fund. However, no borrowing or lending activity is without risk. If the fund borrows money from another fund, there is a risk that the Interfund Loan could be called on one day’s notice or not renewed, in which case the fund may have to borrow from a bank at higher rates if an Interfund Loan were not available from another fund. A delay in repayment to a lending fund could result in a lost opportunity or additional lending costs, and interfund loans are subject to the risk that the borrowing fund could be unable to repay the loan when due. Inverse Floaters These securities have variable interest rates that typically move in the opposite direction from movements in prevailing short-term interest rate levels – rising when prevailing short-term interest rate fall, and vice versa. The prices of inverse floaters can be considerably more volatile than the prices of bonds with comparable maturities. The fund currently does not intend to invest more than 15% of its assets in inverse floating obligations. Investment Ratings The securities in which money market funds invest must be rated in one of the two highest short-term rating categories (without regard for gradations or subcategories) by one or more Nationally Recognized Statistical Rating Organizations (NRSROs) or be deemed by Putnam Management to be of comparable quality to securities having such ratings. Money market funds will rely on the two highest ratings given to a security by the NRSROs for purposes of complying with this requirement. If one or both of the two highest ratings are in the second highest short-term rating category, the security is treated as a Second Tier Security. Generally, Rule 2a-7 of the 1940 Act prohibits a money market fund from investing more than 3% of its assets in Second Tier Securities. Money market funds comply with these rating requirements at the time a security is acquired. If a security is downgraded to Second Tier after its acquisition, the money market funds may continue to hold the security even if the portfolio exceeds Rule 2a-7’s limits on Second Tier Securities. Other factors, such as substantial redemptions, may cause a money market fund’s portfolio to exceed Rule 2a-7 limits on the acquisition of securities. A money market fund may continue to hold securities in excess of these limits, even if the fund has the right to tender the security for purchase for its amortized cost value. Legal and Regulatory Risks Relating to Investment Strategy The fund may be adversely affected by new (or revised) laws or regulations that may be imposed by the CFTC, the SEC, the U.S. Federal Reserve or other banking regulators, or other governmental regulatory authorities or self-regulatory organizations that supervise the financial markets. These agencies are empowered to promulgate a variety of rules pursuant to financial reform legislation in the United States. The fund may also be adversely affected by changes in the enforcement or interpretation of existing statutes and rules. The regulatory environment for private funds is evolving, and changes in the regulation of private funds may adversely affect the value of the investments held by the fund and the ability of the fund to execute its investment strategy. In addition, the securities and futures markets are subject to comprehensive statutes, regulations and margin requirements. The CFTC, the SEC, the Federal Deposit Insurance Corporation, other regulators and self-regulatory organizations and exchanges are authorized to take extraordinary actions in the event of market emergencies. The regulation of derivatives transactions and funds that engage in such transactions is an evolving area of law and is subject to modification by government and judicial action. December 21, 2012 II-37 The U.S. government recently enacted legislation that provides for new regulation of the derivatives market, including new clearing, margin, reporting and registration requirements. Because the legislation leaves much to rule making, its ultimate impact remains unclear. New regulations could, among other things, adversely affect the value of the investments held by the fund, restrict the fund’s ability to engage in derivatives transactions (for example, by making certain types of derivatives transactions no longer available to the fund) and/or increase the costs of such derivatives transactions (for example, by increasing margin or capital requirements), and the fund may be unable to execute its investment strategy as a result. It is unclear how the regulatory changes will affect counterparty risk. The CFTC and certain futures exchanges have established limits, referred to as “position limits,” on the maximum net long or net short positions which any person may hold or control in particular options and futures contracts. All positions owned or controlled by the same person or entity, even if in different accounts, may be aggregated for purposes of determining whether the applicable position limits have been exceeded. Thus, even if the fund does not intend to exceed applicable position limits, it is possible that different clients managed by Putnam Management and its affiliates may be aggregated for this purpose. Any modification of trading decisions or elimination of open positions that may be required to avoid exceeding such limits may adversely affect the profitability of the fund. The SEC has in the past adopted interim rules requiring reporting of all short positions above a certain threshold and is expected to adopt rules requiring monthly public disclosure in the future. In addition, other non-U.S. jurisdictions where the fund may trade have adopted reporting requirements. If the fund’s short positions or its strategy become generally known, the fund’s ability to implement its investment strategy could be adversely affected. In particular, other investors could cause a “short squeeze” in the securities held short by the fund forcing the fund to cover its positions at a loss. Such reporting requirements may also limit the fund’s ability to access management and other personnel at certain companies where the fund seeks to take a short position. In addition, if other investors engage in copycat behavior by taking positions in the same issuers as the fund, the cost of borrowing securities to sell short could increase drastically and the availability of such securities to the fund could decrease drastically. In addition, the SEC recently proposed additional restrictions on short sales, which could restrict the fund’s ability to engage in short sales in certain circumstances. The SEC and regulatory authorities in other jurisdictions may adopt (and in certain cases, have adopted) bans on short sales of certain securities in response to market events. Bans on short selling may make it impossible for the fund to execute certain investment strategies. Recently enacted federal legislation requires the adoption of regulations that will require any creditor that makes a loan and any securitizer of a loan to retain at least 5% of the credit risk on any loan that is transferred, sold or conveyed by such creditor or securitizer. It is currently unclear how these requirements will apply to loan participations, syndicated loans, and loan assignments. Investors, such as the fund, that seek or hold investments in loans could be adversely affected by the regulation. Lower-rated Securities The fund may invest in lower-rated fixed-income securities (commonly known as "junk bonds"). The lower ratings reflect a greater possibility that adverse changes in the financial condition of the issuer or in general economic conditions, or both, or an unanticipated rise in interest rates, may impair the ability of the issuer to make payments of interest and principal. The inability (or perceived inability) of issuers to make timely payment of interest and principal would likely make the values of securities held by the fund more volatile and could limit the fund's ability to sell its securities at prices approximating the values the fund had placed on such securities. In the absence of a liquid trading market for securities held by it, the fund at times may be unable to establish the fair value of such securities. Securities ratings are based largely on the issuer's historical financial condition and the rating agencies' analysis at the time of rating. Consequently, the rating assigned to any particular security is not necessarily a reflection of the issuer's current financial condition, which may be better or worse than the rating would indicate. In addition, the rating assigned to a security by Moody's Investors Service, Inc. or December 21, 2012 II-38 Standard & Poor's (or by any other nationally recognized securities rating agency) does not reflect an assessment of the volatility of the security's market value or the liquidity of an investment in the security. See "SECURITIES RATINGS." Like those of other fixed-income securities, the values of lower-rated securities fluctuate in response to changes in interest rates. A decrease in interest rates will generally result in an increase in the value of the fund's fixed-income assets. Conversely, during periods of rising interest rates, the value of the fund's fixed-income assets will generally decline. The values of lower-rated securities may often be affected to a greater extent by changes in general economic conditions and business conditions affecting the issuers of such securities and their industries. Negative publicity or investor perceptions may also adversely affect the values of lower-rated securities. Changes by nationally recognized securities rating agencies in their ratings of any fixed-income security and changes in the ability of an issuer to make payments of interest and principal may also affect the value of these investments. Changes in the value of portfolio securities generally will not affect income derived from these securities, but will affect the fund's net asset value. The fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase. However, Putnam Management will monitor the investment to determine whether its retention will assist in meeting the fund's investment objective(s). Issuers of lower-rated securities are often highly leveraged, so that their ability to service their debt obligations during an economic downturn or during sustained periods of rising interest rates may be impaired. Such issuers may not have more traditional methods of financing available to them and may be unable to repay outstanding obligations at maturity by refinancing. The risk of loss due to default in payment of interest or repayment of principal by such issuers is significantly greater because such securities frequently are unsecured and subordinated to the prior payment of senior indebtedness. At times, a substantial portion of the fund's assets may be invested in an issue of which the fund, by itself or together with other funds and accounts managed by Putnam Management or its affiliates, holds all or a major portion. Although Putnam Management generally considers such securities to be liquid because of the availability of an institutional market for such securities, it is possible that, under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell these securities when Putnam Management believes it advisable to do so or may be able to sell the securities only at prices lower than if they were more widely held. Under these circumstances, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. In order to enforce its rights in the event of a default, the fund may be required to participate in various legal proceedings or take possession of and manage assets securing the issuer's obligations on such securities. This could increase the fund's operating expenses and adversely affect the fund's net asset value. In the case of tax-exempt funds, any income derived from the fund's ownership or operation of such assets would not be tax-exempt. The ability of a holder of a tax-exempt security to enforce the terms of that security in a bankruptcy proceeding may be more limited than would be the case with respect to securities of private issuers. In addition, the fund's intention to qualify as a "regulated investment company" under the Code may limit the extent to which the fund may exercise its rights by taking possession of such assets. To the extent the fund invests in securities in the lower rating categories, the achievement of the fund's goals is more dependent on Putnam Management's investment analysis than would be the case if the fund were investing in securities in the higher rating categories. Money Market Instruments Money market instruments, or short-term debt instruments, consist of obligations such as commercial paper, bank obligations ( i.e. , certificates of deposit and bankers’ acceptances), repurchase agreements and various government obligations, such as Treasury bills. These instruments have a remaining maturity of one year or less and are generally of high credit quality. Money market instruments may be structured to be, or may employ a trust or other form so that they are, eligible investments for money market funds. For example, put features can be used to modify the maturity of a security or interest rate December 21, 2012 II-39 adjustment features can be used to enhance price stability. If a structure fails to function as intended, adverse tax or investment consequences may result. Neither the IRS nor any other regulatory authority has ruled definitively on certain legal issues presented by certain structured securities. Future tax or other regulatory determinations could adversely affect the value, liquidity, or tax treatment of the income received from these securities or the nature and timing of distributions made by the funds. Commercial paper is a money market instrument issued by banks or companies to raise money for short-term purposes. Unlike some other debt obligations, commercial paper is typically unsecured. Commercial paper may be issued as an asset-backed security (that is, backed by a pool of assets representing the obligations of a number of different issuers), in which case certain of the risks discussed in “Mortgage-backed and Asset-backed securities” would apply. Commercial paper is traded primarily among institutions. Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund may invest in bankers’ acceptances issued by banks with deposits in excess of $2 billion (or the foreign currency equivalent) at the close of the last calendar year. If the Trustees change this minimum deposit requirement, shareholders would be notified. Other Putnam funds may invest in bankers’ acceptances without regard to this requirement. In accordance with rules issued by the SEC, the fund may from time to time invest all or a portion of its cash balances in money market and/or short-term bond funds advised by Putnam Management. In connection with such investments, Putnam Management may waive a portion of the advisory fees otherwise payable by the fund. See “Charges and expenses” in Part I of this SAI for the amount, if any, waived by Putnam Management in connection with such investments. Mortgage-backed and Asset-backed Securities Mortgage-backed securities, including collateralized mortgage obligations ("CMOs") and certain stripped mortgage-backed securities, represent a participation in, or are secured by, mortgage loans. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Mortgage-backed securities have yield and maturity characteristics corresponding to the underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity, when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial repayment of principal. Besides the scheduled repayment of principal, repayments of principal may result from the voluntary prepayment, refinancing or foreclosure of the underlying mortgage loans. If property owners make unscheduled prepayments of their mortgage loans, these prepayments will result in early payment of the applicable mortgage-backed securities. In that event the fund may be unable to invest the proceeds from the early payment of the mortgage-backed securities in an investment that provides as high a yield as the mortgage-backed securities. Consequently, early payment associated with mortgage-backed securities may cause these securities to experience significantly greater price and yield volatility than that experienced by traditional fixed-income securities. The occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the location and age of the mortgage and other social and demographic conditions. During periods of falling interest rates, the rate of mortgage prepayments tends to increase, thereby tending to decrease the life of mortgage-backed securities. During periods of rising interest rates, the rate of mortgage prepayments usually decreases, thereby tending to increase the life of mortgage-backed securities. If the life of a mortgage-backed security is inaccurately predicted, the fund may not be able to realize the rate of return it expected. Adjustable rate mortgage securities (“ARMs”), like traditional mortgage-backed securities, are interests in pools of mortgage loans that provide investors with payments consisting of both principal and interest December 21, 2012 II-40 as mortgage loans in the underlying mortgage pool are paid off by the borrowers. Unlike fixed-rate mortgage-backed securities, ARMs are collateralized by or represent interests in mortgage loans with variable rates of interest. These interest rates are reset at periodic intervals, usually by reference to an interest rate index or market interest rate. Although the rate adjustment feature may act as a buffer to reduce sharp changes in the value of adjustable rate securities, these securities are still subject to changes in value based on, among other things, changes in market interest rates or changes in the issuer’s creditworthiness. If rates increase due to a reset, the risk of default by underlying borrowers may increase. Because the interest rates are reset only periodically, changes in the interest rate on ARMs may lag changes in prevailing market interest rates. Also, some ARMs (or the underlying mortgages) are subject to caps or floors that limit the maximum change in the interest rate during a specified period or over the life of the security. As a result, changes in the interest rate on an ARM may not fully reflect changes in prevailing market interest rates during certain periods. The fund may also invest in “hybrid” ARMs, whose underlying mortgages combine fixed-rate and adjustable rate features. Mortgage-backed and asset-backed securities are less effective than other types of securities as a means of "locking in" attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. The automatic interest rate adjustment feature of mortgages underlying ARMs likewise reduces the ability to lock-in attractive rates. As a result, mortgage-backed and asset-backed securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the fund. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. At times, some mortgage-backed and asset-backed securities will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses on securities purchased at a premium. CMOs may be issued by a U.S. government agency or instrumentality or by a private issuer. Although payment of the principal of, and interest on, the underlying collateral securing privately issued CMOs may be guaranteed by the U.S. government or its agencies or instrumentalities, these CMOs represent obligations solely of the private issuer and are not insured or guaranteed by the U.S. government, its agencies or instrumentalities or any other person or entity. Prepayments could cause early retirement of CMOs. CMOs are designed to reduce the risk of prepayment for investors by issuing multiple classes of securities, each having different maturities, interest rates and payment schedules, and with the principal and interest on the underlying mortgages allocated among the several classes in various ways. Payment of interest or principal on some classes or series of CMOs may be subject to contingencies or some classes or series may bear some or all of the risk of default on the underlying mortgages. CMOs of different classes or series are generally retired in sequence as the underlying mortgage loans in the mortgage pool are repaid. If enough mortgages are repaid ahead of schedule, the classes or series of a CMO with the earliest maturities generally will be retired prior to their maturities. Thus, the early retirement of particular classes or series of a CMO would have the same effect as the prepayment of mortgages underlying other mortgage-backed securities. Conversely, slower than anticipated prepayments can extend the effective maturities of CMOs, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing their volatility. December 21, 2012 II-41 Prepayments could result in losses on stripped mortgage-backed securities. Stripped mortgage-backed securities are usually structured with two classes that receive different portions of the interest and principal distributions on a pool of mortgage loans. The yield to maturity on an interest only or “IO” class of stripped mortgage-backed securities is extremely sensitive not only to changes in prevailing interest rates but also to the rate of principal payments (including prepayments) on the underlying assets. A rapid rate of principal prepayments may have a measurable adverse effect on the fund's yield to maturity to the extent it invests in IOs. If the assets underlying the IO experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal only or “POs” tend to increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The secondary market for stripped mortgage-backed securities may be more volatile and less liquid than that for other mortgage-backed securities, potentially limiting the fund's ability to buy or sell those securities at any particular time. The fund currently does not intend to invest more than 35% of its assets in IOs and POs under normal market conditions. The risks associated with other asset-backed securities (including in particular the risks of issuer default and of early prepayment) are generally similar to those described above for CMOs. In addition, because asset-backed securities generally do not have the benefit of a security interest in the underlying assets that is comparable to a mortgage, asset-backed securities present certain additional risks that are not present with mortgage-backed securities. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. For example, revolving credit receivables are generally unsecured and the debtors on such receivables are entitled to the protection of a number of state and federal consumer credit laws, many of which give debtors the right to set-off certain amounts owed, thereby reducing the balance due. Automobile receivables generally are secured, but by automobiles, rather than by real property. Asset-backed securities may be collateralized by the fees earned by service providers. The value of asset-backed securities may be substantially dependent on the servicing of the underlying asset and are therefore subject to risks associated with negligence by, or defalcation of, their servicers. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. The insolvency of entities that generate receivables or that utilize the assets may result in added costs and delays in addition to losses associated with a decline in the value of the underlying assets. Options on Securities Writing covered options. The fund may write covered call options and covered put options on optionable securities held in its portfolio or that it has an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the fund’s books), when in the opinion of Putnam Management such transactions are consistent with the fund's investment objective(s) and policies. Call options written by the fund give the purchaser the right to buy the underlying securities from the fund at a stated exercise price; put options give the purchaser the right to sell the underlying securities to the fund at a stated price. The fund may write only covered options, which means that, so long as the fund is obligated as the writer of a call option, it will own the underlying securities subject to the option (or comparable securities satisfying the cover requirements of securities exchanges) or have an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the fund’s books). In the case of put options, the fund will set aside on its books assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees and equal in value to the price to be paid if the option is exercised. In addition, the fund will be considered to have covered a put or call option if and to December 21, 2012 II-42 the extent that it holds an option that offsets some or all of the risk of the option it has written. The fund may write combinations of covered puts and calls on the same underlying security. The fund will receive a premium from writing a put or call option, which increases the fund's return in the event the option expires unexercised or is closed out at a profit. The amount of the premium reflects, among other things, the relationship between the exercise price and the current market value of the underlying security, the volatility of the underlying security, the amount of time remaining until expiration, current interest rates, and the effect of supply and demand in the options market and in the market for the underlying security. By writing a call option, if the fund holds the security, the fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option but continues to bear the risk of a decline in the value of the underlying security. If the fund does not hold the underlying security, the fund bears the risk that, if the market price exceeds the option strike price, the fund will suffer a loss equal to the difference at the time of exercise. By writing a put option, the fund assumes the risk that it may be required to purchase the underlying security for an exercise price higher than its then-current market value, resulting in a potential capital loss unless the security subsequently appreciates in value. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction, in which it purchases an offsetting option. The fund realizes a profit or loss from a closing transaction if the cost of the transaction (option premium plus transaction costs) is less or more than the premium received from writing the option. If the fund writes a call option but does not own the underlying security, and when it writes a put option, the fund may be required to deposit cash or securities with its broker as "margin," or collateral, for its obligation to buy or sell the underlying security. As the value of the underlying security varies, the fund may have to deposit additional margin with the broker. Margin requirements are complex and are fixed by individual brokers, subject to minimum requirements currently imposed by the Federal Reserve Board and by stock exchanges and other self-regulatory organizations. Purchasing put options. The fund may purchase put options to protect its portfolio holdings in an underlying security against a decline in market value. Such protection is provided during the life of the put option since the fund, as holder of the option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security's market price. In order for a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs. By using put options in this manner, the fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs. The fund may also purchase put options for other investment purposes, including to take a short position in the security underlying the put option. Purchasing call options. The fund may purchase call options to hedge against an increase in the price of securities that the fund wants ultimately to buy. Such hedge protection is provided during the life of the call option since the fund, as holder of the call option, is able to buy the underlying security at the exercise price regardless of any increase in the underlying security's market price. In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs. The fund may also purchase call options for other investment purposes. December 21, 2012 II-43 Risk factors in options transactions . The successful use of the fund's options strategies depends on the ability of Putnam Management to forecast correctly interest rate and market movements. For example, if the fund were to write a call option based on Putnam Management's expectation that the price of the underlying security would fall, but the price were to rise instead, the fund could be required to sell the security upon exercise at a price below the current market price. Similarly, if the fund were to write a put option based on Putnam Management's expectation that the price of the underlying security would rise, but the price were to fall instead, the fund could be required to purchase the security upon exercise at a price higher than the current market price. When the fund purchases an option, it runs the risk that it will lose its entire investment in the option in a relatively short period of time, unless the fund exercises the option or enters into a closing sale transaction before the option's expiration. If the price of the underlying security does not rise (in the case of a call) or fall (in the case of a put) to an extent sufficient to cover the option premium and transaction costs, the fund will lose part or all of its investment in the option. This contrasts with an investment by the fund in the underlying security, since the fund will not realize a loss if the security's price does not change. The effective use of options also depends on the fund's ability to terminate option positions at times when Putnam Management deems it desirable to do so. There is no assurance that the fund will be able to effect closing transactions at any particular time or at an acceptable price. If a secondary market in options were to become unavailable, the fund could no longer engage in closing transactions. Lack of investor interest might adversely affect the liquidity of the market for particular options or series of options. A market may discontinue trading of a particular option or options generally. In addition, a market could become temporarily unavailable if unusual events such as volume in excess of trading or clearing capability were to interrupt its normal operations. A market may at times find it necessary to impose restrictions on particular types of options transactions, such as opening transactions. For example, if an underlying security ceases to meet qualifications imposed by the market or the Options Clearing Corporation, new series of options on that security will no longer be opened to replace expiring series, and opening transactions in existing series may be prohibited. If an options market were to become unavailable, the fund as a holder of an option would be able to realize profits or limit losses only by exercising the option, and the fund, as option writer, would remain obligated under the option until expiration or exercise. Disruptions in the markets for the securities underlying options purchased or sold by the fund could result in losses on the options. For example, if a fund is unable to purchase a security underlying a put option it had purchased, the fund may be unable to exercise the put option. If trading is interrupted in an underlying security, the trading of options on that security is normally halted as well. As a result, the fund as purchaser or writer of an option will be unable to close out its positions until options trading resumes, and it may be faced with considerable losses if trading in the security reopens at a substantially different price. In addition, the Options Clearing Corporation or other options markets may impose exercise restrictions. If a prohibition on exercise is imposed at the time when trading in the option has also been halted, the fund as purchaser or writer of an option will be locked into its position until one of the two restrictions has been lifted. If the Options Clearing Corporation were to determine that the available supply of an underlying security appears insufficient to permit delivery by the writers of all outstanding calls in the event of exercise, it may prohibit indefinitely the exercise of put options. The fund, as holder of such a put option, could lose its entire investment if it is unable to exercise the put option prior to its expiration. Foreign-traded options are subject to many of the same risks presented by internationally-traded securities. In addition, because of time differences between the United States and various foreign countries, and because different holidays are observed in different countries, foreign options markets may be open for trading during hours or on days when U.S. markets are closed. As a result, option premiums may not reflect the current prices of the underlying interest in the United States. December 21, 2012 II-44 Over-the-counter ("OTC") options purchased by the fund and assets held to cover OTC options written by the fund may, under certain circumstances, be considered illiquid securities for purposes of any limitation on the fund's ability to invest in illiquid securities. The fund may use both European-style options, which are only exercisable immediately prior to their expiration, and American-style options, which are exercisable at any time prior to the expiration date. In addition to options on securities and futures, the fund may also enter into options on futures, swaps, or other instruments as described elsewhere in this SAI. Preferred Stocks and Convertible Securities The fund may invest in preferred stocks or convertible securities. A preferred stock generally pays dividends at a specified rate and has preference over common stock in the payment of dividends and the liquidation of an issuer's assets but is junior to the debt securities of the issuer in those same respects. The market prices of preferred stocks are subject to changes in interest rates and are more sensitive to changes in an issuer's creditworthiness than are the prices of debt securities. Shareholders of preferred stock may suffer a loss of value if dividends are not paid. Under ordinary circumstances, preferred stock does not carry voting rights. In addition, many preferred stocks may be called or redeemed prior to their maturity by the issuer under certain conditions. Convertible securities include bonds, debentures, notes, preferred stocks and other securities that may be converted into or exchanged for, at a specific price or formula within a particular period of time, a prescribed amount of common stock or other equity securities of the same or a different issuer. Convertible securities entitle the holder to receive interest paid or accrued on debt or dividends paid or accrued on preferred stock until the security matures or is redeemed, converted or exchanged. The market value of a convertible security is a function of its "investment value" and its "conversion value." A security's "investment value" represents the value of the security without its conversion feature ( i.e. , a nonconvertible fixed income security). The investment value may be determined by reference to its credit quality and the current value of its yield to maturity or probable call date. At any given time, investment value is dependent upon such factors as the general level of interest rates, the yield of similar nonconvertible securities, the financial strength of the issuer and the seniority of the security in the issuer's capital structure. A security's "conversion value" is determined by multiplying the number of shares the holder is entitled to receive upon conversion or exchange by the current price of the underlying security. If the conversion value of a convertible security is significantly below its investment value, the convertible security will trade like nonconvertible debt or preferred stock and its market value will not be influenced greatly by fluctuations in the market price of the underlying security. Conversely, if the conversion value of a convertible security is near or above its investment value, the market value of the convertible security will be more heavily influenced by fluctuations in the market price of the underlying security. Convertible securities generally have less potential for gain than common stocks. The fund's investments in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into common stock or other equity securities at a specified date and a specified conversion ratio, or that are convertible at the option of the issuer. Because conversion of the security is not at the option of the holder, the fund may be required to convert the security into the underlying common stock even at times when the value of the underlying common stock or other equity security has declined substantially. December 21, 2012 II-45 The fund's investments in preferred stocks and convertible securities, particularly securities that are convertible into securities of an issuer other than the issuer of the convertible security, may be illiquid. The fund may not be able to dispose of such securities in a timely fashion or for a fair price, which could result in losses to the fund. Private Placements and Restricted Securities The fund may invest in securities that are purchased in private placements and, accordingly, are subject to restrictions on resale as a matter of contract or under federal securities laws. Because there may be relatively few potential purchasers for such investments, especially under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell such securities when Putnam Management believes it advisable to do so or may be able to sell such securities only at prices lower than if such securities were more widely held. At times, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. While such private placements may offer attractive opportunities for investment not otherwise available on the open market, the securities so purchased are often "restricted securities," i.e. , securities which cannot be sold to the public without registration under the Securities Act of 1933 (the “Securities Act”) or the availability of an exemption from registration (such as Rules 144 or 144A), or which are "not readily marketable" because they are subject to other legal or contractual delays in or restrictions on resale. The absence of a trading market can make it difficult to ascertain a market value for illiquid investments. Disposing of illiquid investments may involve time-consuming negotiation and legal expenses, and it may be difficult or impossible for the fund to sell them promptly at an acceptable price. The fund may have to bear the extra expense of registering such securities for resale and the risk of substantial delay in effecting such registration. In addition, market quotations are less readily available. The judgment of Putnam Management may at times play a greater role in valuing these securities than in the case of publicly traded securities. Generally speaking, restricted securities may be sold only to qualified institutional buyers, or in a privately negotiated transaction to a limited number of purchasers, or in limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration, or in a public offering for which a registration statement is in effect under the Securities Act. The fund may be deemed to be an "underwriter" for purposes of the Securities Act when selling restricted securities to the public, and in such event the fund may be liable to purchasers of such securities if the registration statement prepared by the issuer, or the prospectus forming a part of it, is materially inaccurate or misleading. The SEC Staff currently takes the view that any delegation by the Trustees of the authority to determine that a restricted security is readily marketable (as described in the investment restrictions of the funds) must be pursuant to written procedures established by the Trustees and the Trustees have delegated such authority to Putnam Management. Real Estate Investment Trusts (REITs) The fund may invest in REITs. REITs are pooled investment vehicles that invest primarily in either real estate or real estate related loans. Like regulated investment companies such as the fund, REITs are not taxed on income distributed to shareholders provided that they comply with certain requirements under the Code. The fund will indirectly bear its proportionate share of any expenses paid by REITs in which it invests in addition to the fund’s own expenses. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are generally classified as equity REITs, mortgage REITs or a combination of equity and mortgage REITs. Equity REITs invest the majority of their assets December 21, 2012 II-46 directly in real property and derive income primarily from the collection of rents. Equity REITs can also realize capital gains by selling properties that have appreciated in value. Mortgage REITs invest the majority of their assets in real estate mortgages and derive income from the collection of interest payments. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the risk of borrower default, the likelihood of which is increased for mortgage REITs that invest in sub-prime mortgages. REITs, and mortgage REITs in particular, are also subject to interest rate risk. REITs are dependent upon their operators’ management skills, are generally not diversified (except to the extent the Code requires), and are subject to heavy cash flow dependency and the risk of default by borrowers. REITs are also subject to the possibility of failing to qualify for tax-free pass-through of income under the Code or failing to maintain their exemptions from registration under the 1940 Act. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than more widely held securities. The fund's investment in a REIT may require the fund to accrue and distribute income not yet received or may result in the fund making distributions that constitute a return of capital to fund shareholders for federal income tax purposes or may require the fund to accrue and distribute income not yet received. In addition, distributions by a fund from REITs will not qualify for the corporate dividends-received deduction, or, generally, for treatment as qualified dividend income. Redeemable Securities Certain securities held by the fund may permit the issuer at its option to "call" or redeem its securities. If an issuer were to redeem securities held by the fund during a time of declining interest rates, the fund may not be able to reinvest the proceeds in securities providing the same investment return as the securities redeemed. Repurchase Agreements Each fund may enter into repurchase agreements amounting to not more than 25% of its total assets, except that this 25% limitation does not apply to repurchase agreements entered into in connection with short sales and to investments by a money market fund and Putnam Short Term Investment Fund. Money market funds and Putnam Short Term Investment Fund may invest without limit in repurchase agreements. A repurchase agreement is a contract under which the fund, the buyer under the contract, acquires a security subject to the obligation of the seller (or repurchase agreement counterparty) to repurchase, and the fund to resell, the security at a fixed time and price, which represents the fund's cost plus interest (or, for repurchase agreements under which the fund acquires a security and then sells it short, the fund’s cost of “borrowing” the security). A repurchase agreement with a stated maturity of longer than one week is considered an illiquid investment. It is the fund's present intention to enter into repurchase agreements only with banks and registered broker-dealers. The fund may enter into repurchase agreements, including with respect to securities it wishes to sell short. See “Short Sales” in this SAI. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. The fund may be exposed to the credit risk of the repurchase agreement counterparty (or seller) in the event that the counterparty is unable to close out the repurchase agreement in accordance with its terms. If the seller defaults, the fund could realize a loss on the sale of the underlying security to the extent that the proceeds of the sale including accrued interest are less than the resale price provided in the December 21, 2012 II-47 agreement including interest. In addition, if the seller should be involved in bankruptcy or insolvency proceedings, the fund may incur delay and costs in selling the underlying security or may suffer a loss of principal and interest if the fund is treated as an unsecured creditor and required to return the underlying collateral to the seller's estate. Pursuant to an exemptive order issued by the SEC, the fund may transfer uninvested cash balances into a joint account, along with cash of other Putnam funds and certain other accounts. These balances may be invested in one or more repurchase agreements and/or short-term money market instruments. The fund may also enter into reverse repurchase agreements. Under a reverse repurchase agreement, the fund sells portfolio assets subject to an agreement by the fund to repurchase the same assets at an agreed upon price and date. The fund can use the proceeds received from entering into a reverse repurchase agreement to make additional investments, which generally causes the fund’s portfolio to behave as if it were leveraged. If the buyer in a reverse repurchase agreement files for bankruptcy or becomes insolvent, the fund may be unable to recover the securities it sold and as a result would realize a loss equal to the difference between the value of those securities and the payment it received for them. The size of this loss will depend upon the difference between what the buyer paid for the securities the fund sold to it and the value of those securities (e.g., a buyer may pay $95 for a bond with a market value of $100). In the event of a buyer’s bankruptcy or insolvency, the fund’s use of proceeds from the sale of its securities may be restricted while the other party or its trustee or receiver determines whether to honor the fund’s right to repurchase the securities. The fund’s use of reverse repurchase agreements also subjects the fund to interest costs based on the difference between the sale and repurchase price of a security involved in such a transaction. Additionally, reverse repurchase agreements entail the same risks as over-the-counter derivatives. These include the risk that the counterparty to the reverse repurchase agreement may not be able to fulfill its obligations, as discussed above, that the parties may disagree as to the meaning or application of contractual terms, or that the instrument may not perform as expected. Securities Loans The fund may make secured loans of its portfolio securities, on either a short-term or long-term basis, amounting to not more than 25% of its total assets, thereby realizing additional income. The risks in lending portfolio securities, as with other extensions of credit, consist of possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. If a borrower defaults, the value of the collateral may decline before the fund can dispose of it. As a matter of policy, securities loans are made to broker-dealers pursuant to agreements requiring that the loans be continuously secured by collateral consisting of cash or short-term debt obligations at least equal at all times to the value of the securities on loan, "marked-to-market" daily. The borrower pays to the fund an amount equal to any dividends or interest received on securities lent. The fund retains all or a portion of the interest received on investment of the cash collateral or receives a fee from the borrower. Although voting rights, or rights to consent, with respect to the loaned securities may pass to the borrower, the fund retains the right to call the loans at any time on reasonable notice, and it will do so to enable the fund to exercise voting rights on any matters materially affecting the investment. The fund may also call such loans in order to sell the securities. The fund may pay fees in connection with arranging loans of its portfolio securities. Securities of Other Investment Companies Securities of other investment companies, including shares of open- and closed-end investment companies and unit investment trusts (which may include exchange-traded funds (“ETFs”)), represent interests in collective investment portfolios that, in turn, invest directly in underlying instruments. The fund may invest in other investment companies when it has more uninvested cash than Putnam Management believes is advisable, when it receives cash collateral from securities lending arrangements, when there is a shortage of direct investments available, or when Putnam Management believes that investment companies offer attractive values. December 21, 2012 II-48 Investment companies may be structured to perform in a similar fashion to a broad-based securities index or may focus on a particular strategy or class of assets. ETFs typically seek to track the performance or dividend yield of specific indexes or companies in related industries. These indexes may be broad-based, sector-based or international. Investing in investment companies involves substantially the same risks as investing directly in the underlying instruments, but also involves expenses at the investment company-level, such as portfolio management fees and operating expenses. These expenses are in addition to the fees and expenses of the fund itself, which may lead to duplication of expenses while the fund owns another investment company’s shares. In addition, investing in investment companies involves the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the underlying instruments or index. To the extent the fund invests in other investment companies that are professionally managed, its performance will also depend on the investment and research abilities of investment managers other than Putnam Management. Open-end investment companies typically offer their shares continuously at net asset value plus any applicable sales charge and stand ready to redeem shares upon shareholder request. The shares of certain other types of investment companies, such as ETFs and closed-end investment companies, typically trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. In the case of closed-end investment companies, the number of shares is typically fixed. The securities of closed-end investment companies and ETFs carry the risk that the price the fund pays or receives may be higher or lower than the investment company’s net asset value. ETFs and closed-end investment companies are also subject to certain additional risks, including the risks of illiquidity and of possible trading halts due to market conditions or other reasons, based on the policies of the relevant exchange. The shares of investment companies, particularly closed-end investment companies, may also be leveraged, which would increase the volatility of the fund’s net asset value. The extent to which the fund can invest in securities of other investment companies, including ETFs, is generally limited by federal securities laws. For more information regarding the tax treatment of ETFs, please see “Taxes” below. Short Sales The fund may engage in short sales of securities either as a hedge against potential declines in value of a portfolio security or to realize appreciation when a security that the fund does not own declines in value. Short sales are transactions in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The fund may also engage in short sales by entering into a repurchase agreement with respect to the security it wishes to sell short. See “– Repurchase Agreements” in this SAI. The fund will incur a gain if the price of the security declines between the date of the short sale and the date on which the fund replaces the borrowed security (or closes out the related repurchase agreement); and the fund will incur a loss if the price of the security increases between those dates. Such a loss is theoretically unlimited since the potential increase in the market price of the security sold short is not limited. Until the security is replaced, the fund must pay the lender (or repurchase agreement counterparty) any dividends or interest that accrues during the period of the loan (or repurchase agreement). To borrow (or enter into a repurchase agreement with respect to) the security, the fund also may be required to pay a premium, which would increase the cost of the security sold. The fund’s successful use of short sales is subject to Putnam Management’s ability to accurately predict movements in the market price of the security sold short. Short selling may involve financial leverage because the fund is exposed both to changes in the market price of the security sold short and to changes in the value of securities purchased with the proceeds of the short sale, effectively leveraging its assets. Under adverse market conditions, a fund may have difficulty purchasing securities to meet its short sale delivery obligations, and may be required to close out its short position at a time when the fund would not choose to do so, and may therefore have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations may not favor such sales. While the fund has an open short position, it will segregate, by appropriate notation on its books or December 21, 2012 II-49 the books of its custodian, cash or liquid assets at least equal in value to the market value of the securities sold short. The segregated amount will be “marked-to-market” daily. Because of this segregation, the fund does not consider these transactions to be “senior securities” for purposes of the 1940 Act. In connection with short sale transactions, the fund may be required to pledge certain additional assets for the benefit of the securities lender (or repurchase agreement counterparty) and the fund may, while such assets remain pledged, be limited in its ability to invest those assets in accordance with the fund’s investment strategies. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, in lieu of delivering the securities sold short, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. Because that cash amount represents the fund’s maximum loss in the event of the insolvency of the counterparty, the fund will, except where the local market practice for foreign securities to be sold short requires payment prior to delivery of such securities, treat such amount, rather than the full notional amount of the repurchase agreement, as its “investment” in securities of the counterparty for purposes of all applicable investment restrictions, including its fundamental policy with respect to diversification. Short-term Trading In seeking the fund's objective(s), Putnam Management will buy or sell portfolio securities whenever Putnam Management believes it appropriate to do so. From time to time the fund will buy securities intending to seek short-term trading profits. A change in the securities held by the fund is known as "portfolio turnover" and generally involves some expense to the fund. This expense may include brokerage commissions or dealer markups and other transaction costs on both the sale of securities and the reinvestment of the proceeds in other securities. If sales of portfolio securities cause the fund to realize net short-term capital gains, such gains will be taxable as ordinary income. As a result of the fund's investment policies, under certain market conditions the fund's portfolio turnover rate may be higher than that of other mutual funds. Portfolio turnover rate for a fiscal year is the ratio of the lesser of purchases or sales of portfolio securities to the monthly average of the value of portfolio securities excluding securities whose maturities at acquisition were one year or less. The fund's portfolio turnover rate is not a limiting factor when Putnam Management considers a change in the fund's portfolio. Special Purpose Acquisition Companies The fund may invest in stock, warrants, and other securities of special purpose acquisition companies (“SPACs”) or similar special purpose entities that pool funds to seek potential acquisition opportunities. Unless and until an acquisition is completed, a SPAC generally invests its assets (less a portion retained to cover expenses) in U.S. Government securities, money market securities and cash; if an acquisition that meets the requirements for the SPAC is not completed within a pre-established period of time, the invested funds are returned to the entity’s shareholders. Because SPACs and similar entities are in essence blank check companies without an operating history or ongoing business other than seeking acquisitions, the value of their securities is particularly dependent on the ability of the entity’s management to identify and complete a profitable acquisition. Some SPACs may pursue acquisitions only within certain industries or regions, which may increase the volatility of their prices. In addition, these securities, which are typically traded in the over-the-counter market, may be considered illiquid and/or be subject to restrictions on resale. Structured Investments A structured investment is a security having a return tied to an underlying index or other security or asset class. Structured investments generally are individually negotiated agreements and may be traded over-the-counter. Structured investments are organized and operated to restructure the investment December 21, 2012 II-50 characteristics of the underlying security. This restructuring involves the deposit with or purchase by an entity, such as a corporation or trust, or specified instruments (such as commercial bank loans) and the issuance by that entity or one or more classes of securities (“structured securities”) backed by, or representing interests in, the underlying instruments. The cash flow on the underlying instruments may be apportioned among the newly issued structured securities to create securities with different investment characteristics, such as varying maturities, payment priorities and interest rate provisions, and the extent of such payments made with respect to structured securities is dependent on the extent of the cash flow on the underlying instruments. Because structured securities typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Investments in structured securities are generally of a class of structured securities that is either subordinated or unsubordinated to the right of payment of another class. Subordinated structured securities typically have higher yields and present greater risks than unsubordinated structured securities. Structured securities are typically sold in private placement transactions, and there currently is no active trading market for structured securities. Investments in government and government-related and restructured debt instruments are subject to special risks, including the inability or unwillingness to repay principal and interest, requests to reschedule or restructure outstanding debt and requests to extend additional loan amounts. Swap Agreements The fund may enter into swap agreements and other types of over-the-counter transactions such as caps, floors and collars with broker-dealers or other financial institutions for hedging or investment purposes. A swap involves the exchange by the fund with another party of their respective commitments to pay or receive cash flows, e.g. , an exchange of floating rate payments for fixed-rate payments. The purchase of a cap entitles the purchaser, to the extent that a specified index or other underlying financial measure exceeds a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the cap. The purchase of a floor entitles the purchaser, to the extent that a specified index or other underlying financial measure falls or other underlying measure below a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the floor. A collar combines elements of a cap and a floor. Swap agreements and similar transactions can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structures, swap agreements may increase or decrease the fund's exposure to long-or short-term interest rates (in the United States or abroad), foreign currency values, mortgage securities, mortgage rates, corporate borrowing rates, or other factors such as security prices, inflation rates or the volatility of an index or one or more securities. For example, if the fund agrees to exchange payments in U.S. dollars for payments in a non-U.S. currency, the swap agreement would tend to decrease the fund's exposure to U.S. interest rates and increase its exposure to that non-U.S. currency and interest rates. The fund may also engage in total return swaps, in which payments made by the fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity or fixed-income security, a combination of such securities, or an index). A total return swap may add leverage to a portfolio by providing investment exposure to an underlying asset or market where the fund does not own or take physical custody of such asset or invest directly in such market. The fund’s ability to realize a profit from such transactions will depend on the ability of the financial institutions with which it enters into the transactions to meet their obligations to the fund. If a counterparty's creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses. If a default occurs by the other party to such transaction, the fund will have contractual remedies pursuant to the agreements related to the transaction, which may be limited by applicable law in the case of a counterparty's insolvency. Under certain circumstances, suitable transactions may not be available to the fund, or the fund may be unable to close out its position under December 21, 2012 II-51 such transactions at the same time, or at the same price, as if it had purchased comparable publicly traded securities. The fund may also enter into options on swap agreements ("swaptions"). A swaption is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. The fund may write (sell) and purchase put and call swaptions to the same extent it may make use of standard options on securities or other instruments. Swaptions are generally subject to the same risks involved in the fund’s use of options. See “—Options on Securities.” A credit default swap is an agreement between the fund and a counterparty that enables the fund to buy or sell protection against a credit event related to a particular issuer. One party, acting as a “protection buyer,” makes periodic payments to the other party, a “protection seller,” in exchange for a promise by the protection seller to make a payment to the protection buyer if a negative credit event (such as a delinquent payment or default) occurs with respect to a referenced bond or group of bonds. Credit default swaps may also be structured based on the debt of a basket of issuers, rather than a single issuer, and may be customized with respect to the default event that triggers purchase or other factors (for example, the Nth default within a basket, or defaults by a particular combination of issuers within the basket, may trigger a payment obligation). The fund may enter into credit default swap contracts for investment purposes. As a credit protection seller in a credit default swap contract, the fund would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the counterparty in the event of a default by a third party, such as a U.S. or non-U.S. corporate issuer, on the debt obligation. In return for its obligation, the fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred. If no default occurs, the fund would keep the stream of payments and would have no payment obligations. As the seller, the fund would be subject to investment exposure on the notional amount of the swap. The fund may also purchase credit default swap contracts in order to hedge against the risk of default of the debt of a particular issuer or basket of issuers or profit from changes in the creditworthiness of the particular issuer(s) (also known as “buying credit protection”). In these cases, the fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would only generate income in the event of an actual default by the issuer(s) of the underlying obligation(s) (or, as applicable, a credit downgrade or other indication of financial instability). It would also involve the risk that the seller may fail to satisfy its payment obligations to the fund in the event of a default. The purchase of credit default swaps involves costs, which will reduce the fund’s return. Tax-exempt Securities General description. As used in this SAI, the term "Tax-exempt Securities" includes debt obligations issued by a state, its political subdivisions (for example, counties, cities, towns, villages, districts and authorities) and their agencies, instrumentalities or other governmental units, the interest from which is, in the opinion of bond counsel, exempt from federal income tax and (if applicable) the corresponding state’s personal income tax. Such obligations are issued to obtain funds for various public purposes, including the construction of a wide range of public facilities, such as airports, bridges, highways, housing, hospitals, mass transportation, schools, streets and water and sewer works. Other public purposes for which Tax-exempt Securities may be issued include the refunding of outstanding obligations or the payment of general operating expenses. Short-term Tax-exempt Securities are generally issued by state and local governments and public authorities as interim financing in anticipation of tax collections, revenue receipts or bond sales to finance such public purposes. December 21, 2012 II-52 In addition, certain types of "private activity" bonds may be issued by public authorities to finance projects such as privately operated housing facilities; certain local facilities for supplying water, gas or electricity; sewage or solid waste disposal facilities; student loans; or public or private institutions for the construction of educational, hospital, housing and other facilities. Such obligations are included within the term Tax-exempt Securities if the interest paid thereon is, in the opinion of bond counsel, exempt from federal income tax and (if applicable) state personal income tax (such interest may, however, be subject to federal alternative minimum tax). Other types of private activity bonds, the proceeds of which are used for the construction, repair or improvement of, or to obtain equipment for, privately operated industrial or commercial facilities, may also constitute Tax-exempt Securities, although the current federal tax laws place substantial limitations on the size of such issues. Tax-exempt Securities share many of the structural features and risks of other bonds, as described elsewhere in this SAI. For example, the fund may purchase callable Tax-exempt Securities, zero-coupon Tax-exempt Securities, or “stripped” Tax-exempt Securities, which entail additional risks. The fund may also purchase structured or asset-backed Tax-exempt Securities, such as the securities (including preferred stock) of special purpose entities that hold interests in the Tax-exempt Securities of one or more issuers and issue “tranched” securities that are entitled to receive payments based on the cash flows from those underlying securities. See “—Redeemable securities,” “—Zero-coupon and Payment-in-kind Bonds,” “—Structured investments,” and “—Mortgage-backed and Asset-backed Securities” in this SAI. Structured Tax-exempt Securities may involve increased risk that the interest received by the fund may not be exempt from federal or state income tax, or that such interest may result in liability for the alternative minimum tax for shareholders of the fund. For example, in certain cases, the issuers of certain securities held by a special purpose entity may not have received an unqualified opinion of bond counsel that the interest from the securities will be exempt from federal income tax and (if applicable) the corresponding state’s personal income tax. The amount of information about the financial condition of an issuer of Tax-exempt Securities may not be as extensive as that which is made available by corporations whose securities are publicly traded. As a result, the achievement of the fund's goals is more dependent on Putnam Management's investment analysis than would be the case if the fund were investing in securities of better-known issuers. Escrow-secured or pre-refunded bonds. These securities are created when an issuer uses the proceeds from a new bond issue to buy high grade, interest-bearing debt securities, generally direct obligations of the U.S. government, in order to redeem (or “pre-refund”), before maturity, an outstanding bond issue that is not immediately callable. These securities are then deposited in an irrevocable escrow account held by a trustee bank to secure all future payments of principal and interest on the pre-refunded bond until that bond’s call date. Pre-refunded bonds often receive an ‘AAA’ or equivalent rating. Because pre-refunded bonds still bear the same interest rate, and have a very high credit quality, their price may increase. However, as the original bond approaches its call date, the bond's price will fall to its call price. Residual interest bonds. The fund may invest in residual interest bonds, which are created by depositing municipal securities in a trust and dividing the income stream of an underlying municipal bond in two parts, one, a variable rate security and the other, a residual interest bond. The interest rate for the variable rate security is determined by an index or a periodic auction process, while the residual interest bond holder receives the balance of the income from the underlying municipal bond less an auction fee. The market prices of residual interest bonds may be highly sensitive to changes in market rates and may decrease significantly when market rates increase. Tobacco Settlement Revenue Bonds. The fund may invest in tobacco settlement revenue bonds, which are secured by an issuing state’s proportionate share of payments under the Master Settlement Agreement (“MSA”). The MSA is an agreement that was reached out of court in November 1998 between 46 states and six U.S. jurisdictions and tobacco manufacturers representing an overwhelming majority of U.S. market share. The MSA provides for annual payments by the manufacturers to the states and jurisdictions in perpetuity in exchange for releasing all claims against the manufacturers and a pledge of no further litigation. The MSA established a base payment schedule and a formula for December 21, 2012 II-53 adjusting payments each year. Tobacco manufacturers pay into a master escrow trust based on their market share, and each state receives a fixed percentage of the payment as set forth in the MSA. Within some states, certain localities may in turn be allocated a specific portion of the state’s MSA payment pursuant to an arrangement with the state. A number of state and local governments have securitized the future flow of payments under the MSA by selling bonds pursuant to indentures, some through distinct governmental entities created for such purpose. The bonds are backed by the future revenue flow that is used for principal and interest payments on the bonds. Annual payments on the bonds, and thus risk to the fund, are dependent on the receipt of future settlement payments by the state or its instrumentality. The actual amount of future settlement payments may vary based on, among other things, annual domestic cigarette shipments, inflation, the financial capability of participating tobacco companies, and certain offsets for disputed payments. Payments made by tobacco manufacturers could be reduced if cigarette shipments continue to decline below the base levels used in establishing manufacturers’ payment obligations under the MSA. Demand for cigarettes in the U.S. could continue to decline based on many factors, including, without limitation, anti-smoking campaigns, tax increases, price increases implemented to recoup the cost of payments by tobacco companies under the MSA, reduced ability to advertise, enforcement of laws prohibiting sales to minors, elimination of certain sales venues such as vending machines, and the spread of local ordinances restricting smoking in public places. Because tobacco settlement bonds are backed by payments from the tobacco manufacturers, and generally not by the credit of the state or local government issuing the bonds, their creditworthiness depends on the ability of tobacco manufacturers to meet their obligations. The bankruptcy of an MSA-participating manufacturer could cause delays or reductions in bond payments, which would affect the fund’s net asset value. Under the MSA, a market share loss by MSA-participating tobacco manufacturers to non-MSA participating manufacturers would also cause a downward adjustment in the payment amounts under some circumstances. The MSA and tobacco manufacturers have been and continue to be subject to various legal claims, including, among others, claims that the MSA violates federal antitrust law. In addition, the United States Department of Justice has alleged in a civil lawsuit that the major tobacco companies defrauded and misled the American public about the health risks associated with smoking cigarettes. An adverse outcome to this lawsuit or to any other litigation matters or regulatory actions relating to the MSA or affecting tobacco manufacturers could adversely affect the payment streams associated with the MSA or cause delays or reductions in bond payments by tobacco manufacturers. In addition to the risks described above, tobacco settlement revenue bonds are subject to other risks described in this SAI, including the risks of asset-backed securities discussed under “Mortgage-backed and Asset-backed Securities.” Participation interests (Money Market Funds only). The money market funds may invest in Tax-exempt Securities either by purchasing them directly or by purchasing certificates of accrual or similar instruments evidencing direct ownership of interest payments or principal payments, or both, on Tax-exempt Securities, provided that, in the opinion of counsel, any discount accruing on a certificate or instrument that is purchased at a yield not greater than the coupon rate of interest on the related Tax-exempt Securities will be exempt from federal income tax to the same extent as interest on the Tax-exempt Securities. The money market funds may also invest in Tax-exempt Securities by purchasing from banks participation interests in all or part of specific holdings of Tax-exempt Securities. These participations may be backed in whole or in part by an irrevocable letter of credit or guarantee of the selling bank. The selling bank may receive a fee from the money market funds in connection with the arrangement. The money market funds will not purchase such participation interests unless it receives an opinion of counsel or a ruling of the IRS that interest earned by it on Tax-exempt Securities in which it holds such participation interests is exempt from federal income tax. No money market fund expects to invest more than 5% of its assets in participation interests. December 21, 2012 II-54 Stand-by commitments. When the fund purchases Tax-exempt Securities, it has the authority to acquire stand-by commitments from banks and broker-dealers with respect to those Tax-exempt Securities. A stand-by commitment may be considered a security independent of the Tax-exempt security to which it relates. The amount payable by a bank or dealer during the time a stand-by commitment is exercisable, absent unusual circumstances, would be substantially the same as the market value of the underlying Tax-exempt security to a third party at any time. The fund expects that stand-by commitments generally will be available without the payment of direct or indirect consideration. The fund does not expect to assign any value to stand-by commitments. Yields. The yields on Tax-exempt Securities depend on a variety of factors, including general money market conditions, effective marginal tax rates, the financial condition of the issuer, general conditions of the Tax-exempt security market, the size of a particular offering, the maturity of the obligation and the rating of the issue. The ratings of nationally recognized securities rating agencies represent their opinions as to the credit quality of the Tax-exempt Securities which they undertake to rate. It should be emphasized, however, that ratings are general and are not absolute standards of quality. Consequently, Tax-exempt Securities with the same maturity and interest rate but with different ratings may have the same yield. Yield disparities may occur for reasons not directly related to the investment quality of particular issues or the general movement of interest rates and may be due to such factors as changes in the overall demand or supply of various types of Tax-exempt Securities or changes in the investment objectives of investors. Subsequent to purchase by the fund, an issue of Tax-exempt Securities or other investments may cease to be rated, or its rating may be reduced below the minimum rating required for purchase by the fund. Putnam Management will consider such an event in its determination of whether the fund should continue to hold an investment in its portfolio. Downgrades of Tax-exempt Securities held by a money market fund may require the fund to sell such securities, potentially at a loss. "Moral obligation" bonds. The fund may invest in so-called “moral obligation” bonds, where repayment of the bond is backed by a moral (but not legally binding) commitment of an entity other than the issuer, such as a state legislature, to pay. Such a commitment may be in addition to the legal commitment of the issuer to repay the bond or may represent the only payment obligation with respect to the bond (where, for example, no amount has yet been specifically appropriated to pay the bond. See “—Municipal leases” below.) Municipal leases. The fund may acquire participations in lease obligations or installment purchase contract obligations (collectively, “lease obligations”) of municipal authorities or entities. Lease obligations do not constitute general obligations of the municipality for which the municipality’s taxing power is pledged. Certain of these lease obligations contain “non-appropriation” clauses, which provide that the municipality has no obligation to make lease or installment purchase payments in future years unless money is appropriated for such purpose on a yearly basis. In the case of a “non-appropriation” lease, the fund’s ability to recover under the lease in the event of non-appropriation or default will be limited solely to the repossession of the leased property, and in any event, foreclosure of that property might prove difficult. Additional risks. Securities in which the fund may invest, including Tax-exempt Securities, are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors, such as the federal Bankruptcy Code (including special provisions related to municipalities and other public entities), and laws, if any, that may be enacted by Congress or state legislatures extending the time for payment of principal or interest, or both, or imposing other constraints upon enforcement of such obligations. There is also the possibility that, as a result of litigation or other conditions, the power, ability or willingness of issuers to meet their obligations for the payment of interest and principal on their Tax-exempt Securities may be materially affected. From time to time, legislation may be introduced or litigation may arise that may restrict or eliminate the federal income tax exemption for interest on debt obligations issued by states and their political subdivisions. Federal tax laws limit the types and amounts of tax-exempt bonds issuable for certain purposes, especially industrial development bonds and private activity bonds. Such limits may affect December 21, 2012 II-55 the future supply and yields of these types of Tax-exempt Securities. Further proposals limiting the issuance of Tax-exempt Securities may well be introduced in the future. If it appeared that the availability of Tax-exempt Securities for investment by the fund and the value of the fund's portfolio could be materially affected by such changes in law, the Trustees of the fund would reevaluate its investment objective and policies and consider changes in the structure of the fund or its dissolution. Shareholders should consult their tax advisers for the current law on tax-exempt bonds and securities. Warrants The fund may invest in warrants, which are instruments that give the fund the right to purchase certain securities from an issuer at a specific price (the “strike price”) for a limited period of time. The strike price of warrants typically is much lower than the current market price of the underlying securities, yet they are subject to similar price fluctuations. As a result, warrants may be more volatile investments than the underlying securities and may offer greater potential for capital appreciation as well as capital loss. Warrants do not entitle a holder to dividends or voting rights with respect to the underlying securities and do not represent any rights in the assets of the issuing company. Also, the value of the warrant does not necessarily change with the value of the underlying securities and a warrant ceases to have value if it is not exercised prior to the expiration date. These factors can make warrants more speculative than other types of investments. In addition to warrants on securities, the fund may purchase put warrants and call warrants whose values vary depending on the change in the value of one or more specified securities indices ("index warrants"). Index warrants are generally issued by banks or other financial institutions and give the holder the right, at any time during the term of the warrant, to receive upon exercise of the warrant a cash payment from the issuer based on the value of the underlying index at the time of exercise. In general, if the value of the underlying index rises above the exercise price of the index warrant, the holder of a call warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the value of the index and the exercise price of the warrant; if the value of the underlying index falls, the holder of a put warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the exercise price of the warrant and the value of the index. The holder of a warrant would not be entitled to any payments from the issuer at any time when, in the case of a call warrant, the exercise price is greater than the value of the underlying index, or, in the case of a put warrant, the exercise price is less than the value of the underlying index. If the fund were not to exercise an index warrant prior to its expiration, then the fund would lose the amount of the purchase price paid by it for the warrant. The fund will normally use index warrants in a manner similar to its use of options on securities indices. The risks of the fund's use of index warrants are generally similar to those relating to its use of index options. Unlike most index options, however, index warrants are issued in limited amounts and are not obligations of a regulated clearing agency, but are backed only by the credit of the bank or other institution which issues the warrant. Also, index warrants generally have longer terms than index options. Index warrants are not likely to be as liquid as certain index options backed by a recognized clearing agency. In addition, the terms of index warrants may limit the fund's ability to exercise the warrants at such time, or in such quantities, as the fund would otherwise wish to do. Zero-coupon and Payment-in-kind Bonds The fund may invest without limit in so-called "zero-coupon" bonds and "payment-in-kind" bonds. Zero-coupon bonds are issued at a significant discount from their principal amount in lieu of paying interest periodically. Payment-in-kind bonds allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds. Because zero-coupon and payment-in-kind bonds do not pay current interest in cash, their value is subject to greater fluctuation in response to changes in market interest rates than bonds that pay interest currently. Both zero-coupon and payment-in-kind bonds allow an issuer to avoid the need to generate cash to meet current interest payments. Accordingly, such bonds may involve greater credit risks than bonds paying interest December 21, 2012 II-56 currently in cash. The fund is required to accrue interest income on such investments and to distribute such amounts at least annually to shareholders even though such bonds do not pay current interest in cash. Thus, it may be necessary at times for the fund to liquidate investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements under the Code. TAXES The following discussion of U.S. federal income tax consequences is based on the Code, existing U.S. Treasury regulations, and other applicable authority, as of the date of this SAI. These authorities are subject to change by legislative or administrative action, possibly with retroactive effect. The following discussion is only a summary of some of the important U.S. federal income tax considerations generally applicable to investments in the fund. There may be other tax considerations applicable to particular shareholders. Shareholders should consult their own tax advisors regarding their particular situation and the possible application of foreign, state and local tax laws. Taxation of the fund. The fund intends to qualify each year as a regulated investment company under Subchapter M of the Code. In order to qualify for the special tax treatment accorded regulated investment companies and their shareholders, the fund must, among other things: (a) derive at least 90% of its gross income for each taxable year from (i) dividends, interest, payments with respect to certain securities loans, and gains from the sale of stock, securities or foreign currencies, or other income (including but not limited to gains from options, futures, or forward contracts) derived with respect to its business of investing in such stock, securities or currencies, and (ii) net income from interests in “qualified publicly traded partnerships” (as defined below); (b) diversify its holdings so that, at the end of each quarter of the fund’s taxable year, (i) at least 50% of the market value of the fund’s total assets is represented by cash and cash items, U.S. Government securities, securities of other regulated investment companies, and other securities limited in respect of any one issuer to a value not greater than 5% of the value of the fund’s total assets and not more than 10% of the outstanding voting securities of such issuer, and (ii) not more than 25% of the value of the fund’s total assets is invested (x) in the securities (other than those of the U.S. Government or other regulated investment companies) of any one issuer or of two or more issuers which the fund controls and which are engaged in the same, similar, or related trades or businesses, or (y) in the securities of one or more qualified publicly traded partnerships (as defined below); and (c) distribute with respect to each taxable year at least 90% of the sum of its investment company taxable income (as that term is defined in the Code without regard to the deduction for dividends paid—generally, taxable ordinary income and the excess, if any, of net short-term capital gains over net long-term capital losses) and net tax-exempt interest income, for such year. In general, for purposes of the 90% gross income requirement described in paragraph (a) above, income derived from a partnership will be treated as qualifying income only to the extent such income is attributable to items of income of the partnership which would be qualifying income if realized by the regulated investment company. However, 100% of the net income of a regulated investment company derived from an interest in a “qualified publicly traded partnership” (defined as a partnership (i) interests in which are traded on an established securities market or readily tradable on a secondary market or the substantial equivalent thereof, and (ii) that derives less than 90% of its income from the qualifying income described in paragraph (a)(i) above) will be treated as qualifying income. In general, such entities will be treated as partnerships for federal income tax purposes because they meet the passive income requirement under Code section 7704(c)(2). In addition, although in general the passive loss rules of the Code do not apply to regulated investment companies, such rules do apply to a regulated investment company with respect to items attributable to an interest in a qualified publicly traded partnership. December 21, 2012 II-57 For purposes of the diversification test in paragraph (b) above, identification of the issuer (or, in some cases, issuers) of a particular fund investment will depend on the terms and conditions of that investment. In some cases, identification of the issuer (or issuers) is uncertain under current law, and an adverse determination or future guidance by the IRS with respect to issuer identification for a particular type of investment may adversely affect the fund’s ability to meet the diversification test in (b) above. Also, for the purposes of the diversification test in paragraph (b) above, the term “outstanding voting securities of such issuer” will include the equity securities of a qualified publicly traded partnership. If the fund qualifies as a regulated investment company that is accorded special tax treatment, the fund will not be subject to federal income tax on income distributed in a timely manner to its shareholders in the form of dividends (including Capital Gain Dividends, as defined below). If the fund were to fail to meet the income, diversification or distribution test described above, the fund could in some cases cure such failure, including by paying a fund-level tax, paying interest, making additional distributions, or disposing of certain assets. If the fund were ineligible to or otherwise did not cure such failure for any year, or were otherwise to fail to qualify as a regulated investment company accorded special tax treatment in any taxable year, the fund would be subject to tax on its taxable income at corporate rates, and all distributions from earnings and profits, including any distributions of net tax-exempt income and net long-term capital gains, would be taxable to shareholders as ordinary income. Some portions of such distributions may be eligible for the dividends received deduction in the case of corporate shareholders, and may be eligible to be treated as “qualified dividend income” in the case of shareholders taxed as individuals. In addition, the fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before requalifying as a regulated investment company that is accorded special tax treatment. The fund intends to distribute at least annually to its shareholders all or substantially all of its investment company taxable income (computed without regard to the dividends-paid deduction) and its net tax-exempt income (if any). The fund may distribute its net capital gain. Investment company taxable income (which is retained by the fund) will be subject to tax at regular corporate rates. The fund may also retain for investment its net capital gain. If the fund retains any net capital gain, it will be subject to tax at regular corporate rates on the amount retained, but may designate the retained amount as undistributed capital gains in a notice to its shareholders who will be (i) required to include in income for U.S. federal income tax purposes, as long-term capital gain, their shares of such undistributed amount, and (ii) entitled to credit their proportionate shares of the tax paid by the fund on such undistributed amount against their federal income tax liabilities, if any, and to claim refunds on a properly-filed U.S. tax return to the extent the credit exceeds such liabilities. If the fund makes this designation, for U.S. federal income tax purposes, the tax basis of shares owned by a shareholder of the fund will be increased by an amount equal under current law to the difference between the amount of undistributed capital gains included in the shareholder’s gross income under clause (i) of the preceding sentence and the tax deemed paid by the shareholder under clause (ii) of the preceding sentence. In determining its net capital gain, including in connection with determining the amount available to support a Capital Gain Dividend (as defined below), its taxable income and its earnings and profits, a regulated investment company may also elect to treat part or all of any post-October capital loss (defined as the greatest of net capital loss, net long-term capital loss, or net short-term capital loss, in each case attributable to the portion of the taxable year after October 31) or late-year ordinary loss (generally, (i) net ordinary loss from the sale, exchange or other taxable disposition of property, attributable to the portion of the taxable year after October 31, plus (ii) other net ordinary loss attributable to the portion of the taxable year after December 31) as if incurred in the succeeding taxable year. If the fund fails to distribute in a calendar year at least an amount generally equal to the sum of 98% of its ordinary income for such year and 98.2% of its capital gain net income for the one-year period ending October 31 of such year, plus any retained amount from the prior year, the fund will be subject to a nondeductible 4% excise tax on the undistributed amounts. For these purposes, ordinary gains and December 21, 2012 II-58 losses from the sale, exchange, or other taxable disposition of property that would otherwise be properly taken into account after October 31 are treated as arising on January 1 of the following calendar year. For purposes of the excise tax, the fund will be treated as having distributed any amount on which it has been subject to corporate income tax in the taxable year ending within the calendar year. A dividend paid to shareholders in January of a year generally is deemed to have been paid by the fund on December 31 of the preceding year, if the dividend was declared and payable to shareholders of record on a date in October, November or December of that preceding year. The fund intends generally to make distributions sufficient to avoid imposition of the 4% excise tax, although there can be no assurance that it will be able to do so. The fund distributes its net investment income and capital gains to shareholders as dividends annually to the extent required to qualify as a regulated investment company under the Code and generally to avoid federal income or excise tax. Under current law, provided it is not treated as a “personal holding company” for federal income tax purposes, the fund may treat the portion of redemption proceeds paid to redeeming shareholders that represents the redeeming shareholders’ portion of the undistributed investment company taxable income and capital gain of the fund as a distribution of investment company taxable income and net capital gain on the fund’s tax return. This practice, which involves the use of equalization accounting, will have the effect of reducing the amount of income and gains that the fund is required to distribute as dividends to shareholders in order for the fund to avoid federal income tax and excise tax. This practice may also reduce the amount of distributions required to be made to non-redeeming shareholders and the amount of any undistributed income will be reflected in the value of the shares of the fund; the total return on a shareholder’s investment will not be reduced as a result of the distribution policy. Investors who purchase shares shortly before the record date of a distribution will pay the full price for the shares and then receive some portion of the price back as a taxable distribution. Fund distributions. Distributions from the fund (other than exempt-interest dividends, as discussed below) will be taxable to shareholders as ordinary income to the extent derived from the fund’s investment income and net short-term capital gains. Distributions are taxable to shareholders even if they are paid from income or gains earned by the fund before a shareholder’s investment (and thus were included in the price the shareholder paid). Distributions are taxable whether shareholders receive them in cash or reinvest them in additional shares of the fund or other Putnam funds. Taxes on distributions of capital gains are determined by how long the fund owned the investments that generated them, rather than how long a shareholder has owned his or her shares. In general, the fund will recognize long-term capital gain or loss on investments it has owned for more than one year, and short-term capital gain or loss on investments it has owned for one year or less. Tax rules can alter the fund’s holding period in investments and thereby affect the tax treatment of gain or loss on such investments. Distributions of net capital gain (that is, the excess of net long-term capital gain over net short-term capital loss, in each case determined with reference to any loss carryforwards) that are properly reported by the fund as capital gain dividends (“Capital Gain Dividends”) will be taxable to shareholders as long-term capital gains. Distributions from capital gains are generally made after applying any available capital loss carryforwards. Long-term capital gain rates applicable to individuals have been temporarily reduced—in general, to 15% with lower rates applying to taxpayers in the 10% and 15% rate brackets— for taxable years beginning before January 1, 2013. It is currently unclear whether Congress will extend this rate reduction for taxable years beginning on or after January 1, 2013, or what the terms of such an extension would be. Distributions of net short-term capital gain (as reduced by any net long-term capital loss for the taxable year) will be taxable to shareholders as ordinary income. For taxable years beginning on or after January 1, 2013, Section 1411 of the Code generally imposes a 3.8% Medicare contribution tax on the net investment income of certain individuals, whose income exceeds certain threshold amounts, and of certain trusts and estates under similar rules. The details of the implementation of this tax and of the calculation of net investment income, among other issues, are currently unclear and remain subject to future guidance. For these purposes, “net investment income” December 21, 2012 II-59 generally includes, among other things, (i) distributions paid by the fund of net investment income and capital gains (other than exempt-interest dividends) as described above, and (ii) any net gain from the sale, exchange or other taxable disposition of fund shares. Shareholders are advised to consult their tax advisers regarding the possible implications of this additional tax on their investment in the fund. For taxable years beginning before January 1, 2013, distributions of investment income reported by the fund as “qualified dividend income” received by an individual will be taxed at the rates applicable to long-term capital gain. In order for some portion of the dividends received by a fund shareholder to be qualified dividend income, the fund must meet holding period and other requirements with respect to some portion of the dividend-paying stocks in its portfolio and the shareholder must meet holding period and other requirements with respect to the fund’s shares. A dividend will not be treated as qualified dividend income (at either the fund or shareholder level) (1) if the dividend is received with respect to any share of stock held for fewer than 61 days during the 121-day period beginning on the date which is 60 days before the date on which such share becomes ex-dividend with respect to such dividend (or, on the case of certain preferred stock, 91 days during the 181-day period beginning 90 days before such date), (2) to the extent that the recipient is under an obligation (whether pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property, (3) if the recipient elects to have the dividend income treated as investment interest, or (4) if the dividend is received from a foreign corporation that is (a) not eligible for the benefits of a comprehensive income tax treaty with the United States (with the exception of dividends paid on stock of such a foreign corporation readily tradable on an established securities market in the United States) or (b) treated as a passive foreign investment company. The fund generally expects to report eligible dividends as qualified dividend income. In general, distributions of investment income reported by the fund as derived from qualified dividend income will be treated as qualified dividend income by a shareholder taxed as an individual provided the shareholder meets the holding period and other requirements described above with respect to such fund’s shares. In any event, if the aggregate qualified dividends received by the fund during any taxable year are 95% or more of its gross income, then 100% of the fund’s dividends (other than dividends properly reported as Capital Gain Dividends) will be eligible to be treated as qualified dividend income. For this purpose, the only gain included in the term “gross income” is the excess of net short-term capital gain over net long-term capital loss. It is currently unclear whether Congress will extend the special tax treatment of qualified dividend income for taxable years beginning on or after January 1, 2013, or what the terms of such an extension would be. In general, fixed-income and money market funds receive interest, rather than dividends, from their portfolio securities. As a result, it is not currently expected that any significant portion of such funds’ distributions to shareholders will be derived from qualified dividend income. For information regarding qualified dividend income received from underlying funds, see “Funds of funds” below. In general, dividends of net investment income received by corporate shareholders of the fund will qualify for the 70% dividends-received deduction generally available to corporations to the extent of the amount of eligible dividends received by the fund from domestic corporations for the taxable year. A dividend received by the fund will not be treated as a dividend eligible for the dividends-received deduction (1) if it has been received with respect to any share of stock that the fund has held for less than 46 days (91 days in the case of certain preferred stock) during the 91-day period beginning on the date which is 45 days before the date on which such share becomes ex-dividend with respect to such dividend (during the 181-day period beginning 90 days before such date in the case of certain preferred stock) or (2) to the extent that the fund is under an obligation (pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property. Moreover, the dividends received deduction may otherwise be disallowed or reduced (1) if the corporate shareholder fails to satisfy the foregoing requirements with respect to its shares of the fund or (2) by application of various provisions of the Code (for instance, the dividends-received deduction is reduced December 21, 2012 II-60 in the case of a dividend received on debt-financed portfolio stock (generally, stock acquired with borrowed funds)) For information regarding eligibility for the dividends-received deduction of dividend income derived from an underlying fund, see “Funds of funds” below. Exempt-interest dividends. A fund will be qualified to pay exempt-interest dividends to its shareholders if, at the close of each quarter of the fund’s taxable year, at least 50% of the total value of the fund’s assets consists of obligations the interest on which is exempt from federal income tax under Section 103(a) of the Code. In some cases, the fund may also pass through to its shareholders the tax-exempt character of any exempt-interest dividends it receives from underlying funds in which it invests (see “Funds of funds,” below). Distributions that the fund reports as exempt-interest dividends are treated as interest excludable from shareholders’ gross income for federal income tax purposes but may be taxable for federal alternative minimum tax (“AMT”) purposes and for state and local purposes. If the fund intends to qualify to pay exempt-interest dividends, the fund may be limited in its ability to enter into taxable transactions involving forward commitments, repurchase agreements, financial futures and options contracts on financial futures, tax-exempt bond indices and other assets. Part or all of the interest on indebtedness, if any, incurred or continued by a shareholder to purchase or carry shares of the fund paying exempt-interest dividends is not deductible. The portion of interest that is not deductible is equal to the total interest paid or accrued on the indebtedness, multiplied by the percentage of the fund’s total distributions (not including distributions from net long-term capital gains) paid to the shareholder that are exempt-interest dividends. Under rules used by the IRS to determine when borrowed funds are considered used for the purpose of purchasing or carrying particular assets, the purchase of shares may be considered to have been made with borrowed funds even though such funds are not directly traceable to the purchase of shares. In general, exempt-interest dividends, if any, attributable to interest received on certain private activity obligations and certain industrial development bonds will not be tax-exempt to any shareholders who are “substantial users” of the facilities financed by such obligations or bonds or who are “related persons” of such substantial users. A fund that is qualified to pay exempt-interest dividends will report those dividends each year in a written statement furnished to shareholders. In general, if the amount of the fund’s distributions reported as exempt-interest dividends during a taxable year exceeds the net exempt interest received by the fund during that year, the amount of the distributions qualifying as tax-exempt will be scaled back. A non-calendar-year fund will be permitted in certain circumstances to elect to “frontload” the amounts so qualifying by allocating exempt income it received during a taxable year to distributions made on or before December 31 of such taxable year; otherwise, the amount so qualifying will be scaled back in proportion to distributions. The excess amount will generally be treated as a return of capital. The percentage of a shareholder’s income reported as tax-exempt for any particular distribution may be substantially different from the percentage of the fund’s income that was tax-exempt during the period covered by the distribution. Exempt-interest dividends may be taxable for purposes of the federal AMT. For individual shareholders, exempt-interest dividends that are derived from interest on private activity bonds that are issued after August 7, 1986 (other than a “qualified 501(c)(3) bond,” as such term is defined in the Code) generally must be included in an individual’s tax base for purposes of calculating the shareholder’s liability for federal AMT. Corporate shareholders will be required to include all exempt-interest dividends in determining their federal AMT. The AMT calculation for corporations is based, in part, on a corporation’s earnings and profits for the year. A corporation must include all exempt-interest dividends in calculating its earnings and profits for the year. Putnam AMT-Free Municipal Fund intends to distribute exempt-interest dividends that will not be taxable for federal AMT purposes for individuals. It intends to make such distributions by investing in Tax-exempt Securities other than private activity bonds that are issued after August 7, 1986 (other than “qualified 501(c)(3) bonds,” as such term is defined in the Code). Because corporate shareholders are December 21, 2012 II-61 required to include all exempt-interest dividends in determining their federal AMT, exempt-interest dividends distributed by Putnam AMT-Free Municipal Fund will be taxable for purposes of the federal AMT. Funds of funds. If the fund invests in shares of underlying funds, a portion of its distributable income and gains will consist of distributions from the underlying funds and gains and losses on the disposition of shares of the underlying funds. To the extent that an underlying fund realizes net losses on its investments for a given taxable year, the fund will not be able to recognize its share of those losses (so as to offset distributions of net income or capital gains from other underlying funds) until it disposes of shares of the underlying fund or those losses reduce distributions required to be made by the underlying fund. Moreover, even when the fund does make such a disposition, a portion of its loss may be recognized as a long-term capital loss, which will not be treated as favorably for federal income tax purposes as a short-term capital loss or an ordinary deduction. In particular, the fund will not be able to offset any capital losses from its dispositions of underlying fund shares against its ordinary income (including distributions of any net short-term capital gains realized by an underlying fund). As a result of the foregoing rules, and certain other special rules, the amounts of net investment income and net capital gains that the fund will be required to distribute to shareholders may be greater than such amounts would have been had the fund invested directly in the securities held by the underlying funds, rather than investing in shares of the underlying funds. For similar reasons, the amount or timing of distributions from the fund qualifying for treatment as being of a particular character (e.g., as long-term capital gain, exempt interest, eligible for dividends-received deduction, etc.) will not necessarily be the same as it would have been had the fund invested directly in the securities held by the underlying funds. In addition, in certain circumstances, the “wash sale” rules under Section 1091 of the Code may apply to the fund’s sales of underlying fund shares that have generated losses. A wash sale occurs if shares of an underlying fund are sold by the fund at a loss and the fund acquires additional shares of that same underlying fund 30 days before or after the date of the sale. The wash-sale rules could defer losses in the fund’s hands on sales of underlying fund shares (to the extent such sales are wash sales) for extended (and, in certain cases, potentially indefinite) periods of time. If the fund receives dividends from an underlying fund that qualifies as a regulated investment company, and the underlying fund reports such dividends as “qualified dividend income,” then the fund may, in turn, report a portion of its distributions as “qualified dividend income” as well, provided the fund meets the holding period and other requirements with respect to shares of the underlying fund. If the fund receives dividends from an underlying fund and the underlying fund reports such dividends as eligible for the dividends-received deduction, then the fund is permitted, in turn, to designate a portion of its distributions as eligible for the dividends-received deduction, provided the fund meets the holding period and other requirements with respect to shares of the underlying fund. If, at the close of each quarter of the fund’s taxable year, at least 50% of its total assets consists of interests in other regulated investment companies (such fund, a “qualified fund of funds”), the fund will be permitted to distribute exempt-interest dividends and thereby pass through to its shareholders the tax-exempt character of any exempt-interest dividends it receives from underlying funds in which it invests, or interest on any tax-exempt obligations in which it directly invests, if any. For further information regarding exempt-interest dividends, see “Exempt-interest dividends,” above. If at the close of each quarter of the tax year at least 50% of the fund’s total assets consists of interests in underlying funds, the fund will be entitled to elect to pass through to its shareholders a credit or deduction for foreign taxes (if any) borne in respect of foreign securities income earned by the fund, or by any underlying funds and passed through to the fund. If the fund so elects, shareholders will include in gross income from foreign sources their pro rata shares of such taxes, if any, treated as paid by the fund. Even if the fund were eligible to make such an election for a given year, it may determine not to do so. If the fund elects to pass through to its shareholders foreign tax credits or deductions, tax-exempt shareholders and those who invest in the fund through tax-advantaged accounts such as IRAs will not benefit from any such tax credit or deduction. See “Foreign taxes” below for more information. December 21, 2012 II-62 Derivatives, hedging and related transactions; certain exposure to commodities. In general, option premiums received by the fund are not immediately included in the income of the fund. Instead, the premiums are recognized when the option contract expires, the option is exercised by the holder, or the fund transfers or otherwise terminates the option (e.g., through a closing transaction). If a call option written by the fund is exercised and the fund sells or delivers the underlying stock, the fund generally will recognize capital gain or loss equal to (a) sum of the strike price and the option premium received by the fund minus (b) the fund’s basis in the stock. Such gain or loss generally will be short-term or long-term depending upon the holding period of the underlying stock. If securities are purchased by the fund pursuant to the exercise of a put option written by it, the fund generally will subtract the premium received for purposes of computing its cost basis in the securities purchased. Gain or loss arising in respect of a termination of the fund’s obligation under an option other than through the exercise of the option will be short-term gain or loss depending on whether the premium income received by the fund is greater or less than the amount paid by the fund (if any) in terminating the transaction. Thus, for example, if an option written by the fund expires unexercised, the fund generally will recognize short-term gain equal to the premium received. Certain covered call writing activities of the fund may trigger the U.S. federal income tax straddle rules of Section 1092 of the Code, requiring that losses be deferred and holding periods be tolled on offsetting positions in options and stocks deemed to constitute substantially similar or related property. Options on single stocks that are not “deep in the money” may constitute qualified covered calls, which generally are not subject to the straddle rules; the holding period on stock underlying qualified covered calls that are “in the money” although not “deep in the money” will be suspended during the period that such calls are outstanding. Thus, the straddle rules and the rules governing qualified covered calls could cause gains that would otherwise constitute long-term capital gains to be treated as short-term capital gains, and distributions that would otherwise constitute “qualified dividend income” or qualify for the dividends-received deduction to fail to satisfy the holding period requirements and therefore to be taxed as ordinary income or to fail to qualify for the 70% dividends-received deduction, as the case may be. In general, 40% of the gain or loss arising from the closing out of a futures contract traded on an exchange approved by the Commodities Futures Trading Commission is treated as short-term gain or loss, and 60% is treated as long-term gain or loss, although certain foreign currency gains and losses from such contracts may be treated as ordinary in character. Also, such contracts held by the Fund at the end of each taxable year (and, for purposes of the 4% excise tax, on certain other dates as prescribed under the Code) are “marked to market” with the result that unrealized gains or losses are treated as though they were realized and the resulting gain or loss is treated as ordinary or 60/40 gain or loss, as applicable. In addition to the special rules described above in respect of options and futures transactions, the fund’s derivative transactions, including transactions in options, futures contracts, straddles, securities loan and other similar transactions, including for hedging purposes, will be subject to special tax rules (including constructive sale, mark-to-market, straddle, wash sale, and short sale rules), the effect of which may be to accelerate income to the fund, defer losses to the fund, cause adjustments in the holding periods of the fund’s securities, convert long-term capital gains into short-term capital gains, short-term capital losses into long-term capital losses, or capital gains into ordinary income. These rules could therefore affect the amount, timing and character of distributions to shareholders. The fund may make any applicable elections pertaining to such transactions consistent with the interests of the fund. Because these and other tax rules applicable to these types of transactions are in some cases uncertain under current law, an adverse determination or future guidance by the IRS with respect to these rules (which determination or guidance could be retroactive) may affect whether the fund has made sufficient December 21, 2012 II-63 distributions, and otherwise satisfied the relevant requirements, to maintain its qualification as a regulated investment company and avoid a fund-level tax. A fund’s use of commodity-linked derivatives can be limited by the fund’s intention to qualify as a regulated investment company and can bear on its ability to so qualify. Income and gains from certain commodity-linked derivatives does not constitute qualifying income to a regulated investment company for purposes of the 90% gross income test described above. The tax treatment of certain other commodity-linked derivative instruments in which the fund might invest is not certain, in particular with respect to whether income or gains from such instruments constitute qualifying income to a regulated investment company. If the fund were to treat income or gain from a particular instrument as qualifying income and the income or gain were later determined not to constitute qualifying income and, together with any other nonqualifying income, caused the fund’s nonqualifying income to exceed 10% of its gross income in any taxable year, the fund would fail to qualify as a regulated investment company unless it is eligible to and does pay a tax at the fund level. The tax rules are uncertain with respect to the treatment of income or gains arising in respect of commodity-linked exchange-traded notes (“ETNs”) and certain commodity-linked structured notes; also, the timing and character of income or gains arising from ETNs can be uncertain. An adverse determination or future guidance by the IRS (which determination or guidance could be retroactive) may affect the fund’s ability to qualify for treatment as a regulated investment company and to avoid a fund-level tax. To the extent that, in order to achieve exposure to commodities, the fund invests in entities that are treated as pass-through vehicles for U.S. federal income tax purposes, including, for instance, certain ETFs (e.g., ETFs investing in gold bullion) and partnerships other than qualified publicly traded partnerships (as defined earlier), all or a portion of any income and gains from such entities could constitute non-qualifying income to the fund for purposes of the 90% gross income requirement described above. In such a case, the fund’s investments in such entities could be limited by its intention to qualify as a regulated investment company and could bear on its ability to so qualify. Certain commodities-related ETFs may qualify as qualified publicly traded partnerships. In such cases, the net income derived from such investments will constitute qualifying income for purposes of the 90% gross income requirement. If, however, such a vehicle were to fail to qualify as a qualified publicly traded partnership in a particular year, a portion of the gross income derived from it in such year could constitute non-qualifying income to the fund for purposes of the 90% gross income requirement and thus could adversely affect the fund’s ability to qualify as a regulated investment company for a particular year. In addition, the diversification requirement described above for regulated investment company qualification will limit the fund’s investments in one or more vehicles that are qualified publicly traded partnerships to 25% of the fund’s total assets as of the close of each quarter of the fund’s taxable year. December 21, 2012 II-64 Certain of the fund’s investments in derivative instruments and foreign currency-denominated instruments, and any of the fund's transactions in foreign currencies and hedging activities, are likely to produce a difference between its book income and its taxable income. If such a difference arises, and the fund’s book income is less than its taxable income (or, for tax-exempt funds, the sum of its net tax-exempt and taxable income), the fund could be required to make distributions exceeding book income to qualify as a regulated investment company that is accorded special tax treatment and to eliminate fund-level income tax. In the alternative, if the fund’s book income exceeds its taxable income, the distribution (if any) of such excess will be treated as (i) a dividend to the extent of the fund’s remaining earnings and profits (including earnings and profits arising from tax-exempt income), (ii) thereafter as a return of capital to the extent of the recipient’s basis in the shares, and (iii) thereafter as gain from the sale or exchange of a capital asset. Investments in REITs. If the fund invests in equity securities of real estate investment trusts qualifying as such under Subchapter M (“REITs”), such investments may require the fund to accrue and distribute income not yet received. In order to generate sufficient cash to make the requisite distributions, the fund may be required to sell securities in its portfolio that it otherwise would have continued to hold. The fund’s investment in REIT equity securities may at other times result in the fund’s receipt of cash in excess of the REIT’s earnings. If the fund distributes such amounts, such distribution could constitute a return of capital to the fund shareholders for federal income tax purposes. Dividends received by the fund from a REIT generally will not constitute qualified dividend income and will not qualify for the corporate dividends-received deduction. The fund may invest in REITs, including REITs that hold residual interests in real estate mortgage investment conduits (“REMICs”), REITs that are themselves taxable mortgage pools (“TMPs”) or REITs that invest in TMPs. Under a notice issued by the IRS in the fall of 2006 and Treasury regulations that have not yet been issued, but apply retroactively, a portion of the fund’s income from a REIT that is attributable to the REIT’s residual interest in a REMIC or TMP (referred to in the Code as an “excess inclusion”) will be subject to federal income tax in all events. This notice also provides, and the regulations are expected to provide, that excess inclusion income of a regulated investment company, such as the fund, will be allocated to shareholders of the regulated investment company in proportion to the dividends received by such shareholders, with the same consequences as if the shareholders held the related REMIC or TMP residual interest directly. As a result, a fund investing in such interests may not be a suitable investment for charitable remainder trusts, as noted below. In general, excess inclusion income allocated to shareholders (i) cannot be offset by net operating losses (subject to a limited exception for certain thrift institutions), (ii) will constitute unrelated business taxable income ("UBTI") to entities (including a qualified pension plan, an individual retirement account, a 401(k) plan, a Keogh plan or other tax-exempt entity) subject to tax on UBTI, thereby potentially requiring such an entity that is allocated excess inclusion income, and otherwise might not be required to file a tax return, to file a tax return and pay tax on such income, and (iii) in the case of a non-U.S. shareholder, will not qualify for any reduction in U.S. federal withholding tax. Any investment in residual interests of a Collateralized Mortgage Obligation (a “CMO”) that has elected to be treated as a REMIC can create complex tax problems, especially if the fund has state or local governments or other tax-exempt organizations as shareholders. Under current law, a fund serves to block UBTI from being realized by its tax-exempt shareholders. Notwithstanding the foregoing, a tax-exempt shareholder will recognize UBTI by virtue of its investment in the fund if shares in the fund constitute debt-financed property in the hands of the tax-exempt shareholder within the meaning of Code Section 514(b). Furthermore, a tax-exempt shareholder may recognize UBTI if the fund recognizes excess inclusion income derived from direct or indirect investments in REMIC residual interests or TMPs if the amount of such income recognized by the fund exceeds the fund's investment company taxable income (after taking into account deductions for dividends paid by the fund). Under legislation enacted in December 2006, a charitable remainder trust (“CRT”), as defined in Section 664 of the Code, that realizes UBTI for a taxable year must pay an excise tax annually of an amount equal to such UBTI. Under IRS guidance issued in the fall of 2006, a CRT will not recognize December 21, 2012 II-65 UBTI solely as a result of investing in a fund that recognizes excess inclusion income. Rather, if at any time during any taxable year a CRT (or one of certain other tax-exempt shareholders, such as the United States, a state or political subdivision, or an agency or instrumentality thereof, and certain energy cooperatives) is a record holder of a share in a fund that recognizes excess inclusion income, then the fund will be subject to a tax on that portion of its excess inclusion income for the taxable year that is allocable to such shareholders at the highest federal corporate income tax rate. The extent to which this IRS guidance remains applicable in light of the December 2006 legislation is unclear. To the extent permitted under the 1940 Act, the fund may elect to specially allocate any such tax to the applicable CRT, or other shareholder, and thus reduce such shareholder’s distributions for the year by the amount of the tax that relates to such shareholder’s interest in the fund. CRTs and other tax-exempt investors are urged to consult their tax advisors concerning the consequences of investing in the fund. Return of capital distributions. If the fund makes a distribution to you in excess of its current and accumulated “earnings and profits” in any taxable year, the excess distribution will be treated as a return of capital to the extent of your tax basis in your shares, and thereafter as capital gain. A return of capital is not taxable, but it reduces your tax basis in your shares, thus reducing any loss or increasing any gain on a subsequent taxable disposition by you of your shares. Dividends and distributions on the fund’s shares are generally subject to federal income tax as described herein to the extent they do not exceed the fund’s realized income and gains, even though such dividends and distributions may economically represent a return of a particular shareholder’s investment. Such distributions are likely to occur in respect of shares purchased at a time when the fund’s net asset value reflects gains that are either unrealized, or realized but not distributed. Such realized income and gains may be required to be distributed even when the fund’s net asset value also reflects unrealized losses. Distributions are taxable to a shareholder even if they are paid from income or gains earned by the fund prior to the shareholder’s investment (and thus included in the price paid by the shareholder). Securities issued or purchased at a discount. Some debt obligations with a fixed maturity date of more than one year from the date of issuance (and zero-coupon debt obligations with a fixed maturity date of more than one year from the date of issuance) that are acquired by the fund will be treated as debt obligations that are issued originally at a discount. Generally, the amount of the original issue discount (“OID”) is treated as interest income and is included in the fund’s income (and required to be distributed by the fund) over the term of the debt security, even though payment of that amount is not received until a later time, upon partial or full repayment or disposition of the debt security. In addition, payment-in-kind securities will give rise to income which is required to be distributed and is taxable even though the fund holding the security receives no interest payment in cash on the security during the year. Some debt obligations with a fixed maturity date of more than one year from the date of issuance that are acquired by the fund in the secondary market may be treated as having market discount. Very generally, market discount is the excess of the stated redemption price of a debt obligation (or in the case of an obligation issued with OID, its “revised issue price”) over the purchase price of such obligation. Generally, any gain recognized on the disposition of, and any partial payment of principal on, a debt security having market discount is treated as ordinary income to the extent the gain, or principal payment, does not exceed the “accrued market discount” on such debt security. Market discount generally accrues in equal daily installments. The fund may make one or more of the elections applicable to debt obligations having market discount, which could affect the character and timing of recognition of income. December 21, 2012 II-66 Some debt obligations with a fixed maturity date of one year or less from the date of issuance that are acquired by the fund may be treated as having acquisition discount (very generally, the excess of the stated redemption price over the purchase price) or OID. The fund will be required to include the acquisition discount or OID in income over the term of the debt security, even though payment of that amount is not received until a later time, usually when the debt security matures. The fund may make one or more of the elections applicable to debt obligations having acquisition discount or OID, which could affect the character and timing of recognition of income. If the fund holds the foregoing kinds of securities, it may be required to pay out as an income distribution each year an amount which is greater than the total amount of cash interest the fund actually received. Such distributions may be made from the cash assets of the fund or, if necessary, by disposition of portfolio securities including at a time when it may not be advantageous to do so. These dispositions may cause the fund to realize higher amounts of short-term capital gains (generally taxed to shareholders at ordinary income tax rates) and, in the event the fund realizes net capital gains from such transactions, its shareholders may receive a larger capital gain distribution than if the fund had not held such securities. Securities issued or purchased at a premium. Very generally, where the fund purchases a bond at a price that exceeds the stated principal amount (i.e., a premium), the premium is amortizable over the remaining term of the bond. In the case of a taxable bond, pursuant to an irrevocable election applicable to all such bonds purchased by the fund, the fund reduces the current taxable income from the bond by the amortizable premium and reduces its tax basis in the bond by the amount of such offset. In the case of a tax-exempt bond, tax rules require the fund to reduce its tax basis by the amount of amortizable premium. Higher-Risk Securities. The fund may invest to a significant extent in debt obligations that are in the lowest rating categories or are unrated, including debt obligations of issuers not currently paying interest or who are in default. Investments in debt obligations that are at risk of or in default, present special tax issues for the fund. Tax rules are not entirely clear about issues such as whether the fund should recognize market discount on a debt obligation and, if so, the amount of market discount the fund should recognize, when the fund may cease to accrue interest, OID or market discount, when and to what extent deductions may be taken for bad debts or worthless securities and how payments received on obligations in default should be allocated between principal and income. These and other related issues will be addressed by the fund when, as and if it invests in such securities, in order to seek to ensure that it distributes sufficient income to preserve its status as a regulated investment company and does not become subject to U.S. federal income or excise tax. Capital loss carryforward. Distributions from capital gains are generally made after applying any available capital loss carryforwards. Capital loss carryforwards are reduced to the extent they offset current-year net realized capital gains, whether the fund retains or distributes such gains. If the fund has incurred net capital losses in a taxable year beginning on or before December 22, 2010 (“pre-2011 losses”), the fund is permitted to carry such losses forward for eight taxable years; in the year to which they are carried forward, such losses are treated as short-term capital losses that first offset short-term capital gains, and then offset long-term capital gains. A fund is permitted to carry forward net capital losses it incurs or has incurred in taxable years beginning after December 22, 2010 without expiration. Any such carryforward losses will retain their character as short-term or long-term; this may well result in larger distributions of short-term gains to shareholders (taxed as ordinary income to individual shareholders) than would have resulted under the previous regime described above. The fund must use any such carryforwards, which will not expire, applying them first against gains of the same character, before it uses any pre-2011 losses. This increases the likelihood that pre-2011 losses will expire unused at the conclusion of the eight-year carryforward period. The amounts and expiration dates, if any, of any capital loss carryovers available to the fund are shown in Note 1 (Federal income taxes) to the financial statements included in Part I of this SAI or incorporated by reference into this SAI. December 21, 2012 II-67 Foreign taxes. If more than 50% of the fund’s assets at year end consists of the securities of foreign corporations, the fund may elect to permit shareholders to claim a credit or deduction on their income tax returns for their pro rata portion of qualified taxes paid by the fund to foreign countries in respect of foreign securities the fund has held for at least the minimum period specified in the Code. A qualified fund of funds also may elect to pass through to its shareholders foreign taxes it has paid or foreign taxes passed through to it by any underlying fund that itself elected to pass through such taxes to shareholders (see “Funds of funds” above). In such a case, shareholders will include in gross income from foreign sources their pro rata shares of such taxes. A shareholder’s ability to claim a foreign tax credit or deduction in respect of foreign taxes paid by the fund may be subject to certain limitations imposed by the Code, as a result of which a shareholder may not get a full credit or deduction for the amount of such taxes. In particular, shareholders must hold their fund shares (without protection from risk of loss) on the ex-dividend date and for at least 15 additional days during the 30-day period surrounding the ex-dividend date to be eligible to claim a foreign tax credit with respect to a given dividend. Shareholders who do not itemize on their federal income tax returns may claim a credit (but no deduction) for such foreign taxes. Even if the fund were eligible to make such an election for a given year, it may determine not to do so. However, even if the fund elects to pass through to its shareholders foreign tax credits or deductions, tax-exempt shareholders and those who invest in the fund through tax-advantaged accounts such as IRAs will not benefit from any such tax credit or deduction. Passive Foreign Investment Companies. Investment by the fund in “passive foreign investment companies” (“PFICs”) could subject the fund to a U.S. federal income tax (including interest charges) on distributions received from the company or on the proceeds from the sale of its investment in such a company. This tax cannot be eliminated by making distributions to fund shareholders; however, this tax can be avoided by making an election to mark such investments to market annually or to treat the passive foreign investment company as a “qualified electing fund.” The QEF and mark-to-market elections may have the effect of accelerating the recognition of income (without the receipt of cash) and increasing the amount required to be distributed by the fund to avoid taxation. Making either of these elections therefore may require the fund to liquidate other investments to meet its distribution requirement, which may also accelerate the recognition of gain and affect the fund’s total return. Dividends paid by PFICs will not be eligible to be treated as “qualified dividend income.” If the fund indirectly invests in PFICs by virtue of the fund’s investments in other funds, it may not make such PFIC elections; rather, the underlying funds directly investing in the PFICs would decide whether to make such elections. Because it is not always possible to identify a foreign corporation as a PFIC, the fund may incur tax and interest charges in some instances. A “passive foreign investment company” is any foreign corporation: (i) 75 percent or more of the income of which for the taxable year is passive income, or (ii) the average percentage of the assets of which (generally by value, but by adjusted tax basis in certain cases) that produce or are held for the production of passive income is at least 50 percent. Generally, passive income for this purpose means dividends, interest (including income equivalent to interest), royalties, rents, annuities, the excess of gains over losses from certain property transactions and commodities transactions, and foreign currency gains. Passive income for this purpose does not include rents and royalties received by the foreign corporation from active business and certain income received from related persons. Foreign currency-denominated securities and related hedging transactions. The fund’s transactions in foreign currencies, foreign currency-denominated debt securities and certain foreign currency options, futures contracts and forward contracts (and similar instruments) may give rise to ordinary income or loss to the extent such income or loss results from fluctuations in the value of the foreign currency concerned. Any such net gains could require a larger dividend toward the end of the calendar year. Any such net losses will generally reduce and potentially require the recharacterization of prior ordinary income distributions. Such ordinary income treatment may accelerate fund distributions to shareholders and increase the distributions taxed to shareholders as ordinary income. Any net December 21, 2012 II-68 ordinary losses so created cannot be carried forward by the fund to offset income or gains earned in subsequent taxable years. Sale or redemption of shares. The sale, exchange or redemption of fund shares may give rise to a gain or loss. In general, any gain or loss realized upon a taxable disposition of shares will be treated as long-term capital gain or loss if the shares have been held for more than 12 months. Otherwise the gain or loss on the sale, exchange or redemption of fund shares will be treated as short-term capital gain or loss. However, if a shareholder sells shares at a loss within six months of purchase, any loss generally will be disallowed for federal income tax purposes to the extent of any exempt-interest dividends received on such shares. This loss disallowance, however, does not apply with respect to redemptions of fund shares with a holding period beginning after December 22, 2010, if such fund declares substantially all of its net tax-exempt income as exempt-interest dividends on a daily basis, and pays such dividends at least on a monthly basis. In addition, any loss (not already disallowed as provided in the preceding sentence) realized upon a taxable disposition of shares held for six months or less will be treated as long-term, rather than short-term, to the extent of any Capital Gain Dividends received (or deemed received) by the shareholder with respect to the shares. All or a portion of any loss realized upon a taxable disposition of fund shares will be disallowed if other shares of the same fund are purchased within 30 days before or after the disposition. In such a case, the basis of the newly purchased shares will be adjusted to reflect the disallowed loss. Cost basis reporting. Upon the redemption or exchange of your shares in the fund, the fund, or, if your shares are then held through a financial intermediary, the financial intermediary, will be required to provide you and the IRS with cost basis and certain other related tax information about the fund shares you redeemed or exchanged. This cost basis reporting requirement is effective for shares purchased, including through dividend reinvestment, on or after January 1, 2012. Please see www.putnam.com/costbasis, or call the fund at 1-800-225-1581, or consult your financial representative, as appropriate, for more information regarding available methods for cost basis reporting and how to select a particular method. Please consult your tax advisor to determine which available cost basis method is best for you. Shares purchased through tax-qualified plans. Special tax rules apply to investments through defined contribution plans and other tax-qualified plans. Shareholders should consult their tax advisors to determine the suitability of shares of the fund as an investment through such plans and the precise effect of an investment on their particular tax situation. Backup withholding. The fund generally is required to withhold and remit to the U.S. Treasury a percentage of the taxable dividends and other distributions paid to any individual shareholder who fails to furnish the fund with a correct taxpayer identification number (TIN), who has under-reported dividends or interest income, or who fails to certify to the fund that he or she is not subject to such withholding. The backup withholding rules may also apply to distributions that are properly reported as exempt-interest dividends. The back-up withholding tax rate is 28% for amounts paid through 2012. This rate will expire and the back-up withholding rate will be 31% for amounts paid after December 31, 2012, unless Congress enacts tax legislation providing otherwise. Backup withholding is not an additional tax. Any amounts withheld may be credited against the shareholder’s U.S. federal income tax liability, provided the appropriate information is furnished to the IRS. In order for a foreign investor to qualify for exemption from the back-up withholding tax rates and for reduced withholding tax rates under income tax treaties, the foreign investor must comply with special certification and filing requirements. Foreign investors in a fund should consult their tax advisors in this regard. Tax shelter reporting regulations. Under U.S. Treasury regulations, if a shareholder recognizes a loss on disposition of fund shares of $2 million or more for an individual shareholder or $10 million or more for a corporate shareholder, the shareholder must file with the IRS a disclosure statement on Form 8886. Direct shareholders of portfolio securities are in many cases excepted from this reporting requirement, December 21, 2012 II-69 but under current guidance, shareholders of a regulated investment company are not excepted. Future guidance may extend the current exception from this reporting requirement to shareholders of most or all regulated investment companies. The fact that a loss is reportable under these regulations does not affect the legal determination of whether the taxpayer’s treatment of the loss is proper. Shareholders should consult their tax advisers to determine the applicability of these regulations in light of their individual circumstances. Non-U.S. shareholders. In general, dividends (other than Capital Gain Dividends or exempt-interest dividends) paid by the fund to a shareholder that is not a “U.S. person” within the meaning of the Code (a “foreign person”) are subject to withholding of U.S. federal income tax at a rate of 30% (or lower applicable treaty rate) even if they are funded by income or gains (such as portfolio interest, short-term capital gains, or foreign-source dividend and interest income) that, if paid to a foreign person directly, would not be subject to withholding. However, effective for taxable years of the fund beginning before January 1, 2012, the fund is not required to withhold any amounts (i) with respect to distributions (other than distributions to a foreign person (w) that has not provided a satisfactory statement that the beneficial owner is not a U.S. person, (x) to the extent that the dividend is attributable to certain interest on an obligation if the foreign person is the issuer or is a 10% shareholder of the issuer, (y) that is within certain foreign countries that have inadequate information exchange with the United States, or (z) to the extent the dividend is attributable to interest paid by a person that is a related person of the foreign person and the foreign person is a controlled foreign corporation) from U.S.-source interest income that would not be subject to U.S. federal income tax if earned directly by an individual foreign person, to the extent such distributions are properly reported by the fund (an “interest-related dividend”), and (ii) with respect to distributions (other than (a) distributions to an individual foreign person who is present in the United States for a period or periods aggregating 183 days or more during the year of the distribution and (b) distributions subject to special rules regarding the disposition of U.S. real property interests) of net short-term capital gains in excess of net long-term capital losses, to the extent such distributions are properly reported by the fund (a “short-term capital gain dividend”). The fund is permitted to report such part of its dividends as interest-related and/or short-term capital gain dividends as are eligible, but is not required to do so. This exemption from withholding for interest-related and short-term capital gain dividends has expired for distributions with respect to taxable years of the fund beginning on or after January 1, 2012. It is currently unclear whether Congress will extend these exemptions for distributions with respect to taxable years of a RIC beginning on or after January 1, 2012, or what the terms of such an extension would be, including whether such extension would have retroactive effect. The fact that the fund achieves its investment objectives by investing in underlying funds will generally not adversely affect the fund’s ability to pass on to foreign shareholders the full benefit of the interest-related dividends and short-term capital gain dividends that it receives from its underlying investments in the funds, except possibly to the extent that (1) interest-related dividends received by the fund are offset by deductions allocable to the fund’s qualified interest income or (2) short-term capital gain dividends received by the fund are offset by the fund’s net short- or long-term capital losses, in which case the amount of a distribution from the fund to a foreign shareholder that is properly reported as either an interest-related dividend or a short-term capital gain dividend, respectively, may be less than the amount that such shareholder would have received had they invested directly in the underlying funds. If a beneficial holder who is a foreign person has a trade or business in the United States, and the dividends are effectively connected with the conduct by the beneficial holder of a trade or business in the United States, the dividend will be subject to U.S. federal net income taxation at regular income tax rates. Under U.S. federal tax law, a beneficial holder of shares who is a foreign person is not, in general, subject to U.S. federal income tax on gains (and is not allowed a deduction for losses) realized on the sale of shares of the fund or on Capital Gain Dividends and, with respect to taxable years of the fund beginning before January 1, 2012, short-term capital gain dividends, unless (i) such gain or Capital Gain Dividend or short term capital gain dividend is effectively connected with the conduct of a trade or December 21, 2012 II-70 business carried on by such holder within the United States or (ii) in the case of an individual holder, the holder is present in the United States for a period or periods aggregating 183 days or more during the year of the sale or Capital Gain Dividend or short term capital gain dividend and certain other conditions are met. Other reporting and withholding requirements . Rules enacted in March 2010 known as the “Foreign Account Tax Compliance Act” (FATCA) require the reporting to the IRS of direct and indirect ownership of foreign financial accounts and foreign entities by U.S. persons. Failure to provide this required information can result in a 30% withholding tax on certain payments of U.S. source income (“withholdable payments”); this withholding tax will be phased in beginning with certain withholdable payments made on January 1, 2014. Specifically, withholdable payments subject to this 30% withholding tax include payments of U.S.-source dividends or interest and payments of gross proceeds from the sale or other disposal of property that can produce U.S.-source dividends or interest. The IRS has issued preliminary guidance with respect to these rules; this guidance is potentially subject to material change. Pursuant to this guidance, distributions (other than exempt-interest dividends) made by the fund to a shareholder subject to the phase in noted above, including a distribution in redemption of shares and a distribution of income or gains otherwise exempt from withholding under the rules applicable to foreign persons described above (e.g., Capital Gain Dividends and short-term capital gain and interest-related dividends (if such treatment is extended), as described above), will be withholdable payments subject to withholding. Payments to shareholders will generally not be subject to withholding, so long as such shareholders provide the fund with such certifications, waivers or other documentation as the fund requires to comply with these rules, including, to the extent required, with regard to their direct and indirect owners. In general, it is expected that a shareholder that is a U.S. person or non-U.S. individual will be able to avoid being withheld upon by timely providing the fund with a valid IRS Form W-9 or W-8, respectively. Subject to any applicable intergovernmental agreement, payments to a shareholder that is a “foreign financial institution” (as defined under these rules) will generally be subject to withholding unless such shareholder (i)(a) enters into a valid agreement with the IRS to, among other requirements, report required information about certain direct and indirect U.S. investors or accounts, or (b) qualifies for an exception from entering into such an agreement and (ii) provides the fund with appropriate certifications or other documentation concerning its status. The fund may disclose the information that it receives from its shareholders to the IRS, non-U.S. taxing authorities or other parties as necessary to comply with FATCA, including current or future Treasury regulations or IRS guidance issued thereunder, in each case as modified by any applicable intergovernmental agreements between the United States and a non-U.S. government to implement FATCA and improve international tax compliance. Each prospective investor is urged to consult its tax adviser regarding the applicability of FATCA and any other reporting requirements with respect to the prospective investor’s own situation. Persons investing in the fund through an intermediary should contact their intermediary regarding the application of this reporting and withholding regime to their investments in the fund. General Considerations. The federal income tax discussion set forth above is for general information only. Prospective investors should consult their tax advisers regarding the specific federal tax consequences of purchasing, holding, and disposing of shares of the fund, as well as the effects of state, local and foreign tax law and any proposed tax law changes. December 21, 2012 II-71 MANAGEMENT Trustees Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Liaquat Ahamed (Born Author; won Pulitzer Trustee of the Brookings Institution and Chair of its 1952), Trustee since 2012 Prize for Lords of Investment Committee. Mr. Ahamed is also a Finance: The Bankers director of the Rohatyn Group, an emerging-market Who Broke the World. fund complex that manages money for institutions. Director of Aspen Mr. Ahamed has 25 years experience in the Insurance Co., a New management of fixed income portfolios and was York Stock Exchange previously the Chief Executive Officer of Fischer company and Chair of Francis Trees & Watts, Inc., a fixed-income the Aspen Board’s investment management subsidiary of BNP Paribas. Investment Committee. Mr. Ahamed holds a B.A. in economics from Trinity College, Cambridge University and an M.A. in economics from Harvard University. Ravi Akhoury (Born 1947), Advisor to New York Director of RAGE Frameworks, Inc. and English Trustee since 2009 Life Insurance Company. Helper, Inc. (each a private software company). Mr. Served as Chairman and Akhoury previously served as Director of Jacob CEO of MacKay Shields Ballas Capital India (a non-banking finance company (a multi-product focused on private equity advisory services) and a investment management member of its Compensation Committee. He also firm with AUM over $40 served as Director and on the Compensation billion) from 1992 to Committee of MaxIndia/New York Life Insurance 2007. Company in India. Mr. Akhoury is also a Trustee of the Rubin Museum, serving on the Investment Committee, and of American India Foundation. Mr. Akhoury is a former Vice President and Investment Policy Committee member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He previously served on the Board of Bharti Telecom (an Indian telecommunications company) and was a member of its Audit and Compensation Committees. He also served on the Board of Thompson Press (a publishing company) and was a member of its Audit Committee. Mr. Akhoury graduated from the Indian Institute of Technology with a BS in Engineering and obtained an MS in Quantitative Methods from SUNY at Stony Brook. December 21, 2012 II-72 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Barbara M. Baumann (Born President of Cross Creek Director of SM Energy Company (a publicly held 1955), Trustee since 2010 Energy Corporation, a U.S. exploration and production company) and UNS strategic consultant to Energy Corporation (a publicly held electric utility in domestic energy firms Arizona). She is a Trustee of Mount Holyoke and direct investor in College. She is a former Chair of the Board, and a energy projects. current Board member, of Girls Inc. of Metro Denver, and serves on the Finance Committee of The Children’s Hospital of Colorado, as well as the Investment Committee of the Denver Foundation). Prior to May 2012, Ms. Baumann was a Director of CVR Energy, Inc. (a publicly held petroleum refiner and fertilizer manufacturer). Prior to 2003, She was Executive Vice President of Associated Energy Managers, LLC (a domestic private equity firm). From 1981 until 2000 she held a variety of financial and operational management positions with the global energy company Amoco Corporation and its successor, BP. Ms. Baumann holds a B.A. from Mount Holyoke College and an MBA from The Wharton School of the University of Pennsylvania. Jameson A. Baxter (Born President of Baxter Chairman of the Mutual Fund Directors Forum; 1943), Trustee since 1994, Associates, Inc., (a Director of the Adirondack Land Trust; and Trustee Vice Chair from 2005 to 2011 private investment firm). of the The Nature Conservancy’s Adirondack and Chair since 2011 Chapter. Until 2011, Ms. Baxter was a Director of ASHTA Chemicals Inc. Until 2007, Ms. Baxter was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service company) and Advocate Health Care. She has also served as a director on a number of other boards including BoardSource (formerly the National Center for Nonprofit Boards), Intermatic Corporation (a manufacturer of energy control products) and MB Financial. She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College. Ms. Baxter is also a graduate of Mount Holyoke College. December 21, 2012 II-73 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Charles B. Curtis (Born Senior Advisor to the Member of the Council on Foreign Relations and the 1940), Trustee since 2001 Center for Strategic and U.S. State Department International Security International Studies. Advisory Board. Mr. Curtis is Chairman of the Previously, President and World Institute for Nuclear Security, a non profit Chief Operating Officer, international non governmental organization Nuclear Threat Initiative headquartered in Vienna, Austria. Mr. Curtis also (a private foundation serves as a Director of Southern California Edison (a dealing with national regulated electric utility) and its parent company, security issues). Edison International. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Mr. Curtis is an attorney with over 15 years in private practice and 19 years in various positions in public service, including service at the Department of Treasury, the U.S. House of Representatives, the Securities and Exchange Commission, the Federal Energy Regulatory Commission and the Department of Energy. Robert J. Darretta (Born Mr. Darretta serves as a Until April, 2007, Mr. Darretta was Vice Chairman 1946), Trustee since 2007 director of the United of the Board of Directors of Johnson & Johnson (a Health Group and as the diversified health care conglomerate) . Mr. Darretta Health Care Industry received a B.S. in Economics from Villanova Advisor to Permira, (a University. global private equity firm). Prior to 2007, Mr. Darretta was the Chief Financial Officer of Johnson & Johnson. Katinka Domotorffy (Born Voting member of the Vice Chair of Reach Out and Read of Greater New 1975), Trustee since 2012 Investment Committee York, an organization dedicated to promoting of the Anne Ray childhood literacy. Ms. Domotorffy holds a BSc in Charitable Trust, part of Economics from the University of Pennsylvania and the Margaret A. Cargill an MSc in Accounting and Finance from the London Philanthropies. Prior to School of Economics. 2012, Ms. Domotorffy was Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management December 21, 2012 II-74 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee John A. Hill (Born 1942), Vice Chairman, First Director of Devon Energy Corporation and various Trustee since 1985 and Reserve Corporation (a private companies owned by First Reserve Chairman from 2000 to 2011 private equity buyout Corporation. He is also Chairman of The Board of firm that specializes in Trustees of Sarah Lawrence College and a member energy investments in the of the Advisory Board of the Millstein Center for diversified world-wide Corporate Governance and Performance at the Yale energy industry). School of Management. Mr. Hill received a B.A in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), President of the Alfred P. Trustee of Yale University; a Director of Trustee since 1997 Sloan Foundation (a TransCanada Corporation (an energy company philanthropic institution focused on natural gas transmission, oil pipelines, focused primarily on and power services) and of Exelon Corporation (an research and education energy company focused on power services); and a on issues related to Member of the Board of Overseers of the Boston science, technology and Symphony Orchestra. Prior to August 2007, he economic performance). served as a Director of National Grid (a U.K.-based He is the Elizabeth and holding company with interests in electric and gas James Killian Professor transmission and distribution and of Economics, Emeritus telecommunications infrastructure). Prior to July, at the Massachusetts 2006, he served as President of the Yale University Institute of Technology Council. Prior to February 2005, he served on the (“MIT”). board of the Whitehead Institute for Biomedical Prior to 2007, he was the Research (a non-profit research institution). Prior to Director of the Center for February 2002, he was a Director of State Farm Energy and Indemnity Company (an automobile insurance Environmental Policy company), and prior to March 2000, he was a Research at MIT. Director of New England Electric System (a public utility holding company). Dr. Joskow holds a Ph.D. and a M.Phil. from Yale University and a B.A. from Cornell University. December 21, 2012 II-75 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Elizabeth T. Kennan Partner in Dr. Kennan served as Chairman and is now Lead (Born 1938), Trustee from Cambus-Kenneth Farm Director of Northeast Utilities. She is a Trustee of the 1992-2010, and since 2012 (thoroughbred horse National Trust for Historic Preservation and of breeding and general Centre College, and Chairman of the Board of farming). She is Trustees of Shaker Village of Pleasant Hill. From President Emeritus of 1992 to 2010, Dr. Kennan served as a Trustee on the Mount Holyoke College. Board of the Putnam Funds, which she then rejoined as a Trustee in 2012. Until 2006, she was a member of The Trustees of Reservations. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. December 21, 2012 II-76 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Kenneth R. Leibler (Born A founder and former Until November 2010, Mr. Leibler was a Director of 1949), Trustee since 2006 Chairman of the Boston Ruder Finn Group (a global communications and Options Exchange (an advertising firm). Prior to December 2006, Mr. electronic market place Leibler served as a Director of the Optimum Funds for the trading of listed Group. Prior to October 2006, he served as a Director derivatives securities). of ISO New England (the organization responsible He currently serves as for the operation of the electric generation system in Vice Chairman of the the New England states). Prior to 2000, he was a Board of Trustees of Director of the Investment Company Institute in Beth Israel Deaconess Washington, D.C. Prior to January 2005 Mr. Leibler Hospital in Boston and as served as Chairman and Chief Executive Officer of a Director of Northeast the Boston Stock Exchange. Prior to January 2000, Utilities, which operates he served as President and Chief Executive Officer of New England’s largest Liberty Financial Companies (a publicly traded energy delivery system. diversified asset management organization). Prior to June 1990, he served as President and Chief Operating Officer of the American Stock Exchange (AMEX). Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a B.A in Economics from Syracuse University. Robert E. Patterson (Born Senior Partner of Cabot Mr. Patterson is past Chairman and served as a 1945), Trustee since 1984 Properties, L.P. and Trustee of the Joslin Diabetes Center. Prior to Co-Chairman of Cabot December 2001, Mr. Patterson served as the Properties, Inc. (a private President and as a Trustee of Cabot Industrial Trust equity firm investing in (a publicly-traded real estate investment trust). He commercial real estate). has also served as a Trustee of the Sea Education Association. Prior to 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot & Forbes Realty Advisers, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. December 21, 2012 II-77 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee George Putnam, III (Born Chairman of New Director of The Boston Family Office, LLC (a 1951), Trustee since 1984 Generation Research, registered investment advisor), a Trustee of Inc. (a publisher of Epiphany School and a Trustee of the Marine financial advisory and Biological Laboratory. Until 2010, Mr. Putnam was a other research services) Trustee of St. Mark’s School. Until 2006, Mr. and President of New Putnam was a Trustee of Shore Country Day School. Generation Advisors, Until 2002, he was a Trustee of the Sea Education LLC (a registered Association. Mr. Putnam is a graduate of Harvard investment adviser to College, Harvard Business School and Harvard Law private funds), which are School. firms he founded in 1986. Prior to June 2007, Mr. Putnam was President of the Putnam Funds. W. Thomas Stephens (Born Prior to 2009, Mr. Director of TransCanadaPipelines Ltd (an energy 1942), Trustee from Stephens was Chairman infrastructure company). Until 2010, Mr. Stephens 1997-2008, and since 2009 and Chief Executive was a Director of Boise Inc. (a manufacturer of paper Officer of Boise and packaging products). Until 2004, Mr. Stephens Cascade, LLC (a paper, was a Director of Xcel Energy Incorporated (a public forest product and utility company), Qwest Communications and timberland assets Norske Canada, Inc. (a paper manufacturer). Until company). 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). Prior to July 2001, Mr. Stephens was Chairman of Mail-Well. Mr. Stephens holds B.S. and M.S. degrees from the University of Arkansas. Interested Trustees *Robert L. Reynolds (Born President and Chief Director of several not-for-profit boards, including 1952), Trustee since 2008 Executive Officer of West Virginia University Foundation, the Concord Putnam Investments. Museum, Dana-Farber Cancer Institute, and Boston Member of Putnam Chamber of Commerce. He is a member of the Chief Investments’ Board of Executives Club of Boston, the National Directors. Prior to Innovation Initiative, and the Council on joining Putnam Competitiveness, and he is a former President of the Investments in 2008, Mr. Commercial Club of Boston. Prior to 2008, he Reynolds was Vice served as a Director of FMR Corporation, Fidelity Chairman and Chief Investments Insurance Ltd., Fidelity Investments Operating Officer of Canada Ltd., and Fidelity Management Trust Fidelity Investments Company and as a Trustee of the Fidelity Family of from 2000 to 2007. Funds. Mr. Reynolds received a B.S. in Administration & Finance from West Virginia University. 1 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam Funds. 2 Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, death or removal. December 21, 2012 II-78 * Trustee who is an “interested person” (as defined in the 1940 Act) of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an “interested person” by virtue of his positions as an officer of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. Trustee Qualifications Each of the fund’s Trustees, with the exception of Ms. Baumann, was most recently elected by shareholders of the fund during 2009, although most of the Trustees have served on the board for many years. Ms. Baumann was elected to the Board of Trustees by the Independent Trustees effective July 1, 2010. Dr. Kennan, who retired from the Board of Trustees of the Putnam funds on June 30, 2010, was re-appointed to the Board of Trustees by the Independent Trustees effective January 1, 2012. The Board Policy and Nominating Committee is responsible for recommending proposed nominees for election to the full Board of Trustees for its approval. As part of its deliberative process, the Committee considers the experience, qualifications, attributes and skills that it determines would benefit the Putnam funds at the time. In recommending the election of the current board members as Trustees, the Committee generally considered the educational, business and professional experience of each Trustee in determining his or her qualifications to serve as a Trustee of the fund, including the Trustee's record of service as a director or trustee of public and private organizations. (This included, but was not limited to, consideration of the specific experience noted in the preceding table.) In the case of most members of the board, the Committee considered his or her previous service as a member of the Board of Trustees of the Putnam funds, which demonstrated a high level of diligence and commitment to the interests of fund shareholders and an ability to work effectively and collegially with other members of the board. The Committee also considered, among other factors, the particular attributes described below with respect to the various individual Trustees and considered the attributes as indicative of the person’s ability to deal effectively with the types of financial, regulatory, and/or investment matters that typically arise in the course of a Trustee’s work: Liaquat Ahamed Mr. Ahamed’s experience as chief executive officer of a major investment management organization and as head of the investment division at the World Bank, as well as his experience as an author of economic literature. Ravi Akhoury Mr. Akhoury's experience as chairman and chief executive officer of a major investment management organization. Barbara M. Baumann Ms. Baumann’s experience in the energy industry as a consultant, an investor, and in both financial and operational management positions at a global energy company, and her service as a director of two NYSE companies. Jameson A. Baxter Ms. Baxter's experience in corporate finance acquired in the course of her career at a major investment bank, her experience as a director and audit committee chair of two NYSE companies and her role as Chairman of the Mutual Fund Directors Forum. Charles B. Curtis Mr. Curtis' experience in public and regulatory policy matters relating to energy and finance acquired in the course of his service in various senior positions in government and on numerous boards of public and private organizations. Robert J. Darretta Mr. Darretta's experience as the Chief Financial Officer and Vice Chairman of the Board of a major NYSE health products company. December 21, 2012 II-79 Katinka Domotorffy Ms. Domotorffy’s experience as Chief Investment Officer and Global Head of Quantitative Investment Strategies at a major asset management organization. John A. Hill Mr. Hill's experience as founder and chairman of a major open-end mutual fund and as a founder and lead managing partner of one of the largest private equity firms in the U.S. Paul L. Joskow Dr. Joskow's education and experience as a professional economist familiar with financial economics and related issues and his service on multiple for-profit boards. Elizabeth T. Kennan Dr. Kennan’s experience as a director of numerous public companies and her service for many years as President of Mount Holyoke College. Kenneth R. Leibler Mr. Leibler's extensive experience in the financial services industry, including as CEO of a major asset management organization, and his service as a director of various public and private companies. Robert E. Patterson Mr. Patterson’s training and experience as an attorney and his experience as president of a NYSE company. George Putnam, III Mr. Putnam’s training and experience as an attorney, his experience as the founder and chief executive officer of an investment management firm and his experience as an author of various publications on the subject of investments. W. Thomas Stephens Mr. Stephens' extensive business experience, including his service as Chief Executive Officer of four public companies, as non-executive chairman of two public companies and as a director of numerous other public companies. Interested Trustee Robert L. Reynolds Mr. Reynolds’ extensive experience as a senior executive of one of the largest mutual fund organizations in the U.S. and his current role as the Chief Executive Officer of Putnam Investments. Officers In addition to Robert L. Reynolds, the fund’s President, the other officers of the fund are shown below. All of the officers of your fund are employees of Putnam Management or its affiliates or are members of the Trustees’ independent administrative staff. December 21, 2012 II-80 Name, Address 1 , Year of Birth, Length of Service with Principal Occupation(s) During Past 5 Years and Position(s) Held with Fund the Putnam Funds 2 Position(s) with Fund’s Investment Adviser and Distributor 3 Jonathan S. Horwitz 4 (Born 1955) Since 2004 Executive Vice President, Principal Executive Executive Vice President, Principal Officer and Compliance Liaison, The Putnam Funds. Executive Officer, and Compliance Liaison Steven D. Krichmar (Born 1958) Since 2002 Chief of Operations, Putnam Investments and Vice President and Principal Financial Putnam Management. Officer Robert T. Burns (Born 1961) Since 2011 General Counsel, Putnam Investments, Putnam Vice President and Chief Legal Management and Putnam Retail Management. Officer Robert R. Leveille (Born 1969) Since 2007 Chief Compliance Officer, Putnam Investments, Vice President and Chief Compliance Putnam Management and Putnam Retail Officer Management. Michael J. Higgins 4 (Born 1976) Since 2010 Manager of Finance, Dunkin’ Brands (2008-2010); Vice President and Treasurer Senior Financial Analyst, Old Mutual Asset Management (2007-2008); Senior Financial Analyst, Putnam Investments (1999-2007). Janet C. Smith (Born 1965) Since 2007 Director of Fund Administration Services, Putnam Vice President, Principal Accounting Investments and Putnam Management. Officer, and Assistant Treasurer Susan G. Malloy (Born 1957) Since 2007 Director of Accounting and Control Services, Putnam Vice President and Assistant Management. Treasurer James P. Pappas (Born 1953) Vice Since 2004 Director of Trustee Relations, Putnam Investments President and Putnam Management. Mark C. Trenchard (Born 1962) Since 2002 Director of Operational Compliance, Putnam Vice President and BSA Compliance Investments, Putnam Retail Management Officer Judith Cohen 4 (Born 1945) Since 1993 Vice President, Clerk and Associate Treasurer, The Vice President, Clerk, and Associate Putnam Funds. Treasurer Nancy E. Florek 4 (Born 1957) Since 2000 Vice President, Proxy Manager, Assistant Clerk and Vice President, Proxy Manager, Associate Treasurer, The Putnam Funds. Assistant Clerk, and Associate Treasurer 1 The address of each Officer is One Post Office Square, Boston, MA 02109. 2 Each officer serves for an indefinite term, until his or her resignation, retirement, death or removal. 3 Prior positions and/or officer appointments with the fund or the fund’s investment adviser and distributor have been omitted. 4 Officers of the fund indicated are members of the Trustees’ independent administrative staff. Compensation for these individuals is fixed by the Trustees and reimbursed to Putnam Management by the funds. Except as stated above, the principal occupations of the officers and Trustees for the last five years have been with the employers as shown above, although in some cases they have held different positions with such employers. December 21, 2012 II-81 Leadership Structure and Standing Committees of the Board of Trustees For details regarding the number of times the standing committees of the Board of Trustees met during a fund's last fiscal year, see "Trustee responsibilities and fees" in Part I of this SAI. Board Leadership Structure. Currently, 12 of the 13 Trustees of your fund are Independent Trustees, meaning that they are not considered "interested persons" of your fund or its investment manager. These Independent Trustees must vote separately to approve all financial arrangements and other agreements with your fund’s investment manager and other affiliated parties. The role of the Independent Trustees has been characterized as that of a “watchdog” charged with oversight to protect shareholders’ interests against overreaching and abuse by those who are in a position to control or influence a fund. Your fund’s Independent Trustees meet regularly as a group in executive session. An Independent Trustee currently serves as chair of the Board. Taking into account the number, the diversity and the complexity of the funds overseen by the Board and the aggregate amount of assets under management, your fund’s Trustees have determined that the efficient conduct of the Board's affairs makes it desirable to delegate responsibility for certain specific matters to committees of the Board. Certain committees (the Executive Committee, Distributions Committee, and Audit and Compliance Committee) are authorized to act for the Trustees as specified in their charters. The other committees review and evaluate matters specified in their charters and make recommendations to the Trustees as they deem appropriate. Each committee may utilize the resources of your fund’s independent staff, counsel and auditors as well as other experts. The committees meet as often as necessary, either in conjunction with regular meetings of the Trustees or otherwise. The membership and chair of each committee are appointed by the Trustees upon recommendation of the Board Policy and Nominating Committee. Each committee is chaired by an Independent Trustee and, except as noted below, the membership and chairs of each committee consist exclusively of Independent Trustees. The Trustees have determined that this committee structure also allows the Board to focus more effectively on the oversight of risk as part of its broader oversight of the fund's affairs. While risk management is the primary responsibility of the fund's investment manager, the Trustees regularly receive reports regarding investment risks and compliance risks. The Board's committee structure allows separate committees to focus on different aspects of these risks and their potential impact on some or all of the funds and to discuss with the fund's investment manager how it monitors and controls such risks. Audit and Compliance Committee. The Audit and Compliance Committee provides oversight on matters relating to the preparation of the funds’ financial statements, compliance matters, internal audit functions, and Codes of Ethics issues. This oversight is discharged by regularly meeting with management and the funds’ independent auditors and keeping current on industry developments. Duties of this Committee also include the review and evaluation of all matters and relationships pertaining to the funds’ independent auditors, including their independence. The members of the Committee include only Trustees who are not “interested persons” of the funds or Putnam Management. Each member of the Committee also is “independent,” as that term is interpreted for purposes of Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the listing standards of the NYSE. The Board of Trustees has adopted a written charter for the Committee, a current copy of which is available at Putnam.com/individual. The Committee currently consists of Messrs. Leibler (Chairperson), Curtis, Darretta and Hill, and Ms. Baumann. Board Policy and Nominating Committee . The Board Policy and Nominating Committee reviews matters pertaining to the operations of the Board of Trustees and its Committees, the compensation of the Trustees and their staff, and the conduct of legal affairs for the funds. The Committee evaluates and recommends all candidates for election as Trustees and recommends the appointment of members and chairs of each board committee. The Committee will consider nominees for Trustee recommended by December 21, 2012 II-82 shareholders of a fund provided that such recommendations are submitted by the date disclosed in the fund’s proxy statement and otherwise comply with applicable securities laws, including Rule 14a-8 under the Exchange Act. The Committee also reviews policy matters affecting the operation of the Board and its independent staff. In addition, the Committee oversees the voting of proxies associated with portfolio investments of the funds with the goal of ensuring that these proxies are voted in the best interest of the funds’ shareholders. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee generally believes that the Board benefits from diversity of background, experience and views among its members, and considers this as a factor in evaluating the composition of the Board, but has not adopted any specific policy in this regard. The Committee is composed entirely of Trustees who are not “interested persons” of the funds or Putnam Management and currently consists of Messrs. Hill (Chairperson), Curtis, Patterson and Putnam, Dr. Kennan and Ms. Baxter. Brokerage Committee . The Brokerage Committee reviews the funds' policies regarding the execution of portfolio trades and Putnam Management's practices and procedures relating to the implementation of those policies. The Committee reviews periodic reports on the cost and quality of execution of portfolio transactions and the extent to which brokerage commissions have been used (i) by Putnam Management to obtain brokerage and research services generally useful to it in managing the portfolios of the funds and of its other clients, and (ii) by the funds to pay for certain fund expenses. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Drs. Joskow (Chairperson) and Kennan, Ms. Baxter, and Messrs. Akhoury, Patterson, Putnam and Stephens. Contract Committee . The Contract Committee reviews and evaluates at least annually all arrangements pertaining to (i) the engagement of Putnam Management and its affiliates to provide services to the funds, (ii) the expenditure of the funds' assets for distribution purposes pursuant to Distribution Plans of the funds, and (iii) the engagement of other persons to provide material services to the funds, including in particular those instances where the cost of services is shared between the funds and Putnam Management and its affiliates or where Putnam Management or its affiliates have a material interest. The Committee also reviews the proposed organization of new fund products, proposed structural changes to existing funds and matters relating to closed-end funds. The Committee reports and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Mr. Patterson (Chairperson), Ms. Baxter, Drs. Joskow and Kennan, and Messrs. Akhoury, Putnam and Stephens. Distributions Committee . The Distributions Committee oversees all dividends and distributions by the funds. The Committee makes recommendations to the Trustees of the funds regarding the amount and timing of distributions paid by the funds, and determines such matters when the Trustees are not in session. The Committee also oversees the policies and procedures pursuant to which Putnam Management prepares recommendations for distributions, and meets regularly with representatives of Putnam Management to review the implementation of these policies and procedures. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Ms. Baumann (Chairperson), and Messrs. Curtis, Darretta, Hill and Leibler. Executive Committee . The functions of the Executive Committee are twofold. The first is to ensure that the funds’ business may be conducted at times when it is not feasible to convene a meeting of the Trustees or for the Trustees to act by written consent. The Committee may exercise any or all of the power and authority of the Trustees when the Trustees are not in session. The second is to establish annual and ongoing goals, objectives and priorities for the Board of Trustees and to ensure coordination of all efforts between the Trustees and Putnam Management on behalf of the shareholders of the funds. The Committee currently consists of Ms. Baxter (Chairperson), and Messrs. Hill, Liebler, Patterson and Putnam. December 21, 2012 II-83 Investment Oversight Committees . The Investment Oversight Committees regularly meet with investment personnel of Putnam Management to review the investment performance and strategies of the funds in light of their stated investment objectives and policies. The Committees seek to identify any compliance issues that are unique to the applicable categories of funds and work with the appropriate Board committees to ensure that any such issues are properly addressed. Investment Oversight Committee A currently consists of Messrs. Akhoury (Chairperson), Darretta, Hill, Patterson and Reynolds, Dr. Kennan and Ms. Baxter. Investment Oversight Committee B currently consists of Messrs. Putnam (Chairperson), Curtis, Leibler and Stephens, Dr. Joskow, and Ms. Baumann. Pricing Committee. The Pricing Committee oversees the valuation of assets of the Putnam funds and reviews the funds’ policies and procedures for achieving accurate and timely pricing of fund shares. The Committee also oversees implementation of these policies, including fair value determinations of individual securities made by Putnam Management or other designated agents of the funds. The Committee also oversees compliance by money market funds with Rule 2a-7 of the 1940 Act and the correction of occasional pricing errors. The Committee also reviews matters related to the liquidity of portfolio holdings. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Darretta (Chairperson), Curtis, Hill and Leibler, and Ms. Baumann. Indemnification of Trustees The Agreement and Declaration of Trust of the fund provides that the fund will indemnify its Trustees and officers against liabilities and expenses incurred in connection with litigation in which they may be involved because of their offices with the fund, except if it is determined in the manner specified in the Agreement and Declaration of Trust that they have not acted in good faith in the reasonable belief that their actions were in the best interests of the fund or that such indemnification would relieve any officer or Trustee of any liability to the fund or its shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of his or her duties. The fund, at its expense, provides liability insurance for the benefit of its Trustees and officers. For details of Trustees’ fees paid by the fund and information concerning retirement guidelines for the Trustees, see “Charges and expenses” in Part I of this SAI. Putnam Management and its Affiliates Putnam Management is one of America’s oldest and largest money management firms. Putnam Management’s staff of experienced portfolio managers and research analysts selects securities and constantly supervises the fund’s portfolio. By pooling an investor’s money with that of other investors, a greater variety of securities can be purchased than would be the case individually; the resulting diversification helps reduce investment risk. Putnam Management has been managing mutual funds since 1937. Putnam Management is a subsidiary of Putnam Investments, of which a majority is owned through a series of subsidiaries by Great-West Lifeco Inc., which is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. Power Financial Corporation, a global company with interests in the financial services industry, is a subsidiary of Power Corporation of Canada, a financial, industrial, and communications holding company, of which the Honorable Paul Desmarais, Sr., through a group of private holding companies which he controls, has voting control. Trustees and officers of the fund who are also officers of Putnam Management or its affiliates or who are stockholders of Putnam Investments or its parent companies will benefit from the advisory fees, sales commissions, distribution fees and transfer agency fees paid or allowed by the fund. December 21, 2012 II-84 The Management Contract Under a Management Contract between the fund and Putnam Management, subject to such policies as the Trustees may determine, Putnam Management, at its expense, furnishes continuously an investment program for the fund and makes investment decisions on behalf of the fund. Subject to the control of the Trustees, Putnam Management also manages, supervises and conducts the other affairs and business of the fund, furnishes office space and equipment, provides bookkeeping and clerical services (including determination of the fund’s net asset value, but excluding shareholder accounting services) and places all orders for the purchase and sale of the fund’s portfolio securities. Putnam Management may place fund portfolio transactions with broker-dealers that furnish Putnam Management, without cost to it, certain research, statistical and quotation services of value to Putnam Management and its affiliates in advising the fund and other clients. In so doing, Putnam Management may cause the fund to pay greater brokerage commissions than it might otherwise pay. For details of Putnam Management’s compensation under the Management Contract, see “Charges and expenses” in Part I of this SAI. Putnam Management’s compensation under the Management Contract may be reduced in any year if the fund’s expenses exceed the limits on investment company expenses imposed by any statute or regulatory authority of any jurisdiction in which shares of the fund are qualified for offer or sale. The term “expenses” is defined in the statutes or regulations of such jurisdictions, and generally excludes brokerage commissions, taxes, interest, extraordinary expenses and, if the fund has a distribution plan, payments made under such plan. Fund-specific expense limitation. Under the Management Contract, Putnam Management may reduce its compensation to the extent that the fund’s expenses exceed such lower expense limitation as Putnam Management may, by notice to the fund, declare to be effective. For the purpose of determining any such limitation on Putnam Management’s compensation, expenses of the fund shall not reflect the application of commissions or cash management credits that may reduce designated fund expenses. The terms of any such expense limitation specific to a particular fund are described in the prospectus and/or Part I of this SAI . General expense limitation. Through at least June 30, 2012, Putnam Management will reimburse expenses or waive fees of the fund to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, underlying fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis, to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. In addition to the fee paid to Putnam Management, the fund reimburses Putnam Management for the compensation and related expenses of certain officers of the fund and their assistants who provide certain administrative services for the fund and the other Putnam funds, each of which bears an allocated share of the foregoing costs. The aggregate amount of all such payments and reimbursements is determined annually by the Trustees. The amount of this reimbursement for the fund’s most recent fiscal year is included in “Charges and expenses” in Part I of this SAI. Putnam Management pays all other salaries of officers of the fund. The fund pays all expenses not assumed by Putnam Management including, without limitation, auditing, legal, custodial, investor servicing and shareholder reporting expenses. The fund pays the cost of typesetting for its prospectuses and the cost of printing and mailing any prospectuses sent to its shareholders. Putnam Retail Management pays the cost of printing and distributing all other prospectuses. The Management Contract provides that Putnam Management shall not be subject to any liability to the fund or to any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its duties on the part of Putnam Management. December 21, 2012 II-85 The Management Contract may be terminated without penalty by vote of the Trustees or the shareholders of the fund, or by Putnam Management, on 30 days’ written notice. It may be amended only by a vote of the shareholders of the fund. The Management Contract also terminates without payment of any penalty in the event of its assignment. The Management Contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a “majority of the outstanding voting securities” as defined in the 1940 Act. Putnam Management has entered into a Master Sub-Accounting Services Agreement with State Street Bank and Trust Company ("State Street"), under which Putnam Management has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Putnam Management pays State Street a fee, monthly, based on a combination of fixed annual charges and charges based on the fund's assets and the number and types of securities held by the fund, and reimburses State Street for certain out-of-pocket expenses. The Sub-Manager If so disclosed in the fund’s prospectus, PIL, an affiliate of Putnam Management, has been retained as the sub-manager for a portion of the assets of the fund, as determined by Putnam Management from time to time, pursuant to a sub-management agreement between Putnam Management and PIL. Under the terms of the sub-management contract, PIL, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PIL from time to time by Putnam Management and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management. Putnam Management may also, at its discretion, request PIL to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PIL, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-management contract provides that PIL shall not be subject to any liability to Putnam Management, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PIL. The sub-management contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PIL or Putnam Management, on 30 days’ written notice. The sub-management contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. The sub-management contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a “majority of the outstanding voting securities” as defined in the 1940 Act. The Sub-Adviser If so disclosed in the fund’s prospectus, The Putnam Advisory Company, LLC (“PAC”), an affiliate of Putnam Management, has been retained as a sub-adviser for a portion of the assets of the fund, as determined from time to time by Putnam Management or, with respect to portions of a fund’s assets for which PIL acts as sub-manager as described above, by PIL pursuant to a sub-advisory contract among Putnam Management, PIL and PAC. Under certain terms of the sub-advisory contract, PAC, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PAC from time to time by Putnam Management or PIL, as applicable and makes investment December 21, 2012 II-86 decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management or PIL, as the case may be. Putnam Management or PIL, as the case may be, may also, at its discretion, request PAC to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PAC, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-advisory contract provides that PAC shall not be subject to any liability to Putnam Management, PIL, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PAC. The sub-advisory contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PAC, PIL or Putnam Management, on 30 days’ written notice. The sub-advisory contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. The sub-advisory contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a “majority of the outstanding voting securities” as defined in the 1940 Act. Portfolio Transactions Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the fund’s Portfolio Manager(s) may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under “ PORTFOLIO MANAGERS” “Other accounts managed” at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (“performance fee accounts”), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others: • The most attractive investments could be allocated to higher-fee accounts or performance fee accounts. • The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time. • The trading of other accounts could be used to benefit higher-fee accounts (front- running). • The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Management’s policies: • Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts. December 21, 2012 II-87 • All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts). • All trading must be effected through Putnam’s trading desks and normal queues and procedures must be followed ( i.e. , no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure). • Front running is strictly prohibited. • The fund’s Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Management’s investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish “pilot” or “incubator” funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the fund’s Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Management’s policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation – neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Management’s daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Management’s trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold – for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Management’s trade allocation policies generally provide that each day’s transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Management’s opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Management’s trade oversight procedures in an attempt to ensure fairness over time across accounts. “Cross trades,” in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay, or if such trades result in more attractive investments being allocated to higher-fee accounts. Putnam Management and the fund’s Trustees have adopted compliance procedures that provide that any transactions between the December 21, 2012 II-88 fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on investment objectives or other factors, the Portfolio Manager(s) may give advice and make decisions for another account that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The fund’s Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. For information on restrictions imposed on personal securities transactions of the fund’s Portfolio Manager(s), please see “- Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund.” For information about other funds and accounts managed by the fund’s Portfolio Manager(s), please refer to “Who oversees and manages the fund(s)?” in the prospectus and “ PORTFOLIO MANAGERS” “Other accounts managed” in Part I of the SAI. Brokerage and research services. Transactions on stock exchanges, commodities markets and futures markets and other agency transactions involve the payment by the fund of negotiated brokerage commissions. Such commissions may vary among different brokers. A particular broker may charge different commissions according to such factors as execution venue and exchange. Although the fund does not typically pay commissions for principal transactions in the over-the-counter markets, such as the markets for most fixed income securities and certain derivatives, an undisclosed amount of profit or “mark-up” is included in the price the fund pays. In underwritten offerings, the price paid by the fund includes a disclosed, fixed commission or discount retained by the underwriter or dealer. See "Charges and expenses" in Part I of this SAI for information concerning commissions paid by the fund. It has for many years been a common practice in the investment advisory business for broker-dealers that execute portfolio transactions for the clients of advisers of investment companies and other institutional investors to provide those advisers with brokerage and research services, as defined in Section 28(e) of the Exchange Act. Consistent with this practice, Putnam Management receives brokerage and research services from broker-dealers with which Putnam Management places the fund's portfolio transactions. The services that broker-dealers may provide to Putnam Management’s managers and analysts include, among others, brokerage and trading systems, economic analysis, investment research, industry and company reviews, statistical information, market data, evaluations of investments, recommendations as to the purchase and sale of investments and performance measurement services. Some of these services are of value to Putnam Management and its affiliates in advising various of their clients (including the fund), although not all of these services are necessarily useful and of value in managing the fund. Research services provided by broker-dealers are supplemental to Putnam Management’s own research efforts and relieve Putnam Management of expenses it might otherwise have borne in generating such research. The management fee paid by the December 21, 2012 II-89 fund is not reduced because Putnam Management and its affiliates receive brokerage and research services even though Putnam Management might otherwise be required to purchase some of these services for cash. Putnam Management may also use portfolio transactions to generate “soft dollar” credits to pay for “mixed-use” services ( i.e. , products or services that may be used both for investment-and non-investment-related purposes), but in such instances Putnam Management uses its own resources to pay for that portion of the mixed-use product or service that in its good-faith judgment does not relate to investment or brokerage purposes. Putnam Management may also allocate trades to generate soft dollar credits for third-party investment research reports and related fundamental research. Putnam Management places all orders for the purchase and sale of portfolio investments for the funds, and buys and sells investments for the funds, through a substantial number of brokers and dealers. In selecting broker-dealers to execute the funds’ portfolio transactions, Putnam Management uses its best efforts to obtain for each fund the most favorable price and execution reasonably available under the circumstances, except to the extent it may be permitted to pay higher brokerage commissions as described below. In seeking the most favorable price and execution and in considering the overall reasonableness of the brokerage commissions paid, Putnam Management, having in mind the fund's best interests, considers all factors it deems relevant, including, in no particular order of importance, and by way of illustration, price, the size and type of the transaction, the nature of the market for the security or other investment, the amount of the commission, the timing of the transaction taking into account market prices and trends, the reputation, experience and financial stability of the broker-dealer involved and the quality of service rendered by the broker-dealer in other transactions. Putnam Management may cause the fund to pay a broker-dealer that provides "brokerage and research services" (as defined in the Exchange Act and as described above) to Putnam Management an amount of disclosed commission for effecting securities transactions on stock exchanges and other transactions for the fund on an agency basis in excess of the commission another broker-dealer would have charged for effecting that transaction. Putnam Management may also instruct an executing broker to “step out” a portion of the trades placed with a broker to other brokers that provide brokerage and research services to Putnam Management. Putnam Management's authority to cause the fund to pay any such greater commissions or to instruct a broker to “step out” a portion of a trade is subject to the requirements of applicable law and such policies as the Trustees may adopt from time to time. It is the position of the staff of the SEC that Section 28(e) of the Exchange Act does not apply to the payment of such greater commissions in "principal" transactions. Accordingly, Putnam Management will use its best effort to obtain the most favorable price and execution available with respect to such transactions, as described above. The Trustees of the funds have directed Putnam Management, subject to seeking most favorable pricing and execution, to use its best efforts to allocate a portion of overall fund trades to trading programs which generate commission credits to pay fund expenses such as shareholder servicing and custody charges. The extent of any commission credits generated for this purpose may vary significantly from time to time and from fund to fund depending on, among other things, the nature of each fund's trading activities and market conditions. The Management Contract provides that commissions, fees, brokerage or similar payments received by Putnam Management or an affiliate in connection with the purchase and sale of portfolio investments of the fund, less any direct expenses approved by the Trustees, shall be recaptured by the fund through a reduction of the fee payable by the fund under the Management Contract. Putnam Management seeks to recapture for the fund soliciting dealer fees on the tender of the fund's portfolio securities in tender or exchange offers. Any such fees which may be recaptured are likely to be minor in amount. December 21, 2012 II-90 Principal Underwriter Putnam Retail Management, located at One Post Office Square, Boston, MA 02109, is the principal underwriter of shares of the fund and the other continuously offered Putnam funds. Putnam Retail Management is not obligated to sell any specific amount of shares of the fund and will purchase shares for resale only against orders for shares. See “Charges and expenses” in Part I of this SAI for information on sales charges and other payments received by Putnam Retail Management. Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund Employees of Putnam Management, PIL, PAC and Putnam Retail Management and officers and Trustees of the fund are subject to significant restrictions on engaging in personal securities transactions. These restrictions are set forth in the Codes of Ethics adopted by Putnam Management, PIL, PAC and Putnam Retail Management (the “Putnam Investments Code of Ethics”) and by the fund (the “Putnam Funds Code of Ethics”). The Putnam Investments Code of Ethics and the Putnam Funds Code of Ethics, in accordance with Rule 17j-1 of the 1940 Act, contain provisions and requirements designed to identify and address certain conflicts of interest between personal investment activities and the interests of the fund. The Putnam Investments Code of Ethics does not prohibit personnel from investing in securities that may be purchased or held by the fund. However, the Putnam Investments Code of Ethics, consistent with standards recommended by the Investment Company Institute’s Advisory Group on Personal Investing and requirements established by Rule 17j-1 and rules adopted under the Investment Advisers Act of 1940, among other things, prohibits personal securities investments without pre-clearance, imposes time periods during which personal transactions may not be made in certain securities by employees with access to investment information, and requires the timely submission of broker confirmations and quarterly reporting of personal securities transactions. Additional restrictions apply to portfolio managers, traders, research analysts and others involved in the investment advisory process. The Putnam Funds Code of Ethics incorporates and applies the restrictions of the Putnam Investments Code of Ethics to officers and Trustees of the fund who are affiliated with Putnam Investments. The Putnam Funds Code of Ethics does not prohibit unaffiliated officers and Trustees from investing in securities that may be held by the fund; however, the Putnam Funds Code of Ethics regulates the personal securities transactions of unaffiliated Trustees of the fund, including limiting the time periods during which they may personally buy and sell certain securities and requiring them to submit reports of personal securities transactions under certain circumstances. The fund’s Trustees, in compliance with Rule 17j-1, approved the Putnam Investments and the Putnam Funds Codes of Ethics and are required to approve any material changes to these Codes. The Trustees also provide continued oversight of personal investment policies and annually evaluate the implementation and effectiveness of the Codes of Ethics. Investor Servicing Agent Putnam Investor Services, located at One Post Office Square, Boston, MA 02109, is the fund’s investor servicing agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the fund. The fee paid to Putnam Investor Services with respect to assets attributable to class A, class B, class C, class M, class R, class T and class Y shares, subject to certain limitations, is based on a fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The fee paid to Putnam Investor Services with respect to class R5 shares is based on an annual rate of 0.15% of each fund’s average assets attributable to class R5 shares, except that an annual rate of 0.12% of each fund’s average assets attributable to class R5 shares applies to Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Global December 21, 2012 II-91 Income Trust, Putnam Income Fund and Putnam Short Duration Income Fund. The fee paid to Putnam Investor Services with respect to class R6 shares is based on an annual rate of 0.05% of each fund’s average assets attributable to class R6 shares. Through at least December 30, 2012, investor servicing fees for each fund will not exceed an annual rate of 0.32% of the fund’s average assets. Financial intermediaries (including brokers, dealers, banks, bank trust departments, registered investment advisers, financial planners, and retirement plan administrators) may own shares of the fund for the benefit of their customers in an omnibus account (including retirement plans). In these circumstances, the financial intermediaries or other third parties, rather than Putnam Investor Services, may provide some or all of the sub-accounting and similar record keeping services for their customers’ accounts. In recognition of these services, Putnam Investor Services may make payments to these financial intermediaries or other third parties. Payments may be based on the number of shareholders in an omnibus account or the assets or share class held in an account. Putnam Investor Services also makes payments to financial intermediaries that charge networking fees for certain services provided in connection with the maintenance of shareholder accounts. These payments are described above under the headings “Distribution Plans- Additional dealer Payments. Putnam Investor Services will pay its affiliate, FASCore, LLC up to 0.24% on the average value of the assets in Putnam-administered plans invested in the funds on an annual basis in consideration of sub-accounting, recordkeeping, retirement plan administration and other services being provided to participants in Putnam-administered retirement plans with respect to their investments in the funds. In addition to these payments, affiliates of Putnam Investor Services may make payments to FASCore, LLC and its affiliates of the types, and up to the amounts, described below under the headings “Distribution Plans" — “Additional Dealer Payments.” Custodian State Street Bank and Trust Company, located at 2 Avenue de Lafayette, Boston, Massachusetts 02111, is the fund’s custodian. State Street is responsible for safeguarding and controlling the fund’s cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the fund’s investments, serving as the fund’s foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the fund and performing other administrative duties. State Street does not determine the investment policies of the fund or decide which securities the fund will buy or sell. State Street has a lien on the fund’s assets to secure charges and advances made by it. The fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The fund also has an offset arrangement that may reduce the fund’s custody fee based on the amount of cash maintained by its custodian. Counsel to the Fund and the Independent Trustees Ropes & Gray LLP serves as counsel to the fund and the independent Trustees, and is located at Prudential Tower 800 Boylston Street, Boston Massachusetts 02199. DETERMINATION OF NET ASSET VALUE The fund determines the net asset value per share of each class of shares once each day the NYSE is open. Currently, the NYSE is closed Saturdays, Sundays and the following holidays: New Year’s Day, Rev. Dr. Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, the Fourth of July, Labor Day, Thanksgiving Day and Christmas Day. The fund determines net asset value as of the close of regular trading on the NYSE, normally 4:00 p.m. Eastern time. The net asset value per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Assets of money market funds are valued at amortized cost pursuant to Rule 2a-7 of the 1940 Act. For other funds, securities and other assets (“Securities”) for which market quotations are readily available December 21, 2012 II-92 are valued at prices which, in the opinion of Putnam Management, most nearly represent the market values of such Securities. Currently, prices for these Securities are determined using the last reported sale price (or official closing price for Securities listed on certain markets) or, if no sales are reported (as in the case of some Securities traded over-the-counter), the last reported bid price, except that certain Securities are valued at the mean between the last reported bid and ask prices. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates market value. All other Securities are valued by Putnam Management or other parties at their fair value following procedures approved by the Trustees. Reliable market quotations are not considered to be readily available for, among other Securities, long-term corporate bonds and notes, certain preferred stocks, Tax-exempt Securities, and certain foreign securities. These investments are valued at fair value, generally on the basis of valuations furnished by approved pricing services, which determine valuations for normal, institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships between securities that are generally recognized by institutional traders. Other Securities, such as various types of options, are valued at fair value on the basis of valuations furnished by broker-dealers or other market intermediaries. Putnam Management values all other Securities at fair value using its internal resources. The valuation procedures applied in any specific instance are likely to vary from case to case. However, consideration is generally given to the financial position of the issuer and other fundamental analytical data relating to the investment and to the nature of the restrictions on disposition of the Securities (including any registration expenses that might be borne by the fund in connection with such disposition). In addition, specific factors are also generally considered, such as the cost of the investment, the market value of any unrestricted Securities of the same class, the size of the holding, the prices of any recent transactions or offers with respect to such Securities and any available analysts’ reports regarding the issuer. In the case of Securities that are restricted as to resale, Putnam Management determines fair value based on the inherent worth of the Security without regard to the restrictive feature, adjusted for any diminution in value resulting from the restrictive feature. Generally, trading in certain Securities (such as foreign securities) is substantially completed each day at various times before the close of the NYSE. The closing prices for these Securities in markets or on exchanges outside the U.S. that close before the close of the NYSE may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the fund has adopted fair value pricing procedures, which, among other things, require the fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will vary, it is possible that fair value prices will be used by the fund to a significant extent. In addition, Securities held by some of the funds may be traded in foreign markets that are open for business on days that the fund is not, and the trading of such Securities on those days may have an impact on the value of a shareholder’s investment at a time when the shareholder cannot buy and sell shares of the fund. Currency exchange rates used in valuing Securities are normally determined as of 4:00 p.m. Eastern time. Occasionally, events affecting such exchange rates may occur between the time of the determination of exchange rates and the close of the NYSE, which, in the absence of fair valuation, would not be reflected in the computation of the fund’s net asset value. If events materially affecting the currency exchange rates occur during such period, then the exchange rates used in valuing affected Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. In addition, because of the amount of time required to collect and process trading information as to large numbers of securities issues, the values of certain Securities (such as convertible bonds, U.S. government securities and tax-exempt securities) are determined based on market quotations collected before the close of the NYSE. Occasionally, events affecting the value of such Securities may occur December 21, 2012 II-93 between the time of the determination of value and the close of the Exchange, which, in the absence of fair value prices, would not be reflected in the computation of the fund’s net asset value. If events materially affecting the value of such Securities occur during such period, then these Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. It is expected that any such instance would be very rare. The fair value of Securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such Securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a Security at a given point in time and does not reflect an actual market price. The fund may also value its Securities at fair value under other circumstances pursuant to procedures approved by the Trustees. Money Market Funds Money market funds generally value their portfolio securities at amortized cost according to Rule 2a-7 under the 1940 Act. Since the net income of a money market fund is declared as a dividend each time it is determined, the net asset value per share of a money market fund typically remains at $1.00 per share immediately after such determination and dividend declaration. Any increase in the value of a shareholder’s investment in a money market fund representing the reinvestment of dividend income is reflected by an increase in the number of shares of that fund in the shareholder’s account on the last business day of each month. It is expected that a money market fund’s net income will normally be positive each time it is determined. However, if because of realized losses on sales of portfolio investments, a sudden rise in interest rates, or for any other reason the net income of a fund determined at any time is a negative amount, a money market fund may offset such amount allocable to each then shareholder’s account from dividends accrued during the month with respect to such account. If, at the time of payment of a dividend, such negative amount exceeds a shareholder’s accrued dividends, a money market fund may reduce the number of outstanding shares by treating the shareholder as having contributed to the capital of the fund that number of full and fractional shares which represent the amount of the excess. Each shareholder is deemed to have agreed to such contribution in these circumstances by his or her investment in a money market fund. INVESTOR SERVICES Shareholder Information Each time shareholders buy or sell shares, a statement confirming the transaction and listing their current share balance will be made available for viewing electronically or delivered via mail. (Under certain investment plans, a statement may only be sent quarterly.) The fund also sends annual and semiannual reports that keep shareholders informed about its portfolio and performance, and year-end tax information to simplify their recordkeeping. To help shareholders take full advantage of their Putnam investment, publications covering many topics of interest to investors are available on our website or from Putnam Investor Services. Shareholders may call Putnam Investor Services toll-free weekdays at 1-800-225-1581 between 8:00 a.m. and 8:00 p.m., Eastern-time, for more information, including account balances. Shareholders can also visit the Putnam website at http://www.putnam.com. December 21, 2012 II-94 Your Investing Account The following information provides more detail concerning the operation of a Putnam Investing Account. For further information or assistance, investors should consult Putnam Investor Services. Shareholders who purchase shares through a defined contribution plan should note that not all of the services or features described below may be available to them, and they should contact their employer for details. A shareholder may reinvest a cash distribution without a front-end sales charge or without the reinvested shares being subject to a CDSC, as the case may be, by delivering to Putnam Investor Services the uncashed distribution check. Putnam Investor Services must receive the properly endorsed check within 1 year after the date of the check. The Investing Account also provides a way to accumulate shares of the fund. In most cases, after an initial investment, a shareholder may send checks to Putnam Investor Services, made payable to the fund, to purchase additional shares at the applicable public offering price next determined after Putnam Investor Services receives the check. Checks must be drawn on a U.S. bank and must be payable in U.S. dollars. Putnam Investor Services acts as the shareholder's agent whenever it receives instructions to carry out a transaction on the shareholder's account. Upon receipt of instructions that shares are to be purchased for a shareholder's account, shares will be purchased through the investment dealer designated by the shareholder. Shareholders may change investment dealers at any time by written notice to Putnam Investor Services, provided the new dealer has a sales agreement with Putnam Retail Management. Shares credited to an account are transferable upon written instructions in good order to Putnam Investor Services and may be sold to the fund as described under "How do I sell or exchange fund shares?" in the prospectus. Putnam funds no longer issue share certificates. A shareholder may send to Putnam Investor Services any certificates which have been previously issued to enable more convenient maintenance of the account as a book-entry account. Putnam Retail Management, at its expense, may provide certain additional reports and administrative material to qualifying institutional investors with fiduciary responsibilities to assist these investors in discharging their responsibilities. Institutions seeking further information about this service should contact Putnam Retail Management, which may modify or terminate this service at any time. The fund pays Putnam Investor Services' fees for maintaining Investing Accounts. Checkwriting Privilege . For those funds that allow shareholders, as disclosed in the prospectus, to redeem shares by check, Putnam is currently waiving the minimum per-check amount stated in the prospectus. Reinstatement Privilege An investor who has redeemed shares of the fund may reinvest within 90 days of such redemption the proceeds of such redemption in shares of the same class of the fund, or may reinvest within 90 days of such redemption the proceeds in shares of the same class of one of the other continuously offered Putnam funds (through the exchange privilege described in the prospectus), including, in the case of shares subject to a CDSC, the amount of CDSC charged on the redemption. Any such reinvestment would be at the net asset value of the shares of the fund(s) the investor selects, next determined after Putnam Retail Management receives a Reinstatement Authorization. The time that the previous investment was held will be included in determining any applicable CDSC due upon redemptions and, in the case of class B shares, the eight-year period for conversion to class A shares. Reinstatements into class B, class C or class M shares may be permitted even if the resulting purchase would otherwise be rejected for causing a shareholder’s investments in such class to exceed the applicable investment December 21, 2012 II-95 maximum. Shareholders will receive from Putnam Retail Management the amount of any CDSC paid at the time of redemption as part of the reinstated investment, which may be treated as capital gains to the shareholder for tax purposes. Exercise of the Reinstatement Privilege does not alter the federal income tax treatment of any capital gains realized on a sale of fund shares, but to the extent that any shares are sold at a loss and the proceeds are reinvested in shares of the fund, some or all of the loss may be disallowed as a deduction. Consult your tax adviser. Investors who desire to exercise the Reinstatement Privilege should contact their investment dealer or Putnam Investor Services. Exchange Privilege Except as otherwise set forth in this section, by calling Putnam Investor Services, investors may exchange shares valued in the aggregate up to $500,000 between accounts with identical registrations, provided that no certificates are outstanding for such shares. During periods of unusual market changes and shareholder activity, shareholders may experience delays in contacting Putnam Investor Services by telephone to exercise the telephone exchange privilege. Putnam Investor Services also makes exchanges promptly after receiving a properly completed Exchange Authorization Form and, if issued, share certificates. If the shareholder is a corporation, partnership, agent, or surviving joint owner, Putnam Investor Services will require additional documentation of a customary nature. Because an exchange of shares involves the redemption of fund shares and reinvestment of the proceeds in shares of another Putnam fund, completion of an exchange may be delayed under unusual circumstances if the fund were to suspend redemptions or postpone payment for the fund shares being exchanged, in accordance with federal securities laws. Exchange Authorization Forms and prospectuses of the other Putnam funds are available from Putnam Retail Management or investment dealers having sales contracts with Putnam Retail Management. The prospectus of each fund describes its investment objective(s) and policies, and shareholders should obtain a prospectus and consider these objectives and policies carefully before requesting an exchange. Shares of certain Putnam funds are not available to residents of all states. The fund reserves the right to change or suspend the exchange privilege at any time. Shareholders would be notified of any change or suspension. Additional information is available from Putnam Investor Services at 1-800-225-1581. Shareholders of other Putnam funds may also exchange their shares at net asset value for shares of the fund, as set forth in the current prospectus of each fund. Exchanges from Putnam Money Market Fund, Putnam Tax Exempt Money Market Fund or Putnam Short Duration Income Fund into another Putnam fund may be subject to an initial sales charge. For federal income tax purposes, an exchange is a sale on which the investor generally will realize a capital gain or loss depending on whether the net asset value at the time of the exchange is more or less than the investor's basis. All exchanges are subject to applicable short-term trading fees and Putnam’s policies on excessive short-term trading, as set forth in the Fund’s Prospectus. In addition, trustees, sponsors and administrators of qualified plans that invest in the Fund may impose short-term trading fees whose terms may differ from those described in the Prospectus. Same-Fund Exchange Privilege . Class A shareholders who are eligible to purchase class Y, class R5 or class R6 shares may exchange their class A shares for class Y, class R5, or class R6 shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and, in the case of class R5 and class R6 shares, the shares are available through the relevant retirement plan. Class C shareholders who are eligible to purchase class Y shares may exchange their class C shares for class Y shares of the same fund, provided that the class C shares are no longer subject to a CDSC and class Y shares of such fund are offered to residents of the shareholder’s state. December 21, 2012 II-96 Class R shareholders who are eligible to purchase class R5 or class R6 shares may exchange their class R shares for class R5 or class R6 shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and are available through the relevant retirement plan. Class R5 shareholders who are eligible to purchase class A, class R, class R6 or class Y shares may exchange their class R5 shares for class A, class R, class R6 or class Y shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and are available through the relevant retirement plan. Class R6 shareholders who are eligible to purchase class A, class R, class R5 or class Y shares may exchange their class R6 shares for class A, class R, class R5 or class Y shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and are available through the relevant retirement plan. Class Y shareholders who are eligible to purchase class A, class C, class R5 or class R6 shares may exchange their class Y shares for class A, class C, class R5 or class R6 shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and, in the case of class R5 and class R6 shares, the shares are available through the relevant retirement plan. Class Y shareholders should be aware that the financial institution or intermediary through which they hold class Y shares may have the authority under its account or similar agreement to exchange class Y shares for class A or class C shares under certain circumstances, and none of the Putnam Funds, Putnam Retail Management or Putnam Investor Services are responsible for any actions taken by a shareholder’s financial institution or intermediary in this regard. No sales charges or other charges will apply to a same-fund exchange. In addition, for federal income tax purposes, a same-fund exchange is not expected to result in the realization by the investor of a capital gain or loss. The same-fund exchange privilege may not be available for all accounts and may not be offered by all financial institutions or intermediaries through which you hold your shares. To exchange shares under the same-fund exchange privilege, please contact your investment dealer or Putnam Investor Services. Dividends PLUS Shareholders may invest the fund's distributions of net investment income or distributions combining net investment income and short-term capital gains in shares of the same class of another continuously offered Putnam fund (the "receiving fund") using the net asset value per share of the receiving fund determined on the date the fund's distribution is payable. No sales charge or CDSC will apply to the purchased shares. The prospectus of each fund describes its investment objective(s) and policies, and shareholders should obtain a prospectus and consider these objective(s) and policies carefully before investing their distributions in the receiving fund. Shares of certain Putnam funds are not available to residents of all states. Shareholders of other Putnam funds may also use their distributions to purchase shares of the fund at net asset value. For federal tax purposes, distributions from the fund which are reinvested in another fund are treated as paid by the fund to the shareholder and invested by the shareholder in the receiving fund and thus, to the extent composed of taxable income and deemed paid to a taxable shareholder, are taxable. The Dividends PLUS program may be revised or terminated at any time. December 21, 2012 II-97 Plans Available to Shareholders The plans described below are fully voluntary and may be terminated at any time without the imposition by the fund or Putnam Investor Services of any penalty. All plans provide for automatic reinvestment of all distributions in additional shares of the fund at net asset value. The fund, Putnam Retail Management or Putnam Investor Services may modify or cease offering these plans at any time. Systematic Withdrawal Plan ("SWP"). An investor who owns or buys shares of the fund valued at $5,000 or more at the current public offering price may open a SWP plan and have a designated sum of money ($50 or more) paid monthly, quarterly, semi-annually or annually to the investor or another person. (Payments from the fund can be combined with payments from other Putnam funds into a single check through a designated payment plan.) Shares are deposited in a plan account, and all distributions are reinvested in additional shares of the fund at net asset value (except where the plan is utilized in connection with a charitable remainder trust). Shares in a plan account are then redeemed at net asset value to make each withdrawal payment. Payment will be made to any person the investor designates; however, if shares are registered in the name of a trustee or other fiduciary, payment will be made only to the fiduciary, except in the case of a profit-sharing or pension plan where payment will be made to a designee. As withdrawal payments may include a return of principal, they cannot be considered a guaranteed annuity or actual yield of income to the investor. The redemption of shares in connection with a plan generally will result in a gain or loss for tax purposes. Some or all of the losses realized upon redemption may be disallowed pursuant to the so-called wash sale rules if shares of the same fund from which shares were redeemed are purchased (including through the reinvestment of fund distributions) within a period beginning 30 days before, and ending 30 days after, such redemption. In such a case, the basis of the replacement shares will be increased to reflect the disallowed loss. Continued withdrawals in excess of income will reduce and possibly exhaust invested principal, especially in the event of a market decline. The cost of administering these plans for the benefit of those shareholders participating in them is borne by the fund as an expense of all shareholders. The fund, Putnam Retail Management or Putnam Investor Services may terminate or change the terms of the plan at any time. A plan will be terminated if communications mailed to the shareholder are returned as undeliverable. Investors should consider carefully with their own financial advisers whether the plan and the specified amounts to be withdrawn are appropriate in their circumstances. The fund and Putnam Investor Services make no recommendations or representations in this regard. Tax-favored plans. (Not offered by funds investing primarily in Tax-exempt Securities.) Investors may purchase shares of the fund through the following Tax Qualified Retirement Plans, available to qualified individuals or organizations: Standard and variable profit-sharing (including 401(k)) and money purchase pension plans; and Individual Retirement Account Plans (IRAs), including simple IRAs, Roth IRAs, SEP IRAs; and Coverdell Education savings plans. Forms and further information on these Plans are available from investment dealers or from Putnam Retail Management. In addition, specialized professional plan administration services are available on an optional basis; contact Putnam Investor Services at 1-866-207-7261. Consultation with a competent financial and tax adviser regarding these Plans and consideration of the suitability of fund shares as an investment under the Employee Retirement Income Security Act of 1974, or otherwise, is recommended. December 21, 2012 II-98 Automatic Rebalancing Arrangements. Putnam Retail Management or Putnam Investor Services may enter into arrangements with certain dealers which provide for automatic periodic rebalancing of shareholders’ accounts in Putnam funds. For more information about these arrangements, please contact Putnam Retail Management or Putnam Investor Services. SIGNATURE GUARANTEES Requests to redeem shares having a net asset value of $100,000 or more, or to transfer shares or make redemption proceeds payable to anyone other than the registered account owners, must be signed by all registered owners or their legal representatives and must be guaranteed by a bank, broker/dealer, municipal securities dealer or broker, credit union, national securities exchange, registered securities association, clearing agency, savings association or trust company, provided such institution is authorized and acceptable under and conforms with Putnam Investor Services’ signature guarantee procedures. A copy of such procedures is available upon request. In certain situations, for example, if you want your redemption proceeds sent to an address other than your address as it appears on Putnam’s records, you may also need to provide a signature guarantee. Putnam Investor Services usually requires additional documentation for the sale of shares by a corporation, partnership, agent or fiduciary, or a surviving joint owner. Contact Putnam Investor Services at 1-800-225-1581 for more information on Putnam’s signature guarantee and documentation requirements. REDEMPTIONS Suspension of redemptions. The fund may not suspend shareholders’ right of redemption, or postpone payment for more than seven days, unless the Exchange is closed for other than customary weekends or holidays, or if permitted by the rules of the SEC during periods when trading on the Exchange is restricted or during any emergency which makes it impracticable for the fund to dispose of its securities or to determine fairly the value of its net assets, or during any other period permitted by order of the Commission for protection of investors. In-kind redemptions. With the consent of a redeeming shareholder (or, with respect to certain funds as indicated in the prospectus, in Putnam’s discretion), the fund will consider satisfying all or a portion of a redemption request by distributing securities or other property in lieu of cash (“in-kind” redemptions). Any transaction costs or other expenses involved in liquidating securities received in an in-kind redemption will be borne by the redeeming investor. For information regarding procedures for in-kind redemptions, please contact Putnam Retail Management. SHAREHOLDER LIABILITY Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of the fund. However, the Agreement and Declaration of Trust disclaims shareholder liability for acts or obligations of the fund and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by the fund or the Trustees. The Agreement and Declaration of Trust provides for indemnification out of fund property for all loss and expense of any shareholder held personally liable for the obligations of the fund. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which the fund would be unable to meet its obligations. The likelihood of such circumstances appears to be remote. DISCLOSURE OF PORTFOLIO INFORMATION The Trustees of the Putnam funds have adopted policies with respect to the disclosure of the fund’s portfolio holdings by the fund, Putnam Management, or their affiliates. These policies provide that information about the fund’s portfolio generally may not be released to any party prior to (i) the day after the posting of such information on the Putnam Investments website, (ii) the filing of the information with the SEC in a required filing, or (iii) the dissemination of such information to all December 21, 2012 II-99 shareholders simultaneously. Certain limited exceptions pursuant to the fund’s policies are described below. The Trustees will periodically receive reports from the fund’s Chief Compliance Officer regarding the operation of these policies and procedures, including any arrangements to make non-public disclosures of the fund’s portfolio information to third parties. Putnam Management and its affiliates are not permitted to receive compensation or other consideration in connection with disclosing information about the fund’s portfolio holdings to third parties. Public Disclosures The fund’s portfolio holdings are currently disclosed to the public through filings with the SEC and postings on the Putnam Investments website. The fund files its portfolio holdings with the SEC for each fiscal quarter on Form N-CSR (with respect to each annual period and semi-annual period) and Form N-Q (with respect to the first and third quarters of the fund’s fiscal year). In addition, money market funds file monthly reports of portfolio holdings on form N-MFP (with respect to the prior month). Shareholders may obtain the Form N-CSR, N-MFP and N-Q filings on the SEC’s website at http://www.sec.gov. In addition, Form N-CSR and N-Q filings may be reviewed and copied at the SEC’s public reference room in Washington, D.C. Form N-CSR and N-Q filings are available upon filing and form N-MFP filings are available 60 days after each calendar month end. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. For Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund, the following information is publicly available on the Putnam Investments website, Putnam.com/individual, as disclosed in the following table. This information will remain available on the website for six months thereafter, after which the information can be found on the SEC’s website. Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Monthly 5 business days after the end of each month. For Putnam Short Duration Income Fund, Putnam Management makes the fund’s portfolio information publicly available on the Putnam Investments website, www.putnam.com/individual, as disclosed in the following table. Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Monthly On or after 5 business days after the end of each month. For all other funds, Putnam Management also currently makes the fund’s portfolio information publicly available on the Putnam Investments website, www.putnam.com/individual, as disclosed in the following table. Information(1) Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Quarterly Last business day of the month following the end of each calendar quarter Top 10 Portfolio Holdings and Monthly Approximately 15 days after the other portfolio statistics end of each month (1) Putnam mutual funds that are not currently offered to the general public (“incubated” funds) do not post portfolio holdings on the Web, except to the extent required by applicable regulations. Full portfolio holdings for the Putnam RetirementReady® Funds and Putnam Global Sector December 21, 2012 II-100 Fund, which invest solely in other Putnam funds, are posted on www.putnam.com/individual approximately 15 days after the end of each month. Please see these funds’ prospectuses for their target allocations. The scope of the information relating to the fund’s portfolio that is made available on the website may change from time to time without notice. In addition, the posting of fund holdings may be delayed in some instances for technical reasons. Putnam Management or its affiliates may include fund portfolio information that has already been made public through a Web posting or SEC filing in marketing literature and other communications to shareholders, advisors or other parties, provided that, in the case of information made public through the Web, the information is disclosed no earlier than the day after the date of posting to the website. Other Disclosures In order to address potential conflicts between the interest of fund shareholders, on the one hand, and those of Putnam Management, Putnam Retail Management or any affiliated person of those entities or of the fund, on the other hand, the fund’s policies require that non-public disclosures of information regarding the fund’s portfolio may be made only if there is a legitimate business purpose consistent with fiduciary duties to all shareholders of the fund. In addition, the party receiving the non-public information must sign a non-disclosure agreement unless otherwise approved by the Chief Compliance Officer of the fund. Arrangements to make non-public disclosures of the fund’s portfolio information must be approved by the Chief Compliance Officer of the fund. The Chief Compliance Officer will report on an ongoing basis to a committee of the fund’s Board of Trustees consisting only of Trustees who are not “interested persons” of the fund or Putnam Management regarding any such arrangement that the fund may enter into with third parties other than service providers to the fund. The fund periodically discloses its portfolio information on a confidential basis to various service providers that require such information in order to assist the fund with its day-to-day business affairs. In addition to Putnam Management and its affiliates, including Putnam Investor Services and PRM, these service providers include the fund’s custodian (State Street Bank and Trust Company) and any sub-custodians, pricing services, independent registered public accounting firm, legal counsel (Ropes & Gray LLP), financial printer (McMunn Associates, Inc.), and proxy voting service (Glass, Lewis & Co). These service providers are required to keep such information confidential, and are prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. The fund may also periodically provide non-public information about its portfolio holdings to rating and ranking organizations, such as Lipper Inc. and Morningstar Inc., in connection with those firms’ research on and classification of the fund and in order to gather information about how the fund’s attributes (such as volatility, turnover, and expenses) compare with those of peer funds. The fund may also periodically provide non-public information about its portfolio holdings to consultants that provide portfolio analysis services or other investment research. Any such rating, ranking, or consulting firm would be required to keep the fund’s portfolio information confidential and would be prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. PROXY VOTING GUIDELINES AND PROCEDURES The Trustees of the Putnam funds have established proxy voting guidelines and procedures that govern the voting of proxies for the securities held in the funds’ portfolios. The proxy voting guidelines summarize the funds’ positions on various issues of concern to investors, and provide direction to the proxy voting service used by the funds as to how fund portfolio securities should be voted on proposals dealing with particular issues. The proxy voting procedures explain the role of the Trustees, Putnam Management, the proxy voting service and the funds’ proxy manager in the proxy voting process, December 21, 2012 II-101 describe the procedures for referring matters involving investment considerations to the investment personnel of Putnam Management and describe the procedures for handling potential conflicts of interest. The Putnam funds’ proxy voting guidelines and procedures are included in this SAI as Appendix A. Information regarding how the funds voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011 is available on the Putnam Individual Investor website, www.putnam.com/individual, and on the SEC’s website at www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures by calling Putnam’s Shareholder Services at 1-800-225-1581. SECURITIES RATINGS The ratings of securities in which the fund may invest will be measured at the time of purchase and, to the extent a security is assigned a different rating by one or more of the various rating agencies, Putnam Management may use the highest rating assigned by any agency. Putnam Management will not necessarily sell an investment if its rating is reduced. The following rating services describe rated securities as follows: Moody’s Investors Service, Inc. Bonds Aaa - Bonds which are rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as “gilt edged.” Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa - Bonds which are rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risk appear somewhat larger than the Aaa securities. A - Bonds which are rated A possess many favorable investment attributes and are to be considered as upper-medium-grade obligations. Factors giving security to principal and interest are considered adequate, but elements may be present which suggest a susceptibility to impairment sometime in the future. Baa - Bonds which are rated Baa are considered as medium grade obligations, ( i.e. , they are neither highly protected nor poorly secured). Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba - Bonds which are rated Ba are judged to have speculative elements; their future cannot be considered as well-assured. Often the protection of interest and principal payments may be very moderate, and thereby not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B - Bonds which are rated B generally lack characteristics of the desirable investment. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. December 21, 2012 II-102 Caa - Bonds which are rated Caa are of poor standing. Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca - Bonds which are rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked shortcomings. C - Bonds which are rated C are the lowest rated class of bonds, and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Notes MIG 1/VMIG 1 This designation denotes best quality. There is present strong protection by established cash flows, superior liquidity support or demonstrated broad-based access to the market for refinancing. MIG 2/VMIG 2 This designation denotes high quality. Margins of protection are ample although not so large as in the preceding group. Commercial paper Issuers rated Prime-1 (or supporting institutions) have a superior ability for repayment of senior short-term debt obligations. Prime-1 repayment ability will often be evidenced by the following characteristics: Leading market positions in well established industries. High rates of return on funds employed. Conservative capitalization structure with moderate reliance on debt and ample asset protection. Broad margins in earnings coverage of fixed financial charges and high internal cash generation. Well established access to a range of financial markets and assured sources of alternate liquidity. Issuers rated Prime-2 (or supporting institutions) have a strong ability for repayment of senior short-term debt obligations. This will normally be evidenced by many of the characteristics cited above to a lesser degree. Earnings trends and coverage ratios, while sound, may be more subject to variation. Capitalization characteristics, while still appropriate, may be more affected by external conditions. Ample alternate liquidity is maintained. Standard & Poor’s Bonds AAA - An obligation rated AAA has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA - An obligation rated AA differs from the highest-rated obligations only in small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A - An obligation rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. December 21, 2012 II-103 BBB - An obligation rated BBB exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Obligations rated BB , B , CCC , CC and C are regarded as having significant speculative characteristics. BB indicates the lowest degree of speculation and C the highest. While such obligations will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major exposures to adverse conditions. BB - An obligation rated BB is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B - An obligation rated B is more vulnerable to nonpayment than obligations rated BB , but the obligor currently has the capacity to meet its financial commitment on the obligations. Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC - An obligation rated CCC is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC - An obligation rated CC is currently highly vulnerable to nonpayment. C - The C rating may be used to cover a situation where a bankruptcy petition has been filed, or similar action has been taken, but payments on this obligation are being continued. D - An obligation rated D is in payment default. The D rating category is used when interest payments or principal payments are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The D rating also will be used upon the filing of a bankruptcy petition, or the taking of a similar action if payments on an obligation are jeopardized. Notes SP-1 Strong capacity to pay principal and interest. Those issues determined to possess overwhelming safety characteristics are given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest. SP-3 Speculative capacity to pay principal and interest. Commercial paper A-1 - This highest category indicates that the degree of safety regarding timely payment is strong. Those issues determined to possess extremely strong safety characteristics are denoted with a plus sign (+) designation. A-2 - Capacity for timely payment on issues with this designation is satisfactory. However, the relative degree of safety is not as high as for issues designated ‘ A-1 ’. December 21, 2012 II-104 A-3 - Issues carrying this designation have adequate capacity for timely payment. They are, however, more vulnerable to the adverse effects of changes in circumstances than obligations carrying the higher designations. Fitch Investors Service, Inc. AAA - Bonds considered to be investment grade and of the highest credit quality. The obligor has an exceptionally strong ability to pay interest and repay principal, which is unlikely to be affected by reasonably foreseeable events. AA - Bonds considered to be investment grade and of very high credit quality. The obligor’s ability to pay interest and repay principal is very strong, although not quite as strong as bonds rated AAA . A - Bonds considered to be investment grade and of high credit quality. The obligor’s ability to pay interest and repay principal is considered to be strong, but may be more vulnerable to adverse changes in economic conditions and circumstances than bonds with higher ratings. BBB - Bonds considered to be investment grade and of satisfactory credit quality. The obligor’s ability to pay interest and repay principal is considered to be adequate. Adverse changes in economic conditions and circumstances, however, are more likely to have adverse impact on these bonds, and therefore impair timely payment. The likelihood that the ratings of these bonds will fall below investment grade is higher than for bonds with higher ratings. BB - Bonds considered to be speculative. The obligor’s ability to pay interest and repay principal may be affected over time by adverse economic changes. However, business and financial alternatives can be identified which could assist the obligor in satisfying its debt service requirements. B - Bonds are considered highly speculative. Bonds in this class are lightly protected as to the obligor’s ability to pay interest over the life of the issue and repay principal when due. CCC - Bonds have certain characteristics which, with passing of time, could lead to the possibility of default on either principal or interest payments. CC - Bonds are minimally protected. Default in payment of interest and/or principal seems probable. C - Bonds are in actual or imminent default in payment of interest or principal. DDD - Bonds are in default and in arrears in interest and/or principal payments. Such bonds are extremely speculative and should be valued only on the basis of their value in liquidation or reorganization of the obligor. CLAIMS-PAYING ABILITY RATINGS The fund may invest in securities insured at the time of purchase as to the payment of principal and interest in the event of default. The fund may buy investments insured by (or insurance from) insurance companies whose claims-paying ability is rated by rating agencies. An insurance claims-paying ability rating does not constitute an opinion on any specific contract. Furthermore, an insurance claims-paying ability rating does not take in account deductibles, surrender or cancellation penalties or the timeliness of payment; nor does it address the ability of a company to meet non-policy obligations (i.e., debt contracts). The assignment of ratings to debt issues that are fully or partially supported by insurance policies, contracts, or guarantees is a separate process from the determination of claims-paying ability ratings. December 21, 2012 II-105 The likelihood of a timely flow of funds from the insurer to the trustee for the bondholders is a key element in the rating determination of such debt issues. Listed below are rating agencies and their corresponding claims-paying ability ratings. Standard & Poor’s Insurance Claims-Paying Ability Ratings An S&P insurance claims-paying ability rating is an assessment of an operating insurance company’s financial capacity to meet its obligations under an insurance policy in accordance with its terms. For example, an insurer with an insurance claims-paying ability rating of AAA by S&P has the highest rating assigned by S&P, which means its capacity to honor insurance contracts is deemed by S&P to be extremely strong and highly likely to remain so over a long period of time. Secure claims-paying ability – AAA to BBB Vulnerable claims-paying ability – BB to CCC AAA - Superior financial security on an absolute and relative basis. Capacity to meet policyholder obligations is overwhelming under a variety of economic and underwriting conditions. AA - Excellent financial security. Capacity to meet policyholder obligations is strong under a variety of economic and underwriting conditions. A - Good financial security, but capacity to meet policyholder obligations is somewhat susceptible to adverse economic and underwriting conditions. BBB - Adequate financial security, but capacity to meet policyholder obligations is susceptible to adverse economic and underwriting conditions. BB - Financial security may be adequate, but capacity to meet policyholder obligations, particularly with respect to long-term or "long-tail" policies, is vulnerable to adverse economic and underwriting conditions. B - Vulnerable financial security. Currently able to meet policyholder obligations, but capacity to meet policyholder obligations is particularly vulnerable to adverse economic and underwriting conditions. CCC, CC, C - Extremely vulnerable financial security. Continued capacity to meet policyholder obligations is highly questionable unless favorable economic and underwriting conditions prevail. R Regulatory action As of the date indicated, the insurer is under supervision of insurance regulators following rehabilitation, receivership, liquidation, or any other action that reflects regulatory concern about the insurer's financial condition. Information on this status is provided by the National Association of Insurance Commissioners and other regulatory bodies. Although believed to be accurate, this information is not guaranteed. The 'R' rating does not apply to insurers subject only to non-financial actions such as market conduct violations. Notes: NR Not Rated. The insurer is not rated by Standard & Poor's. The issue has not yet been evaluated by the respective credit rating agency. It is no indication as to the merits of the issue. Plus (+) or minus (-): The ratings from 'AA' to 'B' may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. December 21, 2012 II-106 Moody’s Investors Service, Inc. Insurance Claims-Paying Ability Ratings A Moody’s insurance claims-paying ability rating is an opinion by Moody’s about the ability of an insurance company to repay punctually senior policyholder obligations and claims. For example, an insurer with an insurance claims-paying ability rating of Aaa by Moody’s is deemed by Moody’s to be of the best quality. In the opinion of Moody’s, the policy obligations of an insurance company with an insurance claims-paying ability rating of Aaa carries the smallest degree of credit risk and, while the financial strength of these companies is likely to change, such changes as can be visualized are most unlikely to impair the company’s fundamentally strong position. Moody’s claims-paying ability ratings are as follows: Long-Term Insurance Financial Strength Ratings Moody's rating symbols for Insurance Financial Strength Ratings are identical to those used to indicate the credit quality of long-term obligations. These rating gradations provide investors with a system for measuring an insurance company's ability to meet its senior policyholder claims and obligations. Aaa - Insurance companies rated A aa offer exceptional financial security. While the credit profile of these companies is likely to change, such changes as can be visualized are most unlikely to impair their fundamentally strong position. Aa - Insurance companies rated Aa offer excellent financial security. Together with the Aaa group, they constitute what are generally known as high-grade companies. They are rated lower than Aaa companies because long-term risks appear somewhat larger. A - Insurance companies rated A offer good financial security. However, elements may be present which suggest a susceptibility to impairment sometime in the future. Baa - Insurance companies rated Baa offer adequate financial security. However, certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Ba - Insurance companies rated Ba offer questionable financial security. Often the ability of these companies to meet policyholder obligations may be very moderate and thereby not well safeguarded in the future. B - Insurance companies rated B offer poor financial security. Assurance of punctual payment of policyholder obligations over any long period of time is small. Caa - Insurance companies rated Caa offer very poor financial security. They may be in default on their policyholder obligations or there may be present elements of danger with respect to punctual payment of policyholder obligations and claims. Ca - Insurance companies rated Ca offer extremely poor financial security. Such companies are often in default on their policyholder obligations or have other marked shortcomings. C - Insurance companies rated C are the lowest-rated class of insurance company and can be regarded as having extremely poor prospects of ever offering financial security. Note: Moody's appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa . Numeric modifiers are used to refer to the ranking within a group with 1 being the highest and 3 being the lowest. However, the financial strength of companies within a generic rating symbol ( Aa , for example) is broadly the same. Fitch IBCA / International Insurance Claims-Paying Ability Ratings December 21, 2012 II-107 Fitch IBCA credit ratings are an opinion on the ability of an entity or of a securities issue to meet financial commitments, such as interest, preferred dividends, or repayment of principal, on a timely basis. Fitch IBCA credit ratings apply to a variety of entities and issues, including but not limited to sovereigns, governments, structured financings, and corporations; debt, preferred/preference stock, bank loans, and counterparties; as well as the claims-paying ability of insurance companies and financial guarantors. AAA - Exceptionally strong claims-paying ability. Insurers assigned this highest rating have an exceptionally strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be minimal. AA - Very strong claims-paying ability. Insurers rated ‘AA’ have a very strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be very small. A - Strong claims-paying ability. Insurers rated ‘A’ have a strong capacity to meet policyholder obligations and provide policyholder benefits. Although adverse business and economic factors may have an impact on the claims-paying ability of these insurers, the effect of such factors is expected to be small. BBB - Good claims-paying ability. Insurers rated ‘BBB’ have a good capacity to meet policyholder obligations and provide policyholder benefits. However, their claims-paying ability may be more susceptible than that of higher rated insurers to the impact of adverse business and economic factors. BB - Speculative claims-paying ability. Insurers rated ‘BB’ have a capacity to meet policyholder obligations and provide policyholder benefits which is regarded as speculative. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be more problematic than in the case of higher rated insurers. B - Vulnerable claims-paying ability. Insurers rated ‘B’ have a vulnerable capacity to meet policyholder obligations and provide policyholder benefits. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be significant. CCC, CC, C - Highly vulnerable claims-paying ability. Insurance companies assigned one of these ratings are considered very weak with respect to their capacity to meet policyholder obligations and provide policyholder benefits. The insurer may be under the supervision of an insurance regulator and already may not be making all payments in a timely fashion. D - Insurers which have been placed in liquidation by insurance regulators and for which policy or claims payments are being controlled, delayed, or reduced. Notes: "+" or "-" may be appended to a rating to indicate the relative position of a credit within the rating category. Such suffixes are not added to the ‘AAA’ and ‘D’ categories. IQ ratings - Fitch IBCA Qualified: Provided for issuers based solely on information in the public domain. These ratings include significant analytical input. Because of the reduced information presented in this process, compared with the full claims-paying ability rating approach, these ratings tend to be conservative and do not employ "+" or "-" qualifiers. December 21, 2012 II-108 Appendix A Proxy voting guidelines of the Putnam funds The proxy voting guidelines below summarize the funds’ positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds’ proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Manager, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds’ proxies. The proxy voting guidelines are just that – guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Manager’s attention proxy questions that are company-specific and of a non-routine nature and that, even if covered by the guidelines, may be more appropriately handled on a case-by-case basis. Similarly, Putnam Management’s investment professionals, as part of their ongoing review and analysis of all fund portfolio holdings, are responsible for monitoring significant corporate developments, including proxy proposals submitted to shareholders, and notifying the Proxy Manager of circumstances where the interests of fund shareholders may warrant a vote contrary to these guidelines. In such instances, the investment professionals submit a written recommendation to the Proxy Manager and the person or persons designated by Putnam Management’s Legal and Compliance Department to assist in processing referral items under the funds’ “Proxy Voting Procedures.” The Proxy Manager, in consultation with the funds’ Senior Vice President, Executive Vice President, and/or the Chair of the Board Policy and Nominating Committee, as appropriate, will determine how the funds’ proxies will be voted. When indicated, the Chair of the Board Policy and Nominating Committee may consult with other members of the Committee or the full Board of Trustees. The following guidelines are grouped according to the types of proposals generally presented to shareholders. Part I deals with proposals submitted by management and approved and recommended by a company’s board of directors. Part II deals with proposals submitted by shareholders. Part III addresses unique considerations pertaining to non-U.S. issuers. The Trustees of the Putnam funds are committed to promoting strong corporate governance practices and encouraging corporate actions that enhance shareholder value through the judicious voting of the funds’ proxies. It is the funds’ policy to vote their proxies at all shareholder meetings where it is practicable to do so. In furtherance of this, the funds’ have requested that their securities lending agent recall each domestic issuer’s voting securities that are on loan, in advance of the record date for the issuer’s shareholder meetings, so that the funds may vote at the meetings. The Putnam funds will disclose their proxy votes not later than August 31 of each year for the most recent 12-month period ended June 30, in accordance with the timetable established by SEC rules. I. BOARD-APPROVED PROPOSALS The vast majority of matters presented to shareholders for a vote involve proposals made by a company itself (sometimes referred to as “management proposals”), which have been approved and recommended by its board of directors. In view of the enhanced corporate governance practices currently being implemented in public companies and of the funds’ intent to hold corporate boards accountable for their actions in promoting shareholder interests, the funds’ proxies generally will be voted for the decisions reached by majority independent boards of directors, except as otherwise indicated in these guidelines. Accordingly, the funds’ proxies will be voted for board-approved proposals, except as follows: December 21, 2012 II-109 Matters relating to the Board of Directors Uncontested Election of Directors The funds’ proxies will be voted for the election of a company’s nominees for the board of directors, except as follows: ► The funds will withhold votes from the entire board of directors if • the board does not have a majority of independent directors, • the board has not established independent nominating, audit, and compensation committees, • the board has more than 19 members or fewer than five members, absent special circumstances, • the board has not acted to implement a policy requested in a shareholder proposal that received the support of a majority of the shares of the company cast at its previous two annual meetings, or • the board has adopted or renewed a shareholder rights plan (commonly referred to as a “poison pill”) without shareholder approval during the current or prior calendar year. ► The funds will on a case-by-case basis withhold votes from the entire board of directors, or from particular directors as may be appropriate, if the board has approved compensation arrangements for one or more company executives that the funds determine are unreasonably excessive relative to the company’s performance or has otherwise failed to observe good corporate governance practices. ► The funds will withhold votes from any nominee for director: • who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director ( e.g. , investment banking, consulting, legal, or financial advisory fees), • who attends less than 75% of board and committee meetings without valid reasons for the absences ( e.g. , illness, personal emergency, etc.), • of a public company (Company A) who is employed as a senior executive of another company (Company B), if a director of Company B serves as a senior executive of Company A (commonly referred to as an “interlocking directorate”), or • who serves on more than five unaffiliated public company boards (for the purpose of this guideline, boards of affiliated registered investment companies will count as one board). Commentary : Board independence : Unless otherwise indicated, for the purposes of determining whether a board has a majority of independent directors and independent nominating, audit, and compensation committees, an “independent director” is a director who (1) meets all requirements to serve as an independent director of a company under the NYSE Corporate Governance Rules ( e.g. , no material business relationships with the company and no present or recent employment relationship with the company including employment of an immediate family member as an executive officer), and (2) has not within the last three years accepted directly or indirectly any consulting, advisory, or other compensatory fee from the company other than in his or her capacity as a member of the board of directors or any board committee. The funds’ Trustees believe December 21, 2012 II-110 that the recent ( i.e. , within the last three years) receipt of any amount of compensation for services other than service as a director raises significant independence issues. Board size : The funds’ Trustees believe that the size of the board of directors can have a direct impact on the ability of the board to govern effectively. Boards that have too many members can be unwieldy and ultimately inhibit their ability to oversee management performance. Boards that have too few members can stifle innovation and lead to excessive influence by management. Time commitment : Being a director of a company requires a significant time commitment to adequately prepare for and attend the company’s board and committee meetings. Directors must be able to commit the time and attention necessary to perform their fiduciary duties in proper fashion, particularly in times of crisis. The funds’ Trustees are concerned about over-committed directors. In some cases, directors may serve on too many boards to make a meaningful contribution. This may be particularly true for senior executives of public companies (or other directors with substantially full-time employment) who serve on more than a few outside boards. The funds may withhold votes from such directors on a case-by-case basis where it appears that they may be unable to discharge their duties properly because of excessive commitments. Interlocking directorships : The funds’ Trustees believe that interlocking directorships are inconsistent with the degree of independence required for outside directors of public companies. Corporate governance practices : Board independence depends not only on its members’ individual relationships, but also on the board’s overall attitude toward management. Independent boards are committed to good corporate governance practices and, by providing objective independent judgment, enhancing shareholder value. The funds may withhold votes on a case-by-case basis from some or all directors who, through their lack of independence or otherwise, have failed to observe good corporate governance practices or, through specific corporate action, have demonstrated a disregard for the interests of shareholders. Such instances may include cases where a board of directors has approved compensation arrangements for one or more members of management that, in the judgment of the funds’ Trustees, are excessive by reasonable corporate standards relative to the company’s record of performance. Contested Elections of Directors ► The funds will vote on a case-by-case basis in contested elections of directors. Classified Boards ► The funds will vote against proposals to classify a board, absent special circumstances indicating that shareholder interests would be better served by this structure. Commentary : Under a typical classified board structure, the directors are divided into three classes, with each class serving a three-year term. The classified board structure results in directors serving staggered terms, with usually only a third of the directors up for re-election at any given annual meeting. The funds’ Trustees generally believe that it is appropriate for directors to stand for election each year, but recognize that, in special circumstances, shareholder interests may be better served under a classified board structure. ► Other Board-Related Proposals The funds will generally vote for proposals that have been approved by a majority independent board, and on a case-by-case basis on proposals that have been approved by a board that fails to meet the guidelines’ basic independence standards ( i.e. , majority of independent directors and independent nominating, audit, and compensation committees). Executive Compensation The funds generally favor compensation programs that relate executive compensation to a company’s long-term performance. The funds will vote on a case-by-case basis on board-approved proposals relating to executive compensation, except as follows: December 21, 2012 II-111 ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for stock option and restricted stock plans that will result in an average annual dilution of 1.67% or less (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against stock option and restricted stock plans that will result in an average annual dilution of greater than 1.67% (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against any stock option or restricted stock plan where the company’s actual grants of stock options and restricted stock under all equity-based compensation plans during the prior three (3) fiscal years have resulted in an average annual dilution of greater than 1.67%. ► The funds will vote against stock option plans that permit the replacing or repricing of underwater options (and against any proposal to authorize a replacement or repricing of underwater options). ► The funds will vote against stock option plans that permit issuance of options with an exercise price below the stock’s current market price. ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for an employee stock purchase plan that has the following features: (1) the shares purchased under the plan are acquired for no less than 85% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. ► The funds will vote for proposals to approve a company’s executive compensation program ( i.e., “say on pay” proposals in which the company’s board proposes that shareholders indicate their support for the company’s compensation philosophy, policies, and practices), except that the funds will vote on a case-by-case basis if the company is assigned to the lowest category, through independent third party benchmarking performed by the funds’ proxy voting service, for the correlation of the company’s executive compensation program with its performance. ► The funds will vote for bonus plans under which payments are treated as performance-based compensation that is deductible under Section 162(m) of the Internal Revenue Code of 1986, as amended, except that the funds will vote on a case-by-case basis if any of the following circumstances exist: the award pool or amount per employee under the plan is unlimited, or the plan’s performance criteria is undisclosed, or the company is assigned to the lowest category, through independent third party benchmarking performed by the funds’ proxy voting service, for the correlation of the company’s executive compensation program with its performance. Commentary : Companies should have compensation programs that are reasonable and that align shareholder and management interests over the longer term. Further, disclosure of compensation programs should provide absolute transparency to shareholders regarding the sources and amounts of, and the factors influencing, executive compensation. Appropriately designed equity-based compensation plans can be an effective way to align the interests of long-term shareholders with the interests of management. However, the funds may vote against these or other executive compensation proposals on a case-by-case basis where compensation is excessive by reasonable corporate standards, where a company fails to provide transparent disclosure of executive compensation, or, in some instances, where independent third-party benchmarking indicates that compensation is inadequately correlated with performance, relative to peer companies. (Examples of excessive executive compensation may include, but are not limited to, equity incentive plans that exceed the dilution criteria noted above, excessive perquisites, performance-based compensation December 21, 2012 II-112 programs that do not properly correlate reward and performance, “golden parachutes” or other severance arrangements that present conflicts between management’s interests and the interests of shareholders, and “golden coffins” or unearned death benefits.) In voting on a proposal relating to executive compensation, the funds will consider whether the proposal has been approved by an independent compensation committee of the board. Capitalization Many proxy proposals involve changes in a company’s capitalization, including the authorization of additional stock, the issuance of stock, the repurchase of outstanding stock, or the approval of a stock split. The management of a company’s capital structure involves a number of important issues, including cash flow, financing needs, and market conditions that are unique to the circumstances of the company. As a result, the funds will vote on a case-by-case basis on board-approved proposals involving changes to a company’s capitalization, except that where the funds are not otherwise withholding votes from the entire board of directors: ► The funds will vote for proposals relating to the authorization and issuance of additional common stock (except where such proposals relate to a specific transaction). ► The funds will vote for proposals to effect stock splits (excluding reverse stock splits). ► The funds will vote for proposals authorizing share repurchase programs. Commentary : A company may decide to authorize additional shares of common stock for reasons relating to executive compensation or for routine business purposes. For the most part, these decisions are best left to the board of directors and senior management. The funds will vote on a case-by-case basis, however, on other proposals to change a company’s capitalization, including the authorization of common stock with special voting rights, the authorization or issuance of common stock in connection with a specific transaction ( e.g. , an acquisition, merger or reorganization), or the authorization or issuance of preferred stock. Actions such as these involve a number of considerations that may affect a shareholder’s investment and that warrant a case-by-case determination. Acquisitions, Mergers, Reincorporations, Reorganizations and Other Transactions Shareholders may be confronted with a number of different types of transactions, including acquisitions, mergers, reorganizations involving business combinations, liquidations, and the sale of all or substantially all of a company’s assets, which may require their consent. Voting on such proposals involves considerations unique to each transaction. As a result, the funds will vote on a case-by-case basis on board-approved proposals to effect these types of transactions, except as follows: ► The funds will vote for mergers and reorganizations involving business combinations designed solely to reincorporate a company in Delaware. Commentary : A company may reincorporate into another state through a merger or reorganization by setting up a “shell” company in a different state and then merging the company into the new company. While reincorporation into states with extensive and established corporate laws – notably Delaware – provides companies and shareholders with a more well-defined legal framework, shareholders must carefully consider the reasons for a reincorporation into another jurisdiction, including especially an offshore jurisdiction. Anti-Takeover Measures Some proxy proposals involve efforts by management to make it more difficult for an outside party to take control of the company without the approval of the company’s board of directors. These include the adoption of a shareholder rights plan, requiring supermajority voting on particular issues, the adoption of fair price provisions, the issuance of blank check preferred stock, and the creation of a separate class of stock with December 21, 2012 II-113 disparate voting rights. Such proposals may adversely affect shareholder rights, lead to management entrenchment, or create conflicts of interest. As a result, the funds will vote against board-approved proposals to adopt such anti-takeover measures, except as follows: ► The funds will vote on a case-by-case basis on proposals to ratify or approve shareholder rights plans; and ► The funds will vote on a case-by-case basis on proposals to adopt fair price provisions. Commentary : The funds’ Trustees recognize that poison pills and fair price provisions may enhance or protect shareholder value under certain circumstances. For instance, where a company has incurred significant operating losses, a shareholder rights plan may be appropriately tailored to protect shareholder value by preserving a company’s net operating losses. Thus, the funds will consider proposals to approve such matters on a case-by-case basis. Other Business Matters Many proxies involve approval of routine business matters, such as changing a company’s name, ratifying the appointment of auditors, and procedural matters relating to the shareholder meeting. For the most part, these routine matters do not materially affect shareholder interests and are best left to the board of directors and senior management of the company. The funds will vote for board-approved proposals approving such matters, except as follows: ► The funds will vote on a case-by-case basis on proposals to amend a company’s charter or bylaws (except for charter amendments necessary to effect stock splits, to change a company’s name or to authorize additional shares of common stock). ► The funds will vote against authorization to transact other unidentified, substantive business at the meeting. ► The funds will vote on a case-by-case basis on proposals to ratify the selection of independent auditors if there is evidence that the audit firm’s independence or the integrity of an audit is compromised. ► The funds will vote on a case-by-case basis on other business matters where the funds are otherwise withholding votes for the entire board of directors. Commentary : Charter and bylaw amendments and the transaction of other unidentified, substantive business at a shareholder meeting may directly affect shareholder rights and have a significant impact on shareholder value. As a result, the funds do not view these items as routine business matters. Putnam Management’s investment professionals and the funds’ proxy voting service may also bring to the Proxy Manager’s attention company-specific items that they believe to be non-routine and warranting special consideration. Under these circumstances, the funds will vote on a case-by-case basis. The fund’s proxy voting service may identify circumstances that call into question an audit firm’s independence or the integrity of an audit. These circumstances may include recent material restatements of financials, unusual audit fees, egregious contractual relationships, and aggressive accounting policies. The funds will consider proposals to ratify the selection of auditors in these circumstances on a case-by-case basis. In all other cases, given the existence of rules that enhance the independence of audit committees and auditors by, for example, prohibiting auditors from performing a range of non-audit services for audit clients, the funds will vote for the ratification of independent auditors. II. SHAREHOLDER PROPOSALS December 21, 2012 II-114 SEC regulations permit shareholders to submit proposals for inclusion in a company’s proxy statement. These proposals generally seek to change some aspect of the company’s corporate governance structure or to change some aspect of its business operations. The funds generally will vote in accordance with the recommendation of the company’s board of directors on all shareholder proposals, except as follows: ► The funds will vote on a case-by-case basis on shareholder proposals requiring that the chairman’s position be filled by someone other than the chief executive officer. ► The funds will vote for shareholder proposals asking that director nominees receive support from holders of a majority of votes cast or a majority of shares outstanding in order to be (re)elected. ► The funds will vote for shareholder proposals to declassify a board, absent special circumstances which would indicate that shareholder interests are better served by a classified board structure. ► The funds will vote for shareholder proposals to eliminate supermajority vote requirements in the company’s charter documents. ► The funds will vote for shareholder proposals to require shareholder approval of shareholder rights plans. ► The funds will vote for shareholder proposals requiring companies to make cash payments under management severance agreements only if both of the following conditions are met: • the company undergoes a change in control, and • the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals requiring companies to accelerate vesting of equity awards under management severance agreements only if both of the following conditions are met: • the company undergoes a change in control, and • the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals to limit a company’s ability to make excise tax gross-up payments under management severance agreements. ► The funds will vote on a case-by-case basis on shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, to the fullest extent practicable, for the benefit of the company, all performance-based bonuses or awards that were paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. ► The funds will vote for shareholder proposals calling for the company to obtain shareholder approval for any future golden coffins or unearned death benefits (payments or awards of unearned salary or bonus, accelerated vesting or the continuation of unvested equity awards, perquisites or other payments or awards in respect of an executive following his or her death), and for shareholder proposals calling for the company to cease providing golden coffins or unearned death benefits. ► The funds will vote for shareholder proposals requiring a company to report on its executive retirement benefits ( e.g. , deferred compensation, split-dollar life insurance, SERPs and pension benefits). December 21, 2012 II-115 ► The funds will vote for shareholder proposals requiring a company to disclose its relationships with executive compensation consultants ( e.g. , whether the company, the board or the compensation committee retained the consultant, the types of services provided by the consultant over the past five years, and a list of the consultant’s clients on which any of the company’s executives serve as a director). ► The funds will vote for shareholder proposals that are consistent with the funds’ proxy voting guidelines for board-approved proposals. ► The funds will vote on a case-by-case basis on other shareholder proposals where the funds are otherwise withholding votes for the entire board of directors. Commentary : In light of the substantial reforms in corporate governance that are currently underway, the funds’ Trustees believe that effective corporate reforms should be promoted by holding boards of directors –and in particular their independent directors – accountable for their actions, rather than by imposing additional legal restrictions on board governance through piecemeal proposals. Generally speaking, shareholder proposals relating to business operations are often motivated primarily by political or social concerns, rather than the interests of shareholders as investors in an economic enterprise. As stated above, the funds’ Trustees believe that boards of directors and management are responsible for ensuring that their businesses are operating in accordance with high legal and ethical standards and should be held accountable for resulting corporate behavior. Accordingly, the funds will generally support the recommendations of boards that meet the basic independence and governance standards established in these guidelines. Where boards fail to meet these standards, the funds will generally evaluate shareholder proposals on a case-by-case basis. The funds will also consider proposals requiring that the chairman’s position be filled by someone other than the company’s chief executive officer on a case-by-case basis, recognizing that in some cases this separation may advance the company’s corporate governance while in other cases it may be less necessary to the sound governance of the company. The funds will take into account the level of independent leadership on a company’s board in evaluating these proposals. However, the funds generally support shareholder proposals to implement majority voting for directors, observing that majority voting is an emerging standard intended to encourage directors to be attentive to shareholders’ interests. The funds also generally support shareholder proposals to declassify a board, to eliminate supermajority vote requirements, or to require shareholder approval of shareholder rights plans. The funds’ Trustees believe that these shareholder proposals further the goals of reducing management entrenchment and conflicts of interest, and aligning management’s interests with shareholders’ interests in evaluating proposed acquisitions of the company. The Trustees also believe that shareholder proposals to limit severance payments may further these goals in some instances. In general, the funds favor arrangements in which severance payments are made to an executive only when there is a change in control and the executive loses his or her job as a result. Arrangements in which an executive receives a payment upon a change of control even if the executive retains employment introduce potential conflicts of interest and may distract management focus from the long term success of the company. In evaluating shareholder proposals that address severance payments, the funds distinguish between cash and equity payments. The funds generally do not favor cash payments to executives upon a change in control transaction if the executive retains employment. However, the funds recognize that accelerated vesting of equity incentives, even without termination of employment, may help to align management and shareholder interests in some instances, and will evaluate shareholder proposals addressing accelerated vesting of equity incentive payments on a case-by-case basis. When severance payments exceed a certain amount based on the executive’s previous compensation, the payments may be subject to an excise tax. Some compensation arrangements provide for full excise tax gross-ups, which means that the company pays the executive sufficient additional amounts to cover the cost of the excise tax. The funds are concerned that the benefits of providing full excise tax gross-ups to executives may be outweighed by the cost to the company of the gross-up payments. Accordingly, the funds will vote on a case-by-case basis on shareholder proposals to curtail excise tax gross-up payments. The funds generally favor arrangements in which severance payments do not trigger an excise tax or in which the company’s obligations with respect to gross-up payments are limited in a reasonable manner. December 21, 2012 II-116 The funds’ Trustees believe that performance-based compensation can be an effective tool for aligning management and shareholder interests. However, to fulfill its purpose, performance compensation should only be paid to executives if the performance targets are actually met. A significant restatement of financial results or a significant extraordinary write-off may reveal that executives who were previously paid performance compensation did not actually deliver the required business performance to earn that compensation. In these circumstances, it may be appropriate for the company to recoup this performance compensation. The funds will consider on a case-by-case basis shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, performance-based bonuses or awards paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. The funds do not believe that such a policy should necessarily disadvantage a company in recruiting executives, as executives should understand that they are only entitled to performance compensation based on the actual performance they deliver. The funds’ Trustees disfavor golden coffins or unearned death benefits, and the funds will generally support shareholder proposals to restrict or terminate these practices. The Trustees will also consider whether a company’s overall compensation arrangements, taking all of the pertinent circumstances into account, constitute excessive compensation or otherwise reflect poorly on the corporate governance practices of the company. As the Trustees evaluate these matters, they will be mindful of evolving practices and legislation relevant to executive compensation and corporate governance. The funds’ Trustees also believe that shareholder proposals that are intended to increase transparency, particularly with respect to executive compensation, without establishing rigid restrictions upon a company’s ability to attract and motivate talented executives, are generally beneficial to sound corporate governance without imposing undue burdens. The funds will generally support shareholder proposals calling for reasonable disclosure. III. VOTING SHARES OF NON-U.S. ISSUERS Many of the Putnam funds invest on a global basis, and, as a result, they may hold, and have an opportunity to vote, shares in non-U.S. issuers – i.e., issuers that are incorporated under the laws of foreign jurisdictions and whose shares are not listed on a U.S. securities exchange or the NASDAQ stock market. In many non-U.S. markets, shareholders who vote proxies of a non-U.S. issuer are not able to trade in that company’s stock on or around the shareholder meeting date. This practice is known as “share blocking.” In countries where share blocking is practiced, the funds will vote proxies only with direction from Putnam Management’s investment professionals. In addition, some non-U.S. markets require that a company’s shares be re-registered out of the name of the local custodian or nominee into the name of the shareholder for the shareholder to be able to vote at the meeting. This practice is known as “share re-registration.” As a result, shareholders, including the funds, are not able to trade in that company’s stock until the shares are re-registered back in the name of the local custodian or nominee following the meeting. In countries where share re-registration is practiced, the funds will generally not vote proxies. December 21, 2012 II-117 Protection for shareholders of non-U.S. issuers may vary significantly from jurisdiction to jurisdiction. Laws governing non-U.S. issuers may, in some cases, provide substantially less protection for shareholders than do U.S. laws. As a result, the guidelines applicable to U.S. issuers, which are premised on the existence of a sound corporate governance and disclosure framework, may not be appropriate under some circumstances for non-U.S. issuers. However, the funds will vote proxies of non-U.S. issuers in accordance with the guidelines applicable to U.S. issuers , except as follows: Uncontested Board Elections Germany ► For companies subject to “co-determination,” the funds will vote on a case by- case basis for the election of nominees to the supervisory board. ► The funds will withhold votes for the election of a former member of the company’s managerial board to chair of the supervisory board. Commentary : German corporate governance is characterized by a two-tier board system—a managerial board composed of the company’s executive officers, and a supervisory board. The supervisory board appoints the members of the managerial board. Shareholders elect members of the supervisory board, except that in the case of companies with more than 2,000 employees, company employees are allowed to elect half of the supervisory board members. This “co-determination” practice may increase the chances that the supervisory board of a large German company does not contain a majority of independent members. In this situation, under the Fund’s proxy voting guidelines applicable to U.S. issuers, the funds would vote against all nominees. However, in the case of companies subject to “co-determination,” the Funds will vote for supervisory board members on a case-by-case basis, so that the funds can support independent nominees. Consistent with the funds’ belief that the interests of shareholders are best protected by boards with strong, independent leadership, the funds will withhold votes for the election of former chairs of the managerial board to chair of the supervisory board. Japan ► For companies that have established a U.S.-style corporate governance structure, the funds will withhold votes from the entire board of directors if • the board does not have a majority of outside directors , • the board has not established nominating and compensation committees composed of a majority of outside directors , or • the board has not established an audit committee composed of a majority of independent directors . ► The funds will withhold votes for the appointment of members of a company’s board of statutory auditors if a majority of the members of the board of statutory auditors is not independent. Commentary : Board structure : Recent amendments to the Japanese Commercial Code give companies the option to adopt a U.S.-style corporate governance structure ( i.e. , a board of directors and audit, nominating, and compensation committees). The funds will vote for proposals to amend a company’s articles of incorporation to adopt the U.S.-style corporate structure. Definition of outside director and independent director : Corporate governance principles in Japan focus on the distinction between outside directors and independent directors. Under these principles, an outside director is a director who is not and has never been a director, executive, or employee of the company or its parent company, subsidiaries or affiliates. An outside director is “independent” if that person can make December 21, 2012 II-118 decisions completely independent from the managers of the company, its parent, subsidiaries, or affiliates and does not have a material relationship with the company ( i.e. , major client, trading partner, or other business relationship; familial relationship with current director or executive; etc.). The guidelines have incorporated these definitions in applying the board independence standards above. Korea ► The funds will withhold votes from the entire board of directors if • the board does not have a majority of outside directors, • the board has not established a nominating committee composed of at least a majority of outside directors, or • the board has not established an audit committee composed of at least three members and in which at least two-thirds of its members are outside directors. Commentary : For purposes of these guidelines, an “outside director” is a director that is independent from the management or controlling shareholders of the company, and holds no interests that might impair performing his or her duties impartially from the company, management or controlling shareholder. In determining whether a director is an outside director, the funds will also apply the standards included in Article 415-2(2) of the Korean Commercial Code ( i.e. , no employment relationship with the company for a period of two years before serving on the committee, no director or employment relationship with the company’s largest shareholder, etc.) and may consider other business relationships that would affect the independence of an outside director. Russia ► The funds will vote on a case-by-case basis for the election of nominees to the board of directors. Commentary : In Russia, director elections are typically handled through a cumulative voting process. Cumulative voting allows shareholders to cast all of their votes for a single nominee for the board of directors, or to allocate their votes among nominees in any other way. In contrast, in “regular” voting, shareholders may not give more than one vote per share to any single nominee. Cumulative voting can help to strengthen the ability of minority shareholders to elect a director. In Russia, as in some other emerging markets, standards of corporate governance are usually behind those in developed markets. Rather than vote against the entire board of directors, as the funds generally would in the case of a company whose board fails to meet the funds’ standards for independence, the funds may, on a case by case basis, cast all of their votes for one or more independent director nominees. The funds believe that it is important to increase the number of independent directors on the boards of Russian companies to mitigate the risks associated with dominant shareholders. United Kingdom ► The funds will withhold votes from the entire board of directors if • the board does not have at least a majority of independent non-executive directors, • the board has not established a nomination committee composed of a majority of independent non-executive directors, or • the board has not established compensation and audit committees composed of (1) at least three directors (in the case of smaller companies, two directors) and (2) solely independent non-executive directors, provided that, to the extent permitted under the United Kingdom’s Combined Code on Corporate Governance, the company chairman may serve on (but not serve as chairman of) the compensation and audit committees if the chairman was considered independent upon his or her appointment as chairman. December 21, 2012 II-119 ► The funds will withhold votes from any nominee for director who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director, such as investment banking, consulting, legal, or financial advisory fees. ► The funds will vote for proposals to amend a company’s articles of association to authorize boards to approve situations that might be interpreted to present potential conflicts of interest affecting a director. Commentary : Application of guidelines : Although the United Kingdom’s Combined Code on Corporate Governance (“Combined Code”) has adopted the “comply and explain” approach to corporate governance, the funds’ Trustees believe that the guidelines discussed above with respect to board independence standards are integral to the protection of investors in U.K. companies. As a result, these guidelines will generally be applied in a prescriptive manner. Definition of independence : For the purposes of these guidelines, a non-executive director shall be considered independent if the director meets the independence standards in section A.3.1 of the Combined Code ( i.e. , no material business or employment relationships with the company, no remuneration from the company for non-board services, no close family ties with senior employees or directors of the company, etc.), except that the funds do not view service on the board for more than nine years as affecting a director’s independence. Company chairmen in the U.K. are generally considered affiliated upon appointment as chairman due to the nature of the position of chairman. Consistent with the Combined Code, a company chairman who was considered independent upon appointment as chairman: may serve as a member of, but not as the chairman of, the compensation (remuneration) committee; and, in the case of smaller companies, may serve as a member of, but not as the chairman of, the audit committee. Smaller companies : A smaller company is one that is below the FTSE 350 throughout the year immediately prior to the reporting year. Conflicts of interest : The Companies Act 2006 requires a director to avoid a situation in which he or she has, or can have, a direct or indirect interest that conflicts, or possibly may conflict, with the interests of the company. This broadly written requirement could be construed to prevent a director from becoming a trustee or director of another organization. Provided there are reasonable safeguards, such as the exclusion of the relevant director from deliberations, the funds believe that the board may approve this type of potential conflict of interest in its discretion. All other jurisdictions ► The funds will vote for supervisory board nominees when the supervisory board meets the funds’ independence standards, otherwise the funds will vote against supervisory board nominees. Commentary : Companies in many jurisdictions operate under the oversight of supervisory boards. In the absence of jurisdiction-specific guidelines, the funds will generally hold supervisory boards to the same standards of independence as it applies to boards of directors in the United States. Contested Board Elections Italy ► The funds will vote for the management- or board-sponsored slate of nominees if the board meets the funds’ independence standards, and against the management- or board-sponsored slate of December 21, 2012 II-120 nominees if the board does not meet the funds’ independence standards; the funds will not vote on shareholder-proposed slates of nominees. Commentary : Contested elections in Italy may involve a variety of competing slates of nominees. In these circumstances, the funds will focus their analysis on the board- or management-sponsored slate. Corporate Governance ► The funds will vote for proposals to change the size of a board if the board meets the funds’ independence standards, and against proposals to change the size of a board if the board does not meet the funds’ independence standards. ► The funds will vote for shareholder proposals calling for a majority of a company’s directors to be independent of management. ► The funds will vote for shareholder proposals seeking to increase the independence of board nominating, audit, and compensation committees. ► The funds will vote for shareholder proposals that implement corporate governance standards similar to those established under U.S. federal law and the listing requirements of U.S. stock exchanges and that do not otherwise violate the laws of the jurisdiction under which the company is incorporated. Taiwan ► The funds will vote against proposals to release directors from their non-competition obligations (their obligations not to engage in any business that is competitive with the company), unless the proposal is narrowly drafted to permit directors to engage in a business that is competitive with the company only on behalf of a wholly-owned subsidiary of the company. Compensation ► The funds will vote for proposals to approve annual directors’ fees, except that the funds will consider these proposals on a case-by-case basis in each case in which the funds’ proxy voting service has recommended a vote against such a proposal. ► The funds will vote for non-binding proposals to approve remuneration reports, except that the funds will vote against proposals to approve remuneration reports that indicate that awards under a long-term incentive plan are not linked to performance targets. Commentary : Since proposals relating to directors’ fees for non-U.S. issuers generally address relatively modest fees paid to non-executive directors, the funds generally support these proposals, provided that the fees are consistent with directors’ fees paid by the company’s peers and do not otherwise appear unwarranted. Consistent with the approach taken for U.S. issuers, the funds generally favor compensation programs that relate executive compensation to a company’s long-term performance and will support non-binding remuneration reports unless such a correlation is not made. Capitalization ► The funds will vote for proposals • to issue additional common stock representing up to 20% of the company’s outstanding common stock, where shareholders do not have preemptive rights, or • to issue additional common stock representing up to 100% of the company’s outstanding common stock, where shareholders do have preemptive rights. December 21, 2012 II-121 ► The funds will vote for proposals to authorize share repurchase programs that are recommended for approval by the funds’ proxy voting service; otherwise, the funds will vote against such proposals. Australia ► The funds will vote for proposals to carve out, from the general cap on non- pro rata share issues of 15% of total equity in a rolling 12-month period, a particular proposed issue of shares or a particular issue of shares made previously within the 12-month period, if the company’s board meets the funds’ independence standards; if the company’s board does not meet the funds’ independence standards, then the funds will vote against these proposals. Hong Kong ► The funds will vote for proposals to approve a general mandate permitting the company to engage in non- pro rata share issues of up to 20% of total equity in a year if the company’s board meets the funds’ independence standards; if the company’s board does not meet the funds’ independence standards, then the funds will vote against these proposals. Commentary : In light of the prevalence of certain types of capitalization proposals in Australia and Hong Kong, the funds have adopted guidelines specific to those jurisdictions. Other Business Matters ► The funds will vote for proposals permitting companies to deliver reports and other materials electronically ( e.g. , via website posting). ► The funds will vote for proposals permitting companies to issue regulatory reports in English. ► The funds will vote against proposals to shorten shareholder meeting notice periods to fourteen days. ► Commentary : Under Directive 2007/36/EC of the European Parliament and the Council of the European Union, companies have the option to request shareholder approval to set the notice period for special meetings at 14 days provided that certain electronic voting and communication requirements are met. The funds believe that the 14 day notice period is too short to provide overseas shareholders with sufficient time to analyze proposals and to participate meaningfully at special meetings and, as a result, have determined to vote against such proposals. Germany ► The funds will vote in accordance with the recommendation of the company’s board of directors on shareholder countermotions added to a company’s meeting agenda, unless the countermotion is directly addressed by one of the funds’ other guidelines. Commentary : In Germany, shareholders are able to add both proposals and countermotions to a meeting agenda. Countermotions, which must correspond to a proposal on the agenda, generally call for shareholders to oppose the existing proposal, although they may also propose separate voting decisions. Countermotions may be proposed by any shareholder and they are typically added throughout the period between the publication of the meeting agenda and the meeting date. This guideline reflects the funds’ intention to focus on the original proposal, which is expected to be presented a reasonable period of time before the shareholder meeting so that the funds will have an appropriate opportunity to evaluate it. As adopted February 4, 2011 December 21, 2012 II-122 December 21, 2012 II-123 Proxy voting procedures of the Putnam funds The proxy voting procedures below explain the role of the funds’ Trustees, the proxy voting service and the Proxy Manager, as well as how the process will work when a proxy question needs to be handled on a case-by-case basis, or when there may be a conflict of interest. The role of the funds’ Trustees The Trustees of the Putnam funds exercise control of the voting of proxies through their Board Policy and Nominating Committee, which is composed entirely of independent Trustees. The Board Policy and Nominating Committee oversees the proxy voting process and participates, as needed, in the resolution of issues that need to be handled on a case-by-case basis. The Committee annually reviews and recommends, for Trustee approval, guidelines governing the funds’ proxy votes, including how the funds vote on specific proposals and which matters are to be considered on a case-by-case basis. The Trustees are assisted in this process by their independent administrative staff (“Office of the Trustees”), independent legal counsel, and an independent proxy voting service. The Trustees also receive assistance from Putnam Investment Management, LLC (“Putnam Management”), the funds’ investment advisor, on matters involving investment judgments. In all cases, the ultimate decision on voting proxies rests with the Trustees, acting as fiduciaries on behalf of the shareholders of the funds. The role of the proxy voting service The funds have engaged an independent proxy voting service to assist in the voting of proxies. The proxy voting service is responsible for coordinating with the funds’ custodians to ensure that all proxy materials received by the custodians relating to the funds’ portfolio securities are processed in a timely fashion. To the extent applicable, the proxy voting service votes all proxies in accordance with the proxy voting guidelines established by the Trustees. The proxy voting service will refer proxy questions to the Proxy Manager (described below) for instructions under circumstances where: (1) the application of the proxy voting guidelines is unclear; (2) a particular proxy question is not covered by the guidelines; or (3) the guidelines call for specific instructions on a case-by-case basis. The proxy voting service is also requested to call to the Proxy Manager’s attention specific proxy questions that, while governed by a guideline, appear to involve unusual or controversial issues. The funds also utilize research services relating to proxy questions provided by the proxy voting service and by other firms. The role of the Proxy Manager Each year, a member of the Office of the Trustees is appointed Proxy Manager to assist in the coordination and voting of the funds’ proxies. The Proxy Manager will deal directly with the proxy voting service and, in the case of proxy questions referred by the proxy voting service, will solicit voting recommendations and instructions from the Office of the Trustees, the Chair of the Board Policy and Nominating Committee, and Putnam Management’s investment professionals, as appropriate. The Proxy Manager is responsible for ensuring that these questions and referrals are responded to in a timely fashion and for transmitting appropriate voting instructions to the proxy voting service. Voting procedures for referral items As discussed above, the proxy voting service will refer proxy questions to the Proxy Manager under certain circumstances. When the application of the proxy voting guidelines is unclear or a particular proxy question is not covered by the guidelines (and does not involve investment considerations), the Proxy Manager will assist in interpreting the guidelines and, as appropriate, consult with one or more senior staff members of the Office of the Trustees and the Chair of the Board Policy and Nominating Committee on how the funds’ shares will be voted. For proxy questions that require a case-by-case analysis pursuant to the guidelines or that are not covered by the guidelines but involve investment considerations, the Proxy Manager will refer such December 21, 2012 II-124 questions, through an electronic request form, to Putnam Management’s investment professionals for a voting recommendation. Such referrals will be made in cooperation with the person or persons designated by Putnam Management’s Legal and Compliance Department to assist in processing such referral items. In connection with each such referral item, the Legal and Compliance Department will conduct a conflicts of interest review, as described below under “Conflicts of interest,” and provide electronically a conflicts of interest report (the “Conflicts Report”) to the Proxy Manager describing the results of such review. After receiving a referral item from the Proxy Manager, Putnam Management’s investment professionals will provide a recommendation electronically to the Proxy Manager and the person or persons designated by the Legal and Compliance Department to assist in processing referral items. Such recommendation will set forth (1) how the proxies should be voted; (2) the basis and rationale for such recommendation; and (3) any contacts the investment professionals have had with respect to the referral item with non-investment personnel of Putnam Management or with outside parties (except for routine communications from proxy solicitors). The Proxy Manager will then review the investment professionals’ recommendation and the Conflicts Report with one or more senior staff members of the Office of the Trustees in determining how to vote the funds’ proxies. The Proxy Manager will maintain a record of all proxy questions that have been referred to Putnam Management’s investment professionals, the voting recommendation, and the Conflicts Report. In some situations, the Proxy Manager and/or one or more senior staff members of the Office of the Trustees may determine that a particular proxy question raises policy issues requiring consultation with the Chair of the Board Policy and Nominating Committee, who, in turn, may decide to bring the particular proxy question to the Committee or the full Board of Trustees for consideration. Conflicts of interest Occasions may arise where a person or organization involved in the proxy voting process may have a conflict of interest. A conflict of interest may exist, for example, if Putnam Management has a business relationship with (or is actively soliciting business from) either the company soliciting the proxy or a third party that has a material interest in the outcome of a proxy vote or that is actively lobbying for a particular outcome of a proxy vote. Any individual with knowledge of a personal conflict of interest (e.g., familial relationship with company management) relating to a particular referral item shall disclose that conflict to the Proxy Manager and the Legal and Compliance Department and otherwise remove himself or herself from the proxy voting process. The Legal and Compliance Department will review each item referred to Putnam Management’s investment professionals to determine if a conflict of interest exists and will provide the Proxy Manager with a Conflicts Report for each referral item that (1) describes any conflict of interest; (2) discusses the procedures used to address such conflict of interest; and (3) discloses any contacts from parties outside Putnam Management (other than routine communications from proxy solicitors) with respect to the referral item not otherwise reported in an investment professional’s recommendation. The Conflicts Report will also include written confirmation that any recommendation from an investment professional provided under circumstances where a conflict of interest exists was made solely on the investment merits and without regard to any other consideration. As adopted March 11, 2005 and revised June 12, 2009. December 21, 2012 II-125 Appendix B Financial statements (excerpted from the most recent annual report) December 21, 2012 II-126 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Global Consumer Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of August 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the three-year period then ended and the period from December 18, 2008 (commencement of operations) through August 31, 2009. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Consumer Fund as of August 31, 2012, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 12, 2012 22 The fund’s portfolio 8/31/12 COMMON STOCKS (94.2%)* Shares Value Air freight and logistics (1.3%) FedEx Corp. 1,800 $157,734 Auto components (2.2%) American Axle & Manufacturing Holdings, Inc. † 15,100 168,667 Valeo SA (France) 2,264 106,742 Automobiles (4.4%) Fiat SpA (Italy) † 29,583 160,642 Nissan Motor Co., Ltd. (Japan) 29,100 273,367 Toyota Motor Corp. (Japan) 2,900 115,323 Beverages (6.2%) Anheuser-Busch InBev NV (Belgium) 3,391 285,195 Coca-Cola Enterprises, Inc. 9,020 266,361 Pernod-Ricard SA (France) 2,017 217,024 Building products (1.3%) Fortune Brands Home & Security, Inc. † 6,404 163,302 Commercial services and supplies (1.2%) ACCO Brands Corp. † 22,300 146,957 Distributors (1.1%) LKQ Corp. † 3,600 135,864 Food and staples retail (2.2%) Lawson, Inc. (Japan) 1,700 130,242 WM Morrison Supermarkets PLC (United Kingdom) 31,049 137,828 Food products (10.7%) Associated British Foods PLC (United Kingdom) 4,097 86,035 Danone (France) 3,665 228,091 DE Master Blenders 1753 NV (Netherlands) † 5,500 64,707 Hershey Co. (The) 2,400 172,368 Hillshire Brands Co. 1,100 28,677 Kerry Group PLC Class A (Ireland) 4,805 230,464 Mead Johnson Nutrition Co. 2,670 195,791 Nestle SA (Switzerland) 5,342 331,932 Hotels, restaurants, and leisure (5.6%) Buffalo Wild Wings, Inc. † 800 61,424 Compass Group PLC (United Kingdom) 18,546 208,885 Las Vegas Sands Corp. 5,200 220,428 Sands China, Ltd. (Hong Kong) 56,000 198,040 Household products (4.0%) Colgate-Palmolive Co. 2,600 276,406 Procter & Gamble Co. (The) 3,169 212,925 23 COMMON STOCKS (94.2%)* cont. Shares Value Internet and catalog retail (6.9%) Amazon.com, Inc. † 1,000 $248,230 HomeAway, Inc. † 5,300 125,398 Priceline.com, Inc. † 580 350,651 Rakuten, Inc. (Japan) 12,800 123,813 Internet software and services (2.4%) Baidu, Inc. ADR (China) † 2,700 300,888 Leisure equipment and products (1.4%) Hasbro, Inc. 4,560 171,046 Machinery (1.5%) Stanley Black & Decker, Inc. 2,800 184,184 Media (7.9%) British Sky Broadcasting Group PLC (United Kingdom) 10,665 128,687 Interpublic Group of Companies, Inc. (The) 6,920 73,629 Pearson PLC (United Kingdom) 12,039 228,167 Time Warner, Inc. 8,220 341,541 WPP PLC (United Kingdom) 15,776 204,299 Multiline retail (5.2%) Dollar General Corp. † 2,470 126,143 Macy’s, Inc. 4,400 177,364 Nordstrom, Inc. 5,800 335,414 Personal products (1.7%) Avon Products, Inc. 13,700 211,665 Professional services (1.4%) Nielsen Holdings NV † 6,000 168,240 Real estate management and development (2.2%) BR Malls Participacoes SA (Brazil) 10,100 125,883 Daito Trust Construction Co., Ltd. (Japan) 1,500 146,892 Road and rail (1.2%) Localiza Rent a Car SA (Brazil) 8,400 148,145 Specialty retail (9.2%) American Eagle Outfitters, Inc. 4,300 95,632 Bed Bath & Beyond, Inc. † 5,440 365,405 Best Buy Co., Inc. 11,720 207,913 Foschini Group, Ltd. (The) (South Africa) 7,461 119,585 Group 1 Automotive, Inc. 2,500 137,525 Kingfisher PLC (United Kingdom) 47,919 209,807 Textiles, apparel, and luxury goods (3.7%) Christian Dior SA (France) 1,291 183,234 Coach, Inc. 4,700 273,211 24 COMMON STOCKS (94.2%)* cont. Shares Value Tobacco (9.3%) British American Tobacco (BAT) PLC (United Kingdom) 5,877 $307,678 Japan Tobacco, Inc. (Japan) 11,500 347,264 Lorillard, Inc. 1,200 150,612 Philip Morris International, Inc. 3,950 352,735 Total common stocks (cost $9,894,976) CONVERTIBLE BONDS AND NOTES (1.3%)* Principal amount Value TUI Travel PLC cv. sr. unsec. bonds 6s, 2014 (United Kingdom) GBP 100,000 $158,220 Total convertible bonds and notes (cost $142,938) SHORT-TERM INVESTMENTS (4.9%)* Shares Value Putnam Money Market Liquidity Fund 0.13% e 608,170 $608,170 Total short-term investments (cost $608,170) TOTAL INVESTMENTS Total investments (cost $10,646,084) Key to holding’s currency abbreviations GBP British Pound USD / $ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosure s. * Percentages indicated are based on net assets of $12,371,439. † Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $26,087 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. 25 DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 55.6% Brazil 2.2% United Kingdom 13.4 Ireland 1.9 Japan 9.2 Hong Kong 1.6 France 5.9 Italy 1.3 Switzerland 2.7 South Africa 1.0 China 2.4 Netherlands 0.5 Belgium 2.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $7,122,579) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 9/20/12 $116,996 $118,917 $(1,921) British Pound Sell 9/20/12 281,194 276,418 (4,776) Canadian Dollar Buy 9/20/12 57,906 56,935 971 Euro Sell 9/20/12 5,787 5,670 (117) Swedish Krona Sell 9/20/12 26,063 25,501 (562) Swiss Franc Sell 9/20/12 8,276 7,976 (300) Barclays Bank PLC Australian Dollar Buy 9/20/12 43,435 44,116 (681) British Pound Sell 9/20/12 211,649 208,204 (3,445) Euro Sell 9/20/12 155,488 152,233 (3,255) Hong Kong Dollar Buy 9/20/12 12,830 12,846 (16) Japanese Yen Buy 9/20/12 199,338 199,619 (281) Singapore Dollar Buy 9/20/12 30,565 30,467 98 Swedish Krona Buy 9/20/12 40,702 39,832 870 Swiss Franc Buy 9/20/12 66,005 64,560 1,445 Citibank, N.A. Australian Dollar Buy 9/20/12 56,744 57,593 (849) British Pound Buy 9/20/12 215,936 212,227 3,709 Danish Krone Buy 9/20/12 17,021 16,501 520 Euro Sell 9/20/12 77,115 75,515 (1,600) Swiss Franc Sell 9/20/12 7,439 7,276 (163) Credit Suisse AG Australian Dollar Buy 9/20/12 72,117 73,273 (1,156) British Pound Buy 9/20/12 188,626 185,635 2,991 Euro Sell 9/20/12 302,798 296,302 (6,496) Japanese Yen Sell 9/20/12 354,667 355,221 554 Swiss Franc Buy 9/20/12 53,851 52,724 1,127 26 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $7,122,579) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG British Pound Sell 9/20/12 $10,479 $10,300 $(179) Euro Sell 9/20/12 228,577 223,961 (4,616) Swedish Krona Buy 9/20/12 44,686 43,718 968 Swiss Franc Sell 9/20/12 7,439 7,277 (162) Goldman Sachs International Australian Dollar Sell 9/20/12 44,673 45,484 811 British Pound Buy 9/20/12 250,549 246,222 4,327 Euro Buy 9/20/12 5,032 4,929 103 Japanese Yen Buy 9/20/12 133,545 133,700 (155) HSBC Bank USA, National Association Australian Dollar Buy 9/20/12 46,118 46,814 (696) British Pound Sell 9/20/12 84,786 83,441 (1,345) Canadian Dollar Sell 9/20/12 29,917 29,436 (481) Euro Buy 9/20/12 72,209 70,744 1,465 Hong Kong Dollar Sell 9/20/12 4,732 4,733 1 Singapore Dollar Buy 9/20/12 10,910 10,875 35 Swiss Franc Buy 9/20/12 32,478 31,764 714 JPMorgan Chase Bank, N.A. Australian Dollar Sell 9/20/12 92,441 93,903 1,462 British Pound Buy 9/20/12 187,515 184,300 3,215 Canadian Dollar Buy 9/20/12 52,024 51,193 831 Euro Buy 9/20/12 137,750 134,903 2,847 Hong Kong Dollar Sell 9/20/12 114,767 114,802 35 Japanese Yen Sell 9/20/12 239,463 239,812 349 Singapore Dollar Buy 9/20/12 41,716 41,598 118 Swedish Krona Buy 9/20/12 7,048 6,901 147 Swiss Franc Buy 9/20/12 64,119 62,723 1,396 Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/20/12 32,189 32,662 (473) British Pound Sell 9/20/12 428,854 421,572 (7,282) Canadian Dollar Sell 9/20/12 11,358 11,172 (186) Euro Buy 9/20/12 42,143 41,422 721 Japanese Yen Sell 9/20/12 220,193 220,428 235 Swiss Franc Buy 9/20/12 55,213 53,977 1,236 State Street Bank and Trust Co. Canadian Dollar Buy 9/20/12 65,512 64,422 1,090 Euro Sell 9/20/12 95,859 93,892 (1,967) Swedish Krona Buy 9/20/12 46,241 45,262 979 UBS AG British Pound Sell 9/20/12 348,037 342,095 (5,942) Euro Buy 9/20/12 478,414 468,541 9,873 Swiss Franc Buy 9/20/12 42,327 41,385 942 27 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $7,122,579) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. British Pound Buy 9/20/12 $105,745 $103,923 $1,822 Canadian Dollar Buy 9/20/12 32,249 31,729 520 Euro Buy 9/20/12 174,861 171,251 3,610 Japanese Yen Buy 9/20/12 479,018 479,752 (734) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $3,615,485 $2,260,591 $— Consumer staples 1,867,540 2,366,460 — Financials 125,883 146,892 — Industrials 968,562 — — Information technology 300,888 — — Total common stocks — Convertible bonds and notes — 158,220 — Short-term investments 608,170 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,301 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 28 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $10,037,914) $11,810,521 Affiliated issuers (identified cost $608,170) (Note 6) 608,170 Dividends, interest and other receivables 22,913 Foreign tax reclaim 5,745 Receivable for shares of the fund sold 2,087 Receivable for investments sold 131,459 Unrealized appreciation on forward currency contracts (Note 1) 52,137 Receivable from Manager (Note 2) 1,835 Total assets LIABILITIES Payable for investments purchased 122,304 Payable for shares of the fund repurchased 16,939 Payable for investor servicing fees (Note 2) 5,745 Payable for custodian fees (Note 2) 9,553 Payable for Trustee compensation and expenses (Note 2) 1,681 Payable for administrative services (Note 2) 27 Payable for distribution fees (Note 2) 5,238 Unrealized depreciation on forward currency contracts (Note 1) 49,836 Payable for auditing 43,037 Other accrued expenses 9,068 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $10,456,578 Undistributed net investment income (Note 1) 97,627 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 42,992 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,774,242 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 29 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($8,551,958 divided by 564,831 shares) $15.14 Offering price per class A share (100/94.25 of $15.14)* $16.06 Net asset value and offering price per class B share ($833,196 divided by 55,893 shares)** $14.91 Net asset value and offering price per class C share ($1,119,978 divided by 75,345 shares)** $14.86 Net asset value and redemption price per class M share ($45,859 divided by 3,047 shares) $15.05 Offering price per class M share (100/96.50 of $15.05)* $15.60 Net asset value, offering price and redemption price per class R share ($66,783 divided by 4,433 shares) $15.07† Net asset value, offering price and redemption price per class Y share ($1,753,665 divided by 115,514 shares) $15.18 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 30 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $9,691) $301,642 Interest (including interest income of $276 from investments in affiliated issuers) (Note 6) 13,557 Securities lending (Note 1) 3,417 Total investment income EXPENSES Compensation of Manager (Note 2) 84,731 Investor servicing fees (Note 2) 43,435 Custodian fees (Note 2) 23,722 Trustee compensation and expenses (Note 2) 1,008 Administrative services (Note 2) 402 Distribution fees — Class A (Note 2) 24,965 Distribution fees — Class B (Note 2) 5,520 Distribution fees — Class C (Note 2) 8,976 Distribution fees — Class M (Note 2) 352 Distribution fees — Class R (Note 2) 285 Auditing 47,067 Reports to shareholders 14,504 Other 3,639 Fees waived and reimbursed by Manager (Note 2) (63,553) Total expenses Expense reduction (Note 2) (499) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 53,050 Net realized loss on foreign currency transactions (Note 1) (19,332) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 20,354 Net unrealized appreciation of investments during the year 943,379 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 31 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $124,062 $59,003 Net realized gain on investments and foreign currency transactions 33,718 1,314,339 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 963,733 210,634 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (122,715) (91,515) Class B (3,237) (519) Class C (9,416) (376) Class M (498) (192) Class R (868) (93) Class Y (31,979) (11,806) Net realized short-term gain on investments Class A (87,149) (488,828) Class B (3,784) (11,758) Class C (8,007) (7,273) Class M (528) (2,178) Class R (567) (711) Class Y (18,001) (50,367) From net realized long-term gain on investments Class A (552,897) (130,950) Class B (24,007) (3,150) Class C (50,794) (1,948) Class M (3,346) (583) Class R (3,597) (191) Class Y (114,204) (13,492) Redemption fees (Note 1) 3,541 6,365 Increase (decrease) from capital share transactions (Note 4) (2,720,757) 4,217,501 Total increase (decrease) in net assets NET ASSETS Beginning of year 15,002,736 10,010,824 End of year (including undistributed net investment income of $97,627 and $161,606, respectively) The accompanying notes are an integral part of these financial statements. 32 This page left blank intentionally. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A August 31, 2012 .14 1.67 (.21) (1.08) — e 1.41 .98 92 August 31, 2011 .06 2.27 (.12) (.83) .01 1.40 .40 82 August 31, 2010 .07 1.38 (.09) (.37) .01 1.47 .56 84 August 31, 2009† .11 2.13 (.01) — — e 22.42 * .97 * 1.03* 65 * Class B August 31, 2012 .04 1.65 (.13) (1.08) — e 2.16 .29 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.33) 82 August 31, 2010 (.02) 1.36 (.06) (.37) .01 2.22 (.16) 84 August 31, 2009† .05 2.13 (.01) — — e 21.80 * 63 1.49 * .45 * 65 * Class C August 31, 2012 .04 1.63 (.17) (1.08) — e 2.16 .24 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.31) 82 August 31, 2010 (.02) 1.36 (.05) (.37) .01 2.22 (.16) 84 August 31, 2009† .05 2.13 (.01) — — e 21.80 * 48 1.49 * .48 * 65 * Class M August 31, 2012 .05 1.69 (.14) (1.08) — e 1.91 .36 92 August 31, 2011 (.01) 2.26 (.06) (.83) — e 55 1.90 (.09) 82 August 31, 2010 — e 1.39 (.04) (.37) — e 44 1.97 .02 84 August 31, 2009† .07 2.13 (.01) — — e 22.01 * 30 1.32 * .71 * 65 * Class R August 31, 2012 .10 1.67 (.22) (1.08) — e 1.66 .70 92 August 31, 2011 .02 2.28 (.09) (.83) .01 24 1.65 .16 82 August 31, 2010 .04 1.38 (.05) (.37) — e 14 1.72 .28 84 August 31, 2009† .09 2.13 (.01) — — e 22.21 * 12 1.14 * .86 * 65 * Class Y August 31, 2012 .17 1.68 (.26) (1.08) — e 1.16 1.19 92 August 31, 2011 .11 2.26 (.15) (.83) .01 1.15 .69 82 August 31, 2010 .10 1.39 (.10) (.37) — e 1.22 .78 84 August 31, 2009† .10 2.16 (.01) — — e 22.64 * .79 * .85 * 65 * * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2012 0.48% August 31, 2011 0.40 August 31, 2010 1.11 August 31, 2009 5.13 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 34 35 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam Global Consumer Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund concentrates its investments in the consumer staples and consumer discretionary products and services industries, and invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Potential investments include companies engaged in the manufacture, sale or distribution of consumer staples and consumer discretionary products and services. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management also considers other factors that it believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. 36 Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. 37 The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $24,995 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion 38 of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses and redesignation of taxable income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $19,328 to decrease undistributed net investment income and to increase accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,082,253 Unrealized depreciation (381,061) Net unrealized appreciation 1,701,192 Undistributed ordinary income 98,624 Undistributed long-term gain 114,407 Cost for federal income tax purposes $10,717,499 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. 39 Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $63,553 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $34 under the expense offset arrangements and by $465 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $9, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, 40 respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $3,299 and $1 from the sale of classA and classM shares, respectively, and received $635 and $95 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $12,058,002 and $16,092,192, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 350,122 $5,156,665 485,148 $7,458,827 Shares issued in connection with reinvestment of distributions 37,161 486,805 45,410 691,589 387,283 5,643,470 530,558 8,150,416 Shares repurchased (647,476) (9,087,780) (367,561) (5,573,316) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 39,236 $558,201 17,459 $264,454 Shares issued in connection with reinvestment of distributions 2,166 28,075 882 13,324 41,402 586,276 18,341 277,778 Shares repurchased (8,737) (123,858) (13,394) (200,445) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 37,906 $537,703 38,873 $579,683 Shares issued in connection with reinvestment of distributions 5,258 67,992 564 8,530 43,164 605,695 39,437 588,213 Shares repurchased (12,072) (173,281) (4,847) (72,966) Net increase 41 Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 341 $4,890 1,350 $19,790 Shares issued in connection with reinvestment of distributions 335 4,372 194 2,947 676 9,262 1,544 22,737 Shares repurchased (1,400) (19,855) (1,077) (15,763) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 2,451 $35,134 518 $8,367 Shares issued in connection with reinvestment of distributions 386 5,032 65 995 2,837 40,166 583 9,362 Shares repurchased (71) (1,059) — — Net increase Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 33,743 $488,814 98,671 $1,526,078 Shares issued in connection with reinvestment of distributions 12,523 164,184 4,051 61,813 46,266 652,998 102,722 1,587,891 Shares repurchased (59,679) (852,791) (36,253) (556,406) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassA 192,340 34.05% $2,912,028 ClassM 1,194 39.19 17,970 ClassR 1,205 27.18 18,159 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $52,137 Payables $49,836 Total 42 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(17,263) $(17,263) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $21,189 $21,189 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $276 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,691,151 and $2,262,508, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in two sectors, which involves more risk than a fund that invests more broadly. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 43 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Global Energy Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of August 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the three-year period then ended and the period from December 18, 2008 (commencement of operations) to August 31, 2009. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Energy Fund as of August 31, 2012, the results of its operations, the changes in its net assets, and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 12, 2012 22 The fund’s portfolio 8/31/12 COMMON STOCKS (97.2%)* Shares Value Construction and engineering (0.8%) Fluor Corp. 2,700 $139,050 Energy equipment and services (16.3%) Cameron International Corp. † 5,900 322,789 Halliburton Co. 13,170 431,449 Nabors Industries, Ltd. † 16,300 240,751 National Oilwell Varco, Inc. 3,000 236,400 Oil States International, Inc. † 2,100 164,304 Petroleum Geo-Services ASA (Norway) 9,462 143,863 Schlumberger, Ltd. 12,750 922,845 Seadrill, Ltd. (Norway) 6,316 259,658 Technip SA (France) 1,581 166,032 Oil, gas, and consumable fuels (80.1%) Afren PLC (United Kingdom) † 42,440 86,714 Anadarko Petroleum Corp. 7,900 547,233 BG Group PLC (United Kingdom) 37,879 772,610 BP PLC (United Kingdom) 35,963 251,514 Cabot Oil & Gas Corp. 6,600 273,306 Cairn Energy PLC (United Kingdom) † 67,776 308,520 Canadian Natural Resources, Ltd. (Canada) 11,500 349,871 Chevron Corp. 9,197 1,031,536 Cobalt International Energy, Inc. † 8,047 182,747 Energen Corp. 3,000 153,150 ENI SpA (Italy) 33,894 749,393 EOG Resources, Inc. 3,400 368,220 EXCO Resources, Inc. 18,900 129,465 Exxon Mobil Corp. 34,598 3,020,405 Hess Corp. 4,900 247,597 Kodiak Oil & Gas Corp. † 14,100 126,054 Kosmos Energy, Ltd. † 7,995 77,392 Linn Energy, LLC (Units) 2,280 90,653 Marathon Oil Corp. 20,300 564,746 Noble Energy, Inc. 6,000 527,400 Occidental Petroleum Corp. 1,829 155,483 Royal Dutch Shell PLC Class A (United Kingdom) 34,949 1,223,653 Royal Dutch Shell PLC Class A (United Kingdom) 24,159 843,897 Southwestern Energy Co. † 17,800 554,114 Suncor Energy, Inc. (Canada) 21,800 681,367 Swift Energy Co. † 5,100 99,399 Total SA (France) 8,800 438,507 Tullow Oil PLC (United Kingdom) 14,704 318,506 Total common stocks (cost $15,783,403) 23 SHORT-TERM INVESTMENTS (3.2%)* Shares Value Putnam Money Market Liquidity Fund 0.13% e 568,174 $568,174 Total short-term investments (cost $568,174) TOTAL INVESTMENTS Total investments (cost $16,351,577) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $17,703,137. † Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $15,368 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 62.9% Italy 4.2% United Kingdom 21.4 France 3.4 Canada 5.8 Norway 2.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $6,310,813) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 9/20/12 $7,532 $7,655 $(123) British Pound Buy 9/20/12 12,385 12,708 (323) Canadian Dollar Buy 9/20/12 203,433 200,020 3,413 Barclays Bank PLC Australian Dollar Buy 9/20/12 142,170 144,399 (2,229) British Pound Sell 9/20/12 185,292 182,276 (3,016) Canadian Dollar Sell 9/20/12 4,868 4,789 (79) Euro Buy 9/20/12 228,828 224,039 4,789 Japanese Yen Buy 9/20/12 103,060 103,206 (146) Citibank, N.A. Australian Dollar Buy 9/20/12 27,650 28,063 (413) British Pound Buy 9/20/12 42,393 41,665 728 Canadian Dollar Buy 9/20/12 169,257 166,505 2,752 Euro Buy 9/20/12 26,921 26,362 559 Swiss Franc Buy 9/20/12 96,807 94,695 2,112 24 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $6,310,813) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG British Pound Sell 9/20/12 $742,913 $730,940 $(11,973) Canadian Dollar Buy 9/20/12 161,854 159,330 2,524 Euro Buy 9/20/12 120,138 117,561 2,577 Japanese Yen Buy 9/20/12 105,208 105,372 (164) Norwegian Krone Sell 9/20/12 1,707 1,643 (64) Swiss Franc Buy 9/20/12 44,632 43,698 934 Deutsche Bank AG Australian Dollar Buy 9/20/12 49,935 50,649 (714) Canadian Dollar Sell 9/20/12 2,535 2,494 (41) Goldman Sachs International Australian Dollar Buy 9/20/12 20,531 20,850 (319) British Pound Buy 9/20/12 84,151 82,698 1,453 Canadian Dollar Sell 9/20/12 284,056 278,723 (5,333) Euro Buy 9/20/12 323,807 317,185 6,622 Japanese Yen Sell 9/20/12 35,297 35,339 42 Norwegian Krone Sell 9/20/12 21,316 19,620 (1,696) HSBC Bank USA, National Association British Pound Sell 9/20/12 188,785 185,790 (2,995) Canadian Dollar Buy 9/20/12 85,085 83,718 1,367 Norwegian Krone Sell 9/20/12 33,232 32,007 (1,225) JPMorgan Chase Bank, N.A. British Pound Buy 9/20/12 168,303 165,418 2,885 Canadian Dollar Buy 9/20/12 367,923 362,040 5,883 Euro Sell 9/20/12 224,551 219,755 (4,796) Japanese Yen Buy 9/20/12 144,759 144,916 (157) Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/20/12 75,625 76,736 (1,111) British Pound Buy 9/20/12 241,022 236,929 4,093 Canadian Dollar Buy 9/20/12 277,768 273,217 4,551 Euro Sell 9/20/12 384,693 375,383 (9,310) Japanese Yen Sell 9/20/12 6,022 6,009 (13) Swiss Franc Sell 9/20/12 57,099 55,820 (1,279) State Street Bank and Trust Co. Canadian Dollar Buy 9/20/12 40,971 40,288 683 Euro Buy 9/20/12 7,800 7,640 160 UBS AG British Pound Sell 9/20/12 250,549 246,271 (4,278) Canadian Dollar Sell 9/20/12 7,200 7,082 (118) Euro Buy 9/20/12 112,339 110,020 2,319 Norwegian Krone Sell 9/20/12 3,449 3,321 (128) Swiss Franc Buy 9/20/12 46,727 45,687 1,040 25 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $6,310,813) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Buy 9/20/12 $47,975 $48,722 $(747) British Pound Buy 9/20/12 20,323 19,973 350 Canadian Dollar Buy 9/20/12 225,439 221,806 3,633 Euro Sell 9/20/12 26,166 25,626 (540) Japanese Yen Sell 9/20/12 113,981 114,155 174 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $11,498,676 $5,562,867 $— Industrials 139,050 — — Total common stocks — Short-term investments 568,174 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,313 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 26 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $15,783,403) $17,200,593 Affiliated issuers (identified cost $568,174) (Note 6) 568,174 Dividends, interest and other receivables 69,433 Receivable for shares of the fund sold 14,913 Receivable for investments sold 122,982 Unrealized appreciation on forward currency contracts (Note 1) 55,643 Total assets LIABILITIES Payable for investments purchased 172,095 Payable for shares of the fund repurchased 21,802 Payable for compensation of Manager (Note 2) 787 Payable for investor servicing fees (Note 2) 8,665 Payable for custodian fees (Note 2) 8,244 Payable for Trustee compensation and expenses (Note 2) 1,787 Payable for administrative services (Note 2) 38 Payable for distribution fees (Note 2) 8,597 Payable for auditing 43,096 Unrealized depreciation on forward currency contracts (Note 1) 53,330 Other accrued expenses 10,160 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $17,776,671 Undistributed net investment income (Note 1) 101,709 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,594,696) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,419,453 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($12,227,352 divided by 972,160 shares) $12.58 Offering price per class A share (100/94.25 of $12.58)* $13.35 Net asset value and offering price per class B share ($2,360,994 divided by 190,399 shares)** $12.40 Net asset value and offering price per class C share ($994,638 divided by 80,157 shares)** $12.41 Net asset value and redemption price per class M share ($184,094 divided by 14,772 shares) $12.46 Offering price per class M share (100/96.50 of $12.46)* $12.91 Net asset value, offering price and redemption price per class R share ($725,341 divided by 57,982 shares) $12.51 Net asset value, offering price and redemption price per class Y share ($1,210,718 divided by 95,915 shares) $12.62 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 27 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $27,067) $407,385 Interest (including interest income of $371 from investments in affiliated issuers) (Note 6) 1,240 Securities lending (Note 1) 161 Total investment income EXPENSES Compensation of Manager (Note 2) 115,875 Investor servicing fees (Note 2) 59,204 Custodian fees (Note 2) 17,896 Trustee compensation and expenses (Note 2) 1,402 Administrative services (Note 2) 584 Distribution fees — Class A (Note 2) 31,844 Distribution fees — Class B (Note 2) 23,154 Distribution fees — Class C (Note 2) 9,709 Distribution fees — Class M (Note 2) 2,373 Distribution fees — Class R (Note 2) 3,320 Auditing 47,147 Other 20,243 Fees waived and reimbursed by Manager (Note 2) (50,679) Total expenses Expense reduction (Note 2) (204) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,539,255) Net realized loss on foreign currency transactions (Note 1) (34,808) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 41,187 Net unrealized appreciation of investments during the year 1,330,285 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $126,918 $72,192 Net realized gain (loss) on investments and foreign currency transactions (1,574,063) 896,572 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,371,472 319,269 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (126,900) (101,468) Class B (7,493) (6,391) Class C (2,902) (3,998) Class M (1,925) (1,800) Class R (6,029) (396) Class Y (15,321) (7,873) Net realized short-term gain on investments Class A (246,832) (81,829) Class B (44,869) (9,510) Class C (19,769) (5,616) Class M (7,079) (2,103) Class R (12,408) (328) Class Y (23,967) (5,378) From net realized long-term gain on investments Class A (172,235) (212,754) Class B (31,310) (24,726) Class C (13,796) (14,601) Class M (4,939) (5,467) Class R (8,659) (852) Class Y (16,724) (13,983) Redemption fees (Note 1) 2,705 6,786 Increase from capital share transactions (Note 4) 925,189 8,116,178 Total increase in net assets NET ASSETS Beginning of year 17,614,073 8,702,149 End of year (including undistributed net investment income of $101,709 and $185,032, respectively) The accompanying notes are an integral part of these financial statements. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A August 31, 2012 .11 (.08) (.13) (.42) — 1.41 .84 63 August 31, 2011 .08 2.67 (.16) (.45) — 1.40 .58 61 August 31, 2010 .10 (.34) (.14) (.19) — 1.48 .85 57 August 31, 2009† .13 1.40 — b — — b — * 1.04* 1.22* 29* Class B August 31, 2012 .01 (.08) (.04) (.42) — 2.16 .09 63 August 31, 2011 (.02) 2.64 (.08) (.45) — 2.15 (.14) 61 August 31, 2010 .02 (.34) (.12) (.19) — 2.23 .18 57 August 31, 2009† .08 1.39 — b — — b — * 1.57* .74* 29* Class C August 31, 2012 .01 (.07) (.04) (.42) — 2.16 .05 63 August 31, 2011 (.02) 2.64 (.09) (.45) — 2.15 (.12) 61 August 31, 2010 .02 (.34) (.11) (.19) — 2.23 .13 57 August 31, 2009† .08 1.39 — b — — b — * 1.57* .70* 29* Class M August 31, 2012 .03 (.07) (.07) (.42) — 1.91 .23 63 August 31, 2011 .02 2.65 (.11) (.45) — 1.90 .12 61 August 31, 2010 .05 (.35) (.12) (.19) — 1.98 .45 57 August 31, 2009† .10 1.39 — b — — b — * 65 1.39* .91* 29* Class R August 31, 2012 .07 (.07) (.12) (.42) — 1.66 .57 63 August 31, 2011 .09 2.62 (.15) (.45) — 1.65 .67 61 August 31, 2010 .07 (.34) (.11) (.19) — 14 1.73 .60 57 August 31, 2009† .10 1.41 — b — — b — * 12 1.22* 1.01* 29* Class Y August 31, 2012 .14 (.08) (.16) (.42) — 1.16 1.07 63 August 31, 2011 .12 2.66 (.18) (.45) — 1.15 .88 61 August 31, 2010 .14 (.35) (.16) (.19) — 1.23 1.14 57 August 31, 2009† .16 1.39 — b — — b — * .86* 1.49* 29* * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount (Note 2): Percentage of average net assets August 31, 2012 0.28% August 31, 2011 0.39 August 31, 2010 1.14 August 31, 2009 4.00 The accompanying notes are an integral part of these financial statements. 30 31 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam Global Energy Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by concentrating its investments in the energy industries. The fund invests mainly in common stocks ( growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 32 Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. 33 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $7,500,000 on forward currency contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $14,689 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 34 The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $215,564 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $202,067 $13,497 $215,564 —* * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $1,219,718 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals, redesignation of taxable income and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $49,671 to decrease undistributed net investment income, and $49,671 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,856,362 Unrealized depreciation (598,586) Net unrealized appreciation 1,257,776 Undistributed ordinary income 103,968 Capital loss carryforward (215,564) Post-October capital loss deferral (1,219,718) Cost for federal income tax purposes $16,510,991 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 35 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $50,679 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $58 under the expense offset arrangements and by $146 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $13, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 36 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $6,828 and $57 from the sale of classA and classM shares, respectively, and received $2,465 and $175 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $11,523,345 and $11,160,926, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 263,539 $3,395,748 535,578 $7,688,519 Shares issued in connection with reinvestment of distributions 33,854 419,116 28,846 385,101 297,393 3,814,864 564,424 8,073,620 Shares repurchased (262,438) (3,250,307) (256,144) (3,543,498) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 66,733 $831,352 151,503 $2,156,140 Shares issued in connection with reinvestment of distributions 6,587 80,821 3,011 39,894 73,320 912,173 154,514 2,196,034 Shares repurchased (49,006) (613,197) (60,487) (804,560) Net increase 37 Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 25,577 $322,113 59,308 $843,400 Shares issued in connection with reinvestment of distributions 2,964 36,396 1,260 16,700 28,541 358,509 60,568 860,100 Shares repurchased (25,012) (311,997) (27,177) (374,434) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 2,048 $26,122 16,056 $228,447 Shares issued in connection with reinvestment of distributions 1,118 13,764 688 9,133 3,166 39,886 16,744 237,580 Shares repurchased (17,582) (215,547) (3,494) (48,951) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 26,655 $337,169 55,356 $795,441 Shares issued in connection with reinvestment of distributions 2,196 27,096 118 1,576 28,851 364,265 55,474 797,017 Shares repurchased (16,198) (207,104) (11,436) (167,028) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 27,414 $353,063 93,563 $1,359,555 Shares issued in connection with reinvestment of distributions 4,485 55,661 2,006 26,818 31,899 408,724 95,569 1,386,373 Shares repurchased (29,545) (375,080) (35,994) (496,075) Net increase At the close of the reporting period Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percent of ownership Value ClassA 210,202 21.6% $2,644,338 38 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $55,643 Payables $53,330 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(35,415) $(35,415) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $41,131 $41,131 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $371 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $3,820,557 and $3,642,062, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. 39 In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 40 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Global Financials Fund (the fund), including the funds portfolio, as of August 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the three-year period then ended and the period from December 18, 2008 (commencement of operations) through August 31, 2009. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Financials Fund as of August 31, 2012, the results of its operations, the changes in its net assets, and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 15, 2012 22 The fund’s portfolio 8/31/12 COMMON STOCKS (97.8%)* Shares Value Capital markets (16.2%) Apollo Global Management, LLC. Class A 3,600 $47,736 Ashmore Group PLC (United Kingdom) 21,428 111,648 BGP Holdings PLC (Malta) F 82,319 104 Blackstone Group LP (The) 6,100 82,289 Charles Schwab Corp. (The) 11,300 152,437 Deutsche Bank AG (Germany) 3,398 120,441 Fortress Investment Group LLC Class A 7,971 31,326 Franklin Resources, Inc. 1,000 117,400 Goldman Sachs Group, Inc. (The) 1,187 125,490 Invesco, Ltd. 6,600 156,288 KKR & Co. LP 7,100 101,175 Legg Mason, Inc. 1,700 41,786 Macquarie Group, Ltd. (Australia) 3,315 92,431 Morgan Stanley 5,700 85,500 State Street Corp. 4,900 203,840 WisdomTree Investments, Inc. † 9,200 57,408 Commercial banks (32.3%) Australia & New Zealand Banking Group, Ltd. (Australia) 13,408 344,963 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 18,462 140,294 Bank Mandiri (Persero) Tbk PT (Indonesia) 90,500 74,178 Barclays PLC (United Kingdom) 57,979 168,893 China Construction Bank Corp. (China) 131,000 86,397 Fifth Third Bancorp 6,600 99,924 HSBC Holdings, PLC (United Kingdom) 13,608 118,544 Industrial and Commercial Bank of China, Ltd. (China) 150,000 81,499 Kasikornbank PCL NVDR (Thailand) 28,600 154,393 KB Financial Group, Inc. (South Korea) 1 33 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 75,300 345,129 National Bank of Canada (Canada) 483 36,264 Royal Bank of Scotland Group PLC (United Kingdom) † 15,044 53,981 Sberbank of Russia ADR (Russia) 11,669 133,570 Societe Generale SA (France) † 5,494 144,694 Standard Chartered PLC (United Kingdom) 6,907 152,739 Toronto-Dominion Bank (Canada) 3,241 265,132 Turkiye Vakiflar Bankasi Tao (Turkey) 25,886 58,600 UniCredit SpA (Italy) † 18,748 73,850 United Overseas Bank, Ltd. (Singapore) 10,000 153,362 Wells Fargo & Co. 10,391 353,606 Consumer finance (2.0%) Capital One Financial Corp. 3,300 186,549 Diversified financial services (12.1%) BM&F Bovespa SA (Brazil) 15,200 80,497 Citigroup, Inc. 12,270 364,542 ING Groep NV GDR (Netherlands) † 24,192 184,111 23 COMMON STOCKS (97.8%)* cont. Shares Value Diversified financial services cont. JPMorgan Chase & Co. 9,147 $339,720 ORIX Corp. (Japan) 1,850 171,809 Household durables (1.1%) Beazer Homes USA, Inc. † 16,100 47,334 Persimmon PLC (United Kingdom) 5,381 59,490 Insurance (18.9%) ACE, Ltd. 1,700 125,341 Aflac, Inc. 3,188 147,222 AIA Group, Ltd. (Hong Kong) 44,800 154,378 Allianz SE (Germany) 1,917 210,424 Allstate Corp. (The) 2,100 78,288 AXA SA (France) 4,646 66,982 Brown & Brown, Inc. 5,100 133,824 Marsh & McLennan Cos., Inc. 4,300 146,931 MetLife, Inc. 4,900 167,237 Old Mutual PLC (United Kingdom) 48,996 129,425 Prudential PLC (United Kingdom) 18,033 225,534 SCOR SE (France) 4,045 99,292 XL Group PLC 4,051 93,659 Professional services (0.6%) Verisk Analytics, Inc. Class A † 1,200 58,224 Real estate investment trusts (REITs) (7.2%) American Campus Communities, Inc. R 1,300 60,606 American Tower Corp. Class A R 2,300 161,920 British Land Company PLC (United Kingdom) R 13,441 114,955 Digital Realty Trust, Inc. R 1,475 109,902 MFA Financial, Inc. R 7,180 58,804 Prologis, Inc. R 4,908 167,706 Real estate management and development (6.4%) CBRE Group, Inc. Class A † 6,500 112,515 Henderson Land Development Co., Ltd. (Hong Kong) 16,360 100,907 Hysan Development Co., Ltd. (Hong Kong) 27,000 121,398 Mitsui Fudosan Co., Ltd. (Japan) 10,000 186,686 Sun Hung Kai Properties, Ltd. (Hong Kong) 6,000 77,996 Software (1.0%) SS&C Technologies Holdings, Inc. † 4,175 92,602 Total common stocks (cost $8,710,018) WARRANTS (1.0%)* † Expiration Strike date price Warrants Value JPMorgan Chase & Co. W 10/28/18 $0.967 1,309 $13,025 LIC Housing Finance, Ltd. 144A (India) 6/3/14 0.00001 18,680 80,630 Total warrants (cost $99,535) 24 SHORT-TERM INVESTMENTS (1.5%)* Shares Value Putnam Money Market Liquidity Fund 0.13% e 143,021 $143,021 Total short-term investments (cost $143,021) TOTAL INVESTMENTS Total investments (cost $8,952,574) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $9,404,036. † Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $9,396 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 47.2% Thailand 1.6% United Kingdom 12.0 Singapore 1.6 Japan 7.5 Spain 1.5 Hong Kong 4.8 Russia 1.4 Australia 4.6 India 0.9 Germany 3.5 Brazil 0.9 France 3.3 Indonesia 0.8 Canada 3.2 Italy 0.8 Netherlands 2.0 Turkey 0.6 China 1.8 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. 25 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $3,827,787) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 9/20/12 $40,237 $41,056 $(819) Canadian Dollar Buy 9/20/12 58,819 57,469 1,350 Euro Buy 9/20/12 124,918 122,304 2,614 Hong Kong Dollar Sell 9/20/12 201,013 201,076 63 Japanese Yen Sell 9/20/12 62,125 62,212 87 Norwegian Krone Buy 9/20/12 9,330 8,984 346 Swedish Krona Buy 9/20/12 35,224 34,471 753 Swiss Franc Buy 9/20/12 26,088 25,516 572 Citibank, N.A. Australian Dollar Buy 9/20/12 73,871 73,917 (46) British Pound Sell 9/20/12 47,950 47,127 (823) Danish Krone Buy 9/20/12 19,419 18,826 593 Euro Sell 9/20/12 396,896 388,660 (8,236) Singapore Dollar Buy 9/20/12 79,823 79,601 222 Swiss Franc Buy 9/20/12 91,778 89,776 2,002 Credit Suisse AG Australian Dollar Buy 9/20/12 31,777 32,286 (509) British Pound Sell 9/20/12 79,229 77,947 (1,282) Canadian Dollar Buy 9/20/12 63,585 62,594 991 Euro Buy 9/20/12 30,192 29,544 648 Japanese Yen Sell 9/20/12 33,010 33,061 51 Norwegian Krone Buy 9/20/12 77,123 74,208 2,915 Singapore Dollar Sell 9/20/12 39,069 38,944 (125) Swedish Krona Sell 9/20/12 23,815 23,309 (506) Swiss Franc Buy 9/20/12 79,310 77,651 1,659 Deutsche Bank AG Australian Dollar Buy 9/20/12 9,904 10,046 (142) Canadian Dollar Sell 9/20/12 36,508 35,907 (601) Euro Buy 9/20/12 60,509 59,287 1,222 Japanese Yen Buy 9/20/12 43,457 43,517 (60) Swedish Krona Sell 9/20/12 5,388 5,271 (117) Swiss Franc Buy 9/20/12 51,232 50,119 1,113 Goldman Sachs International Australian Dollar Sell 9/20/12 6,293 6,391 98 Canadian Dollar Buy 9/20/12 64,904 63,854 1,050 Euro Buy 9/20/12 2,768 2,711 57 Japanese Yen Buy 9/20/12 130,063 130,214 (151) Norwegian Krone Sell 9/20/12 41,148 39,639 (1,509) Swedish Krona Buy 9/20/12 52,609 51,493 1,116 26 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $3,827,787) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. Australian Dollar Buy 9/20/12 $67,371 $68,436 $(1,065) British Pound Buy 9/20/12 47,633 46,816 817 Canadian Dollar Buy 9/20/12 176,153 173,336 2,817 Euro Buy 9/20/12 1,887 1,902 (15) Hong Kong Dollar Sell 9/20/12 59,260 59,265 5 Japanese Yen Sell 9/20/12 23,671 23,705 34 Swedish Krona Buy 9/20/12 109,821 107,533 2,288 Swiss Franc Buy 9/20/12 36,774 35,973 801 Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/20/12 143,511 145,620 (2,109) British Pound Buy 9/20/12 20,165 20,176 (11) Canadian Dollar Sell 9/20/12 2,332 2,294 (38) Euro Buy 9/20/12 48,684 47,286 1,398 Japanese Yen Buy 9/20/12 28,032 28,062 (30) Swiss Franc Buy 9/20/12 105 102 3 State Street Bank and Trust Co. Australian Dollar Buy 9/20/12 98,632 100,037 (1,405) Canadian Dollar Buy 9/20/12 36,306 35,701 605 Euro Buy 9/20/12 80,511 78,860 1,651 Israeli Shekel Buy 9/20/12 14,388 14,344 44 Japanese Yen Buy 9/20/12 47,154 47,211 (57) Swedish Krona Buy 9/20/12 16,827 16,471 356 UBS AG British Pound Sell 9/20/12 221,016 217,243 (3,773) Euro Buy 9/20/12 87,808 85,996 1,812 Norwegian Krone Sell 9/20/12 16,142 15,540 (602) Swiss Franc Buy 9/20/12 26,297 25,712 585 Westpac Banking Corp. Australian Dollar Buy 9/20/12 1,444 1,467 (23) Canadian Dollar Buy 9/20/12 173,719 170,920 2,799 Euro Buy 9/20/12 629 616 13 Japanese Yen Sell 9/20/12 58,086 58,175 89 Total 27 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $47,334 $59,490 $— Financials 4,492,864 4,453,536 104 Industrials 58,224 — — Information technology 92,602 — — Total common stocks Warrants 13,025 80,630 — Short-term investments 143,021 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $11,585 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 28 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $8,809,553) $9,297,809 Affiliated issuers (identified cost $143,021) (Note 6) 143,021 Foreign currency (cost $3,929) (Note 1) 3,929 Dividends, interest and other receivables 15,772 Receivable for shares of the fund sold 1,415 Unrealized appreciation on forward currency contracts (Note 1) 35,639 Foreign tax reclaim 3,561 Receivable from Manager (Note 2) 4,326 Total assets LIABILITIES Payable for shares of the fund repurchased 1,257 Payable for investor servicing fees (Note 2) 4,965 Payable for custodian fees (Note 2) 8,673 Payable for Trustee compensation and expenses (Note 2) 1,427 Payable for administrative services (Note 2) 21 Payable for distribution fees (Note 2) 4,985 Payable for auditing 43,004 Unrealized depreciation on forward currency contracts (Note 1) 24,054 Other accrued expenses 13,050 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $9,360,923 Undistributed net investment income (Note 1) 40,460 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (492,481) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 495,134 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 29 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($4,817,067 divided by 452,428 shares) $10.65 Offering price per class A share (100/94.25 of $10.65)* $11.30 Net asset value and offering price per class B share ($357,066 divided by 33,915 shares)** $10.53 Net asset value and offering price per class C share ($2,627,270 divided by 251,336 shares)** $10.45 Net asset value and redemption price per class M share ($70,016 divided by 6,617 shares) $10.58 Offering price per class M share (100/96.50 of $10.58)* $10.96 Net asset value, offering price and redemption price per class R share ($339,526 divided by 32,096 shares) $10.58 Net asset value, offering price and redemption price per class Y share ($1,193,091 divided by 111,782 shares) $10.67 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $10,852) $272,009 Interest (including interest income of $299 from investments in affiliated issuers) (Note 6) 539 Securities lending (Note 1) 145 Total investment income EXPENSES Compensation of Manager (Note 2) 56,969 Investor servicing fees (Note 2) 29,200 Custodian fees (Note 2) 23,824 Trustee compensation and expenses (Note 2) 699 Administrative services (Note 2) 288 Distribution fees — Class A (Note 2) 12,564 Distribution fees — Class B (Note 2) 3,607 Distribution fees — Class C (Note 2) 22,255 Distribution fees — Class M (Note 2) 506 Distribution fees — Class R (Note 2) 1,547 Reports to shareholders 13,758 Auditing 47,028 Other 2,155 Fees waived and reimbursed by Manager (Note 2) (69,742) Total expenses Expense reduction (Note 2) (78) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (396,087) Net realized gain on swap contracts (Note 1) 6,472 Net realized loss on foreign currency transactions (Note 1) (97,334) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 23,859 Net unrealized appreciation of investments during the year 641,414 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 31 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $128,113 $67,085 Net realized gain (loss) on investments and foreign currency transactions (486,949) 130,341 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 665,273 (493,196) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (73,380) (51,683) Class B (2,289) (1,492) Class C (35,001) (1,215) Class M (803) (116) Class R (3,927) (2,296) Class Y (14,226) (9,714) Net realized short-term gain on investments Class A — (243,121) Class B — (18,463) Class C — (16,391) Class M — (1,112) Class R — (9,595) Class Y — (36,073) From net realized long-term gain on investments Class A (36,690) (151,236) Class B (2,571) (11,485) Class C (17,868) (10,196) Class M (481) (692) Class R (2,239) (5,969) Class Y (6,003) (22,439) Redemption fees (Note 1) 4,376 2,407 Increase from capital share transactions (Note 4) 2,493,103 1,818,104 Total increase in net assets NET ASSETS Beginning of year 6,795,598 5,864,145 End of year (including undistributed net investment income of $40,460 and $137,810, respectively) The accompanying notes are an integral part of these financial statements. 32 This page left blank intentionally. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A August 31, 2012 .16 .34 (.15) (.07) .01 1.41 1.58 68 August 31, 2011 .12 (.25) (.13) (.97) — b 1.40 .95 103 August 31, 2010 .14 (1.53) (.23) (.43) — b 1.49 1.05 101 August 31, 2009† .12 3.53 (.01) — — b 36.51 * 1.06 * 1.12 * 46 * Class B August 31, 2012 .08 .34 (.07) (.07) .01 2.16 .81 68 August 31, 2011 .02 (.23) (.05) (.97) — b 2.15 .18 103 August 31, 2010 .03 (1.51) (.19) (.43) — b 2.24 .25 101 August 31, 2009† .03 3.55 (.01) — — b 35.78 * 1.58 * .23 * 46 * Class C August 31, 2012 .10 .30 (.14) (.07) .01 2.16 1.02 68 August 31, 2011 .04 (.25) (.05) (.97) — b 2.15 .33 103 August 31, 2010 .03 (1.51) (.18) (.43) — b 2.24 .21 101 August 31, 2009† .01 3.57 (.01) — — b 35.78 * 1.58 * .12 * 46 * Class M August 31, 2012 .11 .32 (.12) (.07) .01 1.91 1.05 68 August 31, 2011 .07 (.24) (.07) (.97) — b 68 1.90 .54 103 August 31, 2010 .08 (1.54) (.16) (.43) — b 23 1.99 .59 101 August 31, 2009† .08 3.52 (.01) — — b 36.00 * 22 1.41 * .74 * 46 * Class R August 31, 2012 .13 .33 (.13) (.07) .01 1.66 1.30 68 August 31, 2011 .11 (.25) (.15) (.97) — b 1.65 .89 103 August 31, 2010 .10 (1.52) (.19) (.43) — b 13 1.74 .80 101 August 31, 2009† .11 3.51 (.01) — — b 36.20 * 14 1.23 * 1.07 * 46 * Class Y August 31, 2012 .19 .32 (.17) (.07) .01 1.16 1.90 68 August 31, 2011 .16 (.26) (.16) (.97) — b 1.15 1.27 103 August 31, 2010 .18 (1.54) (.25) (.43) — b 1.24 1.38 101 August 31, 2009† .12 3.55 (.01) — — b 36.72 * .88 * 1.05 * 46 * * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2012 0.78% August 31, 2011 0.97 August 31, 2010 1.50 August 31, 2009 3.88 The accompanying notes are an integral part of these financial statements. 34 35 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam Global Financials Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by concentrating its investments in the financial industries. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 36 that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. 37 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $3,900,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $23,000 on total return swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,053 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 38 Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $30,480 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $30,480 $— $30,480 * * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $375,548 of certain losses recognized during the period from November 1, 2011 to August 31, 2012 to its fiscal year ending August 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals, realized gains and losses on passive foreign investment companies, foreign tax credits, income on swap contracts and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $95,837 to decrease undistributed net investment income, $4,615 to increase paid-in-capital and $91,222 to decrease accumulated net realized losses. 39 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $882,736 Unrealized depreciation (480,933) Net unrealized appreciation 401,803 Undistributed ordinary income 51,288 Capital loss carryforward (30,480) Post-October capital loss deferral (375,548) Cost for federal income tax purposes $9,039,027 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $69,742 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. 40 The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $78 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $8, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,037 and no monies from the sale of classA and classM shares, respectively, and received $829 and $751 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $8,415,574 and $5,934,740, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 167,017 $1,741,648 128,452 $1,555,361 Shares issued in connection with reinvestment of distributions 5,831 54,577 36,800 441,598 172,848 1,796,225 165,252 1,996,959 Shares repurchased (187,264) (1,934,811) (99,565) (1,220,696) Net increase (decrease) 41 Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 18,941 $191,542 18,600 $229,216 Shares issued in connection with reinvestment of distributions 517 4,814 2,628 31,321 19,458 196,356 21,228 260,537 Shares repurchased (19,156) (198,232) (16,043) (201,530) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 238,949 $2,556,455 35,255 $425,138 Shares issued in connection with reinvestment of distributions 5,721 52,866 2,324 27,723 244,670 2,609,321 37,579 452,861 Shares repurchased (36,854) (378,541) (24,138) (279,727) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 181 $2,016 5,118 $53,013 Shares issued in connection with reinvestment of distributions 137 1,284 160 1,920 318 3,300 5,278 54,933 Shares repurchased (286) (3,077) (724) (9,146) Net increase 32 Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 13,561 $129,812 25,665 $320,898 Shares issued in connection with reinvestment of distributions 661 6,166 1,495 17,860 14,222 135,978 27,160 338,758 Shares repurchased (6,386) (65,742) (4,055) (45,183) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 56,602 $604,933 66,485 $834,062 Shares issued in connection with reinvestment of distributions 2,159 20,229 5,681 68,226 58,761 625,162 72,166 902,288 Shares repurchased (28,641) (292,836) (34,279) (431,950) Net increase 42 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassA 247,792 54.8% $2,638,984 ClassM 1,161 17.5 12,283 ClassR 1,172 3.7 12,400 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $35,639 Payables $24,054 Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized Equity contracts appreciation 93,655 depreciation — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Warrants† contracts Swaps Total Foreign exchange contracts $— (94,932) $— $(94,932) Equity contracts 416 — 6,472 6,888 Total Amount of unrealized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Warrants† contracts Swaps Total Foreign exchange contracts $— $24,038 $— $24,038 Equity contracts (8,576) — (3,485) (12,061) Total † For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $299 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,846,484 and $2,974,956, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 43 Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 44 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Global Health Care Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Health Care Fund (the “fund”) at August 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 5, 2012 23 The fund’s portfolio 8/31/12 COMMON STOCKS (98.6%)* Shares Value Biotechnology (12.4%) Achillion Pharmaceuticals, Inc. † 142,600 $1,002,478 Acorda Therapeutics, Inc. † 148,500 3,393,225 Actelion, Ltd. (Switzerland) 126,666 5,979,240 Affymax, Inc. † 724,900 12,823,481 Amarin Corp. PLC ADR (Ireland) † S 65,000 889,850 Amgen, Inc. 119,335 10,014,593 Amicus Therapeutics, Inc. † 407,042 1,994,506 Anthera Pharmaceuticals, Inc. † 136,843 123,159 Arqule, Inc. † 593,905 3,112,062 BioMarin Pharmaceuticals, Inc. † 86,600 3,233,644 Celgene Corp. † 111,300 8,018,052 Celldex Therapeutics, Inc. † 167,400 944,136 ChemoCentryx, Inc. † 180,888 1,899,324 Clovis Oncology, Inc. † S 113,070 1,977,594 Codexis, Inc. † 270,822 614,766 Dendreon Corp. † S 1,175,670 5,278,758 Dyax Corp. † 992,844 2,243,827 Gilead Sciences, Inc. † 62,600 3,611,394 Idenix Pharmaceuticals, Inc. † 181,100 1,023,215 Merrimack Pharmaceuticals, Inc. 271,334 2,159,819 Neurocrine Biosciences, Inc. † 248,660 1,835,111 OncoGenex Pharmaceutical, Inc. † 45,200 618,788 Pharmacyclics, Inc. † S 81,000 5,420,520 Spectrum Pharmaceuticals, Inc. † S 116,100 1,388,556 Synta Pharmaceuticals Corp. † S 850,695 5,589,066 TESARO, Inc. † S 113,246 1,401,985 United Therapeutics Corp. † 510,400 27,622,848 Verastem, Inc. 355,447 3,063,953 Vertex Pharmaceuticals, Inc. † 123,600 6,591,588 Food and staples retail (2.4%) CVS Caremark Corp. 416,600 18,976,130 Walgreen Co. 133,700 4,781,112 Health-care equipment and supplies (14.0%) Baxter International, Inc. 758,200 44,491,176 CareFusion Corp. † 77,900 2,046,433 China Kanghui Holdings, Inc. ADR (China) † S 96,439 2,410,011 China Medical Technologies, Inc. ADR (China) † S 863,806 2,505,037 Covidien PLC 611,800 34,291,390 Globus Medical, Inc. Class A † 36,410 579,647 ICU Medical, Inc. † 20,600 1,143,300 Medtronic, Inc. 322,100 13,096,586 Microport Scientific Corp. (China) 678,000 280,209 Smith & Nephew PLC (United Kingdom) 305,954 3,236,752 St. Jude Medical, Inc. 244,000 9,213,440 24 COMMON STOCKS (98.6%)* cont. Shares Value Health-care equipment and supplies cont. Stryker Corp. 162,500 $8,654,750 Unilife Corp. † 557,524 1,666,997 West Pharmaceutical Services, Inc. 170,300 8,063,705 Zimmer Holdings, Inc. 138,600 8,562,708 Health-care providers and services (14.3%) Aetna, Inc. 1,062,100 40,795,261 AmerisourceBergen Corp. 497,700 19,171,404 Cardinal Health, Inc. 113,860 4,503,163 CIGNA Corp. 592,500 27,118,725 Express Scripts Holding Co. † 352,564 22,077,558 Fresenius Medical Care AG & Co., KGaA (Germany) 76,542 5,514,539 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 21,210 1,522,242 McKesson Corp. 40,324 3,512,624 Sinopharm Group Co. (China) 310,800 990,670 UnitedHealth Group, Inc. 89,100 4,838,130 WellPoint, Inc. 212,500 12,722,375 Health-care technology (0.3%) MedAssets, Inc. † 168,300 2,872,881 Life sciences tools and services (4.9%) Agilent Technologies, Inc. 82,000 3,047,120 Illumina, Inc. † 49,200 2,070,336 Life Technologies Corp. † 372,900 17,791,059 Sequenom, Inc. † S 284,000 1,042,280 ShangPharma Corp. ADR (China) † 531,484 4,060,538 Thermo Fisher Scientific, Inc. 303,000 17,377,050 WuXi PharmaTech (Cayman), Inc. ADR (China) † 288,742 4,169,434 Personal products (0.2%) Synutra International, Inc. † 350,824 1,940,057 Pharmaceuticals (50.1%) Abbott Laboratories 508,500 33,327,090 Astellas Pharma, Inc. (Japan) 322,500 15,774,798 Auxilium Pharmaceuticals, Inc. † 1,174,400 27,363,520 Bayer AG (Germany) 346,157 26,848,766 Cempra, Inc. † 271,257 2,227,020 Daiichi Sankyo Co., Ltd. (Japan) 261,000 4,311,133 Eli Lilly & Co. 892,500 40,082,174 GlaxoSmithKline PLC (United Kingdom) 1,377,613 31,149,571 Hi-Tech Pharmacal Co., Inc. † 17,100 610,299 Hospira, Inc. † 84,700 2,844,226 Johnson & Johnson 1,098,800 74,092,084 Merck & Co., Inc. 1,067,300 45,947,265 Merck KGaA (Germany) 133,546 15,266,434 Mitsubishi Tanabe Pharma (Japan) 209,600 3,107,231 Novartis AG (Switzerland) 374,094 22,032,153 25 COMMON STOCKS (98.6%)* cont. Shares Value Pharmaceuticals cont. Par Pharmaceutical Cos., Inc. † 41,300 $2,056,740 Pfizer, Inc. 2,978,801 71,074,191 Sanofi (France) 433,521 35,408,103 Sanofi CVR (France) † 2,268,524 3,175,934 Shire PLC (Ireland) 91,460 2,761,854 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 1,928,000 772,149 Somaxon Pharmaceuticals, Inc. † 1,961,700 588,510 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 361,465 14,306,785 Warner Chilcott PLC Class A † 139,000 1,893,180 Watson Pharmaceuticals, Inc. † 299,000 24,323,650 Total common stocks (cost $781,773,186) SHORT-TERM INVESTMENTS (2.8%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 13,167,375 $13,167,375 Putnam Money Market Liquidity Fund 0.13% e 8,189,259 8,189,259 SSgA Prime Money Market Fund 0.12% P 2,338,408 2,338,408 U.S. Treasury Bills with effective yields ranging from 0.166% to 0.172%, May 30, 2013 ## $854,000 853,063 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.093%, November 15, 2012 1,464,000 1,463,773 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.104%, October 18, 2012 2,433,000 2,432,696 Total short-term investments (cost $28,444,356) TOTAL INVESTMENTS Total investments (cost $810,217,542) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $1,000,077,649. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 26 P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $281,147 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.9% Switzerland 2.8% Germany 4.9 Japan 2.3 Ireland 4.0 China 1.5 France 3.8 Israel 1.4 United Kingdom 3.4 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $119,927,224) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 9/20/12 $30,186,348 $29,575,180 $611,168 Citibank, N.A. British Pound Buy 9/20/12 28,424,892 27,936,672 488,220 Danish Krone Buy 9/20/12 14,079,863 13,649,999 429,864 Credit Suisse AG Japanese Yen Buy 9/20/12 19,558,317 19,588,882 (30,565) HSBC Bank USA, National Association Australian Dollar Buy 9/20/12 16,531,132 16,780,888 (249,756) JPMorgan Chase Bank, N.A. Swiss Franc Buy 9/20/12 12,671,507 12,395,603 275,904 Total 27 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $25,697,299 $— $— Health care 787,220,326 173,433,602 — Total common stocks — Short-term investments 10,527,667 17,916,907 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — 1,524,835 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 28 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value, including $12,473,491 of securities on loan (Note 1): Unaffiliated issuers (identified cost $788,860,908) $993,439,167 Affiliated issuers (identified cost $21,356,634) (Notes 1 and 6) 21,356,634 Foreign currency (cost $11,447,909) (Note 1) 11,447,909 Dividends, interest and other receivables 2,704,694 Foreign tax reclaim 710,179 Receivable for shares of the fund sold 287,353 Receivable for investments sold 12,382,754 Unrealized appreciation on forward currency contracts (Note 1) 1,805,156 Total assets LIABILITIES Payable for investments purchased 25,476,326 Payable for shares of the fund repurchased 710,472 Payable for compensation of Manager (Note 2) 540,249 Payable for investor servicing fees (Note 2) 492,300 Payable for custodian fees (Note 2) 10,267 Payable for Trustee compensation and expenses (Note 2) 383,296 Payable for administrative services (Note 2) 2,246 Payable for distribution fees (Note 2) 436,549 Unrealized depreciation on forward currency contracts (Note 1) 280,321 Collateral on securities loaned, at value (Note 1) 13,167,375 Collateral on certain derivative contracts, at value (Note 1) 2,338,408 Other accrued expenses 218,388 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $734,205,081 Distributions in excess of net investment income (Note 1) (1,061,515) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 60,900,675 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 206,033,408 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 29 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($923,021,079 divided by 20,496,062 shares) $45.03 Offering price per class A share (100/94.25 of $45.03)* $47.78 Net asset value and offering price per class B share ($26,016,947 divided by 725,363 shares)** $35.87 Net asset value and offering price per class C share ($17,562,216 divided by 442,586 shares)** $39.68 Net asset value and redemption price per class M share ($9,518,370 divided by 237,242 shares) $40.12 Offering price per class M share (100/96.50 of $40.12)* $41.58 Net asset value, offering price and redemption price per class R share ($3,046,017 divided by 69,821 shares) $43.63 Net asset value, offering price and redemption price per class Y share ($20,913,020 divided by 448,980 shares) $46.58 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $637,166) $19,447,247 Interest (including interest income of $7,149 from investments in affiliated issuers) (Note 6) 17,742 Securities lending (Note 1) 1,000,450 Total investment income EXPENSES Compensation of Manager (Note 2) 6,128,767 Investor servicing fees (Note 2) 3,210,157 Custodian fees (Note 2) 32,438 Trustee compensation and expenses (Note 2) 84,178 Administrative services (Note 2) 30,133 Distribution fees — Class A (Note 2) 2,221,909 Distribution fees — Class B (Note 2) 274,158 Distribution fees — Class C (Note 2) 168,801 Distribution fees — Class M (Note 2) 70,458 Distribution fees — Class R (Note 2) 12,948 Other 427,478 Total expenses Expense reduction (Note 2) (56,376) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 69,205,292 Net realized loss on foreign currency transactions (Note 1) (11,729,231) Net realized loss on written options (Notes 1 and 3) (75,398) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,517,826 Net unrealized appreciation of investments during the year 69,918,122 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 31 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $7,860,390 $6,184,305 Net realized gain on investments and foreign currency transactions 57,400,663 110,471,742 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 71,435,948 (4,048,754) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (22,594,898) — Class B (634,530) — Class C (350,777) — Class M (217,768) — Class R (55,124) — Class Y (509,893) — Net realized short-term gain on investments Class A (7,099,191) (12,895,435) Class B (281,275) (646,934) Class C (159,368) (264,638) Class M (83,207) (152,282) Class R (19,126) (24,378) Class Y (167,310) (243,517) From net realized long-term gain on investments Class A (73,159,922) (50,507,120) Class B (2,894,977) (2,533,823) Class C (1,573,724) (1,036,499) Class M (863,122) (596,437) Class R (193,343) (95,480) Class Y (1,542,427) (953,776) Increase in capital from settlement payments (Note 8) 137,436 762,168 Redemption fees (Note 1) 8,671 12,486 Decrease from capital share transactions (Note 4) (21,088,656) (104,666,523) Total increase (decrease) in net assets NET ASSETS Beginning of year 996,723,179 1,057,958,074 End of year (including distributions in excess of net investment income of $1,061,515 and undistributed net investment income of $24,669,081, respectively) The accompanying notes are an integral part of these financial statements. 32 This page left blank intentionally. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees b reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A August 31, 2012 .36 5.55 (.99) (4.22) — .01 e 1.28 .85 25 August 31, 2011 .28 4.10 — (2.95) — .03 f,g 1.26 .59 35 August 31, 2010 .12 (.48) — (.15) — — h 1.33 .27 40 August 31, 2009 .07 (5.55) — (5.09) — — i 1.38 j .17 j 27 August 31, 2008 .01 1.61 (.29) (6.04) — — 1.23 j .02 j 19 Class B August 31, 2012 .03 4.43 (.66) (4.22) — .01 e 2.03 .09 25 August 31, 2011 (.07) 3.45 — (2.95) — .03 f,g 2.01 (.18) 35 August 31, 2010 (.20) (.37) — (.15) — — h 2.08 (.48) 40 August 31, 2009 (.20) (4.99) — (5.09) — — i 2.13 j (.57) j 27 August 31, 2008 (.34) 1.40 — (6.04) — — 1.98 j (.74) j 19 Class C August 31, 2012 .04 4.90 (.69) (4.22) — .01 e 2.03 .10 25 August 31, 2011 (.07) 3.74 — (2.95) — .03 f,g 2.01 (.16) 35 August 31, 2010 (.20) (.43) — (.15) — — h 2.08 (.48) 40 August 31, 2009 (.21) (5.27) — (5.09) — — i 2.13 j (.57) j 27 August 31, 2008 (.36) 1.49 — (6.04) — — 1.98 j (.73) j 19 Class M August 31, 2012 .13 4.95 (.78) (4.22) — .01 e 1.78 .35 25 August 31, 2011 .04 3.76 — (2.95) — .03 f,g 1.76 .09 35 August 31, 2010 (.10) (.43) — (.15) — — h 1.83 (.23) 40 August 31, 2009 (.12) (5.26) — (5.09) — — i 1.88 j (.33) j 27 August 31, 2008 (.24) 1.50 — (6.04) — — 1.73 j (.48) j 19 Class R August 31, 2012 .26 5.38 (.91) (4.22) — .01 e 1.53 .63 25 August 31, 2011 .17 4.00 — (2.95) — .03 f,g 1.51 .37 35 August 31, 2010 .01 (.47) — (.15) — — h 1.58 .02 40 August 31, 2009 (.03) (5.49) — (5.09) — — i 1.63 j (.07) j 27 August 31, 2008 (.12) 1.58 (.21) (6.04) — — 1.48 j (.24) j 19 Class Y August 31, 2012 .48 5.74 (1.11) (4.22) — .01 e 1.03 1.11 25 August 31, 2011 .41 4.21 — (2.95) — .03 f,g 1.01 .85 35 August 31, 2010 .25 (.52) — (.15) — — h 1.08 .52 40 August 31, 2009 .18 (5.62) — (5.09) — — i 1.13 j .43 j 27 August 31, 2008 .15 1.64 (.45) (6.04) — — .98 j .27 j 19 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 35 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to $0.01 per share outstanding on November 29, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.03 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 31, 2010. i Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp. which amounted to less than $0.01 per share outstanding as of May 21, 2009. j Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2009 <0.01% August 31, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 36 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam Global Health Care Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek capital appreciation by concentrating its investments in the health care industry. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, 37 the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to generate additional income for the portfolio and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. 38 Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the reporting period, the transaction volume of purchased options contracts was minimal. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $123,200,000 on forward currency contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $280,321 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $79,912. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $12,473,491. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $13,167,375. 39 Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, realized and unrealized gains and losses on passive foreign investment companies, straddle loss deferrals, net operating losses, redesignation of taxable income and restitution payments. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $9,227,996 to decrease undistributed net investment income, $137,192 to decrease paid-in-capital and $9,365,188 to increase accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $275,689,185 Unrealized depreciation ($72,289,861) Net unrealized appreciation $203,399,324 Undistributed long-term gain $34,092,861 Undistributed short-term gain $28,348,436 Cost for federal income tax purposes $811,396,477 40 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,087 under the expense offset arrangements and by $54,289 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $787, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 41 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004 Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classshares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $28,262 and $283 from the sale of classA and classM shares, respectively, and received $22,185 and $318 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $70 on classA and no monies on classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $238,345,451 and $344,726,580, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Options opened $1,507,958 $15,080 Options closed (1,507,958) (15,080) Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 740,177 $30,724,896 694,285 $32,696,178 Shares issued in connection with reinvestment of distributions 2,376,273 91,605,340 1,247,023 55,966,398 3,116,450 122,330,236 1,941,308 88,662,576 Shares repurchased (3,303,516) (139,508,907) (3,784,163) (177,742,752) Net decrease 42 Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 76,490 $2,595,506 60,126 $2,342,249 Shares issued in connection with reinvestment of distributions 113,323 3,497,150 78,676 2,906,327 189,813 6,092,656 138,802 5,248,576 Shares repurchased (324,158) (11,033,827) (498,266) (19,409,053) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 47,897 $1,785,183 40,669 $1,734,563 Shares issued in connection with reinvestment of distributions 52,035 1,776,460 27,119 1,094,505 99,932 3,561,643 67,788 2,829,068 Shares repurchased (90,127) (3,377,106) (99,128) (4,182,734) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 5,585 $204,777 4,400 $187,222 Shares issued in connection with reinvestment of distributions 31,402 1,082,104 16,899 687,452 36,987 1,286,881 21,299 874,674 Shares repurchased (43,429) (1,649,729) (46,595) (1,991,815) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 34,331 $1,397,762 20,897 $948,663 Shares issued in connection with reinvestment of distributions 6,875 257,201 2,698 117,992 41,206 1,654,963 23,595 1,066,655 Shares repurchased (20,619) (848,444) (16,541) (753,473) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 45,797 $1,966,381 117,034 $5,739,929 Shares issued in connection with reinvestment of distributions 48,461 1,928,765 20,398 942,002 94,258 3,895,146 137,432 6,681,931 Shares repurchased (79,916) (3,492,168) (125,461) (5,950,176) Net increase 43 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $1,805,156 Payables $280,321 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $(11,666,571) $(11,666,571) Equity contracts (32,598) — $(32,598) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $1,637,346 $1,637,346 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $7,149 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $220,205,482 and $222,347,563, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. 44 Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $744,995 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $12,516 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 45 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of the Putnam Global Industrials Fund (the fund), a series of Putnam Funds Trust, including the funds portfolio, as of August 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the three-year period then ended and the period from December 18, 2008 (commencement of operations) through August 31, 2009. These financial statements and financial highlights are the responsibility of management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Industrials Fund as of August 31, 2012, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 10, 2012 23 The fund’s portfolio 8/31/12 COMMON STOCKS (97.2%)* Shares Value Aerospace and defense (35.0%) Bombardier, Inc. Class B (Canada) 24,600 $87,345 Embraer SA ADR (Brazil) 8,954 241,310 Esterline Technologies Corp. † 3,100 185,380 General Dynamics Corp. 2,300 150,673 Honeywell International, Inc. 13,528 790,712 L-3 Communications Holdings, Inc. 12,054 846,673 Northrop Grumman Corp. 2,919 195,252 Precision Castparts Corp. 1,157 186,370 Raytheon Co. 3,500 197,820 United Technologies Corp. 6,161 491,956 Air freight and logistics (1.7%) Deutsche Post AG (Germany) 3,545 68,736 FedEx Corp. 1,100 96,393 Auto components (2.9%) Johnson Controls, Inc. 10,200 277,542 Automobiles (1.5%) Fiat SpA (Italy) † 10,671 57,946 Nissan Motor Co., Ltd. (Japan) 9,500 89,243 Building products (0.7%) Daikin Industries, Ltd. (Japan) 2,600 69,673 Commercial services and supplies (0.2%) Iron Mountain, Inc. 463 15,186 Construction and engineering (3.0%) Chiyoda Corp. (Japan) 9,000 119,210 Fluor Corp. 700 36,050 JGC Corp. (Japan) 3,000 92,833 KEPCO Engineering & Construction Co., Inc. (South Korea) 526 36,645 Electrical equipment (3.5%) Hubbell, Inc. Class B 400 32,328 Mitsubishi Electric Corp. (Japan) 17,000 138,991 Schneider Electric SA (France) 2,585 162,797 Electronic equipment, instruments, and components (1.1%) Hollysys Automation Technologies, Ltd. (China) † 11,400 107,160 Industrial conglomerates (23.5%) General Electric Co. 42,860 887,631 Siemens AG (Germany) 4,930 467,444 Tyco International, Ltd. 16,137 909,804 24 COMMON STOCKS (97.2%)* cont. Shares Value Machinery (17.1%) Cummins, Inc. 1,100 $106,821 Eaton Corp. 10,787 482,395 Fiat Industrial SpA (Italy) 45,311 454,832 Illinois Tool Works, Inc. 908 53,835 Ingersoll-Rand PLC 1,592 74,442 Invensys PLC (United Kingdom) 31,468 120,399 Japan Steel Works, Ltd. (The) (Japan) 18,000 96,803 Joy Global, Inc. 1,735 92,614 Zardoya Otis SA (Spain) 14,069 162,886 Road and rail (3.6%) East Japan Railway Co. (Japan) 2,200 147,626 Union Pacific Corp. 1,600 194,304 Trading companies and distributors (2.7%) Mitsui & Co., Ltd. (Japan) 12,100 170,039 WESCO International, Inc. † 1,558 90,021 Transportation infrastructure (0.7%) Fraport AG (Germany) 1,224 68,093 Total common stocks (cost $8,480,146) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value United Technologies Corp. $3.75 cv. pfd. † 400 $22,328 Total convertible preferred stocks (cost $20,000) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value L-3 Communications Holdings, Inc. (Call) Sept-12/$75.00 71,918 $3,402 Total purchased options outstanding (cost $9,709) SHORT-TERM INVESTMENTS (2.8%)* Shares Value Putnam Money Market Liquidity Fund 0.13% e 269,960 $269,960 Total short-term investments (cost $269,960) TOTAL INVESTMENTS Total investments (cost $8,779,815) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank 25 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $9,627,432. † Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $23,622 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 69.3% France 1.7% Japan 9.6 United Kingdom 1.2 Germany 6.3 China 1.1 Italy 5.3 Canada 0.9 Brazil 2.5 South Korea 0.4 Spain 1.7 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $7,454,677) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 9/20/12 $41,888 $42,575 $(687) British Pound Sell 9/20/12 17,624 17,325 (299) Canadian Dollar Buy 9/20/12 55,067 54,143 924 Euro Buy 9/20/12 76,108 74,533 1,575 Swedish Krona Buy 9/20/12 218,194 213,484 4,710 Swiss Franc Sell 9/20/12 27,554 26,871 (683) Barclays Bank PLC Australian Dollar Buy 9/20/12 40,134 40,763 (629) British Pound Buy 9/20/12 129,561 127,453 2,108 Canadian Dollar Sell 9/20/12 55,270 54,374 (896) Euro Buy 9/20/12 437,277 428,125 9,152 Hong Kong Dollar Buy 9/20/12 61,787 61,806 (19) Japanese Yen Sell 9/20/12 258,794 259,410 616 Swedish Krona Sell 9/20/12 50,330 49,255 (1,075) Swiss Franc Sell 9/20/12 47,984 46,934 (1,050) Citibank, N.A. Australian Dollar Sell 9/20/12 25,999 26,388 389 British Pound Buy 9/20/12 90,661 89,104 1,557 Canadian Dollar Buy 9/20/12 16,632 16,361 271 Danish Krone Buy 9/20/12 65,263 63,271 1,992 Euro Sell 9/20/12 344,815 337,660 (7,155) 26 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $7,454,677) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Singapore Dollar Buy 9/20/12 $27,758 $27,680 $78 Swiss Franc Buy 9/20/12 163,545 159,978 3,567 Credit Suisse AG British Pound Sell 9/20/12 39,059 38,439 (620) Canadian Dollar Buy 9/20/12 85,085 83,758 1,327 Euro Sell 9/20/12 75,102 73,491 (1,611) Japanese Yen Sell 9/20/12 120,738 120,927 189 Swedish Krona Sell 9/20/12 116,401 113,931 (2,470) Swiss Franc Sell 9/20/12 56,575 55,391 (1,184) Deutsche Bank AG Euro Buy 9/20/12 17,360 17,010 350 Swedish Krona Buy 9/20/12 103,211 100,976 2,235 Swiss Franc Buy 9/20/12 116,398 113,870 2,528 Goldman Sachs International Australian Dollar Buy 9/20/12 44,260 44,947 (687) British Pound Sell 9/20/12 9,209 9,040 (169) Canadian Dollar Buy 9/20/12 85,186 83,809 1,377 Euro Buy 9/20/12 3,145 3,081 64 Japanese Yen Buy 9/20/12 902,710 903,764 (1,054) Norwegian Krone Buy 9/20/12 20,108 19,371 737 Swedish Krona Buy 9/20/12 86,897 85,053 1,844 HSBC Bank USA, National Association Australian Dollar Buy 9/20/12 25,586 25,973 (387) British Pound Buy 9/20/12 161,317 158,757 2,560 Euro Sell 9/20/12 36,608 35,865 (743) Hong Kong Dollar Sell 9/20/12 121,498 121,524 26 Japanese Yen Buy 9/20/12 25,156 25,181 (25) Singapore Dollar Buy 9/20/12 65,062 64,853 209 Swiss Franc Buy 9/20/12 108,436 106,052 2,384 JPMorgan Chase Bank, N.A. British Pound Sell 9/20/12 43,663 42,915 (748) Canadian Dollar Sell 9/20/12 37,928 37,093 (835) Euro Sell 9/20/12 145,172 142,172 (3,000) Hong Kong Dollar Buy 9/20/12 170,172 170,224 (52) Japanese Yen Buy 9/20/12 176,076 176,489 (413) Singapore Dollar Buy 9/20/12 66,586 66,397 189 Swedish Krona Buy 9/20/12 40,068 39,233 835 Swiss Franc Buy 9/20/12 65,900 64,465 1,435 Royal Bank of Scotland PLC (The) British Pound Buy 9/20/12 39,376 38,708 668 Canadian Dollar Buy 9/20/12 26,570 26,135 435 Euro Buy 9/20/12 89,066 87,261 1,805 Japanese Yen Buy 9/20/12 70,652 70,727 (75) Swiss Franc Sell 9/20/12 37,298 36,462 (836) 27 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $7,454,677) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Sell 9/20/12 $12,484 $12,661 $177 Euro Sell 9/20/12 302,798 296,586 (6,212) Swedish Krona Buy 9/20/12 59,732 58,468 1,264 UBS AG Australian Dollar Buy 9/20/12 28,269 28,674 (405) British Pound Buy 9/20/12 27,468 26,999 469 Canadian Dollar Buy 9/20/12 8,417 8,279 138 Euro Sell 9/20/12 492,629 482,463 (10,166) Japanese Yen Buy 9/20/12 68,592 68,691 (99) Norwegian Krone Buy 9/20/12 1,311 1,262 49 Swiss Franc Buy 9/20/12 18,125 17,722 403 Westpac Banking Corp. British Pound Buy 9/20/12 85,580 84,106 1,474 Euro Buy 9/20/12 591,633 579,419 12,214 Japanese Yen Sell 9/20/12 168,250 168,510 260 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $277,542 $147,189 $— Industrials 6,445,315 2,377,007 — Information technology 107,160 — — Total common stocks — Convertible preferred stocks 22,328 — — Purchased options outstanding — 3,402 — Short-term investments 269,960 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $20,300 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 28 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $8,509,855) $9,379,943 Affiliated issuers (identified cost $269,960) (Notes 1 and 6) 269,960 Foreign currency (cost $68,863) (Note 1) 68,863 Dividends, interest and other receivables 18,168 Foreign Tax reclaim 4,023 Receivable for shares of the fund sold 2,103 Unrealized appreciation on forward currency contracts (Note 1) 64,584 Receivable from Manager (Note 2) 6,163 Total assets LIABILITIES Payable for investments purchased 68,863 Payable for shares of the fund repurchased 390 Payable for investor servicing fees (Note 2) 4,807 Payable for custodian fees (Note 2) 10,039 Payable for Trustee compensation and expenses (Note 2) 1,542 Payable for administrative services (Note 2) 21 Payable for distribution fees (Note 2) 3,948 Payable for auditing 43,007 Unrealized depreciation on forward currency contracts (Note 1) 44,284 Other accrued expenses 9,474 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $9,712,955 Undistributed net investment income (Note 1) 27,359 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,002,773) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 889,891 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 29 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($7,293,033 divided by 539,473 shares) $13.52 Offering price per class A share (100/94.25 of $13.52)* $14.34 Net asset value and offering price per class B share ($493,174 divided by 37,120 shares)** $13.29 Net asset value and offering price per class C share ($524,533 divided by 39,438 shares)** $13.30 Net asset value and redemption price per class M share ($48,894 divided by 3,643 shares) $13.42 Offering price per class M share (100/96.50 of $13.42)* $13.91 Net asset value, offering price and redemption price per class R share ($16,276 divided by 1,204 shares) $13.52 Net asset value, offering price and redemption price per class Y share ($1,251,522 divided by 92,306 shares) $13.56 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $12,087) $228,353 Interest (including interest income of $256 from investments in affiliated issuers) (Note 6) 278 Securities lending (Note 1) 1,087 Total investment income EXPENSES Compensation of Manager (Note 2) 64,786 Investor servicing fees (Note 2) 33,579 Custodian fees (Note 2) 25,923 Trustee compensation and expenses (Note 2) 787 Administrative services (Note 2) 313 Distribution fees — Class A (Note 2) 19,745 Distribution fees — Class B (Note 2) 4,427 Distribution fees — Class C (Note 2) 5,765 Distribution fees — Class M (Note 2) 475 Distribution fees — Class R (Note 2) 77 Reports to shareholders 15,981 Auditing 47,534 Other 2,747 Fees waived and reimbursed by Manager (Note 2) (72,832) Total expenses Expense reduction (Note 2) (269) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (879,620) Net realized loss on foreign currency transactions (Note 1) (62,118) Net realized gain on written options (Notes 1 and 3) 54,400 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 40,479 Net unrealized appreciation of investments during the year 1,515,386 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 31 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $80,680 $83,618 Net realized gain (loss) on investments and foreign currency transactions (887,338) 729,698 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 1,555,865 (866,526) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (191,036) (163,249) Class B (10,581) (3,807) Class C (10,409) (6,085) Class M (1,395) (631) Class R (319) (303) Class Y (31,338) (15,393) Net realized short-term gain on investments Class A — (532,748) Class B — (16,422) Class C — (23,822) Class M — (2,480) Class R — (1,128) Class Y — (46,277) From net realized long-term gain on investments Class A (276,145) (83,390) Class B (18,714) (2,570) Class C (20,957) (3,729) Class M (2,458) (388) Class R (510) (177) Class Y (39,152) (7,244) Redemption fees (Note 1) 2,524 7,643 Increase (decrease) from capital share transactions (Note 4) (1,998,609) 6,965,953 Total increase (decrease) in net assets NET ASSETS Beginning of year 11,477,324 5,466,781 End of year (including undistributed net investment income of $27,359 and $254,489, respectively) The accompanying notes are an integral part of these financial statements. 32 This page left blank intentionally. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A August 31, 2012 .11 .93 (.31) (.45) — e 1.41 .84 153 August 31, 2011 .10 1.99 f (.29) (1.08) .01 1.40 .65 122 August 31, 2010 .01 1.33 (.17) (.33) — e 1.46 .08 129 August 31, 2009† .12 1.57 (.02) — — e 16.96 * .94 * 1.22 * 211 * Class B August 31, 2012 .01 .93 (.26) (.45) — e 2.16 .04 153 August 31, 2011 (.02) 1.99 f (.22) (1.08) .01 2.15 (.11) 122 August 31, 2010 (.08) 1.33 (.15) (.33) — e 2.21 (.64) 129 August 31, 2009† .05 1.58 (.02) — — e 16.34 * 45 1.47 * .44 * 211 * Class C August 31, 2012 .01 .92 (.22) (.45) — e 2.16 .10 153 August 31, 2011 (.02) 1.99 f (.24) (1.08) .01 2.15 (.10) 122 August 31, 2010 (.08) 1.31 (.14) (.33) — e 2.21 (.63) 129 August 31, 2009† .05 1.59 (.02) — — e 16.44 * 21 1.47 * .54 * 211 * Class M August 31, 2012 .04 .93 (.26) (.45) — e 1.91 .31 153 August 31, 2011 .02 2.01 f (.24) (1.08) .01 82 1.90 .12 122 August 31, 2010 (.05) 1.32 (.14) (.33) — e 24 1.96 (.41) 129 August 31, 2009† .09 1.57 (.02) — — e 16.64 * 12 1.29 * .88 * 211 * Class R August 31, 2012 .08 .93 (.28) (.45) — e 1.66 .61 153 August 31, 2011 .05 2.02 f (.25) (1.08) .01 15 1.65 .30 122 August 31, 2010 (.02) 1.32 (.14) (.33) — e 13 1.71 (.16) 129 August 31, 2009† .10 1.58 (.02) — — e 16.85 * 12 1.12 * 1.06 * 211 * Class Y August 31, 2012 .14 .93 (.36) (.45) — e 1.16 1.11 153 August 31, 2011 .13 2.01 f (.31) (1.08) .01 1.15 .86 122 August 31, 2010 .04 1.33 (.19) (.33) — e 1.21 .33 129 August 31, 2009† .12 1.59 (.02) — — e 17.18 * .76 * 1.15 * 211 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 35 Financial highlights (Continued) * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class, reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2012 0.72% August 31, 2011 0.48 August 31, 2010 2.16 August 31, 2009 5.57 e Amount represents less than $0.01 per share. f The amount of net realized and unrealized gain shown for a share outstanding for the period ending August 31, 2011, does not correspond with the aggregate net loss on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the portfolio. The accompanying notes are an integral part of these financial statements. 36 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam Global Industrials Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by concentrating in the industrial products, services or equipment industries. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 37 Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to generate additional income for the portfolio and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. 38 Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 47,000 on purchased options contracts for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $21,340 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment 39 policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $499,677 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $499,279 $398 $499,677 * * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $250,581 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals and straddle loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $62,732 to decrease undistributed net investment income and $62,732 to decrease accumulated net realized losses. 40 The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $821,738 Unrealized depreciation (204,165) Net unrealized appreciation 617,573 Undistributed ordinary income 45,239 Capital loss carryforward (499,677) Post-October capital loss deferral (250, 581) Cost for federal income tax purposes $9,032,330 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $72,832 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. 41 The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $35 under the expense offset arrangements and by $234 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $7, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,598 and no monies from the sale of classA and classM shares, respectively, and received $531 and $267 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $15,399,617 and $18,306,114, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period — $— Options opened 160,000 54,400 Options expired (160,000) (54,400) Options exercised — — Options closed — — Written options outstanding at the end of the reporting period — $— 42 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 92,274 $1,229,023 787,677 $12,211,385 Shares issued in connection with reinvestment of distributions 25,034 295,907 50,894 752,215 117,308 1,524,930 838,571 12,963,600 Shares repurchased (275,741) (3,541,109) (520,216) (7,728,646) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 32,759 $394,213 30,335 $456,872 Shares issued in connection with reinvestment of distributions 2,510 29,295 1,551 22,728 35,269 423,508 31,886 479,600 Shares repurchased (26,916) (351,245) (13,434) (185,410) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 5,709 $72,403 48,087 $729,214 Shares issued in connection with reinvestment of distributions 2,669 31,201 2,262 33,095 8,378 103,604 50,349 762,309 Shares repurchased (18,640) (236,267) (12,344) (185,340) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold — $— 4,164 $65,635 Shares issued in connection with reinvestment of distributions 327 3,853 238 3,499 327 3,853 4,402 69,134 Shares repurchased (2,893) (37,724) (87) (1,298) Net increase (decrease) 43 Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold — $— 201 $3,001 Shares issued in connection with reinvestment of distributions 70 829 109 1,607 70 829 310 4,608 Shares repurchased — — (217) (2,630) Net increase 70 93 Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 29,637 $387,535 68,349 $1,062,226 Shares issued in connection with reinvestment of distributions 5,959 70,490 4,650 68,913 35,596 458,025 72,999 1,131,139 Shares repurchased (27,023) (347,013) (21,818) (341,113) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares: Shares owned Percentage of ownership Value at August 31, 2012 ClassA 196,001 36.3% $2,649,934 ClassR 1,204 100.0 16,276 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $64,584 Payables $44,284 Equity contracts Investments 3,402 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $(61,542) $(61,542) Equity contracts (237,169) — $(237,169) Total 44 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $40,937 $40,937 Equity contracts 84,547 — $84,547 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $256 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,177,498 and $3,953,584, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 45 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Global Natural Resources Fund: We have audited the accompanying statement of assets and liabilities of Putnam Global Natural Resources Fund (the fund), including the funds portfolio, as of August 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Natural Resources Fund as of August 31, 2012, the results of its operations for the year then ended, the changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 9, 2012 24 The fund’s portfolio 8/31/12 COMMON STOCKS (97.6%)* Shares Value Chemicals (19.3%) Air Products & Chemicals, Inc. 54,200 $4,475,836 Albemarle Corp. 44,000 2,408,120 Arkema (France) 4,401 374,522 BASF SE (Germany) 112,128 8,701,971 Celanese Corp. Ser. A 50,200 1,920,652 E.I. du Pont de Nemours & Co. 73,976 3,680,306 Eastman Chemical Co. 44,300 2,448,018 Georgia Gulf Corp. 35,900 1,423,076 Lanxess AG (Germany) 53,516 4,054,410 LyondellBasell Industries NV Class A (Netherlands) 91,517 4,469,690 Monsanto Co. 81,169 7,070,632 Mosaic Co. (The) 84,200 4,876,022 Potash Corp. of Saskatchewan, Inc. (Canada) 139 5,691 PPG Industries, Inc. 12,364 1,360,287 Praxair, Inc. 19,800 2,088,900 Solvay SA (Belgium) 15,046 1,687,819 Tronox, Ltd. Class A 421,855 10,879,640 Energy equipment and services (10.4%) Cameron International Corp. † 94,700 5,181,037 Halliburton Co. 178,300 5,841,108 National Oilwell Varco, Inc. 30,500 2,403,400 Petroleum Geo-Services ASA (Norway) 151,639 2,305,561 Schlumberger, Ltd. 154,509 11,183,361 Seadrill, Ltd. (Norway) 101,581 4,176,104 Technip SA (France) 20,734 2,177,425 Metals and mining (13.8%) Allegheny Technologies, Inc. 104,100 3,085,524 BHP Billiton PLC (United Kingdom) 315,615 9,177,257 First Quantum Minerals, Ltd. (Canada) 155,400 2,993,706 Goldcorp, Inc. (Canada) 159,400 6,544,172 Kinross Gold Corp. (Canada) 686,000 6,096,231 Rio Tinto PLC (United Kingdom) 152,948 6,690,506 ThyssenKrupp AG (Germany) 107,220 2,133,345 Walter Energy, Inc. 24,600 804,420 Xstrata PLC (United Kingdom) 445,678 6,714,460 Oil, gas, and consumable fuels (52.0%) Anadarko Petroleum Corp. 86,700 6,005,709 BG Group PLC (United Kingdom) 455,928 9,299,469 Cabot Oil & Gas Corp. 115,600 4,786,996 Cairn Energy PLC (United Kingdom) 882,543 4,017,377 Canadian Natural Resources, Ltd. (Canada) 134,200 4,082,838 Chevron Corp. 95,800 10,744,928 Cobalt International Energy, Inc. † 114,479 2,599,818 Energen Corp. 47,000 2,399,350 25 COMMON STOCKS (97.6%)* cont. Shares Value Oil, gas, and consumable fuels cont. ENI SpA (Italy) 412,685 $9,124,418 EOG Resources, Inc. 44,200 4,786,860 EXCO Resources, Inc. 259,500 1,777,575 Exxon Mobil Corp. 397,438 34,696,339 Hess Corp. 48,500 2,450,705 Kodiak Oil & Gas Corp. † 150,200 1,342,788 Linn Energy, LLC (Units) 36,306 1,443,527 Marathon Oil Corp. 258,300 7,185,906 Noble Energy, Inc. 78,800 6,926,520 Royal Dutch Shell PLC Class A (London Exchange) (United Kingdom) 420,804 14,733,419 Royal Dutch Shell PLC Class A (Amsterdam Exchange) (United Kingdom) 322,773 11,274,774 Southwestern Energy Co. † 296,700 9,236,271 Suncor Energy, Inc. (Canada) 264,000 8,251,423 Swift Energy Co. † 66,900 1,303,881 Total SA (France) 74,678 3,721,229 Tullow Oil PLC (United Kingdom) 207,967 4,504,814 Paper and forest products (2.1%) International Paper Co. 87,000 3,006,720 MeadWestvaco Corp. 128,100 3,684,156 Total common stocks (cost $314,861,901) SHORT-TERM INVESTMENTS (2.2%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% e 6,486,362 $6,486,362 SSgA Prime Money Market Fund 0.12% P 189,736 189,736 U.S. Treasury Bills with effective yields ranging from 0.177% to 0.192%, March 7, 2013 ## $374,000 373,752 U.S. Treasury Bills with an effective yield of 0.164%, July 25, 2013 ## 76,000 75,896 Total short-term investments (cost $7,125,616) TOTAL INVESTMENTS Total investments (cost $321,987,517) Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $320,669,414. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 26 P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $739,948 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.1% Norway 2.0% United Kingdom 20.8 France 2.0 Canada 8.7 Netherlands 1.4 Germany 4.7 Belgium 0.5 Italy 2.8 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $163,013,184) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 9/20/12 $3,523,093 $3,581,348 $58,255 British Pound Sell 9/20/12 1,227,816 1,206,967 (20,849) Euro Buy 9/20/12 511,876 501,512 10,364 Swiss Franc Buy 9/20/12 2,395,755 2,341,491 54,264 Barclays Bank PLC Australian Dollar Buy 9/20/12 5,998,068 6,092,089 (94,021) British Pound Sell 9/20/12 6,437,736 6,332,961 (104,775) Canadian Dollar Buy 9/20/12 2,700,200 2,628,747 71,453 Euro Buy 9/20/12 7,092,421 6,943,976 148,445 Japanese Yen Buy 9/20/12 1,065,896 1,049,982 15,914 Swiss Franc Buy 9/20/12 1,032,918 1,010,309 22,609 Citibank, N.A. Australian Dollar Sell 9/20/12 904,399 917,926 13,527 British Pound Buy 9/20/12 1,896,104 1,863,537 32,567 Canadian Dollar Buy 9/20/12 2,135,131 2,100,422 34,709 Euro Buy 9/20/12 218,890 214,348 4,542 Swiss Franc Buy 9/20/12 1,378,133 1,354,224 23,909 Credit Suisse AG Australian Dollar Buy 9/20/12 1,080,719 1,098,042 (17,323) British Pound Sell 9/20/12 10,040,048 9,878,905 (161,143) Canadian Dollar Buy 9/20/12 238,420 234,702 3,718 Euro Sell 9/20/12 1,287,175 1,259,559 (27,616) Japanese Yen Buy 9/20/12 18,864,815 18,894,295 (29,480) Norwegian Krone Sell 9/20/12 730,544 720,967 (9,577) Deutsche Bank AG Australian Dollar Sell 9/20/12 2,831,123 2,871,618 40,495 Canadian Dollar Buy 9/20/12 1,661,638 1,634,284 27,354 27 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $163,013,184) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Euro Sell 9/20/12 $1,755,902 $1,720,442 $(35,460) Swedish Krona Buy 9/20/12 1,316,574 1,288,060 28,514 Goldman Sachs International Australian Dollar Buy 9/20/12 2,833,083 2,877,039 (43,956) British Pound Buy 9/20/12 720,685 708,241 12,444 Euro Buy 9/20/12 367,711 357,873 9,838 Japanese Yen Sell 9/20/12 477,202 477,758 556 Norwegian Krone Sell 9/20/12 1,443,223 1,390,295 (52,928) HSBC Bank USA, National Association Australian Dollar Buy 9/20/12 11,649,583 11,825,588 (176,005) British Pound Sell 9/20/12 2,095,845 2,062,592 (33,253) Norwegian Krone Sell 9/20/12 335,377 323,013 (12,364) JPMorgan Chase Bank, N.A. Australian Dollar Buy 9/20/12 1,671,168 1,697,599 (26,431) British Pound Buy 9/20/12 2,247,476 2,208,951 38,525 Canadian Dollar Buy 9/20/12 884,010 869,873 14,137 Euro Sell 9/20/12 8,846,940 8,664,128 (182,812) Japanese Yen Buy 9/20/12 439,074 438,747 327 Swiss Franc Buy 9/20/12 1,886,367 1,845,295 41,072 Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/20/12 2,168,144 2,199,997 (31,853) British Pound Buy 9/20/12 5,097,507 5,010,948 86,559 Canadian Dollar Sell 9/20/12 656,948 646,185 (10,763) Euro Sell 9/20/12 4,085,574 4,002,790 (82,784) Japanese Yen Sell 9/20/12 160,782 160,953 171 Swiss Franc Sell 9/20/12 845,067 826,138 (18,929) State Street Bank and Trust Co. Australian Dollar Buy 9/20/12 1,028,308 1,042,947 (14,639) Canadian Dollar Buy 9/20/12 2,272,342 2,234,510 37,832 Euro Buy 9/20/12 3,771,580 3,706,259 65,321 Israeli Shekel Buy 9/20/12 901,504 898,702 2,802 UBS AG Australian Dollar Buy 9/20/12 1,579,243 1,601,873 (22,630) British Pound Sell 9/20/12 1,235,119 1,214,031 (21,088) Canadian Dollar Buy 9/20/12 4,609,790 4,534,215 75,575 Euro Buy 9/20/12 5,289,848 5,180,686 109,162 Norwegian Krone Buy 9/20/12 825,844 795,053 30,791 Westpac Banking Corp. Australian Dollar Sell 9/20/12 1,339,060 1,359,933 20,873 British Pound Sell 9/20/12 3,071,524 3,018,594 (52,930) Canadian Dollar Buy 9/20/12 1,388,129 1,365,761 22,368 Euro Buy 9/20/12 3,126,105 3,061,570 64,535 Japanese Yen Sell 9/20/12 6,654,149 6,664,334 10,185 Total 28 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $134,630,340 $65,334,590 $— Materials 73,321,799 39,534,290 — Total common stocks — Short-term investments 6,676,098 449,648 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(49,897) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 29 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $315,501,155) $313,460,403 Affiliated issuers (identified cost $6,486,362) (Notes 1 and 6) 6,486,362 Dividends, interest and other receivables 1,241,625 Receivable for shares of the fund sold 106,241 Receivable for investments sold 1,280,392 Unrealized appreciation on forward currency contracts (Note 1) 1,233,712 Total assets LIABILITIES Payable for investments purchased 574,850 Payable for shares of the fund repurchased 423,807 Payable for compensation of Manager (Note 2) 173,792 Payable for investor servicing fees (Note 2) 142,740 Payable for custodian fees (Note 2) 13,777 Payable for Trustee compensation and expenses (Note 2) 98,305 Payable for administrative services (Note 2) 705 Payable for distribution fees (Note 2) 149,888 Unrealized depreciation on forward currency contracts (Note 1) 1,283,609 Collateral on certain derivative contracts, at value (Note 1) 189,736 Other accrued expenses 88,112 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $418,288,643 Undistributed net investment income (Note 1) 2,465,974 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (97,991,373) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,093,830) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 30 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($262,969,403 divided by 13,711,415 shares) $19.18 Offering price per class A share (100/94.25 of $19.18)* $20.35 Net asset value and offering price per class B share ($15,560,596 divided by 910,025 shares)** $17.10 Net asset value and offering price per class C share ($13,564,054 divided by 776,306 shares)** $17.47 Net asset value and redemption price per class M share ($4,998,929 divided by 274,516 shares) $18.21 Offering price per class M share (100/96.50 of $18.21)* $18.87 Net asset value, offering price and redemption price per class R share ($13,837,727 divided by 735,849 shares) $18.81 Net asset value, offering price and redemption price per class Y share ($9,738,705 divided by 504,358 shares) $19.31 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 31 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $586,863) $8,539,358 Interest (including interest income of $3,890 from investments in affiliated issuers) (Note 6) 5,495 Securities lending (Note 1) 68 Total investment income EXPENSES Compensation of Manager (Note 2) 2,215,764 Investor servicing fees (Note 2) 1,141,748 Custodian fees (Note 2) 39,727 Trustee compensation and expenses (Note 2) 29,910 Administrative services (Note 2) 10,977 Distribution fees — Class A (Note 2) 712,658 Distribution fees — Class B (Note 2) 177,114 Distribution fees — Class C (Note 2) 147,311 Distribution fees — Class M (Note 2) 41,820 Distribution fees — Class R (Note 2) 76,045 Other 174,839 Total expenses Expense reduction (Note 2) (52,238) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (26,475,715) Net realized loss on foreign currency transactions (Note 1) (2,068,552) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 896,532 Net unrealized appreciation of investments during the year 3,018,646 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $3,829,246 $2,540,457 Net realized gain (loss) on investments and foreign currency transactions (28,544,267) 88,233,327 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,915,178 3,568,424 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (8,268,152) (6,537,764) Class B (421,959) (334,168) Class C (334,299) (240,868) Class M (141,190) (100,316) Class R (410,298) (256,967) Class Y (333,579) (230,734) Increase in capital from settlement payments (Note 8) — 60,325 Redemption fees (Note 1) 72,188 42,416 Decrease from capital share transactions (Note 4) (43,804,045) (36,413,175) Total increase (decrease) in net assets NET ASSETS Beginning of year 395,110,591 344,779,634 End of year (including undistributed net investment income of $2,465,974 and $10,615,283, respectively) The accompanying notes are an integral part of these financial statements. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net Net realized From From Ratio netassets, of net investment value, investment and unrealized Total from net net realized Non-recurring Total return Net assets, of expenses excluding income (loss) beginning income gain (loss) investment investment gain Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period (loss) a on investments operations income on investments distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) Class A August 31, 2012 .23 (1.30) (.56) — — d — 1.29 1.29 1.18 80 August 31, 2011 .15 4.44 (.40) — — d — d,e 1.26 1.26 .66 90 August 31, 2010 .13 (.18) (.20) — — d — 1.39 1.39 .71 107 August 31, 2009 .19 (9.21) — (2.10) — d — 1.44 f,g 1.43 g 1.22 g 92 August 31, 2008 .29 (.54) (.08) (6.87) .01 — 1.18 g 1.18 g .87 g 99 Class B August 31, 2012 .08 (1.16) (.40) — — d — 2.04 2.04 .46 80 August 31, 2011 (.02) 3.99 (.26) — — d — d,e 2.01 2.01 (.10) 90 August 31, 2010 (.01) (.15) (.08) — — d — 2.14 2.14 (.05) 107 August 31, 2009 .06 (8.51) — (2.10) — d — 2.19 f,g 2.18 g .45 g 92 August 31, 2008 .02 (.43) — (6.87) .01 — 1.93 g 1.93 g .08 g 99 Class C August 31, 2012 .08 (1.19) (.40) — — d — 2.04 2.04 .43 80 August 31, 2011 (.01) 4.07 (.28) — — d — d,e 2.01 2.01 (.04) 90 August 31, 2010 (.01) (.16) (.10) — — d — 2.14 2.14 (.04) 107 August 31, 2009 .07 (8.68) — (2.10) — d — 2.19 f,g 2.18 g .47 g 92 August 31, 2008 .04 (.45) — (6.87) — d — 1.93 g 1.93 g .12 g 99 Class M August 31, 2012 .13 (1.23) (.46) — — d — 1.79 1.79 .70 80 August 31, 2011 .03 4.23 (.31) — — d — d,e 1.76 1.76 .17 90 August 31, 2010 .04 (.17) (.13) — — d — 1.89 1.89 .20 107 August 31, 2009 .11 (8.93) — (2.10) — d — 1.94 f,g 1.93 g .73 g 92 August 31, 2008 .12 (.48) — (6.87) .01 — 1.68 g 1.68 g .36 g 99 Class R August 31, 2012 .18 (1.27) (.51) — — d — 1.54 1.54 .94 80 August 31, 2011 .10 4.36 (.36) — — d — d,e 1.51 1.51 .46 90 August 31, 2010 .09 (.19) (.17) — — d — 1.64 1.64 .48 107 August 31, 2009 .15 (9.11) — (2.10) — d — 1.69 f,g 1.68 g 1.00 g 92 August 31, 2008 .22 (.53) (.06) (6.87) .01 — 1.43 g 1.43 g .69 g 99 Class Y August 31, 2012 .28 (1.31) (.62) — — d — 1.04 1.04 1.44 80 August 31, 2011 .21 4.47 (.45) — — d — d,e 1.01 1.01 .94 90 August 31, 2010 .18 (.18) — d (.24) — — d — 1.14 1.14 .95 107 August 31, 2009 .23 (9.23) — (2.10) — d — 1.19 f,g 1.18 g 1.48 g 92 August 31, 2008 .38 (.54) (.17) (6.87) .01 — .93 g .93 g 1.16 g 99 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 35 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). f Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended August 31, 2009. g Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2009 0.05% August 31, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 36 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from September 1, 2011 through August 31, 2012. Putnam Global Natural Resources Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek capital appreciation by concentrating its investments in the energy and other natural resources industries. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 37 that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts 38 are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $204,300,000 on forward currency contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $103,800 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $709,870 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $449,624. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 39 The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $71,068,327 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $519,717 $— $519,717 * 70,548,610 N/A 70,548,610 August 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $26,651,615 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,069,078 to decrease undistributed net investment income, $19 to increase paid-in-capital and $2,069,059 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $20,104,155 Unrealized depreciation (22,416,338) Net unrealized depreciation (2,312,183) Undistributed ordinary income 2,415,020 Capital loss carryforward (71,068,327) Post-October capital loss deferral (26,651,615) Cost for federal income tax purposes $322,258,948 40 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $838 under the expense offset arrangements and by $51,400 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $248, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 41 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $26,482 and $412 from the sale of classA and classM shares, respectively, and received $17,054 and $878 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $13 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $276,173,007 and $322,615,729, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 1,074,480 $21,053,603 1,584,662 $35,282,985 Shares issued in connection with reinvestment of distributions 410,386 7,698,843 279,069 6,061,389 1,484,866 28,752,446 1,863,731 41,344,374 Shares repurchased (3,267,327) (63,084,064) (3,502,953) (75,719,201) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 100,613 $1,743,636 167,609 $3,350,060 Shares issued in connection with reinvestment of distributions 23,545 395,796 16,023 312,453 124,158 2,139,432 183,632 3,662,513 Shares repurchased (353,282) (6,191,623) (484,980) (9,537,714) Net decrease 42 Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 94,306 $1,681,237 320,521 $6,680,398 Shares issued in connection with reinvestment of distributions 17,594 302,267 10,473 208,624 111,900 1,983,504 330,994 6,889,022 Shares repurchased (220,612) (3,855,893) (320,474) (6,445,414) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 23,328 $426,955 58,215 $1,214,469 Shares issued in connection with reinvestment of distributions 7,514 134,284 4,599 95,293 30,842 561,239 62,814 1,309,762 Shares repurchased (71,537) (1,304,773) (72,625) (1,505,685) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 269,810 $5,134,098 401,555 $8,882,662 Shares issued in connection with reinvestment of distributions 21,812 402,004 11,882 253,679 291,622 5,536,102 413,437 9,136,341 Shares repurchased (387,216) (7,413,233) (267,983) (5,863,351) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 61,110 $1,208,361 136,250 $3,094,626 Shares issued in connection with reinvestment of distributions 16,962 319,910 9,963 217,584 78,072 1,528,271 146,213 3,312,210 Shares repurchased (124,135) (2,455,453) (137,948) (2,996,032) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $1,233,712 Payables $1,283,609 Total 43 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(1,847,043) $(1,847,043) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $892,364 $892,364 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $3,890 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $119,628,172 and $117,336,241, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $59,335 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $990 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 44 Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 did not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 45 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Global Technology Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of August 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the three-year period then ended and the period from December 18, 2008 (commencement of operations) to August 31, 2009. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Technology Fund as of August 31, 2012, the results of its operations, the changes in its net assets, and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 9, 2012 22 The fund’s portfolio 8/31/12 COMMON STOCKS (97.2%)* Shares Value Communications equipment (16.1%) ADTRAN, Inc. 376 $7,629 Cisco Systems, Inc. 24,930 475,664 EchoStar Corp. Class A † 2,200 59,422 F5 Networks, Inc. † 2,400 233,976 InterDigital, Inc. 2,600 87,750 Juniper Networks, Inc. † 2,300 40,112 Polycom, Inc. † 25,928 270,170 Qualcomm, Inc. 11,671 717,300 Telefonaktiebolaget LM Ericsson ADR (Sweden) 13,769 128,052 Computers and peripherals (33.8%) Apple, Inc. 5,076 3,376,758 Asustek Computer, Inc. (Taiwan) 2,440 24,514 EMC Corp. † 12,151 319,450 Fujitsu, Ltd. (Japan) 12,000 49,241 Gemalto NV (Netherlands) 311 24,628 Hewlett-Packard Co. 1,710 28,865 Lenovo Group, Ltd. (China) 48,000 39,091 LITE-ON IT Corp. (Taiwan) 72,359 62,637 NetApp, Inc. † 4,200 144,984 SanDisk Corp. † 2,576 106,183 Toshiba Corp. (Japan) 18,000 57,980 Electronic equipment, instruments, and components (4.2%) Corning, Inc. 7,016 84,122 Hitachi, Ltd. (Japan) 13,000 75,089 Hon Hai Precision Industry Co., Ltd. (Taiwan) 7,100 20,226 Keyence Corp. (Japan) 500 132,085 Kyocera Corp. (Japan) 400 34,568 Murata Manufacturing Co., Ltd. (Japan) 3,000 148,900 TE Connectivity, Ltd. (Switzerland) 900 31,653 Household durables (0.2%) Skyworth Digital Holdings, Ltd. (China) 59,783 24,540 Internet software and services (7.1%) Baidu, Inc. ADR (China) † 2,015 224,552 eBay, Inc. † 4,360 206,969 Facebook, Inc. Class A † 1,200 21,696 Google, Inc. Class A † 582 398,722 Mail.ru Group, Ltd. 144A GDR (Russia) 353 11,568 Tencent Holdings, Ltd. (China) 800 24,549 23 COMMON STOCKS (97.2%)* cont. Shares Value IT Services (5.9%) Cognizant Technology Solutions Corp. † 1,200 $77,136 Computer Sciences Corp. 856 27,572 IBM Corp. 767 149,450 MasterCard, Inc. Class A 415 175,504 Unisys Corp. † 805 17,010 Visa, Inc. Class A 2,304 295,488 Leisure equipment and products (0.3%) Nikon Corp. (Japan) 1,300 36,034 Media (1.6%) DISH Network Corp. Class A 6,200 198,338 Office electronics (0.9%) Canon, Inc. (Japan) 1,200 39,934 Canon, Inc. ADR (Japan) 2,012 66,979 Semiconductors and semiconductor equipment (6.5%) ASML Holding NV (Netherlands) 1,646 93,025 Avago Technologies, Ltd. (Singapore) 2,900 106,053 First Solar, Inc. † 438 8,756 Imagination Technologies Group PLC (United Kingdom) † 8,787 83,052 MediaTek, Inc. (Taiwan) 4,000 42,947 Samsung Electronics Co., Ltd. (South Korea) 90 98,305 SK Hynix, Inc. (South Korea) † 6,110 114,878 Spreadtrum Communications, Inc. ADR (China) 4,300 84,968 Texas Instruments, Inc. 5,600 162,624 Xilinx, Inc. 700 23,737 Software (20.6%) Adobe Systems, Inc. † 1,300 40,651 Konami Corp. (Japan) 4,500 103,963 Microsoft Corp. 36,219 1,116,267 Oracle Corp. 25,795 816,412 Red Hat, Inc. † 415 23,257 Salesforce.com, Inc. † 2,147 311,701 Synchronoss Technologies, Inc. † 2,797 64,359 Synopsys, Inc. † 2,300 75,969 VMware, Inc. Class A † 321 28,582 Total common stocks (cost $8,485,619) 24 WARRANTS (0.3%)* † Expiration Strike date price Warrants Value Bharti Airtel, Ltd. 144A (India) 2/18/14 $0.00 7,211 $32,124 Total warrants (cost $53,823) SHORT-TERM INVESTMENTS (2.9%)* Shares Value Putnam Money Market Liquidity Fund 0.13% e 365,558 $365,558 Total short-term investments (cost $365,558) TOTAL INVESTMENTS Total investments (cost $8,905,000) Key to holdings abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $12,529,868. † Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $5,933 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 84.0% Sweden 1.0% Japan 5.9 Netherlands 0.9 China 3.2 Singapore 0.8 South Korea 1.7 United Kingdom 0.7 Taiwan 1.2 Other 0.6 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. 25 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $2,258,572) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Sell 9/20/12 $38,424 $37,771 $(653) Canadian Dollar Buy 9/20/12 21,804 21,438 366 Euro Buy 9/20/12 114,980 112,652 2,328 Barclays Bank PLC Euro Sell 9/20/12 68,560 67,125 (1,435) Hong Kong Dollar Sell 9/20/12 59,879 59,897 18 Japanese Yen Buy 9/20/12 64,913 65,005 (92) Swedish Krona Buy 9/20/12 28,357 27,751 606 Citibank, N.A. British Pound Buy 9/20/12 22,229 21,847 382 Euro Sell 9/20/12 63,528 62,210 (1,318) Credit Suisse AG Euro Sell 9/20/12 24,782 24,251 (531) Japanese Yen Buy 9/20/12 157,622 157,868 (246) Deutsche Bank AG Canadian Dollar Buy 9/20/12 5,476 5,386 90 Euro Sell 9/20/12 126 123 (3) Goldman Sachs International Canadian Dollar Sell 9/20/12 42,796 42,104 (692) Euro Buy 9/20/12 54,848 53,727 1,121 Japanese Yen Buy 9/20/12 10,282 10,294 (12) Swedish Krona Buy 9/20/12 38,272 37,460 812 HSBC Bank USA, National Association Euro Buy 9/20/12 104,916 102,789 2,127 Hong Kong Dollar Buy 9/20/12 8,175 8,176 (1) Japanese Yen Buy 9/20/12 42,410 42,451 (41) JPMorgan Chase Bank, N.A. British Pound Buy 9/20/12 132,736 130,462 2,274 Canadian Dollar Sell 9/20/12 28,902 28,440 (462) Euro Buy 9/20/12 225,935 221,350 4,585 Hong Kong Dollar Sell 9/20/12 24,563 24,570 7 Japanese Yen Buy 9/20/12 68,213 68,312 (99) Swedish Krona Sell 9/20/12 76,137 74,551 (1,586) Royal Bank of Scotland PLC (The) Euro Buy 9/20/12 217,758 213,346 4,412 Japanese Yen Sell 9/20/12 163,430 163,943 513 State Street Bank and Trust Co. Canadian Dollar Buy 9/20/12 41,579 40,887 692 Euro Sell 9/20/12 99,004 96,973 (2,031) Swedish Krona Buy 9/20/12 317 310 7 26 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $2,258,572) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG British Pound Sell 9/20/12 $50,808 $49,941 $(867) Canadian Dollar Buy 9/20/12 63,890 62,842 1,048 Euro Buy 9/20/12 41,136 40,287 849 Westpac Banking Corp. British Pound Sell 9/20/12 50,173 49,309 (864) Euro Sell 9/20/12 21,134 20,698 (436) Japanese Yen Sell 9/20/12 12,007 12,026 19 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $198,338 $60,574 $— Information technology 10,648,072 1,269,612 — Total common stocks — Warrants — 32,124 — Short-term investments 365,558 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $10,887 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 27 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $8,539,442) $12,208,720 Affiliated issuers (identified cost $365,558) (Notes 1 and 6) 365,558 Foreign currency (cost $1,816) (Note 1) 1,818 Dividends, interest and other receivables 14,497 Receivable for shares of the fund sold 22,337 Receivable for investments sold 140,648 Unrealized appreciation on forward currency contracts (Note 1) 22,256 Receivable from Manager (Note 2) 4,355 Total assets LIABILITIES Payable for investments purchased 119,124 Payable for shares of the fund repurchased 45,992 Payable for investor servicing fees (Note 2) 5,596 Payable for custodian fees (Note 2) 7,877 Payable for Trustee compensation and expenses (Note 2) 1,569 Payable for administrative services (Note 2) 26 Payable for distribution fees (Note 2) 5,290 Payable for auditing fees 43,039 Unrealized depreciation on forward currency contracts (Note 1) 11,369 Other accrued expenses 10,439 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $10,045,415 Accumulated net investment loss (Note 1) (34,750) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,160,971) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,680,174 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 28 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($8,470,818 divided by 520,926 shares) $16.26 Offering price per class A share (100/94.25 of $16.26)* $17.25 Net asset value and offering price per class B share ($996,167 divided by 62,952 shares)** $15.82 Net asset value and offering price per class C share ($1,115,948 divided by 70,528 shares)** $15.82 Net asset value and redemption price per class M share ($102,577 divided by 6,419 shares) $15.98 Offering price per class M share (100/96.50 of $15.98)* $16.56 Net asset value, offering price and redemption price per class R share ($65,152 divided by 4,036 shares) $16.14 Net asset value, offering price and redemption price per class Y share ($1,779,206 divided by 108,543 shares) $16.39 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 29 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $4,718) $144,565 Interest (including interest income of $311 from investments in affiliated issuers) (Note 6) 311 Securities lending (Note 1) 2,219 Total investment income EXPENSES Compensation of Manager (Note 2) 73,800 Investor servicing fees (Note 2) 37,744 Custodian fees (Note 2) 16,057 Trustee compensation and expenses (Note 2) 907 Administrative services (Note 2) 368 Distribution fees — Class A (Note 2) 20,939 Distribution fees — Class B (Note 2) 8,143 Distribution fees — Class C (Note 2) 9,143 Distribution fees — Class M (Note 2) 795 Distribution fees — Class R (Note 2) 196 Reports to shareholders 15,624 Auditing fees 49,598 Other 2,956 Fees waived and reimbursed by Manager (Note 2) (62,159) Total expenses Expense reduction (Note 2) (640) Net expenses Net investment loss Net realized loss on investments (Notes 1 and 3) (1,011,272) Net realized loss on foreign currency transactions (Note 1) (24,200) Net realized gain on written options (Notes 1 and 3) 7,969 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 9,978 Net unrealized appreciation of investments during the year 2,568,359 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment loss $(26,376) $(35,658) Net realized gain (loss) on investments and foreign currency transactions (1,027,503) 583,969 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,578,337 439,960 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net realized short-term gain on investments Class A (110,402) (162,378) Class B (10,004) (9,831) Class C (11,233) (9,959) Class M (1,557) (2,571) Class R (402) (448) Class Y (16,582) (16,313) From return of capital Class A (8,703) — Class B (789) — Class C (885) — Class M (123) — Class R (32) — Class Y (1,307) — From net realized long-term gain on investments Class A (267,709) (54,889) Class B (24,260) (3,323) Class C (27,238) (3,366) Class M (3,777) (869) Class R (974) (151) Class Y (40,208) (5,514) Redemption fees (Note 1) 2,710 2,272 Increase from capital share transactions (Note 4) 890,026 1,986,461 Total increase in net assets NET ASSETS Beginning of year 10,638,859 7,931,467 End of year (including accumulated net investment loss of $34,750 and $1,727, respectively) The accompanying notes are an integral part of these financial statements. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain From Total Redemption Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments return of capital distributions fees end of period value (%) b (in thousands) netassets (%) c,d netassets (%) d turnover (%) Class A August 31, 2012 (.02) 2.17 — (.73) (.02) — e 1.41 (.14) 45 August 31, 2011 (.04) 2.02 — (.38) — — e 1.40 (.24) 101 August 31, 2010 (.07) .54 (.05) (.84) — .01 1.48 (.46) 161 August 31, 2009† (.02) 3.69 — e 36.70 * 1.12 * (.14) * 132 * Class B August 31, 2012 (.13) 2.11 — (.73) (.02) — e 2.16 (.88) 45 August 31, 2011 (.15) 2.00 — (.38) — — e 2.15 (1.00) 101 August 31, 2010 (.17) .53 (.01) (.84) — .01 2.23 (1.19) 161 August 31, 2009† (.08) 3.68 — e 36.00 * 1.65 * (.70) * 132 * Class C August 31, 2012 (.13) 2.11 — (.73) (.02) — e 2.16 (.87) 45 August 31, 2011 (.15) 2.00 — (.38) — — e 2.15 (1.00) 101 August 31, 2010 (.16) .52 (.02) (.84) — .02 2.23 (1.14) 161 August 31, 2009† (.08) 3.68 — e 36.00 * 66 1.65 * (.71) * 132 * Class M August 31, 2012 (.10) 2.14 — (.73) (.02) — e 1.91 (.64) 45 August 31, 2011 (.12) 2.01 — (.38) — — e 98 1.90 (.77) 101 August 31, 2010 (.13) .54 (.02) (.84) — .01 79 1.98 (.94) 161 August 31, 2009† (.08) 3.70 — e 36.20 * 47 1.47 * (.65) * 132 * Class R August 31, 2012 (.05) 2.14 — (.73) (.02) — e 1.66 (.35) 45 August 31, 2011 (.08) 2.02 — (.38) — — e 32 1.65 (.51) 101 August 31, 2010 (.10) .55 (.02) (.84) — .01 14 1.73 (.71) 161 August 31, 2009† (.03) 3.67 — e 36.40 * 14 1.29 * (.28) * 132 * Class Y August 31, 2012 .02 2.18 — (.73) (.02) — e 1.16 .13 45 August 31, 2011 — e 2.02 — (.38) — — e 1.15 — f 101 August 31, 2010 (.03) .55 (.08) (.84) — .01 1.23 (.18) 161 August 31, 2009† — e 3.69 — e 36.90 * .94 * .01 * 132 * * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2012 0.53% August 31, 2011 0.60 August 31, 2010 1.15 August 31, 2009 4.13 e Amount represents less than $0.01 per share. f Amount represents less than 0.01%. The accompanying notes are an integral part of these financial statements. 32 33 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam Global Technology Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by concentrating its investments in the technology industries. The fund invests mainly in common stocks (growth or value or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 34 that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to generate additional income for the portfolio and to enhance the returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. 35 Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund did not have any activity on purchased options contracts during the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,229 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be 36 made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $9,391 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $9,391 $— $9,391 * * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $1,047,423 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $23,937 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2012 and August 31, 2012, and (ii) specified ordinary losses recognized during the period between November 1, 2011 and August 31, 2012), to its fiscal year ending August 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals, net operating loss and return of capital due to distributions which exceed those required under the excise rules. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $6,647 to increase accumulated net investment loss, $17,555 to decrease paid-in-capital and $24,202 to decrease accumulated net realized loss. 37 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $3,966,058 Unrealized depreciation (400,937) Net unrealized appreciation 3,565,121 Capital loss carryforward (9,391) Post-October capital loss deferral (1,047,423) Late year ordinary loss deferral (23,937) Cost for federal income tax purposes $9,009,157 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $62,159 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. 38 The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $83 under the expense offset arrangements and by $557 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $10 as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $4,576 and $12 from the sale of classA and classM shares, respectively, and received $625 and $82 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $5,308,717 and $5,137,763, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period — $— Options opened 936 16,957 Options exercised — — Options expired — — Options closed (936) (16,957) Written options outstanding at the end of the reporting period — $— 39 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 143,305 $2,239,390 312,057 $4,967,817 Shares issued in connection with reinvestment of distributions 19,886 274,822 13,510 211,977 163,191 2,514,212 325,567 5,179,794 Shares repurchased (172,805) (2,644,319) (267,231) (4,157,597) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 23,533 $368,509 27,693 $431,880 Shares issued in connection with reinvestment of distributions 2,539 34,327 821 12,724 26,072 402,836 28,514 444,604 Shares repurchased (10,472) (157,188) (14,958) (231,187) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 25,943 $396,426 32,963 $518,298 Shares issued in connection with reinvestment of distributions 2,910 39,349 860 13,312 28,853 435,775 33,823 531,610 Shares repurchased (9,691) (146,376) (15,149) (228,931) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 1,572 $23,868 4,808 $73,499 Shares issued in connection with reinvestment of distributions 343 4,673 221 3,440 1,915 28,541 5,029 76,939 Shares repurchased (2,166) (32,465) (4,368) (69,401) Net increase (decrease) 40 Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 2,792 $44,564 1,662 $25,205 Shares issued in connection with reinvestment of distributions 102 1,407 38 599 2,894 45,971 1,700 25,804 Shares repurchased (1,046) (15,247) (574) (8,657) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 47,250 $739,108 36,491 $585,719 Shares issued in connection with reinvestment of distributions 4,170 58,006 1,383 21,780 51,420 797,114 37,874 607,499 Shares repurchased (21,987) (338,828) (11,770) (184,016) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassA 141,167 27.1% $2,295,375 ClassR 1,144 28.3 18,464 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $22,256 Payables $11,369 Equity contracts Investments 32,124 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $(21,836) $(21,836) Equity contracts 7,969 — 7,969 Total 41 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants* contracts Total Foreign exchange contracts $— $9,334 $9,334 Equity contracts (31,240) — (31,240) Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $311 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,820,100 and $2,560,364, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 42 Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Global Telecommunications Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of August 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the three-year period then ended and the period from December 18, 2008 (commencement of operations) through August 31, 2009. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Telecommunications Fund as of August 31, 2012, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 10, 2012 22 The fund’s portfolio 8/31/12 COMMON STOCKS (97.0%)* Shares Value Communications equipment (2.2%) Qualcomm, Inc. 4,900 $301,154 Diversified telecommunication services (47.3%) AT&T, Inc. 62,966 2,307,074 Hutchison Telecommunications Hong Kong Holdings, Ltd. (Hong Kong) 580,000 284,457 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 6,800 314,728 TalkTalk Telecom Group PLC (United Kingdom) 56,101 172,735 TDC A/S (Denmark) 44,431 295,138 Telecom Italia SpA (Italy) 131,846 122,482 Telefonica SA (Spain) 10,692 135,002 Verizon Communications, Inc. 38,618 1,658,257 Vivendi (France) 32,028 626,768 Ziggo NV (Netherlands) † 16,709 521,722 Internet software and services (3.6%) Telecity Group PLC (United Kingdom) † 35,192 486,372 IT Services (1.3%) InterXion Holding NV (Netherlands) † 9,200 175,628 Media (17.1%) Comcast Corp. Class A 16,283 545,969 DISH Network Corp. Class A 4,300 137,557 Jupiter Telecommunications Co., Ltd. (Japan) 466 475,001 Kabel Deutschland Holding AG (Germany) † 8,699 575,331 Time Warner Cable, Inc. 1,700 150,994 Virgin Media, Inc. (United Kingdom) 16,000 441,120 Real estate investment trusts (REITs) (2.1%) American Tower Corp. Class A 4,100 288,640 Wireless telecommunication services (23.4%) Softbank Corp. (Japan) 16,300 666,823 Sprint Nextel Corp. † 96,229 466,711 Vodafone Group PLC (United Kingdom) 714,021 2,058,414 Total common stocks (cost $11,107,705) SHORT-TERM INVESTMENTS (3.3%)* Shares Value Putnam Money Market Liquidity Fund 0.13% e 450,881 $450,881 Total short-term investments (cost $450,881) TOTAL INVESTMENTS Total investments (cost $11,558,586) 23 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $13,611,854. † Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $22,209 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value) United States 46.1% Germany 4.2% United Kingdom 23.1 Denmark 2.2 Japan 10.7 Hong Kong 2.1 Netherlands 5.1 Spain 1.0 France 4.6 Italy 0.9 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $5,233,494) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 9/20/12 $42,713 $43,414 $(701) British Pound Buy 9/20/12 1,588 1,380 208 Euro Buy 9/20/12 234,993 230,235 4,758 Swedish Krona Buy 9/20/12 42,181 41,270 911 Swiss Franc Buy 9/20/12 193,509 189,126 4,383 Barclays Bank PLC Australian Dollar Buy 9/20/12 46,118 46,840 (722) Canadian Dollar Buy 9/20/12 125,244 123,603 1,641 Hong Kong Dollar Sell 9/20/12 153,139 153,178 39 Japanese Yen Sell 9/20/12 281,940 282,337 397 Norwegian Krone Buy 9/20/12 51,323 49,418 1,905 Singapore Dollar Buy 9/20/12 42,278 42,142 136 Swedish Krona Buy 9/20/12 19,378 18,964 414 Swiss Franc Buy 9/20/12 20,954 20,495 459 Citibank, N.A. British Pound Sell 9/20/12 77,324 75,996 (1,328) Danish Krone Sell 9/20/12 268,432 260,237 (8,195) Singapore Dollar Buy 9/20/12 4,573 4,560 13 Swiss Franc Sell 9/20/12 50,080 48,987 (1,093) 24 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $5,233,494) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Australian Dollar Buy 9/20/12 $28,785 $29,246 $(461) British Pound Buy 9/20/12 6,827 6,926 (99) Canadian Dollar Buy 9/20/12 64,092 63,093 999 Euro Buy 9/20/12 109,823 107,466 2,357 Japanese Yen Buy 9/20/12 108,667 108,837 (170) New Zealand Dollar Buy 9/20/12 36,438 36,620 (182) Norwegian Krone Buy 9/20/12 30,628 29,471 1,157 Swedish Krona Buy 9/20/12 52,428 51,315 1,113 Deutsche Bank AG Australian Dollar Buy 9/20/12 14,547 14,755 (208) British Pound Buy 9/20/12 476 475 1 British Pound Sell 9/20/12 476 468 (8) Swedish Krona Buy 9/20/12 57,408 56,165 1,243 Goldman Sachs International Canadian Dollar Buy 9/20/12 37,827 37,215 612 Euro Buy 9/20/12 162,155 158,839 3,316 Japanese Yen Buy 9/20/12 94,273 94,393 (120) Norwegian Krone Buy 9/20/12 27,990 26,963 1,027 Swedish Krona Buy 9/20/12 4,844 4,742 102 HSBC Bank USA, National Association Euro Buy 9/20/12 286,444 280,636 5,808 Hong Kong Dollar Sell 9/20/12 57,983 57,996 13 Singapore Dollar Buy 9/20/12 17,810 17,752 58 JPMorgan Chase Bank, N.A. British Pound Sell 9/20/12 340,416 334,581 (5,835) Canadian Dollar Buy 9/20/12 73,625 72,448 1,177 Euro Buy 9/20/12 49,817 48,914 903 Hong Kong Dollar Sell 9/20/12 58,550 58,568 18 Japanese Yen Buy 9/20/12 67,324 67,120 204 Singapore Dollar Buy 9/20/12 235,056 234,391 665 Swedish Krona Buy 9/20/12 87,607 85,781 1,826 Swiss Franc Sell 9/20/12 97,959 95,826 (2,133) Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/20/12 46,118 46,795 (677) Canadian Dollar Buy 9/20/12 17,443 17,157 286 Euro Sell 9/20/12 19,624 18,898 (726) Japanese Yen Buy 9/20/12 42,396 42,441 (45) Swiss Franc Buy 9/20/12 11,315 11,062 253 State Street Bank and Trust Co. Australian Dollar Buy 9/20/12 33,943 34,427 (484) Canadian Dollar Buy 9/20/12 104,353 102,616 1,737 Euro Sell 9/20/12 475,646 465,887 (9,759) Israeli Shekel Buy 9/20/12 41,920 41,790 130 25 FORWARD CURRENCY. CONTRACTS . at 8/31/12 (aggregate face value $5,233,494) cont. Shares Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Norwegian Krone Buy 9/20/12 $31,439 $30,290 $1,149 Swedish Krona Buy 9/20/12 95,681 93,655 2,026 UBS AG British Pound Buy 9/20/12 32,232 32,130 102 British Pound Sell 9/20/12 32,232 31,681 (551) Canadian Dollar Buy 9/20/12 86,302 84,887 1,415 Euro Buy 9/20/12 83,405 81,684 1,721 Norwegian Krone Buy 9/20/12 26,765 25,767 998 Swedish Krona Sell 9/20/12 25,671 25,114 (557) Swiss Franc Buy 9/20/12 46,727 45,687 1,040 Westpac Banking Corp. Australian Dollar Buy 9/20/12 20,634 20,956 (322) British Pound Buy 9/20/12 7,145 6,562 583 Canadian Dollar Buy 9/20/12 55,270 54,379 891 Japanese Yen Sell 9/20/12 106,285 106,445 160 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,275,640 $1,050,332 $— Financials 288,640 — — Information technology 476,782 486,372 — Telecommunication services 4,432,042 5,198,269 — Total common stocks — Short-term investments 450,881 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $15,978 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 26 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $11,107,705) $13,208,077 Affiliated issuers (identified cost $450,881) (Note 6) 450,881 Dividends, interest and other receivables 17,178 Receivable for shares of the fund sold 7,923 Unrealized appreciation on forward currency contracts (Note 1) 50,354 Receivable from Manager (Note 2) 2,459 Total assets LIABILITIES Payable for shares of the fund repurchased 16,298 Payable for investor servicing fees (Note 2) 6,434 Payable for custodian fees (Note 2) 8,702 Payable for Trustee compensation and expenses (Note 2) 1,477 Payable for administrative services (Note 2) 30 Payable for distribution fees (Note 2) 5,332 Unrealized depreciation on forward currency contracts (Note 1) 34,376 Payable for auditing 43,051 Payable for reports to shareholders 8,227 Other accrued expenses 1,091 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $11,487,786 Undistributed net investment income (Note 1) 117,576 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (109,812) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,116,304 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($9,830,500 divided by 679,656 shares) $14.46 Offering price per class A share (100/94.25 of $14.46)* $15.34 Net asset value and offering price per class B share ($376,895 divided by 26,510 shares)** $14.22 Net asset value and offering price per class C share ($1,049,271 divided by 73,973 shares)** $14.18 Net asset value and redemption price per class M share ($40,487 divided by 2,821 shares) $14.35 Offering price per class M share (100/96.50 of $14.35)* $14.87 Net asset value, offering price and redemption price per class R share ($117,170 divided by 8,140 shares) $14.39 Net asset value, offering price and redemption price per class Y share ($2,197,531 divided by 151,389 shares) $14.52 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 27 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $10,682) $404,097 Interest (including interest income of $345 from investments in affiliated issuers) (Note 6) 345 Total investment income EXPENSES Compensation of Manager (Note 2) 64,746 Investor servicing fees (Note 2) 33,009 Custodian fees (Note 2) 20,550 Trustee compensation and expenses (Note 2) 844 Administrative services (Note 2) 341 Distribution fees — Class A (Note 2) 20,517 Distribution fees — Class B (Note 2) 2,364 Distribution fees — Class C (Note 2) 7,314 Distribution fees — Class M (Note 2) 275 Distribution fees — Class R (Note 2) 368 Reports to shareholders 14,483 Auditing 49,106 Other 3,104 Fees waived and reimbursed by Manager (Note 2) (67,916) Total expenses Expense reduction (Note 2) (34) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (81,959) Net realized loss on foreign currency transactions (Note 1) (71,693) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 11,703 Net unrealized appreciation of investments during the year 1,444,354 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $255,371 $250,950 Net realized gain (loss) on investments and foreign currency transactions (153,652) 256,974 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,456,057 350,251 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (264,501) (132,743) Class B (7,386) (1,804) Class C (18,906) (3,544) Class M (1,196) (317) Class R (2,317) (302) Class Y (28,511) (11,554) Net realized short-term gain on investments Class A (57,721) (125,175) Class B (1,905) (1,935) Class C (4,553) (4,069) Class M (296) (374) Class R (496) (320) Class Y (5,818) (10,233) From net realized long-term gain on investments Class A (38,548) (79,546) Class B (1,272) (1,230) Class C (3,041) (2,586) Class M (197) (237) Class R (332) (204) Class Y (3,885) (6,503) Redemption fees (Note 1) 2,676 1,796 Increase from capital share transactions (Note 4) 3,765,391 4,051,174 Total increase in net assets NET ASSETS Beginning of year 8,726,892 4,198,423 End of year (including undistributed net investment income of $117,576 and $256,714, respectively) The accompanying notes are an integral part of these financial statements. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) (%) d,e netassets (%) d (%) Class A August 31, 2012 .35 1.59 (.45) (.16) — 1.41 2.61 38 August 31, 2011 .46 1.84 (.33) (.51) — 1.40 3.42 43 August 31, 2010 .28 1.22 (.39) — — 1.48 2.53 80 August 31, 2009† .26 f .30 — * 1.02* 2.79* f 45* Class B August 31, 2012 .23 1.59 (.38) (.16) — 2.16 1.79 38 August 31, 2011 .41 1.77 (.29) (.51) — 2.15 3.08 43 August 31, 2010 .15 1.27 (.36) — — 40 2.23 1.38 80 August 31, 2009† .24 f .26 — * 21 1.55* 2.57* f 45* Class C August 31, 2012 .24 1.57 (.41) (.16) — 2.16 1.81 38 August 31, 2011 .40 1.78 (.27) (.51) — 2.15 3.01 43 August 31, 2010 .27 1.14 (.37) — — 2.23 2.43 80 August 31, 2009† .21 f .29 — * 11 1.55* 2.25* f 45* Class M August 31, 2012 .28 1.58 (.40) (.16) — 1.91 2.10 38 August 31, 2011 .50 1.72 (.26) (.51) — 39 1.90 3.71 43 August 31, 2010 .20 1.25 (.37) — — 12 1.98 1.80 80 August 31, 2009† .23 f .29 — * 11 1.37* 2.43* f 45* Class R August 31, 2012 .32 1.58 (.46) (.16) — 1.66 2.39 38 August 31, 2011 .41 1.85 (.29) (.51) — 17 1.65 3.04 43 August 31, 2010 .26 1.22 (.37) — — 12 1.73 2.32 80 August 31, 2009† .24 f .30 — * 11 1.19* 2.60* f 45* Class Y August 31, 2012 .31 1.68 (.48) (.16) — 1.16 2.30 38 August 31, 2011 .50 1.83 (.35) (.51) — 1.15 3.75 43 August 31, 2010 .35 1.20 (.42) — — 1.23 3.17 80 August 31, 2009† .33 f .24 — * 98 .84* 3.42* f 45* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 31 Financial highlights (Continued) * Not annualized. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2012 0.67% August 31, 2011 0.95 August 31, 2010 2.64 August 31, 2009 5.90 e Includes amounts paid through expense offset and/or brokerage/service arrangements. f Reflects dividends received by the fund from two issuers which amounted to the following amounts: Percentage of Per share average net assets Class A $0.04 0.39% Class B 0.03 0.37 Class C 0.04 0.39 Class M 0.04 0.39 Class R 0.04 0.39 Class Y 0.02 0.26 The accompanying notes are an integral part of these financial statements. 32 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam Global Telecommunications Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide in the telecommunication industries that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 33 Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts 34 are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $5,300,000 on forward currency contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $19,888 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected 35 as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $80,063 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals and redesignation of taxable income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $71,692 to decrease undistributed net investment income and $71,692 to decrease to accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,249,127 Unrealized depreciation (178,504) Net unrealized appreciation 2,070,623 Undistributed ordinary income 140,808 Post-October capital loss deferral (80,063) Cost for federal income tax purposes $11,588,335 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $67,916 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management 36 or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $34 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $9, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $6,025 and no monies from the sale of classA and classM shares, respectively, and received $267 and $541 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,132,397 and $3,793,391, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 37 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 210,408 $2,778,579 364,891 $4,891,849 Shares issued in connection with reinvestment of distributions 14,299 175,731 26,136 326,487 224,707 2,954,310 391,027 5,218,336 Shares repurchased (108,169) (1,421,417) (139,414) (1,898,776) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 19,412 $263,300 16,003 $209,938 Shares issued in connection with reinvestment of distributions 797 9,679 383 4,742 20,209 272,979 16,386 214,680 Shares repurchased (9,259) (120,475) (4,267) (56,871) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 61,224 $799,989 17,341 $234,095 Shares issued in connection with reinvestment of distributions 2,134 25,847 774 9,580 63,358 825,836 18,115 243,675 Shares repurchased (16,070) (213,948) (3,127) (41,075) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 332 $4,818 2,834 $37,912 Shares issued in connection with reinvestment of distributions 122 1,496 75 928 454 6,314 2,909 38,840 Shares repurchased (658) (8,450) (917) (11,209) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 6,921 $90,859 179 $2,435 Shares issued in connection with reinvestment of distributions 257 3,145 66 826 7,178 94,004 245 3,261 Shares repurchased (316) (4,129) — — Net increase 38 Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 119,254 $1,688,993 43,194 $584,258 Shares issued in connection with reinvestment of distributions 3,104 38,214 2,260 28,290 122,358 1,727,207 45,454 612,548 Shares repurchased (26,335) (346,840) (21,157) (272,235) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value at August 31, 2012 ClassA 216,403 31.8% $3,131,357 ClassM 1,147 40.7 16,476 ClassR 1,155 14.2 16,630 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $50,354 Payables $34,376 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(73,546) $(73,546) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $11,966 $11,966 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $345 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,289,011 and $4,051,445, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 39 Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 40 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Global Utilities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Utilities Fund (the “fund”) at August 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 10, 2012 23 The fund’s portfolio 8/31/12 COMMON STOCKS (92.9%)* Shares Value Air freight and logistics (1.5%) Deutsche Post AG (Germany) 167,384 $3,245,479 Electric utilities (32.4%) American Electric Power Co., Inc. 214,550 9,223,505 Edison International 282,135 12,354,692 Electricite de France SA (EDF) (France) 136,286 2,769,628 Energias de Portugal (EDP) SA (Portugal) 769,587 1,872,967 Entergy Corp. 27,307 1,859,061 Exelon Corp. 25,300 922,691 Iberdrola SA (Spain) 965,378 3,818,615 ITC Holdings Corp. 31,000 2,231,380 NextEra Energy, Inc. 184,700 12,432,157 Northeast Utilities 25,705 968,307 NV Energy, Inc. 389,025 6,823,499 OGE Energy Corp. 32,900 1,778,245 Pinnacle West Capital Corp. 9,824 504,659 PPL Corp. 118,284 3,469,270 SSE PLC (United Kingdom) 348,852 7,579,323 Gas utilities (8.2%) China Resources Gas Group, Ltd. (China) 600,000 1,182,185 Questar Corp. 56,300 1,111,925 Snam SpA (Italy) 551,343 2,318,080 Tokyo Gas Co., Ltd. (Japan) 2,072,000 11,447,682 UGI Corp. 45,200 1,377,696 Independent power producers and energy traders (11.3%) AES Corp. (The) † 474,748 5,407,380 Calpine Corp. † 595,100 10,444,005 Electric Power Development Co. (Japan) 65,500 1,567,411 NRG Energy, Inc. 306,100 6,532,174 Multi-utilities (31.4%) Alliant Energy Corp. 44,534 1,963,059 Ameren Corp. 65,859 2,154,906 Centrica PLC (United Kingdom) 1,813,027 9,407,887 Dominion Resources, Inc. 67,300 3,531,904 E.ON AG (Germany) 465,394 10,684,271 GDF Suez (France) 240,845 5,917,484 National Grid PLC (United Kingdom) 837,073 9,077,563 National Grid PLC ADR (United Kingdom) 142,300 7,751,081 PG&E Corp. 217,356 9,435,424 Sempra Energy 84,843 5,616,607 Wisconsin Energy Corp. 27,256 1,034,638 24 COMMON STOCKS (92.9%)* cont. Shares Value Oil, gas, and consumable fuels (3.1%) EQT Corp. 47,600 $2,568,496 Origin Energy, Ltd. (Australia) 320,963 3,964,561 Water utilities (5.0%) American Water Works Co., Inc. 126,968 4,681,310 Severn Trent PLC (United Kingdom) 93,961 2,582,899 United Utilities Group PLC (United Kingdom) 294,599 3,317,239 Total common stocks (cost $186,633,771) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 1/8s, December 31, 2013 i $111,000 $110,903 Total U.S. Treasury obligations (cost $110,903) SHORT-TERM INVESTMENTS (5.9%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% e 10,739,224 $10,739,224 SSgA Prime Money Market Fund 0.12% P 288,230 288,230 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 $107,000 106,983 U.S. Treasury Bills with effective yields ranging from 0.175% to 0.187%, May 2, 2013 478,000 477,546 U.S. Treasury Bills with effective yields ranging from 0.170% to 0.172%, May 30, 2013 ## 375,000 374,589 U.S. Treasury Bills with effective yields ranging from 0.085% to 0.104%, October 18, 2012 129,000 128,983 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.095%, December 13, 2012 371,000 370,899 Total short-term investments (cost $12,486,241) TOTAL INVESTMENTS Total investments (cost $199,230,915) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $212,060,338. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security purchased with cash, or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). 25 P Security purchased with cash, or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $465,574 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.7% Spain 1.8% United Kingdom 19.0 Italy 1.1 Germany 6.7 Portugal 0.9 Japan 6.2 China 0.6 France 4.1 Total 100.0% Australia 1.9 * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $92,032,592) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 9/20/12 $868,702 $882,963 $14,261 British Pound Sell 9/20/12 2,493,420 2,451,080 (42,340) Euro Buy 9/20/12 3,122,583 3,059,361 63,222 Barclays Bank PLC British Pound Buy 9/20/12 838,338 824,694 13,644 Euro Buy 9/20/12 4,457,184 4,363,895 93,289 Hong Kong Dollar Buy 9/20/12 4,318,501 4,319,838 (1,337) Japanese Yen Buy 9/20/12 3,192,504 3,179,481 13,023 Citibank, N.A. Australian Dollar Buy 9/20/12 688,359 698,654 (10,295) British Pound Sell 9/20/12 4,168,508 4,096,910 (71,598) Euro Sell 9/20/12 2,704,427 2,648,306 (56,121) Credit Suisse AG British Pound Buy 9/20/12 2,419,430 2,381,059 38,371 Euro Buy 9/20/12 5,397,154 5,281,359 115,795 Japanese Yen Sell 9/20/12 3,414,410 3,419,746 5,336 Deutsche Bank AG Euro Sell 9/20/12 1,823,456 1,786,632 (36,824) 26 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $92,032,592) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Sell 9/20/12 $889,646 $903,449 $13,803 British Pound Sell 9/20/12 114,160 117,873 3,713 Euro Buy 9/20/12 1,036,836 1,008,347 28,489 Japanese Yen Buy 9/20/12 2,965,632 2,969,089 (3,457) HSBC Bank USA, National Association Australian Dollar Buy 9/20/12 791,427 803,384 (11,957) British Pound Buy 9/20/12 1,100,160 1,082,705 17,455 Euro Buy 9/20/12 365,823 358,405 7,418 Hong Kong Dollar Buy 9/20/12 3,483,193 3,483,957 (764) JPMorgan Chase Bank, N.A. British Pound Sell 9/20/12 2,546,927 2,503,270 (43,657) Canadian Dollar Buy 9/20/12 3,919,984 3,857,300 62,684 Euro Buy 9/20/12 752,152 736,610 15,542 Hong Kong Dollar Buy 9/20/12 1,043,903 1,044,224 (321) Japanese Yen Sell 9/20/12 1,837,284 1,839,967 2,683 Royal Bank of Scotland PLC (The) British Pound Sell 9/20/12 9,000,700 8,847,863 (152,837) Euro Sell 9/20/12 3,041,820 2,980,185 (61,635) Japanese Yen Sell 9/20/12 767,366 769,370 2,004 State Street Bank and Trust Co. Australian Dollar Buy 9/20/12 1,021,396 1,035,936 (14,540) Canadian Dollar Sell 9/20/12 600,867 590,863 (10,004) Euro Sell 9/20/12 1,535,251 1,503,752 (31,499) UBS AG Australian Dollar Sell 9/20/12 886,654 899,360 12,706 British Pound Sell 9/20/12 3,123,920 3,070,583 (53,337) Euro Buy 9/20/12 7,230,171 7,080,969 149,202 Westpac Banking Corp. Australian Dollar Sell 9/20/12 496,976 504,723 7,747 British Pound Buy 9/20/12 1,565,215 1,538,242 26,973 Euro Buy 9/20/12 921,981 902,947 19,034 Japanese Yen Buy 9/20/12 2,201,871 2,205,241 (3,370) Total 27 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $2,568,496 $3,964,561 $— Industrials — 3,245,479 — Utilities 113,609,575 73,543,234 — Total common stocks — U.S. Treasury obligations — 110,903 — Short-term investments 11,027,454 1,459,000 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $120,501 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 28 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $188,491,691) $198,789,478 Affiliated issuers (identified cost $10,739,224) (Note 6) 10,739,224 Dividends, interest and other receivables 1,024,997 Receivable for shares of the fund sold 63,469 Receivable for investments sold 10,972,743 Unrealized appreciation on forward currency contracts (Note 1) 726,394 Total assets LIABILITIES Payable for investments purchased 8,486,659 Payable for shares of the fund repurchased 177,730 Payable for compensation of Manager (Note 2) 114,826 Payable for investor servicing fees (Note 2) 111,761 Payable for custodian fees (Note 2) 8,892 Payable for Trustee compensation and expenses (Note 2) 161,412 Payable for administrative services (Note 2) 479 Payable for distribution fees (Note 2) 94,276 Unrealized depreciation on forward currency contracts (Note 1) 605,893 Collateral on certain derivative contracts, at value (Note 1) 399,133 Other accrued expenses 94,906 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $223,867,157 Undistributed net investment income (Note 1) 99,716 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (22,331,321) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 10,424,786 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 29 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($197,503,493 divided by 19,074,243 shares) $10.35 Offering price per class A share (100/94.25 of $10.35)* $10.98 Net asset value and offering price per class B share ($5,752,609 divided by 557,859 shares)** $10.31 Net asset value and offering price per class C share ($3,451,618 divided by 335,956 shares)** $10.27 Net asset value and redemption price per class M share ($1,284,443 divided by 124,231 shares) $10.34 Offering price per class M share (100/96.50 of $10.34)* $10.72 Net asset value, offering price and redemption price per class R share ($1,269,426 divided by 123,002 shares) $10.32 Net asset value, offering price and redemption price per class Y share ($2,798,749 divided by 270,259 shares) $10.36 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $368,483) $9,150,622 Interest (including interest income of $3,259 from investments in affiliated issuers) (Note 6) 4,541 Securities lending (Note 1) 116,242 Total investment income EXPENSES Compensation of Manager (Note 2) 1,403,928 Investor servicing fees (Note 2) 738,990 Custodian fees (Note 2) 25,349 Trustee compensation and expenses (Note 2) 19,582 Administrative services (Note 2) 6,924 Distribution fees — Class A (Note 2) 515,353 Distribution fees — Class B (Note 2) 56,076 Distribution fees — Class C (Note 2) 36,438 Distribution fees — Class M (Note 2) 10,200 Distribution fees — Class R (Note 2) 6,348 Other 161,300 Total expenses Expense reduction (Note 2) (7,543) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 13,760,883 Net realized loss on foreign currency transactions (Note 1) (2,702,148) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 41,385 Net unrealized depreciation of investments during the year (9,694,040) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 31 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $6,298,460 $8,768,652 Net realized gain on investments and foreign currency transactions 11,058,735 8,272,616 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (9,652,655) (15,069,306) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,560,084) (7,939,171) Class B (136,730) (171,535) Class C (89,521) (88,366) Class M (36,295) (41,988) Class R (37,502) (34,534) Class Y (103,585) (107,601) Increase in capital from settlement payments (Note 8) — 141,132 Redemption fees (Note 1) 4,382 1,224 Decrease from capital share transactions (Note 4) (23,842,438) (42,149,042) Total decrease in net assets NET ASSETS Beginning of year 235,157,571 283,575,490 End of year (including undistributed net investment income of $99,716 and $3,467,187, respectively) The accompanying notes are an integral part of these financial statements. 32 This page left blank intentionally. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A August 31, 2012 .29 .08 (.32) — — 1.32 2.89 44 August 31, 2011 .36 (.36) — b (.34) — .01 e 1.28 3.27 42 August 31, 2010 .28 (.29) (.40) — — 1.36 f 2.63 f 44 August 31, 2009 ‡ .29 .33 (.27) — — 6.07 * 1.02 * f 2.95 * f 77 * October 31, 2008 .32 (5.63) (.27) — — 1.18 f 2.21 f 28 Class B August 31, 2012 .22 .08 (.25) — — 2.07 2.14 44 August 31, 2011 .27 (.35) (.25) — .01 e 2.03 2.50 42 August 31, 2010 .19 (.29) (.31) — — 2.11 f 1.81 f 44 August 31, 2009 ‡ .23 .33 (.21) — — 5.44 * 1.64 * f 2.30 * f 77 * October 31, 2008 .21 (5.61) (.15) — — 1.93 f 1.45 f 28 Class C August 31, 2012 .22 .07 (.25) — — 2.07 2.14 44 August 31, 2011 .28 (.35) (.26) — .01 e 2.03 2.54 42 August 31, 2010 .20 (.29) (.32) — — 2.11 f 1.85 f 44 August 31, 2009 ‡ .23 .32 (.21) — — 5.39 * 1.64 * f 2.34 * f 77 * October 31, 2008 .22 (5.61) (.16) — — 1.93 f 1.50 f 28 Class M August 31, 2012 .24 .08 (.27) — — 1.82 2.38 44 August 31, 2011 .30 (.35) (.28) — .01 e 1.78 2.78 42 August 31, 2010 .23 (.30) (.34) — — 1.86 f 2.12 f 44 August 31, 2009 ‡ .25 .33 (.23) — — 5.66 * 1.43 * f 2.53 * f 77 * October 31, 2008 .25 (5.64) (.19) — — 1.68 f 1.69 f 28 Class R August 31, 2012 .27 .08 (.30) — — 1.57 2.63 44 August 31, 2011 .33 (.36) (.31) — .01 e 1.53 3.05 42 August 31, 2010 .25 (.29) (.37) — — 1.61 f 2.37 f 44 August 31, 2009 ‡ .28 .32 (.25) — — 5.89 * 1.22 * f 2.78 * f 77 * October 31, 2008 .28 (5.63) (.23) — — 1.43 f 1.95 f 28 Class Y August 31, 2012 .32 .09 (.35) — — 1.07 3.13 44 August 31, 2011 .39 (.36) (.37) — .01 e 1.03 3.53 42 August 31, 2010 .31 (.29) (.43) — — 1.11 f 2.84 f 44 August 31, 2009 ‡ .32 .32 (.29) — — 6.27 * .81 * f 3.18 * f 77 * October 31, 2008 .36 (5.65) (.30) — — .93 f 2.47 f 28 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 35 Financial highlights (Continued) * Not annualized. ‡ For the ten months ended August 31, 2009. The fund changed its fiscal year end from October 31 to August 31. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to August 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2010 0.02% August 31, 2009 0.22 October 31, 2008 0.01 The accompanying notes are an integral part of these financial statements. 36 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from September 1, 2011 through August 31, 2012. Putnam Global Utilities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek capital growth and current income by concentrating in the utilities industry. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 37 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. 38 The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $250,248 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $443,349 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $318,649. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion 39 of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $18,993,439 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on August 31, 2017. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses and late year loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,702,214 to decrease undistributed net investment income, $66 to increase paid-in-capital and $2,702,148 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $29,361,370 Unrealized depreciation (19,466,787) Net unrealized appreciation 9,894,583 Undistributed ordinary income 222,638 Capital loss carryforward (18,993,439) Post-October capital loss deferral (2,934,678) Cost for federal income tax purposes $199,634,119 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $2,934,678 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. 40 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $827 under the expense offset arrangements and by $6,716 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $173, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 41 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $13,800 and $83 from the sale of classA and classM shares, respectively, and received $5,635 and $61 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $11 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $94,702,103 and $127,209,432, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 851,147 $8,656,375 877,050 $9,549,925 Shares issued in connection with reinvestment of distributions 576,821 5,826,357 638,748 6,934,472 1,427,968 14,482,732 1,515,798 16,484,397 Shares repurchased (3,689,927) (37,504,946) (5,156,694) (56,319,524) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 162,485 $1,647,603 90,955 $968,163 Shares issued in connection with reinvestment of distributions 12,446 125,338 13,519 146,573 174,931 1,772,941 104,474 1,114,736 Shares repurchased (190,927) (1,932,213) (333,405) (3,643,073) Net decrease 42 Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 51,892 $521,479 81,358 $865,981 Shares issued in connection with reinvestment of distributions 7,665 76,942 6,814 73,523 59,557 598,421 88,172 939,504 Shares repurchased (85,185) (861,585) (71,324) (774,792) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 7,204 $72,741 8,216 $91,474 Shares issued in connection with reinvestment of distributions 3,371 34,025 3,629 39,379 10,575 106,766 11,845 130,853 Shares repurchased (26,309) (268,320) (26,547) (290,924) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 40,102 $405,445 35,032 $383,092 Shares issued in connection with reinvestment of distributions 3,190 32,117 2,994 32,390 43,292 437,562 38,026 415,482 Shares repurchased (37,604) (380,823) (24,074) (262,560) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 43,792 $442,893 81,234 $883,868 Shares issued in connection with reinvestment of distributions 9,841 99,347 9,397 101,904 53,633 542,240 90,631 985,772 Shares repurchased (82,451) (835,213) (88,289) (928,913) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $726,394 Payables $605,893 Total 43 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(2,618,622) $(2,618,622) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $32,962 $32,962 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $3,259 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $54,746,222 and $45,561,925, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $137,714 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $3,418 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 44 Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 did not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 45 PUTNAM GLOBAL HEALTH CARE FUND FORM N-1A PART C OTHER INFORMATION Item 28 . Exhibits (a) Agreement and Declaration of Trust, as amended January 2, 2009 – Incorporated by reference to Post-Effective Amendment No. 28 to the Registrant’s Registration Statement filed on December 29, 2008. (b) By-Laws, as amended through July 21, 2000 – Incorporated by reference to Post-Effective Amendment No. 19 to the Registrant’s Registration Statement filed on December 28, 2000. (c)(1) Portions of Agreement and Declaration of Trust Relating to Shareholders' Rights – Incorporated by reference to Post-Effective Amendment No. 12 to the Registrant's Registration Statement filed on December 29, 1993. (c)(2) Portions of By-Laws Relating to Shareholders' Rights – Incorporated by reference to Post-Effective Amendment No. 13 to the Registrant's Registration Statement filed on December 28, 1994. (d)(1) Management Contract with Putnam Investment Management, LLC dated January 1, 2010 – Incorporated by reference to Post-Effective Amendment No. 31 to the Registrant’s Registration Statement filed on December 29, 2010. (d)(2) Sub-Management Contract between Putnam Investment Management, LLC and Putnam Investments Limited dated May 15, 2008; schedule dated April 27, 2012. (d)(3) Sub-Advisory Contract among Putnam Investment Management, LLC, Putnam Investments Limited and The Putnam Advisory Company, LLC dated May 15, 2008; schedule A dated April 27, 2012; schedule B dated April 27, 2012. (e)(1) Distributor's Contract with Putnam Retail Management Limited Partnership dated August 3, 2007 – Incorporated by reference to Post-Effective Amendment No. 26 to the Registrant's Registration Statement filed on December 28, 2007. (e)(2) Form of Dealer Sales Contract dated March 27, 2012. (e)(3) Form of Financial Institution Sales Contract dated March 27, 2012. (f) Trustee Retirement Plan dated October 4, 1996, as amended July 21, 2000 – Incorporated by reference to Post-Effective Amendment No. 23 to the Registrant’s Registration Statement filed on December 29, 2004. (g) Master Custodian Agreement with State Street Bank and Trust Company dated January 1, 2007; schedule dated January 1, 2012. (h)(1) Amended and Restated Investor Servicing Agreement with Putnam Investment Management, LLC and Putnam Investor Services, Inc. dated January 1, 2009; schedule dated September 9, 2011 – Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement filed on December 29, 2011. (h)(2) Letter of Indemnity with Putnam Investment Management, LLC dated December 18, 2003 – Incorporated by reference to Post-Effective Amendment No. 23 to the Registrant’s Registration Statement filed on December 29, 2004. (h)(3) Liability Insurance Allocation Agreement dated December 18, 2003 – Incorporated by reference to Post-Effective Amendment No. 23 to the Registrant’s Registration Statement filed on December 29, 2004. (h)(4) Master Sub-Accounting Services Agreement between Putnam Investment Management, LLC and State Street Bank and Trust Company dated January 1, 2007; schedule dated January 1, 2012. (h)(5) Master Interfund Lending Agreement with the Trusts party thereto and Putnam Investment Management, LLC dated July 16, 2010; schedule A dated September 9, 2011; schedule B dated September 9, 2011 – Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement filed on December 29, 2011. (h)(6) Committed Line of Credit Agreement with State Street Bank and Trust Company dated July 6, 2010 – Incorporated by reference to Post-Effective Amendment No. 31 to the Registrant’s Registration Statement filed on December 29, 2010. (h)(7) First Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated January 6, 2011 – Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement filed on December 29, 2011. (h)(8) Second Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated July 1, 2011 – Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement filed on December 29, 2011. (h)(9) Third Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated December 15, 2011. (h)(10) Fourth Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated March 30, 2012. (h)(11) Fifth Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated June 29, 2012. (h)(12) Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated July 6, 2010 – Incorporated by reference to Post-Effective Amendment No. 31 to the Registrant’s Registration Statement filed on December 29, 2010. (h)(13) First Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated January 6, 2011 – Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement filed on December 29, 2011. (h)(14) Second Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated July 1, 2011 – Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement filed on December 29, 2011. (h)(15) Third Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated December 15, 2011. (h)(16) Fourth Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated March 30, 2012. (h)(17) Fifth Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated June 29, 2012. (i) Opinion of Ropes & Gray LLP, including consent – Incorporated by reference to Post-Effective Amendment No. 15 to the Registrant's Registration Statement filed on October 30, 1996. (j) Consent of Independent Registered Public Accounting Firm. (k) Not applicable. (l) Investment Letter from Putnam Investments, LLC to the Registrant – Incorporated by reference to Post-Effective Amendment No. 12 to the Registrant’s Registration Statement filed on December 29, 1993. (m)(1) Class A Distribution Plan and Agreement, dated January 1, 1990 – Incorporated by reference to Post-Effective Amendment No. 13 to the Registrant's Registration Statement filed on December 28, 1994. (m)(2) Class B Distribution Plan and Agreement dated February 28, 1993 – Incorporated by reference to Post-Effective Amendment No. 12 to the Registrant's Registration Statement filed on December 29, 1993. (m)(3) Class C Distribution Plan and Agreement dated July 16, 1999 – Incorporated by reference to Post-Effective Amendment No. 18 to the Registrant's Registration Statement filed December 29, 1999. (m)(4) Class M Distribution Plan and Agreement dated June 30, 1995 – Incorporated by reference to Post-Effective Amendment No. 14 to the Registrant's Registration Statement filed on December 29, 1995. (m)(5) Class R Distribution Plan and Agreement dated November 15, 2002 – Incorporated by reference to Post-Effective Amendment No. 22 to the Registrant’s Registration Statement filed on December 29, 2003. (m)(6) Form of Dealer Service Agreement – Incorporated by reference to Post-Effective Amendment No. 14 to the Registrant's Registration Statement filed on December 29, 1995. (m)(7) Form of Financial Institution Service Agreement – Incorporated by reference to Post-Effective Amendment No. 14 to the Registrant's Registration Statement filed on December 29, 1995. (n) Rule 18f-3 Plan dated November 1, 1999, as most recently amended April 13, 2012. (p)(1) The Putnam Funds Code of Ethics dated June 17, 2011 – Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement filed on December 29, 2011. (p)(2) Putnam Investments Code of Ethics dated June 2010 – Incorporated by reference to Post-Effective Amendment No. 31 to the Registrant’s Registration Statement filed on December 29, 2010. (p)(3) Amendment dated June 2011 to Putnam Investments Code of Ethics dated June 2010 – Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement filed on December 29, 2011. Item 29 . Persons Controlled by or under Common Control with the Fund None. Item 30. Indemnification The information required by this item is incorporated herein by reference to Post-Effective Amendment No. 19 from the Registrant’s Registration Statement on Form N-1A under the Investment Company Act of 1940 (File No. 811-03386). Item 31. Business and Other Connections of the Investment Adviser Except as set forth below, the directors and officers of each of Putnam Investment Management, LLC, the Registrant’s investment adviser (the “Investment Adviser”), Putnam Investments Limited, investment sub-manager to certain Putnam funds (the “Sub-Manager”), and The Putnam Advisory Company, LLC, investment sub-adviser to certain Putnam funds, have been engaged during the past two fiscal years in no business, profession, vocation or employment of a substantial nature other than as directors or officers of the Investment Adviser, Sub-Manager, or certain of the Investment Adviser’s corporate affiliates. Certain officers of the Investment Adviser serve as officers of some or all of the Putnam funds. The address of the Investment Adviser, its corporate affiliates other than the Sub-Manager, and the Putnam funds is One Post Office Square, Boston, Massachusetts 02109. The address of the Sub-Manager is Cassini House, 57-59 St James’s Street, London, England, SW1A 1LD. Name and Title Non-Putnam business, profession, vocation or employment N/A Item 32. Principal Underwriter (a) Putnam Retail Management Limited Partnership is the principal underwriter for each of the following investment companies, including the Registrant: George Putnam Balanced Fund, Putnam American Government Income Fund, Putnam Arizona Tax Exempt Income Fund, Putnam Asset Allocation Funds, Putnam California Tax Exempt Income Fund, Putnam Convertible Securities Fund, Putnam Diversified Income Trust, Putnam Equity Income Fund, Putnam Europe Equity Fund, Putnam Funds Trust, The Putnam Fund for Growth and Income, Putnam Global Equity Fund, Putnam Global Health Care Fund, Putnam Global Income Trust, Putnam Global Natural Resources Fund, Putnam Global Utilities Fund, Putnam High Yield Advantage Fund, Putnam High Yield Trust, Putnam Income Fund, Putnam International Equity Fund, Putnam Investment Funds, Putnam Investors Fund, Putnam Massachusetts Tax Exempt Income Fund, Putnam Michigan Tax Exempt Income Fund, Putnam Minnesota Tax Exempt Income Fund, Putnam Money Market Fund, Putnam Mortgage Recovery Fund, Putnam Multi-Cap Growth Fund, Putnam New Jersey Tax Exempt Income Fund, Putnam New York Tax Exempt Income Fund, Putnam Ohio Tax Exempt Income Fund, Putnam Pennsylvania Tax Exempt Income Fund, Putnam RetirementReady® Funds, Putnam Tax Exempt Income Fund, Putnam Tax Exempt Money Market Fund, Putnam Tax-Free Income Trust, Putnam U.S. Government Income Trust, Putnam Variable Trust, and Putnam Voyager Fund. (b) The directors and officers of the Registrant's principal underwriter are listed below. Except as noted below, no officer of the Registrant’s principal underwriter is an officer of the Registrant. The principal business address of each person listed below is One Post Office Square, Boston, MA 02109. Name Position and Office with the Underwriter Connolly, William T. President Richer, Clare Treasurer Maher, Stephen B. Assistant Treasurer Skistimas, John J. Jr. Assistant Treasurer Burns, Robert T.* Secretary Clark, James F Assistant Secretary Steingarten, Brie A.E. Chief Legal Officer Ettinger, Robert D. Vice President Trenchard, Mark C.** Vice President *Mr. Burns is Vice President and Chief Legal Officer of the Registrant. **Mr. Trenchard is Vice President and BSA Compliance Officer of the Registrant. Item 33. Location of Accounts and Records Persons maintaining physical possession of accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are the Registrant's Clerk, Judith Cohen; the Registrant's investment adviser, Putnam Investment Management, LLC ( PIM ); the Registrant's principal underwriter, Putnam Retail Management Limited Partnership ( PRM ); the Registrant's custodian, State Street Bank and Trust Company (which, in addition to its duties as custodian, also provides certain administrative, pricing and bookkeeping services); and the Registrant's transfer and dividend disbursing agent, Putnam Investor Services, Inc. The address of the Clerk, PIM, PRM and Putnam Investor Services, Inc. is One Post Office Square, Boston, Massachusetts 02109. State Street Bank and Trust Company is located at 225 Franklin Street, Boston, Massachusetts 02110 and 2 Avenue de Lafayette, Boston, Massachusetts 02111. Item 34. Management Services None. Item 35. Undertakings None. NOTICE A copy of the Agreement and Declaration of Trust of Putnam Global Health Care Fund is on file with the Secretary of The Commonwealth of Massachusetts and notice is hereby given that this instrument is executed on behalf of the Registrant by an officer of the Registrant as an officer and not individually and the obligations of or arising out of this instrument are not binding upon any of the Trustees, officers or shareholders individually but are binding only upon the assets and property of the Registrant. POWER OF ATTORNEY We, the undersigned Trustees and Officers of each of the funds listed on Schedule A hereto, hereby severally constitute and appoint Jameson A. Baxter, John A. Hill, George Putnam III, Jonathan S. Horwitz, John W. Gerstmayr and Bryan Chegwidden, and each of them singly, our true and lawful attorneys, with full power to them and each of them, to sign for us, and in our names and in the capacities indicated below, the Registration Statements on Form N-1A under the Investment Company Act of 1940, as amended, and under the Securities Act of 1933, as amended, of each of the funds listed on Schedule A hereto and any and all amendments (including post-effective amendments) to said Registration Statements and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto our said attorneys, and each of them acting alone, full power and authority to do and perform each and every act and thing requisite or necessary to be done in the premises, as fully to all intents and purposes as he or she might or could do in person, and hereby ratify and confirm all that said attorneys or any of them may lawfully do or cause to be done by virtue thereof. WITNESS our hands and common seal on the date set forth below. Signature Title Date /s/ Jameson A. Baxter Chair, Board of Trustees September 13, 2012 Jameson A. Baxter /s/ Robert L. Reynolds President and Trustee September 13, 2012 Robert L. Reynolds Signature Title Date /s/ Jonathan S. Horwitz Executive Vice President, September 13, 2012 Jonathan S. Horwitz Principal Executive Officer and Compliance Liaison /s/ Steven D. Krichmar Vice President and Principal September 13, 2012 Steven D. Krichmar Financial Officer /s/ Janet C. Smith Vice President, Principal September 13, 2012 Janet C. Smith Accounting Officer and Assistant Treasurer /s/ Liaquat Ahamed Trustee September 13, 2012 Liaquat Ahamed /s/ Ravi Akhoury Trustee September 13, 2012 Ravi Akhoury /s/ Barbara M. Baumann Trustee September 13, 2012 Barbara M. Baumann /s/ Charles B. Curtis Trustee September 13, 2012 Charles B. Curtis /s/ Robert J. Darretta Trustee September 13, 2012 Robert J. Darretta Signature Title Date /s/ Katinka Domotorffy Trustee September 13, 2012 Katinka Domotorffy /s/ John A. Hill Trustee September 13, 2012 John A. Hill /s/ Paul L. Joskow Trustee September 13, 2012 Paul L. Joskow /s/Elizabeth T. Kennan Trustee September 13, 2012 Elizabeth T. Kennan /s/ Kenneth R. Leibler Trustee September 13, 2012 Kenneth R. Leibler /s/ Robert E. Patterson Trustee September 13, 2012 Robert E. Patterson /s/ George Putnam, III Trustee September 13, 2012 George Putnam, III /s/ W. Thomas Stephens Trustee September 13, 2012 W. Thomas Stephens Schedule A Putnam American Government Income Fund Putnam Arizona Tax Exempt Income Fund Putnam Asset Allocation Funds Putnam California Tax Exempt Income Fund Putnam Convertible Securities Fund Putnam Diversified Income Trust Putnam Equity Income Fund Putnam Europe Equity Fund Putnam Funds Trust The George Putnam Fund of Boston d/b/a George Putnam Balanced Fund Putnam Global Equity Fund Putnam Global Health Care Fund Putnam Global Income Trust Putnam Global Natural Resources Fund Putnam Global Utilities Fund The Putnam Fund for Growth and Income Putnam High Yield Advantage Fund Putnam High Yield Trust Putnam Income Fund Putnam International Equity Fund Putnam Investment Funds Putnam Investors Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam Money Market Fund Putnam Multi-Cap Growth Fund Putnam New Jersey Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam RetirementReady â Funds Putnam Tax Exempt Income Fund Putnam Tax Exempt Money Market Fund Putnam Tax-Free Income Trust Putnam U.S. Government Income Trust Putnam Variable Trust Putnam Voyager Fund SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts, on the 28 th day of December, 2012. PUTNAM GLOBAL HEALTH CARE FUND By: /s/ Jonathan S. Horwitz, Executive Vice President, Principal Executive Officer and Compliance Liaison Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Jameson A. Baxter* Chair, Board of Trustees Robert L. Reynolds* President and Trustee Jonathan S. Horwitz* Executive Vice President, Principal Executive Officer and Compliance Liaison Steven D. Krichmar* Vice President and Principal Financial Officer Janet C. Smith* Vice President, Principal Accounting Officer and Assistant Treasurer Liaquat Ahamed* Trustee Ravi Akhoury* Trustee Barbara M. Baumann* Trustee Charles B. Curtis* Trustee Robert J. Darretta* Trustee Katinka Domotorffy* Trustee John A. Hill* Trustee Paul L. Joskow* Trustee Elizabeth T. Kennan* Trustee Kenneth R. Leibler* Trustee Robert E. Patterson* Trustee George Putnam, III* Trustee W. Thomas Stephens* Trustee By: /s/ Jonathan S. Horwitz, as Attorney-in-Fact December 28, 2012 *Signed pursuant to power of attorney filed herewith. EXHIBIT INDEX Item 28 Exhibit (d)(2) Sub-Management Contract between Putnam Investment Management, LLC and Putnam Investments Limited dated May 15, 2008; schedule dated April 27, 2012. (d)(3) Sub-Advisory Contract among Putnam Investment Management, LLC, Putnam Investments Limited and The Putnam Advisory Company, LLC dated May 15, 2008, schedule A dated April 27, 2012; schedule B dated April 27, 2012. (e)(2) Form of Dealer Sales Contract dated March 27, 2012. (e)(3) Form of Financial Institution Sales Contract dated March 27, 2012. (g) Master Custodian Agreement with State Street Bank and Trust Company dated January 1, 2007; schedule dated January 1, 2012. (h)(4) Master Sub-Accounting Services Agreement between Putnam Investment Management, LLC and State Street Bank and Trust Company dated January 1, 2007; schedule dated January 1, 2012. (h)(9) Third Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated December 15, 2011. (h)(10) Fourth Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated March 30, 2012. (h)(11) Fifth Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated June 29, 2012. (h)(15) Third Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated December 15, 2011. (h)(16) Fourth Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated March 30, 2012. (h)(17) Fifth Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated June 29, 2012. (j) Consent of Independent Registered Public Accounting Firm. (n) Rule 18f-3 Plan dated November 1, 1999, as most recently amended April 13, 2012.
